Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 1 of 222


                                                                        Page 1


       SUPREME COURT OF THE STATE OF NEW YORK
       COUNTY OF DUTCHESS COUNTY

       ----------------------------------------X

       WILLIAM GUNNAR TRUITT,

                            Plaintiff,

              -against-
       SALISBURY BANK and TRUST COMPANY; and
       SALISBURY BANCORP, INC.,

                            Defendants.

       -----------------------------------------X

                                        June 27, 2019
                                         9:42 a.m.

         EXAMINATION BEFORE TRIAL of WILLIAM GUNNAR
       TRUITT, a Plaintiff herein, taken by the
       respective parties, pursuant to Court Order,
       held at the offices of McCullough Ginsberg
       Montano & Partners, 122 East 42nd Street, Suite
       3505, New York, New York, before Shechinah
       Jackson, a Notary Public for and within the
       State of New York.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 2 of 222


                                                                   Page 89
  1                                  W. TRUITT
  2       something of the lines of that.                So that
  3       weekend I did because that was a Friday, so I
  4       wrote it up over the weekend.
  5             Q.     Mr. Truitt, is the document that has
  6       been marked Exhibit 20, beginning with Bates
  7       stamp D109, the e-mail that you sent to Doug
  8       Cahill and Amy Raymond that you just testified
  9       to?
 10                      (Whereupon, E-mail D109 through 115
 11                  was marked as Defendants' Exhibit 20 for
 12                  Identification.)
 13                      MR. LOWER:      Objection to form.             This
 14                  document seems to have perhaps
 15                  inadvertently included the last page,
 16                  Bates stamp 116.
 17                      MS. SORIN:      Yes.    So the letter
 18                  contains the Bates stamped pages D109 to
 19                  D115.
 20             A.     I'm going to take a look real quick
 21       pages 109 through 115, yes.
 22             Q.     Did you draft this document?
 23             A.     Yes.
 24             Q.     To the best of your knowledge is this
 25       document accurate?
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 3 of 222


                                                                   Page 90
  1                                 W. TRUITT
  2              A.   Correct.
  3              Q.   You note that the state assembly
  4       enters session in January and concludes in June
  5       of each year, correct?
  6              A.   Yes.   To the best of my knowledge,
  7       yes.
  8              Q.   So if you were elected to the
  9       assembly, you would be required to be in Albany
 10       at the state capital building while the
 11       assembly is in session, correct?
 12                     MR. LOWER:      Objection to form.
 13              Q.   When the legislature is in session you
 14       would have to be in Albany, correct, if you
 15       were elected?
 16              A.   You were supposed to be, yes.
 17              Q.   You attached to the letter the New
 18       York State legislature session calendar for
 19       January to June 2018; is that correct?
 20              A.   That's correct.
 21              Q.   Each of these dates that are
 22       highlighted are dates that the assembly is in
 23       session and you would be in Albany, if elected?
 24                     MR. LOWER:      Objection to form.
 25              A.   Work permitting, yes.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 4 of 222


                                                                  Page 101
  1                                 W. TRUITT
  2                 Identification.)
  3            A.     Yes, I'm familiar with this.
  4            Q.     So did you meet with Doug Cahill on
  5       what will be April 26, 2018?
  6            A.     I can't confirm it was that day, but I
  7       know I met with him that week on Thursday,
  8       Friday.
  9            Q.     Was anybody else in the meeting on or
 10       around April 26th?
 11            A.     No.   It was just Doug and myself.
 12            Q.     What was discussed at this meeting?
 13            A.     At this meeting is when Doug had told
 14       me that he had spoken with members of the board
 15       of directors and, specifically, mentioned Art
 16       Bassin, a gentleman, an individual I wasn't
 17       familiar with at the time.             He said he had
 18       approached him because he, too, was an elected
 19       official as a supervisor in the Town of Ancram,
 20       A-N-C-R-A-M.
 21            Q.     What did he say further?
 22            A.     That he wasn't comfortable with this,
 23       for myself running for this position and
 24       working for the bank.
 25            Q.     Who wasn't comfortable?
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 5 of 222


                                                                       Page 1
 1                             A. Raymond
 2                UNITED STATES DISTRICT COURT
 3               SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------------------------x
 4   WILLIAM GUNNAR TRUITT,
 5                       Plaintiff,              Case No.
                                                 7:18-cv-08386-NSR
 6                 vs.
 7   SALISBURY BANK and TRUST COMPANY; and SALISBURY
     BANCORP, INC.,
 8

                         Defendants.
 9   ------------------------------------------------------x
10

11

12

13

14

15

16                 DEPOSITION OF AMY RAYMOND
17                       New York, New York
18                     Monday, July 1, 2019
19

20

21

22

23   Reported by:
24   THOMAS A. FERNICOLA, RPR
25   JOB NO. 163802

                   TSG Reporting - Worldwide    877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 6 of 222

                                         Page 18                                               Page 19
 1                 A. Raymond                           1                A. Raymond
 2       A Yes.                                         2      any attorney-client privilege.
 3       Q So you first reached out to                  3           MR. LOWER: No, just the identity.
 4    Mr. Truitt after noon to inquire about his        4      And if you want to make it categorical,
 5    whereabouts in that instance?                     5      whether it was Littler or the bank, I'd be
 6       A Correct.                                     6      fine with that, but I don't think I'm
 7       Q Did you receive a subpoena for               7      seeking advice of counsel or work product
 8    evidence related to this lawsuit?                 8      based on that.
 9           MS. WORTHY: Objection. You can             9           MS. WORTHY: To just clarify your
10       answer.                                       10      question, you're asking if it's for the
11       A The bank received a subpoena.               11      bank or whatever?
12       Q Can you give me a little bit of             12      Q Earlier I said that -- who asked you
13    clarity on that question, though? Did you        13   to check your phone for evidence related to
14    receive a subpoena for evidence related to       14   this litigation, and I can just limit that
15    this lawsuit?                                    15   question to was it Littler Mendelson,
16       A Me personally did not; the bank did.        16   Salisbury, or someone else?
17       Q Has anyone searched your phone              17           MS. WORTHY: Objection. You can
18    including you for text messages that could       18      answer.
19    relate to this litigation?                       19      A It came from our counsel.
20       A No one has taken my phone. I looked         20      Q Would that be someone at Littler
21    at my phone if I had any texts remaining, and    21   Mendelson, I mean, this entity that we're
22    I did not, but it was requested to review it.    22   sitting in?
23       Q Who did that request come from?             23           MS. WORTHY: Objection. Don't
24           MS. WORTHY: Objection. I'm going          24      answer. She's referring to
25       to object to any -- if you're referring to    25      attorney-client privilege. No more

                                         Page 20                                               Page 21
 1                A. Raymond                            1                A. Raymond
 2       discussion on that.                            2      A Yes.
 3       Q What kind of phone do you have?              3      Q Can you describe all of that for me?
 4       A The brand?                                   4      A I would say he was personable, eager
 5       Q Yes, the brand and model.                    5   to learn, pleasant. His interactions with
 6       A IPhone 6.                                    6   other employees within the department were
 7       Q How long have you had that phone             7   pleasant.
 8    for?                                              8      Q Those are your opinions that you
 9       A Two to three years. It's old, I'm            9   just provided to me, right?
10    embarrassed to say.                              10      A Yes, but you said feedback from
11       Q We're all there.                            11   others. I'm referring to what others had said
12           Did you delete the text messages          12   to me as well.
13    that you've described to me today?               13      Q Yes, it's not like I'm trying to pin
14       A Yes.                                        14   down an exact source, but perhaps do you think
15       Q When did you delete them?                   15   that was a fair characterization of Salisbury
16       A Probably within a week after they           16   employees' view of Mr. Truitt as an employee?
17    were sent.                                       17      A In general, yes.
18       Q Why did you delete them?                    18      Q One thing I forgot to mention
19       A It's normal to clean out my junk.           19   earlier today is just breaks. We can take a
20       Q Are you aware of any other criticism        20   break anytime you want.
21    of Mr. Truitt's performance at Salisbury?        21          MR. LOWER: And that goes for you
22       A No.                                         22      too, Tom. Anyone. Sabrina. So that
23       Q Are you aware of any positive               23      speaks for itself.
24    feedback regarding Mr. Truitt's performance at   24      Q I want to ask a little bit about --
25    Salisbury?                                       25   I believe it's called the employee handbook.



                                                                                                         6
                        TSG Reporting - Worldwide            877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 7 of 222

                                         Page 58                                               Page 59
 1                A. Raymond                            1               A. Raymond
 2    requirements with.                                2   activity?
 3       Q So I think we've just here discussed         3      A I am not.
 4    two warnings that you indicate you've relayed     4      Q What actions were taken to address
 5    to Will. Did you ever give Will any other         5   Salisbury's concern with Mr. Truitt's campaign
 6    warnings about a problem with his work            6   for New York State Assembly prior to his
 7    performance?                                      7   termination?
 8       A No.                                          8      A What specifically are you
 9       Q Are you aware of Will receiving any          9   referencing?
10    kind of written warning prior to end of his      10      Q I'm asking you what actions were
11    employment?                                      11   taken to address Salisbury's concerns with
12       A I am not aware of any.                      12   Will's campaign for New York State Assembly
13       Q Have any other Salisbury employees          13   prior to his termination.
14    been terminated for their political              14      A We discussed all the steps that were
15    activities?                                      15   taken prior to receipt of his email where he
16           MS. WORTHY: Objection. It's going         16   expressed his decision to choose other
17       to her knowledge. If you could just           17   employment.
18       rephrase.                                     18      Q What steps are those? I'm not sure.
19       Q Are you aware of any other Salisbury        19   I'm sorry.
20    employees having been terminated or              20      A The inquiry to him regarding his
21    disciplined for their political activity?        21   intent for other employment. The meetings
22       A I am not.                                   22   that happened between Doug Cahill -- sorry,
23       Q Are you aware of any current or             23   Mr. Cahill and Mr. Cantele and him regarding
24    former Salisbury employee aside from             24   the obligations of both positions, and the
25    Mr. Truitt who has engaged in political          25   workload of both positions.

                                         Page 60                                               Page 61
 1                 A. Raymond                           1                A. Raymond
 2           And finally, the email that we can         2   health insurance, 401(k). So when I say
 3    reference, P whatever it is, the last             3   "benefits," I'm referring to typical fringe
 4    document, 65.                                     4   benefits for employees, things like a 401(k),
 5       Q Were you talking about the page of           5   health insurance. And I'll say any benefit at
 6    the Plaintiff's 2 exhibit whose Bates stamp is    6   all.
 7    D-000020?                                         7           Do you know if Mr. Truitt was -- I
 8       A Correct.                                     8   can back up, too. My understanding was that I
 9       Q Is it your understanding that this           9   think on the first day of the month that
10    is the date that Mr. Truitt's employment ended   10   occurs 60 days after somebody's employment
11    as his supervisor? When I say this is the        11   starts, certain benefits kick in at Salisbury,
12    date, I'm still referring to the P2 page         12   meaning a new employee doesn't instantly get
13    ending in 20 on May 1.                           13   all of the benefits offered by Salisbury.
14       A Yes, this is dated May 1.                   14      A I don't know the details. You would
15       Q Because I've made a mess of the             15   have to refer to HR for that.
16    transcript now, it's your understanding that     16      Q When you say "HR," who would be a
17    May 1, 2018, was the last day of Mr. Truitt's    17   good person that might be acknowledge?
18    employment; is that correct?                     18      A Doug Cahill, or our employee
19       A Correct.                                    19   handbook would have that information
20       Q Do you know if Mr. Truitt was on the        20   specifically to the dates and the exact
21    verge of qualifying for any benefits around      21   benefits.
22    the time of his termination?                     22      Q I, of course, don't expect you to
23       A Benefits regarding what?                    23   have an answer to every single question I ask.
24       Q That's a good question. It's a              24           Did you review any documents in
25    pretty good list. You know, things like          25   preparation for today's deposition?



                                                                                                       16
                        TSG Reporting - Worldwide            877-702-9580
                 Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 8 of 222
                                                            Bank and Trust
                                                  SalisburyCONFIDENTIAL
                                              EMPLOYEE STATUS CHANGE FORM
                    eeName                                                                                     Location                                                    Effective D1ta
                                                                                                             Lakeville                                                       1/12/15

Reason for Change

0   Address Change        ~ Pay Change               181 Status     ~ Title Change        0   leave of Absence              0    Termination        0    Other-------

Name/Address Change
Name Change to:
                                                                            F::-ir1t-:-N::-:-am-e------- Ml--
                              Last Name
Address Change to:
                                                                                                               Home Phone Change to: L _ j _ __

                              City                                            Slate    Zip Code




Pay Change
              Base Pay Rate                        Variable Pay Rate (if applicable)                                                                                  Salary Type:

Current: $14,42                              Current:._ _ _ _ _ _ _ __                    last Increase Date:._ _ _ _ _ _ __                                          0    Exempt

Propose _1 00% Commissioned w/ $2500 oor month draw for 3 months                                         Proposed:._ __ _ _ __ _                                 Next Review Date: _        _
                        181
                    Non-Exempt

Pay Change Reason:            0Annual Merit           0    Promotion     Orransfer       0    FT                              Budgeted:         181 Yes 0             No



TransferfTitle Change
(To be filled out by current supervisor)                                                  (To be completed by new supervisor)
                                                                                          To: Location,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
From:      Location-----------------
           Department ______________ _____                                                        Department _ _......~.:R~eli!.!si~de!Un~ti!!!.awll~e~n~di~n~g_ __

           Job Title _ _ _ _!,!M!.!oL~O:....Tur.!i!.al!!.!nli:!ee~--------                        Job Title ----.!!M:!!:L:!:O:...._ _ _ _ _ __

           Supervisor _ _ _ _ _ __ _ _ __ _ _ _ __                                                Supe~~r                        d_ _ _ _ _ _ _ _ __
                                                                                                                 _ _ _R~a~y~mwo~o~

           Status   0   FT       0   PT      0    PT > 30 hours                                   Status   0   FT       0   PT      0    PT > 30 hours

           Will this individual directly manage other employees? NO_If yes, who? (List employee names)




Leave of Absence
                                                                                                                             Period of Absence:
0 Disability                    0 Workers Comp (attach necessaty documentaUon)                                               last Day W o r k e d - - - - - - -
0 Military Duty (attach Olders} 0 Jury Duty (attach summons)                                                                 leave Begin Date--- - - - -
D Family/Medical                D Personal                                                                                   Estimated Return D a t e - - - - - -
0 other _ _ _ _ _ _ _ _ __                                                                                                   Actual Return D a t e - - - - - - -



Termination (Attach Written Resignation Letter, ff applicable)

D Voluntary 0           Involuntary         0    Retirement      D Other---- - - - -
R e a s o n - - - - - - - - - - - - - - (attach supporting documentation for Involuntary termination)

Last Day Worked-----                             Vacation Days Remaining _ _ __               Severance Pay (if a n y ) - - - - - - -


_Doug Cahiii,_ __.,.~----VP, HR..____ _ _ _ _ _ _ _ _12110/14

:Am~rlglnato~                                                                              12/10~;:--
                                                                                                                             HR Processed By
             o          :----___:SV::etaii,_ _ _ _ _ _ _ _ _
App, al                                   _.......---nue                                                                ---...,.-- - - - - - -- - -
                                                                                              Date------=o-=a,-e=Proce-ssed

                                ~                                                                                            0    Paycom        0     I.S.   0    COBRA
Approval                         liUe                                                             Date


                                                                                                                                                                  D-000996
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 9 of 222
                             CONFIDENTIAL




                                                               D-000997
          Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 10 of 222


Douglas Cahill

From:                                                                          Rick Cantele
Sent:                                                                          Wednesday, January 24, 2018 1:46PM
To:                                                                            Amy Raymond
Cc:                                                                            Douglas Cahill
Subject:                                                                       RE: William Truitt


Let's talk about it

From: Amy Raymond
Sent: Wednesday, January 24, 2018 10:54 AM
To: Rick cantele
Cc: Douglas Cahill
Subject: William Truitt

HI Rick,
Doug, Andrea and myself met with WJII Truitt who was referred to us as an applicant for employment from Don Sagliano
(Arnoff).
Doug sat with will and immediately picked up on his ability to network and sales personality. He was the youngest
person ever elected to the Dutchess county legislature. Hyde Park and Poughkeepsie is his current district and he ls a
Marist grad. Young, polished, and not afraid to network.}'; the battle for and originator and the hardest part to teach
(self~ motivation). We also were very comfortable with his ability to learn and understanding of regulations.
We would like to give him the opportunity similar to how we brought Kevin along. 6 months' salary while training in the
department and then ease into 100% commission structure.
Our budget called for 100% commission right out of the gate and the other candidates have been seriously lacking to say
the least. I would like to discuss this opportunity mare together.
Thank you
Amy


Amy Raymond, Senior Vice President Retail Lending and Commercial Operations NMLS#597837
Salisbury Bank • 5 Bissell Street • PO Box 1868, Lakevllle, CT 06039·1868 • EXT 3506
TEL 860.453.3506 • FAX 860.435.4005 • araymond@salisburybank.com
      ~/}
STor~:.~~v
        ,1'1~~ r·~··p..,::~C[)l::
            l   I I f \ ._1.,   t, .. I   •   ~~ t.•,   I • .,
                                                                 W)i)
                                                                 ~ '-
                                                                      :11Ji'
                                                                      , ''
                                                                              1'
                                                                             f I,




                                                                                                                    0~000116
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 1 of11
                                                                     10of 222



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM GUNNAR TRUITT,                                    Civil Action No. 7:18-cv-08386-NSR

                       Plaintiff,

               -against-

SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,

                       Defendants.


                           DEFENDANTS’ ANSWER AND DEFENSES
                               TO PLAINTIFF’S COMPLAINT

       Defendants Salisbury Bank and Trust Company and Salisbury Bancorp, Inc. (together,

“Defendants”), by and through their attorneys, Littler Mendelson, P.C., hereby answer the

Complaint (“Complaint”) of William Gunnar Truitt (“Plaintiff”), and state as follows:

                           AS TO THE PRELIMINARY STATEMENT

       Defendants state that the Preliminary Statement purports to summarize the allegations of

the Complaint and that no response is necessary.         To the extent a response is required,

Defendants admit that Plaintiff purports to proceed as set forth in the preliminary statement, but

deny that there is any basis for Plaintiff’s claims.

                           AS TO THE PARTIES AND JURISDICTION

       1.      Except to admit that Salisbury Bank and Trust Company (the “Bank”) has a

branch office located at 11 Garden Street, Poughkeepsie, New York 12601, and that Plaintiff,

following his hiring in February 2018, would work in such office following the completion of his

training, Defendants deny the allegations contained in Paragraph 1 of the Complaint.

       2.      Defendants admit the allegations contained in Paragraph 2 of the Complaint.
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 2 of12
                                                                     10of 222



        3.      Defendants state that whether jurisdiction is proper is a legal conclusion to which

no response is required. To the extent that a response is required, Defendants admit that this

Court has jurisdiction over Plaintiff’s claims, but denies that there is any basis in law or fact for

Plaintiff’s claims.

        4.      Defendants admit that Plaintiff purports that venue properly lies in this District,

but states that whether venue is proper is a legal conclusion to which no response is required. To

the extent a response is required, Defendants admit that venue in this District is proper, but

denies that there is any basis in law or fact for Plaintiff’s claims.

        5.      Defendants admit the allegations contained in Paragraph 5 of the Complaint.

        6.      Except to admit that Salisbury Bancorp, Inc. is the holding company of Salisbury

Bank and Trust Company, Defendants deny the remaining allegations contained in Paragraph 6

of the Complaint.

        7.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 7 of the Complaint and therefore deny the

allegations therein.

        8.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 8 of the Complaint and therefore deny the

allegations therein.

        9.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 9 of the Complaint and therefore deny the

allegations therein.




                                                  -2-
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 3 of13
                                                                     10of 222



       10.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 10 of the Complaint and therefore deny the

allegations therein.

       11.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 11 of the Complaint and therefore deny the

allegations therein.

       12.     Except to admit that Plaintiff was hired as a Mortgage Originator, Defendants

deny the remaining allegations contained in Paragraph 12 of the Complaint.

       13.     Except to admit that the Mortgage Originator position is a commissioned-based

position following the completion of training, Defendants deny the remaining allegations

contained in Paragraph 13 of the Complaint.

       14.     The allegations contained in Paragraph 14 contain a legal conclusion; therefore,

no response is required. To the extent that a response is required, Defendants deny the

allegations therein.

                             AS TO THE FACTUAL BACKGROUND

       15.     Except to admit that Defendants were advised by Plaintiff that he was a member

of the Dutchess County legislature at the time of hire, who further advised that he was not

interested in seeking reelection or another office, Defendants deny the remaining allegations

contained in Paragraph 15 of the Complaint.

       16.     Defendants deny the allegations contained in Paragraph 16 of the Complaint.

       17.     Defendants deny the allegations contained in Paragraph 17 of the Complaint.




                                              -3-
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 4 of14
                                                                     10of 222



       18.    Except to admit that providing Nationwide Mortgage Licensing System numbers

to Mortgage Originator Trainees is standard Bank practice, Defendants deny the allegations

contained in Paragraph 18 of the Complaint.

       19.    Except to admit that Plaintiff had a client meeting in Newburgh, New York,

Defendants deny the remaining allegations contained in Paragraph 19 of the Complaint.

       20.    Defendants deny the allegations contained in Paragraph 20 of the Complaint.

       21.    Except to admit that Plaintiff started his employment on February 26, 2018 and

that Plaintiff reported to Amy Raymond (“Raymond”), Defendants deny the remaining

allegations contained in Paragraph 21 of the Complaint.

       22.    Except to admit that Plaintiff reported to Raymond and Andrea MacArthur,

Defendants deny the remaining allegations contained in Paragraph 22 of the Complaint.

       23.    Except to admit that Plaintiff announced his campaign for the office of New York

State Assembly District 106 on or around April 12, 2018, Defendants deny the remaining

allegations contained in Paragraph 23 of the Complaint.

       24.    Except to admit that Douglas Cahill (“Cahill”) and Raymond met with Plaintiff to

discuss the announcement of his candidacy for the New York State Assembly and that Cahill

asked Plaintiff to provide an explanation as to what the job would entail if he were elected,

Defendants deny the remaining allegations contained in Paragraph 24 of the Complaint.

       25.    Except to admit that on or around April 26, 2018, Cahill met with Plaintiff to

discuss Plaintiff’s candidacy for the New York State Assembly, Defendants deny the remaining

allegations contained in Paragraph 25 of the Complaint.

       26.    Defendants deny the allegations contained in Paragraph 26 of the Complaint.




                                              -4-
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 5 of15
                                                                     10of 222



       27.     The allegations contained in Paragraph 27 of the Complaint call for a legal

conclusion to which no response is required. To the extent an answer is required, Defendants

deny the allegations contained therein.

       28.     The allegations contained in Paragraph 28 of the Complaint call for a legal

conclusion to which no response is required. To the extent an answer is required, Defendants

admit that Plaintiff met with Richard Cantele on or around April 30, 2018 and deny the

remaining allegations contained therein.

       29.     Except to admit that Arthur Bassin serves on the Bank’s Board of Directors,

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 29 of the Complaint and therefore deny the allegations

therein.

       30.     The allegations contained in Paragraph 30 of the Complaint call for a legal

conclusion to which no response is required. To the extent an answer is required, Defendants

deny the allegations contained therein.

       31.     The allegations contained in Paragraph 31 of the Complaint call for a legal

conclusion to which no response is required. To the extent an answer is required, Defendants

deny the allegations contained therein.

       32.     Defendants deny the allegations contained in Paragraph 32 of the Complaint.

       33.     Defendants deny the allegations contained in Paragraph 33 of the Complaint.

       34.     The allegations contained in Paragraph 34 of the Complaint call for a legal

conclusion to which no response is required. To the extent an answer is required, Defendants

deny the allegations contained therein.

       35.     Defendants deny the allegations contained in Paragraph 35 of the Complaint.




                                              -5-
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 6 of16
                                                                     10of 222



        36.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 36 of the Complaint and therefore deny the

allegations therein.

                               AS TO NEW YORK LABOR LAW

        37.     The allegations contained in Paragraph 37 of the Complaint state a conclusion of

law as to which no responsive pleading is required. To the extent a response is required,

Defendants admit that Section 201-d states as pleaded but denies that there is any basis for

Plaintiff’s claims.

        38.     The allegations contained in Paragraph 38 of the Complaint state a conclusion of

law as to which no responsive pleading is required. To the extent a response is required,

Defendants admit that Section 201-d states as pleaded but denies that there is any basis for

Plaintiff’s claims.

                                          AS TO COUNT I

        39.     Defendants repeat and incorporate by reference their responses to the preceding

allegations of the Complaint as if fully set forth herein.

        40.     The allegations contained in Paragraph 40 of the Complaint call for a legal

conclusion to which no response is required. To the extent an answer is required, Defendants

deny the allegations contained therein.

        41.     The allegations contained in Paragraph 41 of the Complaint call for a legal

conclusion to which no response is required. To the extent an answer is required, Defendants

deny the allegations contained therein.




                                                 -6-
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 7 of17
                                                                     10of 222



                             AS TO THE PRAYER FOR RELIEF

       Defendants deny that Plaintiff is entitled to any judgment or any of the relief set forth in

the “WHEREFORE” clause of the Complaint, including subparagraphs (1) to (12).

                                     GENERAL DENIAL

       Defendants deny each and every allegation not specifically admitted herein.

                         AFFIRMATIVE AND OTHER DEFENSES

       Without admitting any allegations asserted in the Complaint, Defendants assert the

following affirmative and other defenses. Nothing stated in any of the following defenses

constitutes a concession that Defendants bear any burden of proof on any issue on which it

would not otherwise bear such burden.

                                        FIRST DEFENSE

       The Complaint fails, in whole or in part, to state a claim upon which relief may be

granted.

                                     SECOND DEFENSE

       Defendants at all times acted in good faith and with reasonable grounds to believe that

they were not violating the New York Labor Law any other anti-discrimination law or statute, or

any legal duty owed to Plaintiff.

                                      THIRD DEFENSE

       Defendants employed Plaintiff on an at-will basis and, therefore, could terminate or

change the conditions of his employment at any time, with or without prior notice.

                                     FOURTH DEFENSE

       Plaintiff did not engage in “political activities” protected by N.Y. Labor Law § 201-d.




                                               -7-
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 8 of18
                                                                     10of 222



                                          FIFTH DEFENSE

        Defendants decisions and actions, or failures to act, if any, respecting Plaintiff were

neither discriminatory nor motivated by retaliation, but were justified by legitimate, non-

discriminatory, non-retaliatory reasons and based on factors other than Plaintiff’s alleged

political activities.

                                          SIXTH DEFENSE

        To the extent, if any, that Defendants are found to have violated the New York Labor

Law, said violation was not willful and, thus, Plaintiff is not entitled to recover liquidated

damages.

                                        SEVENTH DEFENSE

        Plaintiff’s Complaint fails to set forth facts sufficient to state a claim that would support

the award of compensatory or punitive damages.

                                         EIGHTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the principles of waiver, estoppel,

laches, unclean hands and/or accord and satisfaction.

                                          NINTH DEFENSE

        Plaintiff is not entitled to injunctive or affirmative relief.

                                          TENTH DEFENSE

        If Plaintiff purports to allege claims for physical or mental emotional distress, pain or

suffering, including claims for recovery of any medical expenses thereby incurred, said claims

are barred by the exclusive remedy provisions of the applicable Workers’ Compensation Laws.




                                                   -8-
   Case Case
        7:18-cv-08386-NSR-PED
             7:18-cv-08386-NSR Document
                               Document 48-2  Filed
                                        6 Filed     01/28/20
                                                 09/24/18    Page
                                                           Page 9 of19
                                                                     10of 222



                                    ELEVENTH DEFENSE

       Plaintiff’s claims for monetary relief and damages are barred to the extent he failed to

properly mitigate any of his alleged damages.

                                 RESERVATION OF RIGHTS

       Defendants reserve the right to assert such additional defenses that may appear and prove

applicable during the course of this action.

       WHEREFORE, Defendants deny that Plaintiff is entitled to judgment in any amount

whatsoever, and respectfully submit that the entire Complaint should be dismissed in its entirety

on the merits and with prejudice, and that Defendants be awarded its costs incurred in defending

this lawsuit, including its reasonable attorneys’ fees, as well as such other legal and equitable

relief as the Court deems just and proper.



Date: September 24, 2018
      Newark, New Jersey
                                                       /s/ Lindsay M. Sorin
                                                      Lindsay M. Sorin
                                                      LITTLER MENDELSON, P.C.
                                                      One Newark Center, 8th Floor
                                                      Newark, New Jersey 07102
                                                      973.848.4700
                                                      lsorin@littler.com

                                                      Attorneys for Defendants
                                                        Salisbury Bank and Trust Company and
                                                        Salisbury Bancorp, Inc.




                                                -9-
    CaseCase
         7:18-cv-08386-NSR-PED  Document 648-2
              7:18-cv-08386-NSR Document        Filed
                                            Filed     01/28/20
                                                  09/24/18      Page
                                                             Page    2010
                                                                  10 of of 222




                                   CERTIFICATE OF SERVICE
        I hereby certify that on this date, I caused a copy of the attached Answer and Affirmative

Defenses to the Complaint to be served via ECF and regular mail on the following:

                                          Ted McCullough
                                          Robert B. Lower
                             McCullough Ginsberg Montano & Partners LLP
                                   122 East 42nd Street, Suite 3505
                                     New York, New York 10168
                                        Attorneys for Plaintiff

                                          James Coughlan
                                     Coughlan Law Offices, LLP
                                             P.O. Box 72
                                          22 Hutton Street
                                     Rhinecliff, New York 12574
                                       Co-counsel for Plaintiff




Dated: September 24, 2018
       Newark, New Jersey
                                              /s/ Lindsay M. Sorin_____
                                                   Lindsay M. Sorin



FIRMWIDE:157071969.1 099759.1001




                                                -10-
         Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 21 of 222


 Linda King
 From:                            Douglas Cahill
Sent:                             Tuesday, May 01, 2018 2:36PM
To:                               Linda King
Subject:                          FW: [External] (u*Possible SPAM: 03.80] Update


FYI



Sent with Good (www.good.com)


From: Amy Raymond
Sent: Tuesday, May 01, 2018 1:21:04 PM
To: Douglas Cahflli Rick Cantelei Dick Kelly
Subject: FW: [External] [***Possible SPAM: 03.80] Update

FYI

From: William Truitt [maflto:wflliam.q.truitt@gmaif.com]
Sent: Tuesday, May 01, 2018 1:02PM
To: Andrea MacArthur; Amy Raymond
Subject: [External] [***Possible SPAM: 03.80] Update

Hi Amy and Andrea,

I am truly saddened to say that after multiple discussions with Doug Cahill and after meeting with Rick Cantele
yesterday, it has been confirmed to me that my employment with Salisbury Bank will not be continued ifl
pursue election to the New York State Assembly this November.

Both Doug and Rick reiterated to me that the main concern is that, if elected, I would ·not have the necessary
time it takes to be a successful originator and grow our brand in New York. I understand the concern, but
disagree with this sentiment entirety. 1 am absolutely certain that I would be able to fully conunit myself to the
bank and far surpass any goals that would be set for me. When it comes to work ethic and competitive spirit, I
have always been and always will be someone who strives to do the best I can in every role I hold (I actually
even had it on my mind that I wanted to win "Rookie of the Year 11 next year for the bank). I was truly excited to
begin originating and helping us expand in New York State and adding many new customers to our books.

This past weekend, I thought deeply to myself about the possibility of holding off on running.for the Assembly.
                                                                                    is
But at the end of the day, it is a once in a lifetime opportunity that my community asking me to pursue. If I
were to give it up, I would truly regret looking back thinking 11 What if? 11 • The chance to be the youngest
Assemblyman since Teddy Roosevelt is one that I can't give up on.

I cannot thank the both of you enough for all the time you both took to train me and for all the valuable
information that you taught me. I truly wish this did not have to be the outcome. because I grew to really
appreciate the business we do, and I enjoyed all the great people I worked with. As Rick told me, if I am not
successful in November1S election, he hopes that I will consider coming back to the bank to possibly fill the
same residential role or maybe. even another role in commercial lending.
                                                           l


                                                                                                  D-000020
      Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 22 of 222


With all my best regards,
Will Truitt




                                         2


                                                                        D-000021
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 23 of 222


                                                                          Page 1
1                           A. BASSIN
2              UNITED STATES DISTRICT COURT
3             SOUTHERN DISTRICT OF NEW YORK
4    ------------------------------------x
     WILLIAM GUNNAR TRUITT,
5
                        Plaintiff,
6                                                Case No.
                  vs.                            7:18-cv-08386-NSR
7
     SALISBURY BANK and TRUST COMPANY; AND
8    SALISBURY BANCORP, INC.,
9                   Defendant.
     ------------------------------------x
10
11                DEPOSITION OF ART BASSIN
12                   New York, New York
13                      July 24, 2019
14
15
16
17
18
19
20
21
22
23   Reported by:
24   KATHY S. KLEPFER, RMR, RPR, CRR, CLR
25   JOB NO. 164777


              TSG Reporting - Worldwide - 877-702-9580
      Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 24 of 222

                                          Page 30                                                 Page 31
 1                 A. BASSIN                            1                A. BASSIN
 2      Q. Got it. It sounds like you're on that        2      A. Not offhand, no.
 3   Loan Committee also?                               3      Q. And how about this year?
 4      A. I am.                                        4      A. Not offhand.
 5      Q. How long have you been on that               5      Q. I would imagine you have certainly met
 6   committee?                                         6   at least once this year?
 7      A. For a long time. Probably since the          7      A. I think probably twice.
 8   beginning.                                         8      Q. Yeah.
 9      Q. Okay.                                        9      A. Probably twice.
10      A. Yeah.                                       10      Q. Yeah. You said at least quarterly, so
11      Q. Do you access this calendar for your        11   that would certainly make sense.
12   committee and Board meetings through Board        12      A. Yeah.
13   Vantage?                                          13      Q. And even if the calendar is something
14      A. Yeah, maybe once a year. I don't look       14   that's published even up to a year in advance,
15   at it on a regular basis, because once it's put   15   are materials relevant to your HR/Comp Committee
16   out, it changes. So I don't spend a lot of time   16   meetings provided in the week or two before the
17   checking it.                                      17   meeting?
18      Q. And those changes, are they just            18      A. Yes.
19   effectuated through e-mails?                      19      Q. And what kind of materials have you
20      A. Yes. Basically, we'll get a note            20   received in anticipation of an HR/Comp Committee
21   saying instead of meeting on this Friday, we'll   21   meeting?
22   meet on that Friday. That's...                    22      A. Well, it basically will be the agenda
23      Q. Got it.                                     23   and any support documents that relate to items
24           Do you know how many times the HR/Comp    24   on the agenda, and there could be six to ten
25   Committee met in 2018?                            25   items on the agenda and related documents.

                                          Page 32                                                 Page 33
 1                A. BASSIN                             1                A. BASSIN
 2      Q. Do you know who authors any of those         2      Q. Did you receive this memorandum from
 3   things that you just mentioned?                    3   Doug Cahill?
 4      A. Different people.                            4      A. No, I don't ever remember seeing this.
 5      Q. Depending on the subject matter?             5   I say that because when I was notified of the
 6      A. The subject matter.                          6   lawsuit, it was the very first time I ever heard
 7      Q. I think we've covered most of the            7   the name William Truitt; and if I had seen this,
 8   questions regarding Didi.                          8   I would have remembered the name.
 9          Do you know if Didi has referred any        9      Q. So this memorandum doesn't look
10   business to Salisbury?                            10   familiar to you?
11      A. I don't know. I don't think so.             11      A. No, I've never seen it.
12   That's really not her line of work.               12      Q. It is your duty as the chair of the
13          MR. LOWER: I'm handing Mr. Bassin          13   HR/Comp committee to pay attention to any
14      what's previously been marked P32, which is    14   memoranda that are provided to you, correct?
15      a single page memorandum with a Bates stamp    15      A. Yes.
16      of D-0000415.                                  16      Q. And you have honored those duties,
17      A. These two copies are the same thing?        17   correct?
18      Q. I'm sorry. One is for Sabrina.              18      A. I do as much as I can.
19      A. Thank you.                                  19      Q. And within that vein, you review
20          To HR/Comp Committee. Okay.                20   memoranda that are provided to the HR/Comp
21      Q. And as a general procedure, you can         21   Committee in a timely manner, correct?
22   let me know when you're ready to discuss          22      A. I do.
23   whatever I send over to you.                      23      Q. And to the extent that they're sent
24      A. Ah. There's the relevance. Okay.            24   before the meetings, you review them before the
25          Yes. Your question is?                     25   meetings, correct?


                                                                             9 (Pages 30 to 33)
                   TSG Reporting - Worldwide - 877-702-9580
      Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 25 of 222

                                           Page 34                                                 Page 35
 1                 A. BASSIN                             1                 A. BASSIN
 2      A. Correct.                                      2   the name Truitt would have -- you know, I would
 3      Q. Do you recall whether you attended an         3   have made the connection after the lawsuit was
 4   HR/Comp Committee meeting on April 27, 2018?        4   filed in September.
 5      A. I don't remember whether I did or not.        5       Q. Uh-huh.
 6   I mean, if there had been one then, I probably      6       A. But when I heard about the lawsuit, I
 7   would have been there, but I don't remember.        7   said, who's Will Truitt? Never heard the name
 8          You want me to look in my book?              8   before.
 9      Q. Sure.                                         9       Q. Got it.
10      A. Okay.                                        10       A. So it's inconceivable to me that I
11      Q. Thanks.                                      11   would have seen this and not remembered, when
12      A. It's where I keep all my valuables.          12   the lawsuit came in September, that this young
13          What's the date again?                      13   fella had come before the committee in this
14      Q. April 27.                                    14   form.
15      A. Oh, I'm sorry. This is my 2019 book.         15           So I have to assume either this wasn't
16   This isn't going to help us. No.                   16   presented to us or I wasn't there, one way or
17          If this memo had been handed out at         17   the other.
18   that meeting, I would have remembered it; so I     18       Q. Okay. Well, I'm not going to ask you
19   have to assume it wasn't handed out at that        19   if it looks like a true and authentic copy of --
20   meeting.                                           20       A. It could be. I don't think you guys
21      Q. And I think you made it clear earlier,       21   made it up.
22   but it sounded to me like you indicated you        22       Q. Well, it came from the bank. I
23   didn't recall receiving it through Board Vantage   23   certainly didn't make it up, but...
24   either?                                            24       A. Yep. I guess the guy to talk to about
25      A. Correct. And the reason is because           25   this would have been Doug Cahill to ask him if

                                           Page 36                                                 Page 37
 1                A. BASSIN                              1                A. BASSIN
 2   he actually did send this to us, so...              2      Q. Okay. And do you download or print a
 3      Q. Yeah. And how far back, I mean, how           3   copy of those materials?
 4   long does stuff stay on Board Vantage?              4      A. Most of the stuff can't be printed.
 5      A. I'm not even sure. I don't know. I            5      Q. Okay.
 6   tend to look at the last month's worth, you         6      A. So we don't.
 7   know, when I'm trying to find something that I'm    7      Q. Oh.
 8   looking for that -- if it came out of the last      8      A. Every once in a while, they will put
 9   set of meetings. It probably goes back longer       9   something out that can be printed like the peer
10   than that.                                         10   group, but since most of this stuff is pretty
11      Q. So this is, of course, like a website,       11   confidential, they don't like copies floating
12   right, Board Vantage --                            12   around. So we don't get to print this stuff
13      A. Yeah.                                        13   out.
14      Q. -- at the end of the day?                    14      Q. Got it.
15      A. Yeah.                                        15          I do have one more question I just
16      Q. You receive some kind of e-mail              16   remembered about P32.
17   notification or --                                 17      A. Uh-huh.
18      A. Yes, we get a notification that              18      Q. That memorandum.
19   something's been posted on Board Vantage.          19          On the first line of the first
20      Q. And you click on that hyperlink or           20   paragraph, it says, "Per the Bank's Code of
21   notification?                                      21   Ethics and Conflicts of Interest Policy, please
22      A. Yes, we click on that, and then we           22   review the attached Outside Employment Report."
23   identify ourselves, but in our secret password     23      A. Uh-huh.
24   and put in five or six -- or two, I guess it is    24      Q. Is the Outside Employment Report a
25   now, security questions, and voila.                25   different file posted to Board Vantage, or is


                                                                            10 (Pages 34 to 37)
                   TSG Reporting - Worldwide - 877-702-9580
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 26 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 27 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 28 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 29 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 30 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 31 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 32 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 33 of 222
             Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 34 of 222


Linda King

To:                                              Douglas Cahill
Subject:                                         RE: Staff Updates


From: Douglas cahill
Sent: Wednesday1 February 14, 2018 10:52 AM
To: EntireBank
Subject: Staff Updates

I'm pleased to announce the following new hires to Salisbury Bank1 starting on Monday, February 26:


       •         Will Truitt has accepted a Mortgage Originator position in our Riverside Division. Will lives in Hyde Park1 NY and
                will be responsible for mortgage originations in Dutchess1 Ulster and Orange Counties. Will is a graduate of
                Marist College with a BS in Business Finance, and most recently has been a two-term Dutchess County Legislator
                (of note: he was the youngest ever elected in NY). Will's responsibility for the first 6 months will be to work
                with our mortgage underwriters and processors in Lakeville and Poughkeepsie, and then transition to his sales
                role.



Doug Cahill, PHR, SHRM-CP
Vice President, Human Resources
SaHsbury Bank • 5 Bissell Street • PO BoK 1868, Lakevilfe, cr 06039-1868
TEL 860.453.3460 • FAX 860.435.5106 • dcah!ll@salisburvbank.com
         ··~ t
           ~~-~l•.l';.;.
            ·~ ~\ ;~~i;4·
r.·~·on
._.l  •
                     · ·.·. , ·· · ·. · .
                            • '       •
                                            ··   ·'




                                                                     1


                                                                                                                D-000065
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 35 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 36 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 37 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 38 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 39 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 40 of 222
Note: Pages
        Caseof7:18-cv-08386-NSR-PED
               Ex. 4 and 26 that were notDocument
                                         specifically48-2
                                                      cited Filed
                                                            in Plaintiff's
                                                                  01/28/20 Opposition
                                                                              Page 41were removed at
                                                                                      of 222
Defendants' request.

                                                EXHIBIT A

                        Salisbury Bank and Trust Company
                Human Resource and Compensation Committee Minutes
                                   May 25, 2018

       The meeting of the Human Resource and Compensation Committee was held at the Salisbury
       Bank Bissell House Board Room, 19 Bissell Street, Lakeville, CT 06039.

       Members present:      George E. Banta
                             Arthur J. Bassin, Chairman
                             David B. Farrell
                             Polly Diane Hoe
                             Nancy F. Humphreys
                             Michael A. Varet

       Also Present:         Richard J. Cantele, Jr., President and CEO
                             Peter Albero, Executive Vice President and CFO
                             Shelly L. Humeston, Senior Vice President and Secretary
                             Doug Cahill, Vice President and Director of Human Resources

        CALL TO ORDER
               --------------                 -~--------------~-----
                                                                                       ~-----




       Mr. Bassin called the meeting to order at 10:18 a.m.

        APPROVAL OF MINUTES- ART BASSIN
       ----------~-------------
                                                    ~----~~---------~-------
                                                                                           ---




       Mrs. Humphreys made a motion, seconded by Ms. Hoe to approve the minutes of January 19,
       2018 as presented. Said motion was unanimously approved.




      REDACTED

                                          CONFIDENTIAL                               D-001130
 Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 42 of 222
SALISBURY BANK AND TRUST COMPANY
Human Resource & Compensatio n Committee; May 25, 2018
Page 5


           o     $112,057 in Bank accruals
           o     $ 87,516 in funds parked in the ESOP Suspense Account

After discrimination testing and final eligibility analysis:
    • $196,516 will be allocated
            o $112,057 in Bank accruals
            o $ 84,459 in funds parked in the ESOP Suspense Account
            o Represents contribution of 2% eligible compensation (base +incentive)

The unallocated funds will remain in the ESOP Suspense Account for future use.

 OUTSIDE EMPLOYMENT REVIEW- DOUG CAHILL
              ---------
·-----------~--                   ------~--------- -----------
                                                               ---------~------------




Per the Bank's Code of Ethics and Conflicts of Interest Policy, Mr. Cahill reviewed with the
Committee the Outside Employment Report for Officers of Salisbury Bank. This report has been
reviewed by the Executive Manager, the CEO, and the VP, Human Resources, and no conflicts of
interest were identified. It is Management's recommendation that all listed outside employment be
approved as presented.

In determining whether to approve outside employment by Officers of Salisbury Bank, the
Committee should consider all relevant factors, including but not limited to the following:

            1.   Will it interfere with work assignments or performance;
            2.   Will it involve the possibility of adverse publicity to the Corporation;
            3.   Is it with a competitor, supplier or customer;
            4.   Does it imply sponsorship by the Corporation; and
            5.   Does it involve serving as a director, officer, manager or consultant.




            Bowerman,                                 Bowerman                 Insurance
            Maurice               y           y       Financial                Brokera
                                                                               IT
            Culr    Jason         y          y        DeviiTechs LLC           Consultant

                       Kim       y           y        Eckert Fine Art          Bookkee
                                                      Rick's Wine &
                      AI         y           y           irits                 Clerk

                                 y           y           irit Ballooni         Pilot

Mrs. Humphreys noted that AI Golden has worked as a bartender at a number of events and asked
why that is not listed on this report.

Mr. Farrell asked about Maurice Bowerman's employment and whether it could be construed that his
insurance services are connected to the Bank. Mr. Cantele reported that he has discussed this with
Steve Essex and Steve felt confident that it did not pose a conflict of interest.




                                       CONFIDENTIAL                                         D-001134
 Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 43 of 222
SALISBURY BANK AND TRUST COMPANY
Human Resource & Compensation Committee; May 25, 2018
Page 6



Mr. Cantele indicated that he would follow up on these two employment concerns and report back to
the Committee.

Following review and discussion, Ms. Hoe made a motion, seconded by Mr. Farrell to approve the
Outside Employment report as presented. Said motion was unanimously approved.

 UNBUDGETED POSITIONS REVIEW- DOUG CAHILL AND RICK CANTELE
----~--        ~--~---~~--~ ~--------------~---------~--
                                                         -·---~----------                 ---- · - - -

Based on need or circumstance, the Management Team considers additions to staff during the year
that were not included in the initial budget process. In 2018, the following positions have been vetted
and approved to date, that may have an impact on our compensation and benefit programs:




                                                                                       Total
                                                                2018                Antici~ated
                                                               lm~act    Benefits    Variance
             Title                Rationale           FTE      Salary      (20%)       2018
Mortgage Originator        Revenue                    1.0    $ 11,667 $ 2,333 $ 14,000
Comm. LendingTrainee      Succession                  1.0    $ 62,500 $ 12,500 $ 75,000
Controller                 Finance Management         1.0    $ 90,000 $ 18,000 $ 108,000
Finance Specialist         Finance Support            0.2    $ 7,500 $         $ 7,500


                                                                         YTD Total: $ 204,500

Mr. Cahill reported that Management will look for strategies to get back on budget regardless of
these additional hires.

 RIVERSIDE STOCK OPTIONS UPDATE- DOUG CAHILL
--"----~~------      -~-----------~------     ~-------------------~-----
                                                                                    ----------

So far in 2018, Liliana Guarino and John Davies have opted to exercise their outstanding
Riverside Bank Stock Options. The exercised options were granted in 2008, and are set to
expire on May 27, 2018. The following is a summary of the transactions (highlighted), and
outstanding options as of 5/21/18:




                                       CONFIDENTIAL                                    D-001135
             Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 44 of 222


Linda King

To:                                                         Douglas Cahill
Subject:                                                    RE: Staff Updates
                                                                         I
                                                                         I
                                                                         !



From: Douglas cahill
Sent: Friday, May 18, 2.018 5:22 PM
To:. EntireBank
Subject: Staff Updates

Please help me wish Nicole and James the best in their new roles, and welcome Samantha to Salisbury Bank]

I'm sorry to announce the following resignations:
    • Will Truitt has decided to pursue his political ambitions and has resigned his Mortgage Originations position in
        our Riverside Division. His last day was Monday, April30.

Doug Cahill, PHR, SHRM·CP
Vice President, Human Resources
Salisbury Bank • 5 Bissell Street • PO Box 1868, Lakeville, CT 05039·1868
TEL860.453.3460 • FAX 860.435.5106 • dcahill@sallsburybank.com
      ~ ~.~~~~
      \::.~{:~:".;•
                 ,.;;.' <.f



                   #j.r'
~YO    f.'           .. :·. :· .. ; .; ::' :. :; ~ ·.::: . , 1   1 • ··:'.'.:




                                                                                1


                                                                                                       D-000018
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 45 of 222



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
__________________________________________
WILLIAM GUNNER TRUITT                       )
                                            )
                              Plaintiff,    )
                                                Civil Action No. 7:18-cv-08386-NSR
                                            )
       v.                                   )
                                            )   September 30, 2019
SALISBURY BANK AND TRUST COMPANY; )
and SALISBURY BANCORP, INC.,                )
                                            )
                              Defendants. )
___________________________________________ )




                      EXPERT REPORT OF DONALD J. MUSSO




 The contents of this Report are confidential pursuant to the Amended Protective Order.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 46 of 222




                                             Table of Contents

  I.      Certification .......................................................................................................01
  II.     Purpose of Report ..............................................................................................05
  III.    Opinion of Economic Losses .............................................................................06
  IV.     Economic Loss ...................................................................................................08
  V.      Background on Mortgage Loan Officers ...........................................................10
  VI.     Background on Mr. Truitt ..................................................................................17
  VII.    Errors/Omissions with Sobel Tinari Economics Group Expert Report .............23
  VIII.   FinPro’s Calculation of Economic Loss ............................................................37
  IX.     Appendices .........................................................................................................43
  X.      Table of Authorities ...........................................................................................52
  XI.     Materials Reviewed ..........................................................................................55
  XII.    Disclaimer on Fees ............................................................................................57
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 47 of 222




 I. Certification


      Donald J. Musso

       I founded FinPro, Inc. (“FinPro”) in 1987 and currently serve as the company’s President
and CEO. In 2012, I also formed FinPro Capital Advisors, Inc. (“FCA”) as a wholly owned
subsidiary of FinPro to conduct capital markets and investment banking activities. FinPro
provides consultative services to numerous banks that provide mortgage banking services and to
mortgage banking clients. I provide corporate governance advice to numerous banks, including
specific advice, on bank audit, compensation, loan and other committees.

       In addition to my years of experience at FinPro and FCA, I founded numerous de novo
banks, am a large investor in community banks, and have served as a member of the Board of
Directors for various banks. As a member of the Board of Directors of a bank, I have served as
the Chairman for the bank’s Compensation Committee and served on various other committees.
In my capacity as Compensation Committee Chairman and as member of the Compensation
Committee I was responsible for:

       1. Recommending, overseeing, and approving the Bank’s executive compensation plans
           including the Bank’s CEO compensation, non-CEO executive officer compensation,
           and Director compensation (if applicable);
       2. Implementing the most recent advisory on the “Say on Pay” vote mandated by the
           Dodd-Frank Act;
       3. Conducting a detailed review and discussion of the CD&A (“Compensation
           Discussion & Analysis) with the Bank’s management team;
       4. Evaluating incentives and other forms of compensation that may encourage
           unnecessary or excessive risk taking on behalf of the Bank’s executives and officers;
       5. Overseeing and approving of the general compensation and employee benefit plans,
           including incentive-compensation plans and any pension or equity-based plans;
       6. Making regular reports to the Bank’s Board of Directors; and
       7. Reviewing the Compensation Committee Charter annually and recommending any
           changes where appropriate to the Board.




                                                                                                   1
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 48 of 222




       In addition to these responsibilities as Chairman, the Compensation Committee must
oversee compliance with legal rules affecting compensation including disclosures, procedures,
and internal controls around compensation.

       I am a recognized expert in value creation for banks, strategic planning, loan and deposit
growth, internal risk assessments, asset/liability management, customer segmentation, risk
management, de novo bank formation, and investment banking. I am frequently invited to
present these topics as the keynote speaker at industry conferences and teach at many of the elite
banking graduate schools. I am on the faculty of Stonier Graduate School of Banking, and the
Graduate School of Banking at Colorado, where I teach Strategic Planning, M&A and Risk
Management. I was also on the faculty of the Pacific Coast Banking School, resigning in 2015
due to time constraints.

       I frequently speak on financial institution related topics and have assisted trade groups
such as the ABA, CSBS, Bank Director, and numerous State Organizations in various activities.
Over the last year and a half, I have presented to general session audiences, each with over 150
executives, at events held by the New Jersey Bankers Association, Utah Bankers Association,
Illinois Bankers Association, Heartland Community Bankers Association, Bank Holding
Company Association, Oregon Bankers Association, Idaho Bankers Association, Nevada
Bankers Association, and Connecticut Bankers Association.

       A constant advocate for building value at my clients’ institutions, I maintain close contact
with all bank regulatory agencies and departments in order to stay current with upcoming policies
and rules. I am often invited to speak with key policy makers at the FDIC, OCC, Federal
Reserve and various State Banking Departments.

       I earned a B.S. in Finance from Villanova University and an M.B.A. in Finance from
Fairleigh Dickinson University.

       I hold Series 24, 63, 79 licenses.

       Over the last ten years I have personally written several articles that have been published,
including but not limited to the following:

       1. Director Training on Compensation Committee Charter & Critical Issues, FinPro,
          Inc. (August 2019).


                                                                                                    2
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 49 of 222




       2. Understanding Your Bank's Capital Alternatives, BankDirector.com (October 2017)
          available at https://www.bankdirector.com/
          issues/strategy/understanding-your-banks-capital-alternatives/.
       3. The Regulatory Feedback Initiative Reports on Latest Findings, Hoosier Banker
          (April 2017) available at http://www.ourdigitalmags.com/
          publication.
       4. Focus on Relationships, Not Transactions, Bank News (March 2017) available at
          https://www.banknews.com/
          blog/focus-on-relationships-not-transactions/.
       5. Focus on Customers and Not Products, Bank News (October 2016) accessible at
          https://www.banknews.com/blog/focus-on-customers-and-not-products/.
       6. The Traditional Community Banking Model is Dead, BankDirector.com (February
          2016) available at https://bankdirector.com/issues/
          strategy/the-traditional-community-banking-model-is-dead/.
       7. Four Keys to a Successful ERM Implementation in Commercial Insights, American
          Bankers Association (July 2012).
       8. Is ERM Really for Community Banks?, American Bankers Association (March 2012).
       9. Enterprise Risk Management, Banknews.com (December 2012).

Over the past few years, some of the speeches I have given include the following:
       1. “Shareholder Relations and Activism”, presenter, sponsored by Director’s Institute,
           Hershey, Pennsylvania, June 20, 2019.
       2. “Onboarding Bank Directors – And the do’s and don’ts of being a Director”,
           presenter, sponsored by NJ Bankers HR Conference, New Brunswick, New Jersey,
           May 14, 2019.
       3. “Solving The Regulatory Riddle”, presenter, sponsored by FHLB Topeka, Topeka,
           Kansas, April 25, 2019.
       4. “Preparing for the Economic Downturn”, presenter, sponsored by NCBA Directors
           Assembly, Greensboro, North Carolina, March 12, 2019.
       5. “Community Banking – The New Model”, presenter, sponsored by NJBA Directors
           Conference, March 3, 2019.
       6. “Regulatory Update”, presenter, sponsored by Idaho Community Bankers
           Association, Boise, Idaho, January 29,2019.
       7. “State of Industry”, presenter, multiple sponsors through Winter 2018.
       8. “Change is Coming”, presenter, sponsored by Tennessee Bankers Convention,
           Nashville, Tennessee, October 25, 2018.
       9. “FinTech and Lending”, presenter, multiple sponsors through Fall 2018.
       10. “Fintech is an Ally and Disruptor”, presenter, sponsored by Alabama Bankers
           Association, Southampton, Bermuda, June 5, 2018.
       11. “Keys to Being a Successful Director”, presenter, sponsored by NJBA Directors
           Conference, March 10, 2017.
       12. “Keeping your Association Relevant", presenter, multiple sponsors through Spring
           2019.




                                                                                                3
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 50 of 222




       I am called on regularly by writers and editors to provide industry insight. Some of the
publications where I have been quoted in the last ten years include The Wall Street Journal,
American Banker, NY Daily News, CNN Money, ABA Banking Journal, Bloomberg.com, New
York Times, SNL Interactive, Banker and Tradesman, and Financial Times.




                                                                                                  4
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 51 of 222




II. Purpose of the Report


       FinPro, utilizing Donald J. Musso as its expert, was retained by Salisbury Bank
and Trust Company (“Salisbury”) on or around March 11, 2019 to:

       1. Conduct an analysis and provide an opinion as to the economic loss, if any,
           incurred by William Truitt as a result of his separation of employment with
           Salisbury Bank and Trust Company on May 1, 2018; and

       2. To review and rebut the Expert Report entitled An Appraisal of Economic
           Loss to William Truitt, written by Sobel Tinari Economics Group (“Sobel
           Tinari”), utilizing Kristin K. Kucsma, M.A. as their expert. The Sobel Tinari
           Report was dated as of August 30, 2019.

       FinPro begins this report with a summary opinion of economic losses. This opinion is
followed by a brief background on the definition of economic loss and then supported by a
discussion of the background of mortgage loan officers in general and specific to Salisbury, the
background on Mr. Truitt, certain errors and omissions in the Sobel Tinari Economics Group
Expert Report, and ultimately FinPro’s calculation of economic loss. Further support for the
adjustments made to the Sobel Tinari report, along with FinPro calculation of economic loss can
be found in the pertinent appendices.




                                                                                                   5
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 52 of 222




III. Opinion of Economic Losses


             In my opinion, William Truitt suffered no economic loss as a result of his
separation of employment with Salisbury Bank and Trust.
       A. Back-Pay

             Based on FinPro’s computation there is no back pay economic loss.

        Employment   Loan     Average Loan                                Commission       Salisbury Projected BridgeView Excavation                                Weeks in
Year                                                    $ Production                                                                              Economic Loss
          Period   Production   Balance                                      Rate               Earnings        Mitigated Earnings                                   Period
                                                                            0.55%          $            16.83 $                 18.00

 2018 May 1-Aug 31           0        -                      -            $          -     $        11,444.40 $                        12,240                          17
 2018 Sep 1 - Dec 31         6        $       324,253 $    1,945,518              10,700   $        10,700.35 $                        12,240                          17
 2019 Jan. 1 - Dec. 31      18        $       324,253 $    5,836,554              32,101   $        32,101.05 $                        37,440                          52




                                                                                           $          54,245   $                   61,920                      $0

* Note: If mitigated earnings are greater than or equal to Salisbury projected earnings, there is no economic loss.


       B. Front-Pay
             Based on FinPro’s computation there is no front pay economic loss.

          Employment          Loan            Average          $      Earnings Based                Actual            Earnings Based            Mitigated         Economic
 Year
            Period         Production          Loan        Production on Commission                Mitigated          on Commission             Earnings            Loss
                                                                          0.55%                     4.00%                 1.00%                  4.00%

 2020            3               30       $      324,253   $ 9,727,590        $       53,502   $         47,563 $              97,276 $               93,535
 2021            4               35       $      324,253   $ 11,348,855       $       62,419   $         53,356 $             113,489 $              109,124
 2022            5               40       $      324,253   $ 12,970,120       $       71,336   $         58,633 $             129,701 $              124,713

                                                                                               $       159,551                            $         327,371                 $0

* Note: If mitigated earnings are greater than or equal to Salisbury projected earnings, there is no economic loss.



       C. Benefits

             FinPro determined no economic loss for benefits for the following four reasons:

             1. Mr. Truitt was not provided or entitled to any benefits from Salisbury at the
                     time of his departure and, therefore, did not suffer a loss of benefits from
                     Salisbury during the less than one month it took him to accept a new job;

             2. Mr. Truitt received health insurance, dental, optical, retirement and disability
                     insurance through Dutchess County and the Civil Service Employees
                     Association, Inc. and therefore did not suffer a loss of benefits;



                                                                                                                                                                             6
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 53 of 222




          3. because Mr. Truitt obtained a new job with Bridgeview Excavation from
             which he could have and should have had an additional option for benefits;
             and

          4. Mr. Truitt had an obligation to find comparable employment where he would
             have received benefits.

   D. Sobel Tinari Adjusted

          FinPro also determined no economic loss after adjusting Sobel Tinari’s work
with necessary adjustments. The individual adjustments are detailed later in this expert
report.




                                                                                           7
    Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 54 of 222




 IV. Economic Losses

    A. Definition
         When evaluating the economic losses linked to an alleged wrongful termination case, it is
important to identify and address the two main components of compensation streams. Initially,
one needs to determine the likely compensation (including benefits) an employee would have
earned had he or she not been released by their employer. Secondly, one needs to consider the
potential compensation or mitigation that the employee can be expected to earn from seeking
comparable employment. Subsequently one can ascertain the damages by taking the difference
in the two compensation streams. 4.01
         The two primary components of economic loss are referred to as back pay, and front pay.
It is imperative to accurately calculate back pay as this will have a considerable impact on the
entry point calculation when determining the front pay.


    B. Calculation Requirements
         When looking at the requirements for back pay, typically the employee’s current earnings
at the time of separation are used as the base for projecting future earnings. It is equally
important to note that the initial base calculation should only reflect earnings that are likely to
reoccur. In an article concerning the evaluation of economic loss, Stephanie R. Thomas, Ph.D.
states that
              [a]ny commissions, bonus payments, long term incentive payments, or other
              cash supplements or benefits payouts should be carefully examined. If these
              amounts were paid post-separation, or if they are unlikely to recur in the
              future (but for the alleged wrongful termination), they should be excluded
              from the base of earnings. 4.02


         Identifying a growth rate should also be established when determining back pay., This
merely accounts for the percentage that the employee’s earnings will increase over time. Given
the impact compounding interest has over time, it’s important to capture the right growth as this
could significantly sway projection calculations.
4.01 Stephanie R. Thomas, PhD, Evaluation of Economic Damages in Wrongful Termination Litigation (PLI Course Handbook

37th Annual Institute on Employment Law, 2018).
4.02 Id.




                                                                                                                        8
    Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 55 of 222




         The timeline for back pay is factored from the date of separation through the court
hearing. In this case, the court date is unknown so FinPro assumed December 31, 2019. The
timeline for front pay extends from the court date to the duration of a reasonably assumed tenure
for a similar position at a similar job. The loss period needs to incorporate market data on
industry related tenure for similar jobs with similar activities.
         Offset or “mitigated” earnings are also a consideration in the economic loss
determination. Mitigated earnings are defined as the potential earnings had the employee sought
alternative/comparable employment. The mitigated earnings calculation is simply a
measurement of earnings capacity post termination/resignation from employment. A plaintiff’s
effort to secure comparable employment is a form of “mitigation.” “In order to successfully
claim damages due to termination, a plaintiff is required to demonstrate that he or she made a
reasonable effort to “mitigate their damage by seeking employment consistent with their skills
and ability.” 4.03
         Under Title VII of the 1964 Civil Rights Act, “interim earnings or amounts earnable with
reasonable diligence by the person or persons discriminated against shall operate to reduce the
back pay otherwise allowable” 4.04




4.03 Amy Aukstikalnis, Ph.D., Stephen Bronars, Ph.D., and Dawn Kovnaer, Ph.D. (Welch Consulting), Calculation of Economic

Damages in Wrongful Termination Cases (Prepared for the OCBA Labor & Employment Law Section Seminar, June 2013).
4.04 42 U.S.C. 2000(e)(5)(g)(1).




                                                                                                                            9
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 56 of 222




  V. Background on Mortgage Loan Officers

       A. Compensation
          The duties and responsibilities of loan officers are to evaluate, authorize, or recommend
the approval of loan applications for individuals and businesses. Most mortgage loan officers
(“MLO’s”) are employed by commercial banks, credit unions, and mortgage companies. The
majority of MLO’s work full time which is generally 40 hours a week, and some may work more
extensive hours which includes working after business hours to make follow up sales calls.
MLO’s need to be available when the clients need them to be available and as such do not have
full control over their schedule. Based on FinPro’s experience, most MLO’s have a bachelor’s
degree. Mortgage lending is a sales-oriented profession. The on-the-job training “may be a
combination of formal, company-sponsored training and informal training during the first few
months on the job.” 5.01 MLO’s must be licensed by the Nationwide Multistate Licensing System
and Registry (“NMLS”), overseen by Conference of State Supervisors.

          A MLO’s compensation can be based on commission, salary, or a combination of the
two. According to the Bureau of Labor Statistics, published by the U.S Department of Labor,
(“U.S. DOL”) “[t]he median annual wage for loan officers was $63,040 in May 2018.” 5.02 This
median declined slightly from May 2017 figures.

          In 2018, according to the U.S. DOL Bureau of Labor Statistics, the number of MLO’s
nationally was 316,200. The projected job outlook for 2018 through 2028 was up 8% which
translates into faster than average growth than for all other occupations. The projected growth in
the number of jobs nationally from 2018 through 2028 is 24,300. 5.03 According to a June 2018
article written by Lainie Petersen, loan officer employment opportunities “should grow by 11
percent between 2016 and 2026 based upon expected economic growth in real estate sales.” 5.04

          According to the U.S. DOL Bureau of Labor Statistics, the number of MLO’s employed


5.01 U.S. Bureau of Labor Statistics, Loan Officers Summary, September 2019.
5.02 U.S. Bureau of Labor Statistics, Occupational Employment and Wages, May 2018.
5.03 U.S. Bureau of Labor Statistics, Loan Officers Summary, September 2019.
5.04 Lainie Peterson, How Much Can an Entry Level Mortgage Loan Originator Make? (June 27, 2018), available at

https://work.chron.com/much-can-entry-level-mortgage-loan-originator-make-25292.html.




                                                                                                                 10
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 57 of 222




in New York, including New York City was 12,890 in May 2018. New York is one of the top
five states with the highest level of employment of MLO’s. The average annual mean wage for
MLO’s was slightly lower at $62,922 using non-metropolitan areas that surround New York
City. A MLO’s income depends upon their employer. Some employers pay a flat salary, others
pay a base salary plus commissions, and some only pay commission. The commission structure
depends upon the company. At the high end, Salisbury pays 60 basis points on total monthly
closed loan volume for new business. Salisbury’s full commission schedule is provided in
Section VII. 5.05

          MLO’s can expect to earn more compensation as they gain more job experience. A
survey conducted by PayScale.com “demonstrated that there is a direct correlation between years
on the job and total annual compensation (base salary plus commissions).” 5.06 These findings
suggest that total annual compensation peaks between 10 and 20 years at approximately $81,000.
Then, there is a $30,000 decline from $81,000 to $51,000 for the category of more than 20 years
of experience. The following table summarizes these results:

                             Years on the job         Total Annual Compensation

                                  0-5 years                         $40,000

                               5 to 10 years                        $70,000

                               10 to 20 years                       $81,000

                           More than 20 years                       $51,000



          According to 2018 American Bankers Association Compensation and Benefits Survey
Report, MLOs “can earn a national median total compensation of $79,170 where all or most of
compensation is based on loan volume” and a MLO “can earn a national median total
compensation of $69,560 where all or most of the compensation is derived from a base



5.05Salisbury Bank and Trust Compensation of Mortgage Originators Exhibit B (December 31, 2017).
5.06Lainie Peterson, How Much Can an Entry Level Mortgage Loan Originator Make? (June 27, 2018) available at
https://work.chron.com/much-can-entry-level-mortgage-loan-originator-make-25292.html.



                                                                                                               11
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 58 of 222




salary.” 5.07

          The compensation received by two of Salisbury MLO’s, Mr. Kevin R. Cantele (“Mr.
Cantele”) and Ms. Spring J. Burke (“Ms. Burke”) for the years 2014 through 2018 is outlined in
the table below. The actual 2018 annual compensation for Mr. Cantele and Ms. Burke was
$176,510 and $158,986, respectively. The 2018 average compensation for these two Salisbury
MLOs is calculated at $167,748. However, Mr. Truitt did not have the tenure or background that
these two Salisbury MLOs had at this point in their respective careers. As a result, Mr. Truitt is
more aligned with the first full year total compensation for Mr. Cantele, which was $53,610.
This is a better indication of earnings potential in the first year for Mr. Truitt. This table
summarizes compensation in the years 2014 through 2018, as follows 5.08:

                             Year Mr. Cantele Ms. Burke Average

                             2014        $22,384          $115,368        $68,876

                             2015        $53,610          $119,359        $86,485

                             2016        $98,380          $161,320       $129,850

                             2017       $154,408          $157,736       $156,072

                             2018       $176,510          $158,986       $167,748




       B. Annual Loan Count Data

          According to Mortgage Educators and Compliance, “most loan officers can close
anywhere from 18 to 25 loans in a year, with some doing as many as 35 to 40 loans.” 5.09
Mortgage loan production is the major responsibility of any MLO. According to the performance
evaluations provided by Salisbury for Mr. Cantele and Ms. Burke, mortgage production was

5.07 American Bankers Association, ABA Benchmarking and Survey Research, 2018 Compensation and Benefits Survey.
5.08 W-2 Statements and Tax Statements for Mr. Cantele and Ms. Burke, 2014-2018.
5.09 Mortgage Educators and Compliance, 4 Reasons Why Becoming a Mortgage Broker on Loan Officer May Be the Career

Change You’ve Been Looking For”, available at https://mortgageeducators.com/21-supportdocs/251-obtaining-your-mortgage-
license.



                                                                                                                     12
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 59 of 222




deemed commendable for both bank employees. According to Salisbury performance evaluation
standards, commendable is defined as:

             “performance is consistently above requirements. This rating describes
             performance, which regularly exceeds expectations and demonstrates the
             willingness to assume additional responsibilities. This rating may be used as a
             special recognition for extraordinary performance, which as significant impact on
             the organization.” 5.10

             The 2017 performance evaluations summarize Mr. Cantele and Ms. Burke’s mortgage
production by number of units and volume in dollars. In 2017, Mr. Cantele produced 66 loans,
Ms. Burke produced 90 loans, for an annual average of 78 loans.

                                           Employee          Number of units 5.11

                                          Mr. Cantele                   66

                                           Ms. Burke                    90

                                            Average                     78



        C. Average Loan Balance

             The 2017 performance evaluations summarize Mr. Cantele and Ms. Burke’s actual
mortgage production by number of mortgage units and volume in dollars to which allows the
determination of imputed average loan balance. In 2017, the average loan balance was $324,253,
which is calculated in the table below:




5.10   Salisbury Bank and Trust 2017 Performance Appraisal Reports for Kevin Cantele and Spring. Burke.
5.11   Id.



                                                                                                          13
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 60 of 222




           Employee               Volume (A) 5.12                Mortgage              Imputed Average Loan Balance
                                                               Units (B) 5.13                             (A/B)

       Kevin Cantele                $24,361,220                       66                               $369,109

       Spring Burke                 $25,145,680                       90                               $279,396

           Average                  $24,753,450                       78                               $324,253




             The Bureau of Financial Protection issues annual HMDA data by state and within
specific participating counties within New York State. As of 2018, utilizing HMDA data, the
average calculated loan balance in New York State is $232,169. The average calculated loan
balances in Mr. Truitt’s targeted market of Dutchess, Putnam, and Kingston Counties, New York
is $237,157. This data and these calculations are summarized in the following table:

               Loan Type                                 # of loans (A)  $ Amount (B)    Average (B/A)
               New York State                                  167,369 $ 38,857,935,000 $       232,169

               Dutchess and Putnam County                        7,517 $         1,875,135,000 $            249,453
               Kingston County                                   3,230 $           673,590,000 $            208,542
               Total Market                                     10,747 $         2,548,725,000 $            237,157

               *Note: HMDA data not available for Ulster County; Kingston, the county seat, was utilized as a proxy.


       D. Tenure
             The Salisbury employees, Mr. Cantele and Ms. Burke have worked as loan officers for 5
years and 10 years, respectively. 5.14 The average tenure of Mr. Cantele and Ms. Burke is 7.5
years.

             The authoritative source for tenure is the 2018 NMLS Mortgage Industry Report issued
by the Conference of State Bank Supervisors. NMLS states “the attrition rate for New York


5.12 Id.
5.13 Id.
5.14 Id.




                                                                                                                       14
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 61 of 222




State is 23% with a national attrition rate of 21% among Mortgage Loan Originators (MLO).”
5.15
         The attrition rate can be inverted to determine average tenure in years. The New York State
and the national attrition rate is calculated as 4.3 years and 4.8 years, respectively.

             Additional support for the average tenure of an MLO can be found in a number of
publicly available sources. Indeed.com, an industry leading transactional job website states “a
typical tenure for a loan officer is 1-3 years.” 5.16 A recent article published by LBA Ware, a top
leader in automated compensation and loan origination system integration software for mortgage
lenders concluded “that the performance and production of over 6,000 loan originators over a 30-
month period found the average tenure at a single mortgage company to be just 2.29 years.” 5.17

             Another source, the Stratmor Insight group conducted a MLO tenure survey and reported
those results in its 2017 January report. These results “include input from 40 [lending
institutions] composed of 23 independents and 17 bank owned/affiliated mortgage companies.
The [lending institutions] range in size from under $500 million in annual production to over $10
billion. The sample includes results from 16,766 retail originators.” The collected tenure
information of originators and key insights from the Stratmor Insight survey concluded the
following:
                 •    Originators had been with their current company 3.1 years.
                 •    56.9% of originators have been with their current company for 2 years or less.
                 •    The largest tenure category was between 1 and 2 years at the current lender.

This data underscores what any industry veteran knows, originators like to change companies. 5.18
             In the same survey “voluntary terminations constituted 83.3% of all terminations with
involuntary terminations making up the remaining 16.7%” 5.19 The survey shows that MLO’s in
the top 20% of producers of their company have a higher rate of voluntary turnover rate at
approximately 87%. In the bottom quintile, voluntary turnover drops to 71%. These results
suggest that lenders are managing out the non-producers; but it appears that these originators also
5.15   2018 NMLS Mortgage Industry Report, Conference of State Bank Supervisors, available at
https://mortgage.nationwidelicensingsystem.org/about/Reports/2018%20Mortgage%20Annual%20Report.pdf.
5.16 Indeed.com, Loan Officer Salaries in New York State (August 27, 2019).
5.17 Kelley Mangel, How high is loan originator turnover — and what’s behind it? (April 10, 2019), available at
https://lbaware.com/2019/04/how-high-is-loan-originator-turnover/.
5.18 Stratmor Group, Stratmor Insights from the Originator Census Survey, Average Tenure of an Originator (January 2017) at 8.
5.19 Id. at 9.




                                                                                                                            15
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 62 of 222




largely self-select out.
       E. Basis Point Commission

          Commission rate is a primary driver in determining the assumptions used and the
calculation of total compensation. In How Much is a Loan Officer’s Commission? author Tamara
Runzel states

          that 45 percent of firms paid between 76 basis points to 150 basis points
          commission on each loan. For illustrative purposes, one basis point is equal to
          1/100th of one percent, so 76 basis points is just slightly over ¾ of one percent. A
          $100,000 loan would yield $760 in commissions for the loan officer. 5.20

In What Kind of Commission Does a Mortgage Banker Make? Jennifer Fortier states

          a typical commission for a loan ranges from 50 to 100 basis points, where one
          basis point is one-tenth of a percentage point. The loan officer and the mortgage
          company will negotiate a commission rate as part of the employment process, and
          the loan originator earns a set commission on all loans based on that
          agreement. 5.21

Additionally, there was a recent 2016 poll conducted by Gina Pogel who is an author of the
Mortgage Reports website which asked various lenders: “[i]n 2016, what have you been paying
your retail residential loan officers, on average, as a commission?” The results are summarized
below. Please note that this data was pulled directly from the report and is not factored for
rounding.

              •    25 to 50 basis points per loan: 13%
              •    51 to 75 basis points per loan: 22%
              •    76 to 100 basis points per loan: 22%
              •    101 to 150 basis points per loan: 25%
              •    More than 150 basis points per loan: 0%
              •    Undisclosed due to a call center lender status: 19% 5.22


5.20 Tamara Runzel, How Much is a Loan Officer’s Commission? (June 27, 2018), available at https://work.chron.com/much-
loan-officers-commission-29176.html.
5.21 Jennifer Fortier, “What Kind of Commission Does a Mortgage Banker Make?” (2019), available at

https://www.sapling.com/8594521/kind-commission-mortgage-banker-make.
5.22 Gina Pogel, How Much Do Mortgage Lenders Make On Your Mortgage Loan? (December 2, 2016), available at

https://themortgagereports.com/23751/how-much-do-mortgage-lenders-make.



                                                                                                                          16
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 63 of 222




  VI. Background on William Truitt

       A. Mr. Truitt was training to become an MLO
          When Mr. Truitt was first hired by Salisbury, he received an employment offer letter
from Doug Cahill (“Mr. Cahill”), stating that he will be employed as a “Mortgage Lending
Officer Trainee” in its “Residential Lending Department” 6.01 with a start date of February 26th,
2018, his hire date. The offer letter also specified the Mr. Truitt would be paid “$16.83 per hour
based upon a 40-hour work week, and [he] will be classified as a full-time hourly employee
during the training period.” The offer letter also noted that the “Mortgage Lending Officer
Trainee position provides a development plan which will be outlined … in an additional
document upon your hire date.” 6.02 The offer letter included the following timeline and details:

          February 2018

               •    $35,000 – base salary on hire
               •    Mortgage Originator Trainee
               •    2-3 days each week – works in Residential Credit Underwiring Department
               •    2-3 days each week – works with Residential Processors
          September 2018

               •    Base salary consideration after 6 months of training:
                         o $2,500 per month draw on commissions
               •    Works with COI’s and internal staff developing relationships in Dutchess, Ulster
                    and Orange Counties.
          January 2019

               •    Compensation consideration:
                         o 100% commissioned
               •    Mortgage Loan Officer 6.03
Mr. Truitt signed the offer letter.



6.01  The offer letter in the form of an email written by Doug Cahill to Mr. Truitt, on January 29, 2018
6.02 Id.
6.03 Id.




                                                                                                           17
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 64 of 222




          The email below written by Amy Raymond to Rick Cantele and Douglas Cahill
summarizes that Mr. Truitt was receiving an hourly rate and confirms again that he was in fact,
in training for at least 6 months. After this training period, Mr. Truitt was expected to produce
on his own and get eased into the 100% commission structure. Amy Raymond specifically
wrote: “We would like to give him the opportunity similar to how we brought Kevin along, 6
months’ salary while training in the department and then ease into 100% commission structure.
Our budget called for 100% commission right out of the gate.” 6.04

       B. Mr. Truitt had no Benefits through Salisbury
       The Employee Handbook states that all new employees have a 90-day introductory period
before they can receive benefits. The Handbook indicates that employees that meet the basic
performance standard during that time of employment will be eligible for benefits. 6.05 However,
the offer letter from Mr. Cahill to Mr. Truitt states that he will be eligible for medical benefits
following 60 days of employment. 6.06

           We have a wide array of benefits which are available the first of the month following 60
          days of employment including life insurance, short- and long-term disability insurance,
          dental insurance, medical insurance, paid holidays, ESOP program and 401k plan.
          Salisbury provides a paid time off (PTO) program that accrues 6.46 hour of PTO per pay
          period, with an annual accrual of 21 days. 6.07


          If your performance meets the job standards upon completion of the Introductory Period,
          you will be become a regular status full time, regular status full time 30, or regular status
          part time employee and be eligible for benefits as described in the ‘Employee Benefits’
          section of this handbook. 6.08
       C. Outside Activities/Employment
          According to the excerpt from the Employee Handbook below, Mr. Truitt was required to
notify his Human Resources Administrator or the President of Salisbury before pursuing any
activities outside of the company. The Employee Handbook states that:

          Salisbury Bank supports our local community in many ways and encourages
          employees to participate in community activities. If you wish to accept a
          position, with or without compensation, with a governmental agency, a for-profit

6.04 Based on an email written from Amy Raymond to Rick Cantele and Douglas Cahill on January 24, 2018, 10:54AM.
6.05 Salisbury Bank, Employee Handbook (January 2018) at 11.
6.06 The offer letter in the form of an email written by Doug Cahill to Mr. Truitt, on January 29, 2018.
6.07 Id.
6.08 Salisbury Bank, Employee Handbook (January 2018) at 11.




                                                                                                                   18
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 65 of 222




             or a not-for-profit organization, either as a stockholder, director, officer, sole
             proprietor, partner, employee, you need to first notify the Human Resources
             Administrator or the President. Any potential problems may be discussed with
             you and the request will be reviewed to see if any conflict of interest would exist.
             If a conflict exists, this outside appointment or employment will not be allowed.
             Please remember that your first professional responsibility is to the position you
             have accepted here at Salisbury Bank. Salisbury Bank does not object to your
             accepting outside work as long as it does not (a) interfere with your regular work
             hours; (b) affect the efficient performance of your regular duties; (c) cause you to
             be ill or accident-prone through fatigue or other condition; or (d) present a
             conflict of interest. 6.09
        D. Mr. Truitt had no Employment Agreement or other arrangement
             Mr. Truitt was an “at will” employee, meaning he could have been terminated or he could
have resigned his employment at anytime for any reason as explained to him in his offer letter
below. There was no other formal agreement or arrangement. He was training with Salisbury
with the expectation to become a full time Mortgage Loan Originator in September of 2018. His
offer letter specifically states:

             Salisbury Bank & Trust Company is an “at will” employer which means that your
             employment is not a fixed term. You or the Company, at any time and for any
             reasons, may decide to terminate the employment relationship. You will be
             employed as a Mortgage Lending Officer Trainee in our Residential Lending
             Department. Your pay will be $16.83 per hour based upon a 40-hour work week,
             and you will be classified as a full-time hourly employee during the training
             period. 6.10
        E. Mr. Truitt was provided an option to stay or apply to come back

             The below is an excerpt from an email written by Mr. Truitt himself to Mr. Cahill, of his
own interpretation of a conversation he had with Mr. Richard Cantele. In this email he clearly
states that Mr. Richard Cantele did suggest that he hopes that Mr. Truitt applies again to
Salisbury if he chooses to do so, after the election if he is unsuccessful. In other words, the door
was open for Mr. Truitt to apply again and work at Salisbury.

             After sitting down and speaking with Rick yesterday, I informed him that I will continue
             with my bid for the New York State Assembly. We had a nice conversation, and I told
             him the same thoughts that I had expressed to you during our meeting; I know that if
             given the chance, I would be able to prove myself that I can be a very successful
             originator in NYS even if elected to the State Assembly. He told me that there is a lot of

6.09   Salisbury Bank, Employee Handbook (January 2018) at 37.
6.10   The offer letter in the form of an email written by Doug Cahill to Mr. Truitt, on January 29, 2018.



                                                                                                             19
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 66 of 222




             uncertainty that comes along with this for the bank, and I both understand and respect
             that. He suggested we consider these next 6 months as a “time out” period, and that he
             hopes I will consider applying with Salisbury again in November if I am unsuccessful in
             my election. 6.11
             Mr. Truitt’s e-mail to Mr. Cahill clearly demonstrates his understanding that Salisbury
would be interested in re-hiring Mr. Truitt after the November 2018 election giving Mr. Truitt
the option to reapply to Salisbury for his same position after his failed bid to win the election to
Assembly. Mr. Truitt could have picked up where he left off and mitigated any potential
economic loss by going back to work for the bank itself.

        F. Mr. Truitt required 15 to 20 hours a week for the legislative role

             Mr. Truitt was committed to his county political career which by his own admission,
required 15-20 hours each week. “Currently serving in the Dutchess County Legislature, I
dedicate an average between 15-20 hours each week toward attending Legislative Meetings as
well as assisting constituents of mine.” 6.12

             The role as a State legislator would have been equally or more time-consuming. The role
of State legislator required 60 days in Albany annually. More importantly though was the
amount of time that would have been required to run for office. In FinPro’s experience, non-
dedicated MLO’s underproduce relative to their full-time dedicated counterparts. In the table
below, provided by Salisbury, non-dedicated MLO’s have significantly lower production goals.
Maria Seeley, a non-dedicated MLO working for Salisbury has substantially lower production
goals than Ms. Burke and Mr. Cantele who are dedicated MLO’s.

                                                 2019 Production Goals by MLO:
                  MLO                              Primary Market           Volume Goal per budget
                  Burke                            Ma.                                  $20,000,000
                  Cantele                          Ct.                                  $20,000,000
                  Seeley                           Riverside                             $8,000,000




6.11   An email written by Mr. Truitt titled “Decision” to Douglass Cahill on May 1, 2018, 1:44 PM.
6.12   A letter in the form of an email written by Mr. Truitt to Douglass Cahill and Amy Raymond. Date unknown.



                                                                                                                  20
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 67 of 222




       G. Mr. Truitt was employable
            Most of the Senior staff at Salisbury were impressed with Mr. Truitt’s capabilities and
potential. He seemed polished, not afraid to network and had a sales personality. Overall, from
the tone of Mr. Truitt’s emails to the team it seemed that he was eager, ambitious and ready to
make this job a success, despite the Bank’s concerns if he was elected for the State Assembly.
Again, his tone seemed happy and he comes across as someone very driven to succeed.

            Doug sat with Will and immediately picked up on his ability to network and sales
            personality. He was the youngest person ever elected to the Dutchess county
            legislature. Hyde Park and Poughkeepsie is his current district and he is a Marist
            grad. Young, polished, and not afraid to network. ½ the battle for an originator
            and the hardest part to teach (self – motivation). We also were very comfortable
            with his ability to learn and understanding of regulations. 6.13
These are attributes that would make Mr. Truitt an attractive candidate for hire for any bank.

       H. Nothing Salisbury did made Mr. Truitt unemployable

            In what appears to be a resignation letter, Mr. Truitt wrote:

            I did deeply consider and weigh my options over the past weekend and came to
            the conclusion that I cannot give up on a once in a lifetime opportunity such as the
            one that has presented itself before me. The chance to tie Teddy Roosevelt as the
            youngest State Assemblyman in NY history is one, I cannot give up, nor can I let
            down my community who has asked me to run. I have learned a tremendous
            amount during my short two months at Salisbury Bank, and I truly appreciated
            how quickly everyone welcomed me into the family. I want to especially thank
            you Doug, for our initial interview and for your help along the way, and also Rick
            for his leadership and his willingness to meet with me yesterday. I have a few
            items that I need to return, including laptop, a key-fab and a Poughkeepsie
            parking garage badge. Let me know how you would like me to return those into
            you, and I will bring them as soon as possible. 6.14
            In an email to the staff of Salisbury, Mr. Cahill notified employees that Mr. Truitt had
resigned from Salisbury, with an effective date of April 30, 2018. “I’m sorry to announce the
following resignations: Will Truitt has decided to pursue his political ambitions and has resigned
his Mortgage Originations position in our Riverside Division. His last day was Monday, April
30.” 6.15


6.13 An email written by Amy Raymond to Rick Cantele, Cc: Doug Cahill, on January 24, 2018, 10:54AM.
6.14 An email written by Mr. Truitt titled “Decision” to Douglass Cahill on May 1, 2018, 1:44 PM.
6.15 An excerpt from an email written from Doug Cahill, to “EntireBank” on May 18, 2018, 5:22 AM.




                                                                                                       21
    Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 68 of 222




    I. Mr. Truitt obtained new employment, at higher pay, in less than 1 month

         According to the Sobel Tinari appraisal, Mr. Truitt obtained a new job in less than 1
month as a Finance Officer at Bridge View. His new role also paid him more, specifically
$18.00 per hour as opposed to $16.83 at Salisbury.

         Subsequent to termination from SB, plaintiff continued his part-time Dutchess
County Legislator work. In or about May 2018, he also obtained employment as a
Finance Officer at Bridge View. A review of his paystubs from that employment reveals
that his working hours varied in 2018. Mr. Truitt estimates his yearly earnings at $38,000
per year, based on an hourly rate of $18. 6.16

         Accepting new employment with Bridgeview constitutes actual mitigation from

an economic loss standpoint and must be factored into the computation. Because his

hourly rate at new employment is greater than the hourly rate at Salisbury there can be no

economic loss.




6.16 Kucsma, Kristin K., M.A., Sobel Tinari Economics Group, An Appraisal of Economic Loss to William Truitt, (August 30,

2019) at 5.



                                                                                                                            22
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 69 of 222




 VII. Errors/Omissions with Sobel Tinari Economics Group Expert Report


        Sobel Tinari’s analysis contains multiple critical errors in its appraisal calculation. Each
of the errors/omissions identified by FinPro are discussed in detail below. From a process
standpoint, FinPro began by replicating Sobel Tinari’s calculations and correcting each error and
omission in a sequential manner to establish a corrected earnings calculation. From its corrected
earnings calculation, FinPro then calculated the actual mitigation and comparable mitigation for
any purported economic loss. Please see Appendix 1 for the Sobel Tinari calculation.
        One of Sobel Tinari’s errors was a failure to take into account the fact that Mr. Truitt’s
compensation would have changed from hourly to a commission basis in September of 2018. As
a result, Sobel Tinari’s base calculation for projected earnings and all subsequent calculations are
incorrect as they neglect to capture multiple key variables associated with a commission-based
role.
        FinPro also notes that Sobel Tinari’s analysis does not adhere to the accepted
methodologies for calculating economic loss, as outlined in Section IV of FinPro’s opinion of
economic loss. Specifically, Sobel Tinari does not clearly delineate between back-pay and front-
pay in its appraisal. Even more importantly, Sobel Tinari utilizes an implausible timeframe over
which Mr. Truitt’s earnings would have been expected to occur, neglecting to incorporate market
tenure for similar jobs in a similar industry. Sobel Tinari uses statistical data on retirement to
project compensation through January 18, 2061 which is more in keeping with a wrongful death
analysis than an alleged wrongful termination suit. FinPro discusses statistics on tenure later in
this section and demonstrates that this timeframe is inappropriate for an opinion of economic
loss. Regardless of Mr. Truitt’s age of retirement, it is unreasonable to assume that Mr. Truitt
would remain at Salisbury for his entire career, or even remain in mortgage banking. This
assertion is supported by the fact Mr. Truitt applied to multiple positions and accepted
employment in an unrelated field following his separation from Salisbury in less than 1 month,
discussed in detail later in this section. By disregarding key considerations and overlooking the
relevant research and readily available statistics on tenure and attrition, Sobel Tinari’s appraisal
is compromised and grossly overestimates the time period utilized for compensation projections.




                                                                                                     23
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 70 of 222




          Sobel Tinari calculates “Adjusted Earnings” of $16,892,809 and a “Present Value” of
$6,621,117 in arriving at its calculation of “Pre-Termination Earnings”. Per Sobel Tinari’s
appraisal, plaintiff’s pre-termination yearly earnings were established at $35,006, in 2018
dollars, based upon Mr. Truitt’s annual salary in 2018. Sobel Tinari projected “that plaintiff’s
earnings, but for the alleged termination, would have increased from the previously established
figure of $35,006, in 2018 dollars, to the average earnings for the comparative employees of
$167,748, in 2018 dollars, by 2022”. 7.01
          To arrive at $167,748, Sobel Tinari utilized a sample size of two MLO’s from Salisbury.
FinPro notes that two employees provide an insufficient sample size and that, given a lack of
meaningful observations, is an unreliable basis for establishing compensation for appraisal
calculations.
          Sobel Tinari indicates that it had not reviewed “any employment evaluations for plaintiff
or the comparative employees”. 7.02 The two employees utilized by Sobel Tinari were, in fact,
categorized by Salisbury as high-performers and have an established tenure with the
company. 7.03 Sobel Tinari specifically acknowledges this tenure in its appraisal stating that “Ms.
Burke has been a full-time Mortgage Loan Originator since 2009, and Mr. Cantele became a
Mortgage Loan Originator Trainee in or about 2014”. 7.04 Ms. Burke and Mr. Cantele are,
therefore, not “comparative employees” as classified by Sobel Tinari 7.05 given their respective 5
and 10 years of tenure with the company and well-documented high-level of performance.
          Studies indicate that “the margin of error is directly proportional to our critical value
(which relies upon our level of confidence).” Additionally, “the smaller the sample size is, the
larger the margin of error”. 7.06 It would therefore follow that Sobel Tinari’s basis for appraisal is
subject to an extremely high inherent margin of error, as a consequence of its methodology for
data selection. This fundamental margin of error is irrespective of additional flaws as Sobel
Tinari did not give any consideration to experience level and relevant regional data, both of
which are addressed later in this section as key omissions in the analysis.



7.01 Kucsma, Kristin K., M.A., Sobel Tinari, An Appraisal of Economic Loss to William Truitt, (August 30, 2019) at 7.
7.02 Kucsma, supra at 7.
7.03 Salisbury Bank and Trust 2017 Performance Appraisal Reports for Kevin Cantele and Spring Burke.
7.04 Kucsma, supra at 6.
7.05 Id.
7.06 Courtney Taylor, How Large of a Sample Size Do Is Needed for a Certain Margin of Error? (January 28, 2019), available at

https://www.thoughtco.com/margin-of-error-sample-sizes-3126406.



                                                                                                                           24
    Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 71 of 222




         Because Sobel Tinari overlooked the commission-based nature of Mr. Truitt’s role, its
appraisal also failed to take into account required loan production to arrive at “Pre-Termination
Earnings.” In order to reach Sobel Tinari’s “Pre-Termination Earnings” for 2022, Mr. Truitt
would have needed to generate $14.7 million, $22.4 million, and $34.2 million in loans in 2020,
2021, and 2022, respectively which is an unreasonable assumption for dollar value loan
generation (production volume) as the two much more experienced MLO’s averaged $24.8
million in 2017. Additionally, as stated earlier, a non-dedicated MLO would have a very
difficult time producing loans at the same level as dedicated MLOs. Utilizing the average loan
balance of $324,253 that is derived later in this report, and Sobel Tinari’s earnings estimates for
Mr. Truitt, FinPro re-engineered the equation to determine required loan count. Mr. Truitt would
have been required to originate 45, 69, and 106 loans in 2020, 2021, and 2022, respectively, to
earn the amount projected by Sobel Tinari. Based upon data and statistics provided in Section V,
this required loan generation and production volume is an unreasonable assumption. 7.07
         The examples above are only a sample of some of the fundamental flaws in the Sobel
Tinari report. The following sections will step through a detailed analysis of the adjustments that
FinPro made to the analysis to utilize a more realistic set of assumptions.

    A. Adjustments to Change from Salary to Commission
         Sobel Tinari appears to have utilized a salary based computation rather than a
commission based computation. To compute a commission, FinPro must calculate total loan
originations. To calculate total loan originations, FinPro needs loan count multiplied by average
loan balance. The total loan originations are then multiplied by the commission basis points.
            i.    Loan Count

         Sobel Tinari’s calculations do not incorporate assumptions for loan origination. In order
to properly utilize a commission-based salary structure, it would have been necessary for Sobel
Tinari to adjust for appropriate loan count in arriving at its appraisal value.
         FinPro assessed Mr. Cantele and Ms. Burke’s annual loan count for 2017. FinPro next
analyzed national data which prove that the annual loan count for the selected employees utilized
by Sobel Tinari are significantly higher than the median high performer. As Ms. Burke and Mr.


7.07 Mortgage Educators and Compliance, 4 Reasons Why Becoming a Mortgage Broker on Loan Officer May Be the Career

Change You’ve Been Looking For” (Accessed August 2019), available at https://mortgageeducators.com/21-supportdocs/251-
obtaining-your-mortgage-license.



                                                                                                                     25
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 72 of 222




Cantele are high-performing, experienced loan officers, utilizing their production number as the
number of loans required to reach Sobel Tinari’s pre-termination earnings figure is not realistic.
Therefore, FinPro utilized the market comparable data which showed the median performer
national annual loan count ranges from 18 to 25 loans, while the high performer national loan
count ranges from 35 to 40. 7.08 FinPro notes that these are much more appropriate comparable
figures to utilize.

Source:                                 Annual Loan Count   Citations:
Cantele                                                66   Salisbury Bancorp. 2017 Cantele Performance Appraisal
Burke                                                  90   Salisbury Bancorp. 2017 Burke Performance Appraisal
Salisbury Average                                      78

2019 Median Performer Low End                         18    MEC - Mortgage Educators and Compliance, 2019 Data
2019 Median Performer High End                        25    MEC - Mortgage Educators and Compliance, 2019 Data
2019 High Performer Low End                           35    MEC - Mortgage Educators and Compliance, 2019 Data
2019 High Performer High End                          40    MEC - Mortgage Educators and Compliance, 2019 Data
MEC Median:                                           30

Loan Count Utilized:                                  30    Utilized for purposes of report.


            Given the limited sample size and discrepancy from national data, FinPro utilized the
median of the national data of 30 loans (annually) for purposes of this report’s corrected earnings
calculations for the first year. This is the first of three adjustments shown in Appendix 2.
              ii.   Average Loan Balance
            After determining the loan count, FinPro needed to determine the average loan balance.
FinPro began by assessing the market for New York State as well as Dutchess County, Putnam
County and Kingston County. Based upon the median of the average loan size from these
markets, FinPro utilized $237,157 in its corrected comparable earnings and corrected production
adjusted earnings calculations based upon the most currently available HMDA data. 7.09




7.08   Id.
7.09   2018 HMDA Data (May 31, 2018).



                                                                                                                    26
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 73 of 222



                                      Average Loan Size
Source:                               Originated:            Citations:
Cantele                                           369,109    Derived from Salisbury Bancorp. 2017 Cantele Performance Appraisal
Burke                                             279,396    Derived from Salisbury Bancorp. 2017 Burke Performance Appraisal
Salisbury Average                                 324,253

New York State                                   232,169     2018 HMDA Data (Bureau of Financial Protection)
Dutchess County - Putnam County                  249,453     2018 HMDA Data (Bureau of Financial Protection)
Kingston County                                  208,542     2018 HMDA Data (Bureau of Financial Protection)
Target Market Area*                              237,157     2018 HMDA Data (Bureau of Financial Protection)
Median:                                          234,663

Average Loan Size Utilized:                      237,157     Utilized for purposes of report.



*Target market area defined as: Dutchess County, Putnam County, and Kingston County


This is the second of three adjustments shown in Appendix 2.
              iii.    Commission Rate

             With the loan count and the average loan balance, FinPro next needed to find the
appropriate commission level. The average commission between Ms. Burke and Mr. Cantele in
2017 was 55 basis points as shown in the table below. 7.10
           2017 Actual Production
                                                                                  2017 Salary     Imputed 2017 bps on
                              Volume (A)      Total Units                             (B)           Total Units (A/B)
           Cantele             27,624,720              107          258,175          154,408                       0.56%
           Burke               29,215,280              131          223,017          157,736                       0.54%
           Average             28,420,000              119          240,596          156,072                       0.55%



             This calculation utilized all units, not just mortgage units and resulted in a 55-basis point
average. FinPro utilized this basis point commission for purposes of its corrected earnings
calculations. Commissioned officers, such as MLO’s, are paid based upon a basis point
commission, multiplied by loan balances originated and actually closed. FinPro derived Mr.
Cantele and Ms. Burke’s commission fees in basis points based upon each individual’s total loan
volume and total number of units. Salisbury’s commission structure is also outlined below: 7.11




7.10   Salisbury Bank and Trust 2017 Performance Appraisal Reports for Kevin Cantele and Spring Burke.
7.11   Salisbury Bank and Trust Compensation of Mortgage Originators Exhibit B (December 31, 2017).



                                                                                                                                  27
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 74 of 222




         Commission Structure:
         New Business: 60 BPS
         You will be paid 60 basis points on total monthly closed volume for New Business. A concentrated
         effort should be made to establish other SBT account relationships.

         Current SBT Customers: 30 BPS

         For any loan originated that pays off a current SBT or Heloc compensation will be 30 basis points.

         Jumbo Loans:
         For all jumbo loans in excess of $1.5 million the compensation payout will be capped at $10,000.00
         per loan

         *A referral fee of 25 bps will be paid upon closing for properly qualified commercial loan referrals.
         These must be enetered and complete thru Synapsis.

         *A referral fee of $50.00 per account relationship will be paid on all deposit referrals. These must
         be entered and completed thru Synapsis.

         All SBT HELOC's will be paid a flat origination fee of $500



This is the third of three adjustments shown in Appendix 2.
        B. Adjustment to Loan Volume
             To accurately reflect the likelihood that Mr. Truitt would progress as a MLO over time,
FinPro then increased the loan count by 5 annually, up to 40 loans per year, equal to the 2019
high performer high end loan count shown below. Mr. Truitt lacked experience in banking and
lending which would have limited his ability to generate requisite loan volume to arrive at Sobel
Tinari’s pre-termination earnings appraisal. 7.12 Using the high performer low end production of
35 in Year 2 and high performer high end production of 40 thereafter is an ambitious
assumption.




7.12   Examination Before Trial of William Gunnar Truitt on June 27, 2019 (hereafter, “Truitt Dep.”)



                                                                                                                 28
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 75 of 222




Source:                               Annual Loan Count   Citations:
Cantele                                              66   Salisbury Bancorp. 2017 Cantele Performance Appraisal
Burke                                                90   Salisbury Bancorp. 2017 Burke Performance Appraisal
Salisbury Average                                    78

2019 Median Performer Low End                       18    MEC - Mortgage Educators and Compliance, 2019 Data
2019 Median Performer High End                      25    MEC - Mortgage Educators and Compliance, 2019 Data
2019 High Performer Low End                         35    MEC - Mortgage Educators and Compliance, 2019 Data
2019 High Performer High End                        40    MEC - Mortgage Educators and Compliance, 2019 Data
MEC Median:                                         30

Loan Count Utilized:                                30    Utilized for purposes of report.



        This is the only adjustment made to derive Appendix 3. The loan count of 40 was
utilized to arrive at its production adjusted earnings calculation and was also used as the loan
production assumption for FinPro’s calculations of actual mitigation and comparable mitigation.


   C. Adjustment to Average Loan Balance
        The $237,157 average loan size calculated above does not take into consideration the
specific product menu that Salisbury originates that other banks may not. Dividing mortgage
loan volume by the count of originations yields the average loan balance, which was $324.3
thousand.
                       2017 Actual Production
                                                                      Imputed
                                                    Mortgage Units Average Loan
                        Employee        Volume (A)       (B)       Balance (A / B)
                       Cantele           24,361,220            66        369,109
                       Burke             25,145,680            90        279,396
                       Average           24,753,450            78        324,253


        FinPro imputed Mr. Cantele and Ms. Burke’s 2017 average loan balance to arrive at
$324,253 in its average loan balance adjusted earnings which was also utilized in its actual
mitigation and comparable mitigation. FinPro utilized this figure in its economic loss analysis as
Salisbury’s bank-specific imputed average loan size is most appropriate in deriving a corrected
earnings calculation, as well as actual and comparable mitigation calculations. This is the only
adjustment that was made in Appendix 4.
        As such, Mr. Truitt’s first full year of commission compensation would equal 30 loans


                                                                                                                  29
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 76 of 222




originated times an average loan balance of $324,253 times a 55-basis point commission
equaling $53,502. To test the reasonableness of this assumption, FinPro assessed Mr. Cantele
and Ms. Burke’s 2018 average salary of $167,748, as utilized by Sobel Tinari 7.10 and compared it
to market comparable data from multiple sources. 7.13 7.14 7.15 7.16 In analyzing market comparable
data, FinPro applied weightings to each source, placing primary weighting on regional data and
data for mortgage loan originators with less than 5 years of experience. Less emphasis was
placed on national data. No emphasis was placed on data for mortgage loan originators with
more than 5 years’ experience as it does not pertain to Mr. Truitt and falls outside the appropriate
time frame for this economic loss analysis.




7.13 W-2 Statements and Tax Statements for Cantele and Burke, 2014-2018.
7.14 U.S. Bureau of Labor Statistics (2019).
7.15 Salisbury Bank and Trust 2017 Performance Appraisal Reports for Kevin Cantele and Spring Burke.
7.16 ABA Benchmarking and Survey Research, 2018 Compensation and Benefits Survey (2018).




                                                                                                       30
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 77 of 222




                                                                                        Annual
                                                                                     Compensation
                            Source:                                                   ($s Actual):   Citations:
                            Cantele                                                        176,510   W-2s and Tax Statements
                            Burke                                                          158,986   W-2s and Tax Statements
                            Salisbury 2018 Average                                         167,748

                            Cantele Year 1 (2015 First "Full Year")                        53,610    W-2s and Tax Statements

     A            B                                                      C=AxB
               Annual                                                     Annual       Annual
            Compensation                                              Compensation Compensation
 Weighting:  ($s Actual):   Source:                                   ($s Weighted): ($s Actual):    Citations:

                                                                                                     May 2018, U.S. Bureau of
    5%             63,040   Nation-Wide Loan Officers (Median)               3,152                   Labor Statistics

                                                                                                     May 2018, U.S. Bureau of
    5%             92,240   Nation-Wide 75th Percentile                      4,612                   Labor Statistics

                                                                                                     May 2018, U.S. Bureau of
    5%             44,500   Nation-Wide 25th Percentile                      2,225                   Labor Statistics

                                                                                                     May 2018, U.S. Bureau of
    25%           103,450   New York State                                  25,863                   Labor Statistics
                                                                                                     June 2018 Article, Chron.com
                                                                                                     ("How Much Can an Entry
    25%            40,000   0-5 Years Experience                            10,000                   Level Loan Originator Make?")
                                                                                                     June 2018 Article, Chron.com
                                                                                                     ("How Much Can an Entry
    0%             81,000   10-20 Years Experience                             -                     Level Loan Originator Make?")

                                                                                                     2019 Indeed (Base and
    25%            95,198   New York State                                  23,800                   Compensation)
                                                                                                     2018 ABA Comp Survey
                                                                                                     ("Total" Defined as Salary,
    5%             69,560   ABA National (Total)                             3,478                   Compensation, Bonus)
                                                                                                     2018 ABA Comp Survey
                                                                                                     ("Total" Defined as Salary,
     5%            72,380   ABA Mid-Atlantic (Total)                         3,619                   Compensation, Bonus)
Average:           73,485   Weighted Sum:                                                  76,748

                                                                                                     FinPro, Inc. imputed income
                                                                                                     (30 x 324,253 x 55 bps) based
                            Imputed Compensation Utilizing Bank Data                       53,502    upon bank data
                                                                                                     FinPro, Inc. imputed income
                                                                                                     (30 x 232,894 x 55 bps) based
                            Imputed Compensation Utilizing Market Comp. Data               39,131    upon market comp. data

                            Compensation Utilized:                                         53,502


FinPro notes that this figure is consistent with Mr. Cantele’s compensation for his first full year
of employment with Salisbury, making it a reasonable starting point.




                                                                                                                                   31
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 78 of 222




       D. Average Tenure
          The forward timeline for Sobel Tinari’s pre-termination calculations is based upon
“plaintiff’s statistical date of retirement” which is defined as January 18, 2061. 7.17 This utilizes
an assumption that Mr. Truitt would have remained with Salisbury until 2061 and omits
consideration or data on industry turnover which would materially reduce the forward timeline.
          FinPro researched average years of tenure for Mr. Cantele (5 years) and Ms. Burke (10
years) relative to numerous national data sources for attrition rate and average years of tenure for
MLO’s. 7.18 7.19 7.20 7.21 7.22 7.23 FinPro utilized the annual attrition rate for New York MLO’s of
4.3 years as calculated by NMLS (“the authoritative source”) in its corrected earnings calculation
as well as its actual mitigation and comparable mitigation calculations.
                           Attrition Rate     Average Tenure
Source:                          (%)              (Years)            Citations:
Cantele                               N/A                  5.0       Salisbury Bancorp. 2017 Cantele Performance Appraisal
Burke                                 N/A                 10.0       Salisbury Bancorp. 2017 Burke Performance Appraisal
Salisbury Average                     N/A                  7.5

National Attrition Rate                21%                    4.8    2018 NMLS
New York                               23%                    4.3    2018 NMLS
New York State Low                     N/A                    1.0    2019 Indeed
New York State High                    N/A                    3.0    2019 Indeed
2019 Stratmor Insights                 N/A                    2.0    2019 Stratmor Insights
lbaware                                N/A                    2.3    2019 lbaware.com
Median:                                22%                    2.6

Tenure Assumed:                        N/A                    4.3    For report purposes.



          Additional data studies further indicate that entry level mortgage loan originators, such as
Mr. Truitt, remain at their place of business between 1 to 5 years. 7.24 7.25 7.26 7.27 This is the only
adjustment made to the calculation shown in Appendix 5.


7.17 Kucsma, supra at 18.
7.18 W-2 Statements and Tax Statements for Cantele and Burke, 2014-2018.
7.19 Mortgage Educators and Compliance, 4 Reasons Why Becoming a Mortgage Broker on Loan Officer May Be the Career

Change You’ve Been Looking For” (Accessed August 2019), available at https://mortgageeducators.com/21-supportdocs/251-
obtaining-your-mortgage-license.
7.20 Nationwide Mortgage Licensing System, 2018 NMLS Mortgage Industry Report, Convention of State Bank Supervisors,

available at https://mortgage.nationwidelicensingsystem.org/about/Reports/
2018%20Mortgage%20Annual%20Report.pdf.
7.21 Indeed.com (Accessed August 2019).
7.22 Stratmor Group, Stratmor Insights from the Originator Census Survey, Average Tenure of an Originator (January 2017) at 8.
7.23 Kelley Mangel, How high is loan originator turnover — and what’s behind it? (April 10, 2019), available at

https://lbaware.com/2019/04/how-high-is-loan-originator-turnover/.
7.24 Indeed.com, Loan Officer Salaries in New York State (August 27, 2019).




                                                                                                                            32
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 79 of 222




       E. Actual Mitigation

          To properly calculate economic loss, if any, mitigation is required. Mr. Truitt’s 2019
mitigating compensation is calculated as $18.00 per hour times 40 hours times 52 weeks
equaling $37,440, which is extrapolated from Mr. Truitt’s actual hourly compensation at
Bridgeview Excavation. This $37,440 was adjusted over a 5-year period utilizing Sobel Tinari’s
3.9% annual wage growth assumption.
                                                    Number of         Actual
                                          Year
                                                      Year           Mitigation
                                                                      3.90%

                                          2019           0           $    37,440
                                          2020           1           $    38,900
                                          2021           2           $    40,417
                                          2022           3           $    41,994
                                          2023           4           $    43,631
          This is the only adjustment made to the calculation shown in Appendix 6.
       F. Comparable Mitigation

          To compute economic loss mitigation appropriately, Mr. Truitt had an obligation to find a
similar job in a similar market. As shown in Section V, there were plenty of MLO positions
available in the market. As such, FinPro analyzed market comparable data, which indicates that
55 basis points of commission is towards the lower end. 7.28 For this economic loss report’s
actual mitigation and comparable mitigation, FinPro utilized a commission of 1.00%, which is in
the range shown of 0.76% to 1.50%. 7.29 As all market comparable commission basis points are
higher than the 55 basis points of commission paid by Salisbury, any mitigating compensation
exceeds projected Salisbury compensation, and therefore there can be no economic loss to Mr.
Truitt.




7.25 Stratmor, supra at 8.
7.26 Kelley Mangel, How high is loan originator turnover — and what’s behind it? (April 10, 2019), available at
https://lbaware.com/2019/04/how-high-is-loan-originator-turnover/.
7.27 Agreement By and Between Dutchess County and the Civil Service Employees Association, Inc. (Jan 1, 2017 – Dec 31, 2020).
7.28 Runzel, Tamara, How Much is a Loan Officer’s Commission? (June 27, 2018), available at https://work.chron.com/much-

loan-officers-commission-29176.html.
7.29 Id.




                                                                                                                          33
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 80 of 222




   Source:                 Commission (bps):      Citations:
   Cantele                             0.56%      Derived from Salisbury Bancorp. 2017 Cantele Performance Appraisal
   Burke                               0.54%      Derived from Salisbury Bancorp. 2017 Burke Performance Appraisal
   Salisbury Average                   0.55%


   Source:                 Commission (bps):      Citations:
   Chron (Low End)                     0.76%      2019 Chron.com
   Chron (High End)                    1.50%      2019 Chron.com
   Median:                             1.13%

   Commission Utilized:                0.55%      Utilized for production adjusted earnings.
   Commission Utilized:                1.00%      Utilized for comparable adjusted earnings.


        This is the only adjustment made to the calculation shown in Appendix 7.
        Taken collectively, correcting the errors and omissions in the Sobel Tinari appraisal takes
the present value of the economic loss to zero as shown in the chart below. The detailed
computations adding up to this chart are contained in the Appendices.
                                Projected Gross        Adjusted                          Mitigated
                                                                       Mitigation                      Present Value
        Adjustments                Earnings            Earnings                          Earnings

1 Sobel Tinari Expert Report   $     17,950,103 $        16,892,809 $           -    $          -      $   6,621,117
   Appropriate Adjustments
 2 Comparable Earnings         $      1,682,629    $        829,013   $        -     $          -      $     829,013
 3 Loan Count Production       $      2,223,940    $      1,086,036   $        -     $          -      $   1,086,036
 4 Average Loan Balance        $      3,040,683    $      1,484,883   $        -     $          -      $   1,484,883
 5 Tenure                      $        312,094    $        287,050   $        -     $          -      $     287,050
 6 Actual Mitigation           $        312,094    $        300,090   $    202,382   $       97,708    $      89,170
 7 Comparable Mitigation       $        329,927    $        303,869   $    599,868   $     (248,620)   $     552,489

   FinPro Adjusted Economic Loss                                                                       $         -



        There is no inclusion in Sobel Tinari’s calculation of damages of actual offsetting
compensation. Mr. Truitt obtained employment in less than one month at a higher level of
compensation to that which he was receiving as a mortgage loan originator at Salisbury while in
training. While at Salisbury in training Mr. Truitt was earning $16.83 per hour, while in his new
job, he was earning by his own admission $18.00 per hour. Clearly there is no economic loss
here for back-pay purposes.
        Market data demonstrates that other organizations are paying higher commission (as
expressed in basis points) than Salisbury. The average paid to Ms. Burke and Mr. Cantele was
55 basis points while the overall market was paying anywhere from 76 basis points to 150 basis
points. Had Mr. Truitt, as required by economic loss computation, undertaken comparable


                                                                                                                       34
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 81 of 222




mitigation this data strongly suggests there could be no economic loss for front-pay purposes.
Following his departure from Salisbury, Mr. Truitt attained employment at a similar
compensation but did not accept employment as a mortgage broker or mortgage loan originator
with another bank, despite the fact that “substantially equivalent employment” 7.30 was available
to Mr. Truitt in his immediate market 7.31. During Mr. Truitt’s deposition on June 27, 2019 he
made the following statement when asked by defendant’s counsel what had made the last year
“tough” for him:
          “Well, believing I found a job that would be perfect for me. It had been in the
          field that I had studied in school for and studied so hard to be in that filed [sic]
          and to succeed in it and then to be fired from that position, and then sort of have
          to start back at square one.” 7.32

          FinPro notes that during the same deposition Mr. Truitt listed his undergraduate
concentration in business administration, finance. FinPro notes that concentrations in these
fields does not imply that Mr. Truitt “studied in school” 7.33 to be a mortgage loan originator.
Further, Mr. Truitt had originally completed a general job application to Salisbury and the
mortgage loan originator position was suggested to Mr. Truitt by the bank. During the
deposition, Mr. Truitt stated that: “I love talking to people, and I would’ve been very outgoing
out in Dutchess County, Columbia County, Putnam County, Ulster County. All these counties,
where we hoped we would’ve been doing more business.” 7.34
          After this statement, Mr. Truitt was asked if he knew the competitors in the mortgage
business in each of these counties, to which he responded: “So I’ll give a few examples. Like
Ulster Savings Bank, Rhinebeck Bank, Hudson Valley Federal Credit Union and institutions like
those” 7.35 clearly demonstrating a knowledge of the immediate market for mortgage lending and
more specifically banks at which he could have sought employment as a mortgage loan
originator following his resignation from Salisbury.
          The deposition contains references to applications submitted by Mr. Truitt to USI
Insurance Services, New York Life for a financial advisory position, Palisade Hudson Financial


7.30 Stephanie R. Thomas, PhD, Evaluation of Economic Damages in Wrongful Termination Litigation (PLI Course Handbook
37th Annual Institute on Employment Law, 2018) at 7.
7.31 Indeed.com (Job search for Mortgage Lending within 15 miles of Dutchess County, August 2019).
7.32 Truitt Dep. 132:3-132:10.
7.33 Truitt Dep. 132:5.
7.34 Truitt Dep. 73:19-73:23.
7.35 Truitt Dep. 74:5-74:8.




                                                                                                                        35
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 82 of 222




Group for a financial planning associate position, and Central Hudson Gas & Electricity for a
position as payroll analyst. Mr. Truitt also indicated that he had applied to Central Hudson Gas
& Electricity directly out of college as well. Mr. Truitt commented that “I want to stick in
finance.” 7.36 FinPro notes the distinction between finance and mortgage banking and emphasizes
that the jobs for which Mr. Truitt applied, listed in the preceding sentence, are materially
dissimilar occupations from that of a mortgage loan originator. MLO’s are more sales-oriented
than finance-oriented and a position as an MLO cannot be studied as it is bank and product
specific.
             The fact that Mr. Truitt “found a job that would be perfect for me” and yet did not apply
for a single MLO position, even though there were job openings in this area is perplexing.
        G. Elimination of Benefits

             Although Sobel Tinari neglected to incorporate offsetting compensation in its analysis,
Sobel Tinari did erroneously include in its calculations an adjustment for health insurance
benefits and disability and life insurance benefits. This adjustment is inappropriate for four
reasons: (1) Mr. Truitt was not provided or entitled to any benefits from Salisbury at the time of
his departure and, therefore, did not suffer a loss of benefits from Salisbury during the less than
one month it took him to accept a new job; (2) Mr. Truitt received health insurance, dental,
optical, retirement and disability insurance through Dutchess County and the Civil Service
Employees Association, Inc. and therefore did not suffer a loss of benefits; (3) because Mr. Truitt
obtained a new job 7.37 with Bridgeview Excavation where he could have and should have had an
additional option for benefits; and (4) Mr. Truitt had an obligation to find comparable
employment where he would have had benefits.




7.36   Truitt Dep. 149:5-149:6.
7.37   Agreement By and Between Dutchess County and the Civil Service Employees Association, Inc Jan 1, 2017 – Dec 31, 2020.



                                                                                                                           36
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 83 of 222




  VIII. FinPro’s Calculation of Economic Loss


        A. Back-Pay Computation
             Section IV.A of this report delineates the two components driving total economic loss
calculations in an employment termination case. FinPro first addressed the back-pay component
which would encompass any earnings Mr. Truitt may be have lost and be entitled to from the
time of separation, through to the trial proceedings (estimated to be December 31, 2019).


         Employment   Loan     Average Loan                             Commission       Salisbury Projected BridgeView Excavation                     Weeks in
Year                                                  $ Production                                                                    Economic Loss
           Period   Production   Balance                                   Rate               Earnings        Mitigated Earnings                        Period
                                                                          0.55%          $            16.83 $                 18.00

 2018 May 1-Aug 31           0       -                       -         $           -     $         11,444.40 $               12,240                       17
 2018 Sep 1 - Dec 31         6       $      324,253 $      1,945,518            10,700   $         10,700.35 $               12,240                       17
 2019 Jan. 1 - Dec. 31      18       $      324,253 $      5,836,554            32,101   $         32,101.05 $               37,440                       52




                                                                                         $            54,245   $             61,920               $0

* Note: If mitigated earnings are greater than or equal to Salisbury projected earnings, there is no economic loss.




             When examining the back-pay period, Mr. Truitt worked at an hourly rate of $16.83 per
hour, 40 hours per week, from May 1, 2018 to August 31, 2018. This period was considered a
training period and Mr. Truitt was not closing loans at this time, nor was he earning any
commission. His compensation structure was hourly only. Once the training period had been
completed, projected to be September 2018, Mr. Truitt’s compensation structure was to change
from an hourly wage, to 100% commission based. 8.01
             To determine potential commission compensation from September 1, 2018 to December
31, 2018, FinPro assumed Mr. Truitt could originate and close 1.5 loans per month equivalent to
6 loans total during this period. 2018 calculations are as follows:
        •    For the period May 1 to Aug 31, Mr. Truitt’s compensation was $11,444. This was
             calculated at $16.83/hour at 40 hours per week, times 17 weeks.
        •    From September 1, 2018 – December 31, 2018, FinPro assumed Mr. Truitt to originate 6
             loans. Salisbury bank data indicated that the average commission rate paid to employees




8.01   Truitt Correspondence with Salisbury Bank, D-000111




                                                                                                                                                               37
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 84 of 222




           is 55 basis points. FinPro used this rate to determine Mr. Truitt’s commission-based
           income for 2018 to be $10,700 (6 loans*$324,253 average balance) *55 basis points. 8.02
       •   Adding his total hourly wages of $11,444 to his 4-month commission of $10,700 equals
           $22,144.
       •   In 2019, FinPro calculated Mr. Truitt’s earnings based on commission only. As it is his
           first year of being an MLO, FinPro assumed Mr. Truitt could originate 18 loans total, for
           an average of 1.5 per month. 8.03 Using the same average loan balance of $324,253
           multiplied by 18 loans equals $5,836,554 in dollars of loan production. Applying the 55-
           basis point commission rate, Mr. Truitt would have earned $32,101 in 2019
           (0.55%*$5,836,554 in dollars of loan production).
       •   As such, Mr. Truitt’s total back pay earnings from Salisbury for the combined period of
           2018 and 2019 is $54,245, which equals $11,444 plus $10,700 plus $32,101. $

           Proper economic loss analytics must include any mitigation. Shortly after separation
from Salisbury, Mr. Truitt gained employment at Bridgeview Excavation as a finance officer
earning $18 per hour. 8.04
       •   In 2018, Bridgeview Excavation paid Mr. Truitt $18 per hour, based on 40 hours per
           week. To calculate Mr. Truitt’s mitigating compensation from May 1, 2018 to August
           31, 2018 we multiplied $18.00 per hour times 40 hours per week times 17 weeks
           equaling $12,240. As such, the mitigating compensation exceeds Mr. Truitt’s projected
           Salisbury income of $11,444, meaning no economic loss incurred.
       •   To calculate Mr. Truitt’s mitigating compensation from September 1, 2018 to December
           31, 2018 FinPro multiplied $18.00 per hour times 40 hours per week times 17 weeks
           equaling $12,240. As such, the mitigating compensation exceeds Mr. Truitt’s projected
           Salisbury income of $10,700, meaning no economic loss incurred.
       •   Mr. Truitt’s 2019 mitigating compensation is calculated as $18.00 per hour times 40
           hours times 52 weeks equaling $37,440. As such, the mitigating compensation exceeds
           Mr. Truitt’s projected Salisbury income of $32,101, meaning no economic loss incurred.

8.02 Salisbury Bank and Trust 2017 Performance Appraisal Reports for Kevin Cantele and Spring Burke.
8.03 Mortgage Educators and Compliance, 4 Reasons Why Becoming a Mortgage Broker on Loan Officer May Be the Career
Change You’ve Been Looking For” (Accessed August 2019), available at https://mortgageeducators.com/21-supportdocs/251-
obtaining-your-mortgage-license.
8.04 Kristin K. Kucsma, M.A., Sobel Tinari Economics Group, An Appraisal of Economic Loss to William Truitt, (August 30,

2019) at 6.



                                                                                                                       38
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 85 of 222




             Mr. Truitt’s mitigating compensation from Bridgeview over the course of 2018 and 2019
exceeds the income he may have made had he remained employed with Salisbury. Therefore,
since mitigating compensation exceeds projected Salisbury compensation for the entire back-pay
period, there is no economic loss to Mr. Truitt.
        B. Front-Pay Computation
             Front pay is the second component addressed in FinPro’s economic loss computation.
The front-pay section highlights what Mr. Truitt could have earned had he sought a comparable
MLO position in the market. Per NMLS, market research for New York indicates that the
average employee in the mortgage loan officer role works for 4.3 years. 8.05
             Further market comparable data surveyed revealed tenure to be 1 year on the low end, 4.8
years on the high end. To simplify the math, FinPro has opted to use 5 years for tenure, of which
2 years are already accounted for in back-pay, leaving 3 years for front-pay analysis. It is
important to note that the 5 years FinPro used for tenure is higher than the 4.3 years as calculated
by NMLS. Therefore, FinPro has modeled Mr. Truitt’s tenure through the year 2022. 8.06




        •    Beginning in 2020, FinPro assumed loan production to be 30 loans per year, which is
             between the median and high-performing benchmarks. 8.08 FinPro assumed an average
             loan balance of $324,253 and 55 basis points of commission resulting in compensation of
             $47,563.
        •    Beginning in 2021, FinPro assumed loan production to be 35 loans per year, which is
             between the median and high-performing benchmarks. 8.07 FinPro assumed an average
             loan balance of $324,253 and 55 basis points of commission resulting in compensation of
             $53,356.


8.05   Stratmor Group, Stratmor Insights from the Originator Census Survey, Average Tenure of an Originator (January 2017) at 8.
8.06   Indeed.com (Job search for Mortgage Lending within 15 miles of Dutchess County, August 2019).
8.07 Mortgage Educators and Compliance, 4 Reasons Why Becoming a Mortgage Broker on Loan Officer May Be the Career

Change You’ve Been Looking For”, available at https://mortgageeducators.com/21-supportdocs/251-obtaining-your-mortgage-
license.



                                                                                                                              39
        Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 86 of 222




        •    Beginning in 2022, FinPro assumed loan production to be 40 loans per year, which is
             between the median and high-performing benchmarks. 8.08 FinPro assumed an average
             loan balance of $324,253 and 55 basis points of commission resulting in compensation of
             $58,633.

             The mitigated earnings column is computed by utilizing a 100-basis point commission
rate (based on market comparable data) multiplied by an assumed loan count and average loan
balance. For the purpose of calculating front pay, all previously used assumptions remain
constant, commission being the exception.
        •    To calculate Mr. Truitt’s mitigating compensation for the year 2020 FinPro multiplied 30
             loans times $324,253 average loan balance times 100 basis point commission equaling
             $97,276 or $93,535 on a present value basis. As the mitigating compensation exceeds
             Mr. Truitt’s projected Salisbury present value income of $47,563, there is no economic
             loss incurred.
        •    To calculate Mr. Truitt’s mitigating compensation for the year 2021 FinPro multiplied 35
             loans times $324,253 average loan balance times 100 basis point commission equaling
             $113,489 or $109,124 on a present value basis. As the mitigating compensation exceeds
             Mr. Truitt’s projected Salisbury present value income of $53,356, there is no economic
             loss incurred.
        •    To calculate Mr. Truitt’s mitigating compensation for the year 2022 FinPro multiplied 40
             loans times $324,253 average loan balance times 100 basis point commission equaling
             $129,701 or $124,713 on a present value basis. As the mitigating compensation exceeds
             Mr. Truitt’s projected Salisbury present value income of $58,633, there is no economic
             loss incurred.

             Mr. Truitt’s mitigating compensation from a comparable MLO job for the period 2020
        through 2022 exceeds the income he may have earned had he remained employed with
        Salisbury. Therefore, since mitigating compensation exceeds projected Salisbury
        compensation for the entire front-pay period, there is no economic loss to Mr. Truitt.




8.08   Id.



                                                                                                      40
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 87 of 222




       C. Benefit Loss Calculation

          Total economic loss damages in an alleged wrongful termination case should also be
inclusive of any benefits the employee was eligible to receive at the time of termination.
Benefits include but are not limited to, health coverage such as medical, dental, and vision,
retirement, employee stock option, pension plans, and other fringe benefits provided at the
discretion of an employer. 8.09
          The approach to calculating a potential loss of benefits depends on the nature of the
particular benefit. For example, the loss of health care coverage is most often valued using
actual out of pocket expense. If an employee paid into COBRA benefits post termination,
paying $300 per month for a period of 3 months until gaining new employment providing him
with health care coverage, the loss associated with health care would be $900 ($300 per month X
3 months = $900). 8.10
          It is significant to note that mitigation, or offset losses, are essential when determining the
value associated with benefit losses. “Benefits associated with alternative employment are
assumed to be equivalent to the benefits received prior to the alleged wrongful termination.” 8.11
If benefits are found to be comparable, the calculations would essentially offset, and no loss can
be recognized.
          FinPro did not adjust for benefits for the following four reasons: (1) Mr. Truitt was not
provided or entitled to any benefits from Salisbury at the time of his departure and, therefore, did
not suffer a loss of benefits from Salisbury during the less than one month it took him to accept a
new job; (2) Mr. Truitt received health insurance, dental, optical, retirement and disability
insurance through Dutchess County and the Civil Service Employees Association, Inc. and
therefore did not suffer a loss of benefits; (3) because Mr. Truitt obtained a new job he would
have had an additional option for benefits from Bridgeview Excavation; and (4) typical MLO
positions at other organizations pay equitable benefits. 8.12
            5
8.09 Stephanie R. Thomas, PhD, Evaluation of Economic Damages in Wrongful Termination Litigation (PLI Course Handbook
37th Annual Institute on Employment Law, 2018).
8.10 Id.
8.11 Id.
8.12
      Agreement By and Between Dutchess County and the Civil Service Employees Association, Inc. Jan 1, 2017 – Dec 31, 2020.




                                                                                                                          41
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 88 of 222




 IX. Appendices


Appendix 1. Sobel Tinari Economic Model

Appendix 2. Comparable Earnings Correction Adjustment

Appendix 3. Production Earnings Adjustment

Appendix 4. Average Loan Balance Adjustment

Appendix 5. Tenure Adjustment

Appendix 6. Actual Mitigation

Appendix 7. Comparable Mitigation

Summary




                                                                            42
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 89 of 222




Appendix 1. Sobel Tinari Economic Model

          For reference purposes only, FinPro has recreated the economic loss model that Sobel
Tinari prepared. The data highlighted is FinPro derived loan count requirements based on Sobel
Tinari projected income.

          Number            Wage    Projected Sobel Tinari     Adjusted    Present   Cumulative    Required         # of Loans
   Year
          of Year          Growth Gross Earnings Adjustment    Earnings     Value     Earnings Production Balance   Required

                                                                                                      0.55%         $   324,253
                                                                            4.00%
   2018
   2019     0.25    0.25   1.30%   $     53,473   98.76%      $    13,203 $ 13,203 $ 13,203
   2020      1       1     3.90%   $     81,682   98.76%      $    80,669 $ 77,566 $ 90,769       $    14,667,117           45
   2021      2       1     3.90%   $    124,773   98.76%      $ 123,226 $ 113,929 $ 204,699       $    22,404,694           69
   2022      3       1     3.90%   $    190,596   98.76%      $ 188,233 $ 167,338 $ 372,037       $    34,224,111          106
   2023      4       1     3.90%   $    198,029   98.76%      $ 195,574 $ 167,177 $ 539,214       $    35,558,851          110
   2024      5       1     3.90%   $    205,752   98.76%      $ 203,201 $ 167,016 $ 706,230       $    36,945,646          114
   2025      6       1     3.90%   $    213,777   98.76%      $ 211,126 $ 166,856 $ 873,086       $    38,386,527          118
   2026      7       1     3.90%   $    222,114   98.76%      $ 219,360 $ 166,695 $1,039,782      $    39,883,601          123
   2027      8       1     3.90%   $    230,776   98.76%      $ 227,915 $ 166,535 $1,206,317      $    41,439,062          128
   2028       9       1    3.90%   $    239,777   98.76%      $ 236,804 $ 166,375 $1,372,692      $    43,055,185          133
   2029      10       1    3.90%   $    249,128   98.76%      $ 246,039 $ 166,215 $1,538,907      $    44,734,337          138
   2030      11       1    3.90%   $    258,844   98.76%      $ 255,634 $ 166,055 $1,704,962      $    46,478,976          143
   2031      12       1    3.90%   $    268,939   98.76%      $ 265,604 $ 165,896 $1,870,858      $    48,291,656          149
   2032      13       1    3.90%   $    279,428   98.76%      $ 275,963 $ 165,736 $2,036,594      $    50,175,031          155
   2033      14       1    3.90%   $    290,325   98.76%      $ 286,725 $ 165,577 $2,202,170      $    52,131,857          161
   2034      15       1    3.90%   $    301,648   98.76%      $ 297,907 $ 165,417 $2,367,588      $    54,165,000          167
   2035      16       1    3.90%   $    313,412   98.76%      $ 309,526 $ 165,258 $2,532,846      $    56,277,435          174
   2036      17       1    3.90%   $    325,635   98.76%      $ 321,597 $ 165,100 $2,697,946      $    58,472,255          180
   2037      18       1    3.90%   $    338,335   98.76%      $ 334,140 $ 164,941 $2,862,886      $    60,752,672          187
   2038      19       1    3.90%   $    351,530   98.76%      $ 347,171 $ 164,782 $3,027,669      $    63,122,027          195
   2039      20       1    3.90%   $    365,240   98.76%      $ 360,711 $ 164,624 $3,192,292      $    65,583,786          202
   2040      21       1    3.90%   $    379,484   98.76%      $ 374,779 $ 164,465 $3,356,758      $    68,141,553          210
   2041      22       1    3.90%   $    394,284   98.76%      $ 389,395 $ 164,307 $3,521,065      $    70,799,074          218
   2042      23       1    3.90%   $    409,661   98.76%      $ 404,581 $ 164,149 $3,685,214      $    73,560,238          227
   2043      24       1    3.90%   $    425,638   98.76%      $ 420,360 $ 163,991 $3,849,206      $    76,429,087          236
   2044      25       1    3.90%   $    442,238   98.76%      $ 436,754 $ 163,834 $4,013,040      $    79,409,822          245
   2045      26       1    3.90%   $    459,485   98.76%      $ 453,787 $ 163,676 $4,176,716      $    82,506,805          254
   2046      27       1    3.90%   $    477,405   98.76%      $ 471,485 $ 163,519 $4,340,235      $    85,724,570          264
   2047      28       1    3.90%   $    496,024   98.76%      $ 489,873 $ 163,362 $4,503,596      $    89,067,828          275
   2048      29       1    3.90%   $    515,369   98.76%      $ 508,978 $ 163,205 $4,666,801      $    92,541,473          285
   2049      30       1    3.90%   $    535,468   98.76%      $ 528,828 $ 163,048 $4,829,848      $    96,150,591          297
   2050      31       1    3.90%   $    556,351   98.76%      $ 549,453 $ 162,891 $4,992,739      $    99,900,464          308
   2051      32       1    3.90%   $    578,049   98.76%      $ 570,881 $ 162,734 $5,155,474      $   103,796,582          320
   2052      33       1    3.90%   $    600,593   98.76%      $ 593,146 $ 162,578 $5,318,051      $   107,844,649          333
   2053      34       1    3.90%   $    624,016   98.76%      $ 616,278 $ 162,421 $5,480,473      $   112,050,590          346
   2054      35       1    3.90%   $    648,353   98.76%      $ 640,313 $ 162,265 $5,642,738      $   116,420,563          359
   2055      36       1    3.90%   $    673,638   98.76%      $ 665,285 $ 162,109 $5,804,847      $   120,960,965          373
   2056      37       1    3.90%   $    699,910   98.76%      $ 691,231 $ 161,953 $5,966,800      $   125,678,443          388
   2057      38       1    3.90%   $    727,207   98.76%      $ 718,189 $ 161,798 $6,128,598      $   130,579,902          403
   2058      39       1    3.90%   $    755,568   98.76%      $ 746,199 $ 161,642 $6,290,240      $   135,672,518          418
   2059      40       1    3.90%   $    785,035   98.76%      $ 775,301 $ 161,487 $6,451,727      $   140,963,746          435
   2060      41       1    3.90%   $    815,651   98.76%      $ 805,537 $ 161,331 $6,613,058      $   146,461,332          452
   2061      42     0.05   3.90%   $    847,462   98.76%      $    41,848 $    8,059 $6,621,117   $     7,608,666           23
                                   $ 17,950,103               $16,892,809 $6,621,117 $6,621,117




                                                                                                                                  43
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 90 of 222




Appendix 2. Comparable Earnings Correction Adjustment

       The first adjustment to Sobel Tinari’s appraisal was to change from a salary to
commission basis. Data changes include loan production (count), average loan balance and basis
points of commission, and are depicted in the highlighted columns below:
            Number             Projected       Present   Cumulative   Loan    Average Loan Production Commission
     Year
            of Year          Gross Earnings     Value     Earnings Production   Balance     Balance      Rate

                                                4.00%                                                       0.55%

     2019     0        1     $       39,131   $ 39,131 $     39,131    30     $   237,157   $ 7,114,710        39,131
     2020     1        1     $       39,131   $ 37,626 $     76,757    30     $   237,157   $ 7,114,710        39,131
     2021     2        1     $       39,131   $ 36,179 $    112,935    30     $   237,157   $ 7,114,710        39,131
     2022     3        1     $       39,131   $ 34,787 $    147,723    30     $   237,157   $ 7,114,710        39,131
     2023     4        1     $       39,131   $ 33,449 $    181,172    30     $   237,157   $ 7,114,710        39,131
     2024     5        1     $       39,131   $ 32,163 $    213,335    30     $   237,157   $ 7,114,710        39,131
     2025     6        1     $       39,131   $ 30,926 $    244,260    30     $   237,157   $ 7,114,710        39,131
     2026     7        1     $       39,131   $ 29,736 $    273,997    30     $   237,157   $ 7,114,710        39,131
     2027     8         1    $       39,131   $ 28,593 $    302,589    30     $   237,157   $ 7,114,710        39,131
     2028     9         1    $       39,131   $ 27,493 $    330,082    30     $   237,157   $ 7,114,710        39,131
     2029     10        1    $       39,131   $ 26,435 $    356,518    30     $   237,157   $ 7,114,710        39,131
     2030     11        1    $       39,131   $ 25,419 $    381,936    30     $   237,157   $ 7,114,710        39,131
     2031     12        1    $       39,131   $ 24,441 $    406,377    30     $   237,157   $ 7,114,710        39,131
     2032     13        1    $       39,131   $ 23,501 $    429,878    30     $   237,157   $ 7,114,710        39,131
     2033     14        1    $       39,131   $ 22,597 $    452,475    30     $   237,157   $ 7,114,710        39,131
     2034     15        1    $       39,131   $ 21,728 $    474,203    30     $   237,157   $ 7,114,710        39,131
     2035     16        1    $       39,131   $ 20,892 $    495,096    30     $   237,157   $ 7,114,710        39,131
     2036     17        1    $       39,131   $ 20,089 $    515,185    30     $   237,157   $ 7,114,710        39,131
     2037     18        1    $       39,131   $ 19,316 $    534,501    30     $   237,157   $ 7,114,710        39,131
     2038     19       1     $       39,131   $ 18,573 $    553,074    30     $   237,157   $ 7,114,710        39,131
     2039     20       1     $       39,131   $ 17,859 $    570,933    30     $   237,157   $ 7,114,710        39,131
     2040     21       1     $       39,131   $ 17,172 $    588,105    30     $   237,157   $ 7,114,710        39,131
     2041     22       1     $       39,131   $ 16,511 $    604,616    30     $   237,157   $ 7,114,710        39,131
     2042     23       1     $       39,131   $ 15,876 $    620,493    30     $   237,157   $ 7,114,710        39,131
     2043     24       1     $       39,131   $ 15,266 $    635,758    30     $   237,157   $ 7,114,710        39,131
     2044     25        1    $       39,131   $ 14,679 $    650,437    30     $   237,157   $ 7,114,710        39,131
     2045     26        1    $       39,131   $ 14,114 $    664,551    30     $   237,157   $ 7,114,710        39,131
     2046     27        1    $       39,131   $ 13,571 $    678,122    30     $   237,157   $ 7,114,710        39,131
     2047     28        1    $       39,131   $ 13,049 $    691,172    30     $   237,157   $ 7,114,710        39,131
     2048     29        1    $       39,131   $ 12,547 $    703,719    30     $   237,157   $ 7,114,710        39,131
     2049     30        1    $       39,131   $ 12,065 $    715,784    30     $   237,157   $ 7,114,710        39,131
     2050     31        1    $       39,131   $ 11,601 $    727,385    30     $   237,157   $ 7,114,710        39,131
     2051     32        1    $       39,131   $ 11,155 $    738,539    30     $   237,157   $ 7,114,710        39,131
     2052     33        1    $       39,131   $ 10,726 $    749,265    30     $   237,157   $ 7,114,710        39,131
     2053     34        1    $       39,131   $ 10,313 $    759,578    30     $   237,157   $ 7,114,710        39,131
     2054     35        1    $       39,131   $   9,916 $   769,494    30     $   237,157   $ 7,114,710        39,131
     2055     36        1    $       39,131   $   9,535 $   779,029    30     $   237,157   $ 7,114,710        39,131
     2056     37       1     $       39,131   $   9,168 $   788,197    30     $   237,157   $ 7,114,710        39,131
     2057     38       1     $       39,131   $   8,816 $   797,013    30     $   237,157   $ 7,114,710        39,131
     2058     39       1     $       39,131   $   8,477 $   805,490    30     $   237,157   $ 7,114,710        39,131
     2059     40       1     $       39,131   $   8,151 $   813,640    30     $   237,157   $ 7,114,710        39,131
     2060     41       1     $       39,131   $   7,837 $   821,477    30     $   237,157   $ 7,114,710        39,131
     2061     42      0.05   $       39,131   $   7,536 $   829,013    30     $   237,157   $ 7,114,710        39,131
                             $    1,682,629   $ 829,013                                                   $ 1,682,629



                                                                                                                        44
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 91 of 222




Appendix 3. Production Earnings Adjustment
          The next adjustment made to Sobel Tinari’s appraisal ramps up loan production. Data
changes are depicted in the highlighted columns below:
              Number of          Projected Gross     Present     Cumulative   Loan          Average Loan                    Commission
       Year                                                                                                 $ Production
                Year                Earnings          Value       Earnings Production         Balance                          Rate
                                                      4.00%                                                                   0.55%

       2019      0           1   $       39,131    $    39,131   $      39,131   30     $         237,157   $   7,114,710       39,131
       2020      1           1   $       45,653    $    43,897   $      83,028   35     $         237,157   $   8,300,495       45,653
       2021      2           1   $       52,175    $    48,238   $     131,266   40     $         237,157   $   9,486,280       52,175
       2022      3           1   $       52,175    $    46,383   $     177,649   40     $         237,157   $   9,486,280       52,175
       2023      4           1   $       52,175    $    44,599   $     222,248   40     $         237,157   $   9,486,280       52,175
       2024      5           1   $       52,175    $    42,884   $     265,132   40     $         237,157   $   9,486,280       52,175
       2025      6           1   $       52,175    $    41,234   $     306,366   40     $         237,157   $   9,486,280       52,175
       2026      7           1   $       52,175    $    39,648   $     346,014   40     $         237,157   $   9,486,280       52,175
       2027      8           1   $       52,175    $    38,123   $     384,138   40     $         237,157   $   9,486,280       52,175
       2028      9           1   $       52,175    $    36,657   $     420,795   40     $         237,157   $   9,486,280       52,175
       2029      10          1   $       52,175    $    35,247   $     456,042   40     $         237,157   $   9,486,280       52,175
       2030      11          1   $       52,175    $    33,892   $     489,934   40     $         237,157   $   9,486,280       52,175
       2031      12          1   $       52,175    $    32,588   $     522,522   40     $         237,157   $   9,486,280       52,175
       2032      13          1   $       52,175    $    31,335   $     553,857   40     $         237,157   $   9,486,280       52,175
       2033      14          1   $       52,175    $    30,129   $     583,986   40     $         237,157   $   9,486,280       52,175
       2034      15          1   $       52,175    $    28,971   $     612,957   40     $         237,157   $   9,486,280       52,175
       2035      16          1   $       52,175    $    27,856   $     640,813   40     $         237,157   $   9,486,280       52,175
       2036      17          1   $       52,175    $    26,785   $     667,598   40     $         237,157   $   9,486,280       52,175
       2037      18          1   $       52,175    $    25,755   $     693,353   40     $         237,157   $   9,486,280       52,175
       2038      19          1   $       52,175    $    24,764   $     718,117   40     $         237,157   $   9,486,280       52,175
       2039      20          1   $       52,175    $    23,812   $     741,929   40     $         237,157   $   9,486,280       52,175
       2040      21          1   $       52,175    $    22,896   $     764,825   40     $         237,157   $   9,486,280       52,175
       2041      22          1   $       52,175    $    22,015   $     786,840   40     $         237,157   $   9,486,280       52,175
       2042      23          1   $       52,175    $    21,169   $     808,009   40     $         237,157   $   9,486,280       52,175
       2043      24          1   $       52,175    $    20,354   $     828,363   40     $         237,157   $   9,486,280       52,175
       2044      25          1   $       52,175    $    19,572   $     847,935   40     $         237,157   $   9,486,280       52,175
       2045      26          1   $       52,175    $    18,819   $     866,754   40     $         237,157   $   9,486,280       52,175
       2046      27          1   $       52,175    $    18,095   $     884,849   40     $         237,157   $   9,486,280       52,175
       2047      28          1   $       52,175    $    17,399   $     902,248   40     $         237,157   $   9,486,280       52,175
       2048      29          1   $       52,175    $    16,730   $     918,977   40     $         237,157   $   9,486,280       52,175
       2049      30          1   $       52,175    $    16,086   $     935,064   40     $         237,157   $   9,486,280       52,175
       2050      31          1   $       52,175    $    15,468   $     950,531   40     $         237,157   $   9,486,280       52,175
       2051      32          1   $       52,175    $    14,873   $     965,404   40     $         237,157   $   9,486,280       52,175
       2052      33          1   $       52,175    $    14,301   $     979,705   40     $         237,157   $   9,486,280       52,175
       2053      34          1   $       52,175    $    13,751   $     993,456   40     $         237,157   $   9,486,280       52,175
       2054      35          1   $       52,175    $    13,222   $   1,006,678   40     $         237,157   $   9,486,280       52,175
       2055      36          1   $       52,175    $    12,713   $   1,019,391   40     $         237,157   $   9,486,280       52,175
       2056      37          1   $       52,175    $    12,224   $   1,031,615   40     $         237,157   $   9,486,280       52,175
       2057      38          1   $       52,175    $    11,754   $   1,043,369   40     $         237,157   $   9,486,280       52,175
       2058      39          1   $       52,175    $    11,302   $   1,054,671   40     $         237,157   $   9,486,280       52,175
       2059      40          1   $       52,175    $    10,867   $   1,065,539   40     $         237,157   $   9,486,280       52,175
       2060      41          1   $       52,175    $    10,449   $   1,075,988   40     $         237,157   $   9,486,280       52,175
       2061      42       0.05   $       52,175    $    10,048   $   1,086,036   40     $         237,157   $   9,486,280       52,175
   .                             $    2,223,940    $ 1,086,036                                                               2,223,940




                                                                                                                                         45
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 92 of 222




Appendix 4. Average Loan Balance Adjustment
           The next adjustment made to Sobel Tinari’s appraisal adjusts average loan balance. Data
changes are depicted in the highlighted columns below:
           Number of           Projected        Present         Cumulative       Loan    Average Loan              Commission
    Year                                                                                              $ Production
             Year            Gross Earnings      Value           Earnings     Production   Balance                    Rate
                                                                                                                     0.55%
                                                 4.00%
    2019       0        1    $      53,502    $ 53,502      $        53,502      30     $    324,253   $ 9,727,590       53,502
    2020       1        1    $      62,419    $ 60,018      $       113,520      35     $    324,253   $ 11,348,855      62,419
    2021       2        1    $      71,336    $ 65,954      $       179,474      40     $    324,253   $ 12,970,120      71,336
    2022       3        1    $      71,336    $ 63,417      $       242,891      40     $    324,253   $ 12,970,120      71,336
    2023       4        1    $      71,336    $ 60,978      $       303,869      40     $    324,253   $ 12,970,120      71,336
    2024       5        1    $      71,336    $ 58,633      $       362,501      40     $    324,253   $ 12,970,120      71,336
    2025       6        1    $      71,336    $ 56,378      $       418,879      40     $    324,253   $ 12,970,120      71,336
    2026       7        1    $      71,336    $ 54,209      $       473,088      40     $    324,253   $ 12,970,120      71,336
    2027       8        1    $      71,336    $ 52,124      $       525,213      40     $    324,253   $ 12,970,120      71,336
    2028       9        1    $      71,336    $ 50,119      $       575,332      40     $    324,253   $ 12,970,120      71,336
    2029      10        1    $      71,336    $ 48,192      $       623,524      40     $    324,253   $ 12,970,120      71,336
    2030      11        1    $      71,336    $ 46,338      $       669,862      40     $    324,253   $ 12,970,120      71,336
    2031      12        1    $      71,336    $ 44,556      $       714,418      40     $    324,253   $ 12,970,120      71,336
    2032      13        1    $      71,336    $ 42,842      $       757,261      40     $    324,253   $ 12,970,120      71,336
    2033      14        1    $      71,336    $ 41,195      $       798,455      40     $    324,253   $ 12,970,120      71,336
    2034      15        1    $      71,336    $ 39,610      $       838,065      40     $    324,253   $ 12,970,120      71,336
    2035      16        1    $      71,336    $ 38,087      $       876,152      40     $    324,253   $ 12,970,120      71,336
    2036      17        1    $      71,336    $ 36,622      $       912,774      40     $    324,253   $ 12,970,120      71,336
    2037      18        1    $      71,336    $ 35,213      $       947,987      40     $    324,253   $ 12,970,120      71,336
    2038      19        1    $      71,336    $ 33,859      $       981,846      40     $    324,253   $ 12,970,120      71,336
    2039      20        1    $      71,336    $ 32,557      $     1,014,403      40     $    324,253   $ 12,970,120      71,336
    2040      21        1    $      71,336    $ 31,304      $     1,045,707      40     $    324,253   $ 12,970,120      71,336
    2041      22        1    $      71,336    $ 30,100      $     1,075,808      40     $    324,253   $ 12,970,120      71,336
    2042      23        1    $      71,336    $ 28,943      $     1,104,750      40     $    324,253   $ 12,970,120      71,336
    2043      24        1    $      71,336    $ 27,830      $     1,132,580      40     $    324,253   $ 12,970,120      71,336
    2044      25        1    $      71,336    $ 26,759      $     1,159,339      40     $    324,253   $ 12,970,120      71,336
    2045      26        1    $      71,336    $ 25,730      $     1,185,069      40     $    324,253   $ 12,970,120      71,336
    2046      27        1    $      71,336    $ 24,740      $     1,209,810      40     $    324,253   $ 12,970,120      71,336
    2047      28        1    $      71,336    $ 23,789      $     1,233,598      40     $    324,253   $ 12,970,120      71,336
    2048      29        1    $      71,336    $ 22,874      $     1,256,472      40     $    324,253   $ 12,970,120      71,336
    2049      30        1    $      71,336    $ 21,994      $     1,278,466      40     $    324,253   $ 12,970,120      71,336
    2050      31        1    $      71,336    $ 21,148      $     1,299,615      40     $    324,253   $ 12,970,120      71,336
    2051      32        1    $      71,336    $ 20,335      $     1,319,949      40     $    324,253   $ 12,970,120      71,336
    2052      33        1    $      71,336    $ 19,553      $     1,339,502      40     $    324,253   $ 12,970,120      71,336
    2053      34        1    $      71,336    $ 18,801      $     1,358,303      40     $    324,253   $ 12,970,120      71,336
    2054      35        1    $      71,336    $ 18,078      $     1,376,380      40     $    324,253   $ 12,970,120      71,336
    2055      36        1    $      71,336    $ 17,382      $     1,393,763      40     $    324,253   $ 12,970,120      71,336
    2056      37        1    $      71,336    $ 16,714      $     1,410,476      40     $    324,253   $ 12,970,120      71,336
    2057      38        1    $      71,336    $ 16,071      $     1,426,547      40     $    324,253   $ 12,970,120      71,336
    2058      39        1    $      71,336    $ 15,453      $     1,442,000      40     $    324,253   $ 12,970,120      71,336
    2059      40        1    $      71,336    $ 14,858      $     1,456,858      40     $    324,253   $ 12,970,120      71,336
    2060      41        1    $      71,336    $ 14,287      $     1,471,145      40     $    324,253   $ 12,970,120      71,336
    2061      42       0.1   $      71,336    $ 13,737      $     1,484,883      40     $    324,253   $ 12,970,120      71,336
                             $   3,040,683    $ 1,484,883                                                             3,040,683




                                                                                                                                  46
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 93 of 222




Appendix 5. Tenure Adjustment

         The next adjustment made to Sobel Tinari’s appraisal adjusts for tenure. Data changes
are depicted in the highlighted columns below:



        Number of         Projected      Present       Cumulative    Loan    Average Loan              Commission
 Year                                                                                     $ Production
          Year          Gross Earnings    Value         Earnings  Production   Balance                    Rate

                                             4.00%                                                             0.55%

 2019       0       1   $      53,502    $    53,502   $    53,502    30      $   324,253   $ 9,727,590    $    53,502
 2020       1       1   $      53,502    $    51,444   $   104,946    30      $   324,253   $ 9,727,590    $    53,502
 2021       2       1   $      62,419    $    57,710   $   162,655    35      $   324,253   $ 11,348,855   $    62,419
 2022       3       1   $      71,336    $    63,417   $   226,072    40      $   324,253   $ 12,970,120   $    71,336
 2023       4       1   $      71,336    $    60,978   $   287,050    40      $   324,253   $ 12,970,120   $    71,336

                        $     312,094    $ 287,050                                          $ 56,744,275   $   312,094




                                                                                                                       47
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 94 of 222




Appendix 6. Actual Mitigation

           The next adjustment to Sobel Tinari’s appraisal was to compute actual mitigation. Data
changes include 2019 earnings of $37,440 from Bridgeview Excavation and a 3.9% wage growth
rate. Data changes are depicted in the highlighted columns below:


       Number of         Projected      Adjusted  Actual Mitigated Present             Cumulative   Loan      Average                 Commission
Year                                                                                                                     $ Production
         Year          Gross Earnings   Earnings Mitigation Earnings Value              Earnings Production Loan Balance                 Rate
                                                  3.90%              4.00%                                                              0.55%

2019      0        1   $      53,502 $ 51,444    $ 37,440    $   14,004   $   14,004   $   14,004    30      $   324,253   $ 9,727,590   $   53,502
2020      1        1   $      53,502 $ 51,444    $ 38,900    $   12,544   $   12,061   $   26,065    30      $   324,253   $ 9,727,590   $   53,502
2021      2        1   $      62,419 $ 60,018    $ 40,417    $   19,601   $   18,122   $   44,187    35      $   324,253   $11,348,855   $   62,419
2022      3        1   $      71,336 $ 68,592    $ 41,994    $   26,599   $   23,646   $   67,833    40      $   324,254   $12,970,160   $   71,336
2023      4        1   $      71,336 $ 68,592    $ 43,631    $   24,961   $   21,337   $   89,170    40      $   324,254   $12,970,160   $   71,336
                       $     312,094 $ 300,090   $ 202,382   $   97,708   $   89,170




                                                                                                                                                48
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 95 of 222




Appendix 7. Comparable Mitigation

            The next adjustment to Sobel Tinari’s appraisal was to compute comparable mitigation
by adjusting the market average commission rate upward to 1.00% compared to .55%. Data
changes are depicted in the highlighted columns below:



         Number of         Projected Gross Discounted Adjusted   Comparable                     Mitigated        Loan    Average Loan
Year                                                                            Present Value                                         $ Production
       Year Employed          Earnings           Earnings         Mitigation                    Earnings      Production   Balance

                                                                     1.00%          4.00%

2019         0         1   $      53,502   $            53,502   $     97,276   $     97,276 $     (43,774)       30     $    324,253 $ 9,727,590
2020         1         1   $      62,419   $            60,018   $    113,489   $    109,124 $     (49,106)       35     $    324,253 $11,348,855
2021         2         1   $      71,336   $            65,954   $    129,701   $    119,916 $     (53,962)       40     $    324,253 $12,970,120
2022         3         1   $      71,336   $            63,417   $    129,701   $    115,304 $     (51,887)       40     $    324,253 $12,970,120
2023         4         1   $      71,336   $            60,978   $    129,701   $    110,869 $     (49,891)       40     $    324,253 $12,970,120
                           $     329,927   $           303,869   $    599,868   $    552,489 $    (248,620)




                                                                                                                                                49
  Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 96 of 222




Summary

                               Projected Gross       Adjusted                        Mitigated
                                                                   Mitigation                      Present Value
       Adjustments                Earnings           Earnings                        Earnings

1 Sobel Tinari Expert Report   $    17,950,103 $      16,892,809 $         -     $          -      $   6,621,117
   Appropriate Adjustments
 2 Comparable Earnings         $     1,682,629   $       829,013   $       -     $          -      $     829,013
 3 Loan Count Production       $     2,223,940   $     1,086,036   $       -     $          -      $   1,086,036
 4 Average Loan Balance        $     3,040,683   $     1,484,883   $       -     $          -      $   1,484,883
 5 Tenure                      $       312,094   $       287,050   $       -     $          -      $     287,050
 6 Actual Mitigation           $       312,094   $       300,090   $   202,382   $       97,708    $      89,170
 7 Comparable Mitigation       $       329,927   $       303,869   $   599,868   $     (248,620)   $     552,489

  FinPro Adjusted Economic Loss                                                                    $        -




                                                                                                                   50
 Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 97 of 222




X. Table of Authorities



  1. Stephanie R. Thomas, PhD, Evaluation of Economic Damages in Wrongful Termination
     Litigation (From PLI Course Handbook 37th Annual Institute on Employment Law,
     2018).
  2. Amy Aukstikalnis, Ph.D., Stephen Bronars, Ph.D., and Dawn Kovnaer, Ph.D. (Welch
     Consulting), Calculation of Economic Damages in Wrongful Termination Cases
     (Prepared for the OCBA Labor & Employment Law Section Seminar, June 2013).
  3. 42 U.S.C. 2000(e)(5)(g)(1).
  4. U.S. Bureau of Labor Statistics, Loan Officers Summary (September 2019).
  5. U.S. Bureau of Labor Statistics, Occupational Employment and Wages (May 2018).
  6. Lainie Peterson, How Much Can an Entry Level Mortgage Loan Originator Make? (June
     27, 2018) available at https://work.chron.com/much-can-entry-level-mortgage-loan-
     originator-make-25292.html.
  7. Salisbury Bank and Trust Compensation of Mortgage Originators Exhibit B (December
     31, 2017).
  8. ABA Benchmarking and Survey Research, 2018 Compensation and Benefits Survey
     (2018).
  9. W-2 Statements and Tax Statements for Kevin Cantele and Spring Burke, 2014-2018.
  10. Mortgage Educators and Compliance, 4 Reasons Why Becoming a Mortgage Broker on
     Loan Officer May Be the Career Change You’ve Been Looking For” (Accessed August
     2019), available at https://mortgageeducators.com/21-supportdocs/251-obtaining-your-
     mortgage-license.

  11. Salisbury Bank and Trust 2017 Performance Appraisal Reports for Kevin Cantele and
     Spring Burke.
  12. Nationwide Mortgage Licensing System, 2018 NMLS Mortgage Industry Report,
     Convention of State Bank Supervisors, available at
     https://mortgage.nationwidelicensingsystem.org/about/Reports/2018%20Mortgage%20A
     nnual%20Report.pdf.
  13. Indeed.com, Loan Officer Salaries in New York State (August 27, 2019).


                                                                                          51
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 98 of 222




14. Stratmor Group, Stratmor Insights 2 (2017) available at
   http://www.stratmorgroup.com/wp-content/uploads/STRATMOR-Insights-December-
   2017.pdf.
15. Stratmor Group, Stratmor Insights 2 (2017) available at stratmorgroup.com/sp-
   content/uploads/STRATMOR-Insights-January-2017-pdf.
16. Kelley Mangel, How high is loan originator turnover — and what’s behind it? (April 10,
   2019), available at https://lbaware.com/2019/04/how-high-is-loan-originator-turnover/.
17. Tamara Runzel, How Much is a Loan Officer’s Commission? (June 27, 2018), available
   at https://work.chron.com/much-loan-officers-commission-29176.html.
18. Jennifer Fortier, “What Kind of Commission Does a Mortgage Banker Make?” (2019),
   available at https://www.sapling.com/8594521/kind-commission-mortgage-banker-make.
19. Gina Pogel, How Much Do Mortgage Lenders Make On Your Mortgage Loan?
   (December 2, 2016), available at https://themortgagereports.com/23751/how-much-do-
   mortgage-lenders-make.
20. The offer letter in the form of an email written by Doug Cahill to Mr. Truitt, on January
   29, 2018.
21. E-mail written from Amy Raymond to Rick Cantele and Douglas Cahill on January 24,
   2018, 10:54AM.
22. Salisbury Bank, Employee Handbook, January 2018.
23. Email written by Mr. Truitt titled “Decision” to Douglass Cahill on May 1, 2018, 1:44
   PM.
24. Letter in the form of an email written by Mr. Truitt to Douglass Cahill and Amy
   Raymond. Date unknown.
25. E-mail written by Amy Raymond to Rick Cantele, Cc: Doug Cahill, on January 24, 2018,
   10:54AM.
26. E-mail written by Mr. Truitt titled “Decision” to Douglass Cahill on May 1, 2018, 1:44
   PM.
27. Excerpt from an email written from Doug Cahill, to “EntireBank” on May 18, 2018, 5:22
   AM.
28. Kristin K. Kucsma, M.A., Sobel Tinari Economics Group, An Appraisal of Economic
   Loss to William Truitt, (August 30, 2019).



                                                                                             52
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 99 of 222




29. Courtney Taylor, How Large of a Sample Size Do Is Needed for a Certain Margin of
   Error? (January 28, 2019), available at https://www.thoughtco.com/margin-of-error-
   sample-sizes-3126406.
30. Examination Before Trial of William Gunnar Truitt on June 27, 2019 (“Truitt Dep.”)
31. HMDA Data (May 31, 2018).
32. Indeed.com (Accessed August 2019)
33. Agreement By and Between Dutchess County and the Civil Service Employees
   Association, Inc Jan 1, 2017 – Dec 31, 2020.
34. Indeed.com (Job search for Mortgage Lending within 15 miles of Dutchess County,
   August 2019).
35. Truitt Correspondence with Salisbury Bank, D-000111.




                                                                                         53
  Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 100 of 222




XI. Materials Reviewed

Document Type         Document Name                                   Exhibit              Reference #
                                                                      #/Document #
Complaint             Supreme Court of the State of New York          Index No. 2018-
                      County of Dutchess County, William              52675
                      Gunner Truitt, Plaintiff, vs. Salisbury Bank
                      and Trust; and Salisbury Bancorp. Inc.,
                      Defendants.
Deposition            Deposition and Exhibits of William Gunner       Index Number:
                      Truitt                                          7:18-CV-08386
Plaintiff’s           United States District Court of Southern        Civil Action No.:
Amended               District of New York, William Gunner            7:18-cv-0836-NSR
Responses and         Truitt, Plaintiff, against Salisbury Bank and
Objections to         Trust; and Salisbury Bancorp. Inc.,
Defendants’ First     Defendants.
Set of
Interrogatories and
First Request for
the Production of
Documents
Deposition            Kevin Cantele in the United States              Index Number:
                      District Court for the Southern District of     7:18-CV-08386
                      New York, William Gunner Truitt,
                      Plaintiff, against Salisbury Bank and
                      Trust; and Salisbury Bancorp. Inc.,
                      Defendants.
Deposition            Maria Seeley in the United States District      Index Number:
                      Court for the Southern District of New          7:18-CV-08386
                      York, William Gunner Truitt, Plaintiff,
                      against Salisbury Bank and Trust; and
                      Salisbury Bancorp. Inc., Defendants.
Deposition            Deposition of Spring Burke in the United        Case No.: 7:18-cv-
                      States District Court for the Southern          08386-NSR
                      District of New York, William Gunner
                      Truitt, Plaintiff, against Salisbury Bank
                      and Trust; and Salisbury Bancorp. Inc.,
                      Defendants.
Expert Appraisal      An Appraisal of Economic Loss to
for the Plaintiff     William Truitt, Kristin K. Kucsma, M.A.,
                      Sobel Tinari Economics Group
Compensation          Directors Training – Compensation
Document by           Committee Charter & Critical Issues,
Expert for the        FinPro, Inc.
Defendant
Performance           Salisbury Bank and Trust Compensation of        Exhibit B
Appraisals from the   Mortgage Originators Effective Jan 1, 2017
Defendant             Thru December 31, 2017
Deposition Exhibit    Employee Handbook, January 2018,                Ex P-4 4845-7539-
                      Salisbury Bank                                  5745 1
Deposition Exhibit    Linda King e-mail dated April 29, 2014          Ex P-5 4827-4674-
                                                                      4737 1

Deposition Exhibit    Kevin Cantele W-2 and Earnings Summaries Ex P-6 4819-4156-
                                                               9441 1

Deposition Exhibit    Mortgage Originator Performance Appraisal       Ex P-7 4843-0715-
                      for Kevin Cantele, 2015                         6897 1




                                                                                                         54
  Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 101 of 222



Deposition Exhibit   Mortgage Originator Performance              Ex P-8 4818-4097-
                     Appraisal for Kevin Cantele, 2016            1681 1

Deposition Exhibit   Mortgage Originator Performance              Ex P-9 4847-
                     Appraisal for Kevin Cantele, 2017            6020-7265 1

Deposition Exhibit   Douglas Cahill e-mail dated September 14,    Ex P-10 4822-4310-
                     2018                                         0577 1
Deposition Exhibit   Offer of additional duties to Maria Seeley   Ex P-11
                     from Salisbury Bank dated September 12,      4824-4449-
                     2018                                         2705 1
Deposition Exhibit   Douglas Cahill e-mail dated January 24,      Ex      P-12
                     2018                                         4844-4098-
                                                                  1409 1

Deposition Exhibit   Andrea MacArthur e-mail dated April 23,      Ex      P-13
                     2018                                         4813-8759-
                                                                  3633 1

Deposition Exhibit   Maria Seeley e-mail date April 6, 2018       Ex      P-14
                                                                  4828-3049-
                                                                  9745 1

Deposition Exhibit   Employee Performance Review for Maria        Ex      P-15
                     Seeley, 2018                                 4852-4641-
                                                                  8849 1

Deposition Exhibit   Andrea MacArthur e-mail dated March 16,      Ex      P-16
                     2018                                         4825-1179-
                                                                  8177 1




                                                                                       55
  Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 102 of 222




 XII. Disclaimer on Fees


FinPro, Inc. (“FinPro”) has provided and been compensated for consulting services to Salisbury
Bancorp. and Salisbury Bank (collectively, “Salisbury Bancorp.”) in the past three years:
   A. In 2016, FinPro facilitated two Board Retreats for Salisbury Bancorp. In aggregate,
       including reimbursement for travel expense and other pass-thru costs, the compensation
       received by FinPro for these engagements comprised 0.10% of FinPro’s annual gross
       revenue.
   B. FinPro did not provide any services to Salisbury Bancorp in 2017.
   C. In 2018, FinPro provided quarterly Dynamic ALM consulting services to Salisbury
       Bancorp. Including reimbursement for travel expense and other pass-thru costs, the
       compensation received by FinPro for this engagement comprised 0.17% of FinPro’s
       annual gross revenue.
   D. As of September 13, 2019, FinPro has continued to provide quarterly Dynamic ALM
       consulting services to Salisbury Bancorp. FinPro has also provided Financial Projection
       Budgeting services to Salisbury Bancorp. Including reimbursement for travel expense
       and other pass-thru costs, the compensation received by FinPro for these engagements
       comprised 0.76% of FinPro’s annual gross revenue (year to date as of September 13,
       2019).

   The amount of compensation received from Salisbury is not, and has not been, material to
   FinPro’s annual gross revenue.

FinPro was retained in this matter to provide the following expert witness services:
       1. Review the existing documentation related to this litigation.
       2. Produce an expert witness report focused on:
           i) Economic damages to William Truitt, if any, based on alleged termination from
                Salisbury Bank
           ii) Compensation levels for mortgage originators and factors that would influence
                compensation amounts
           iii) Comparison to other Salisbury Bank mortgage originators
           iv) Other related areas as requested.


                                                                                               56
  Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 103 of 222




       3. Participate in depositions.
       4. Testify at the trial, if necessary.


FinPro’s fees for this expert witness engagement are billed on an hourly basis at a rate of $350
per hour. There is a nonrefundable $5,000 initial retainer that was payable at signing of the
agreement. The hourly rate of FinPro personnel will be applied toward the initial retainer fee
until the retainer fee is utilized, at which time a new retainer of $5,000 will be billed. This
process will continue until the engagement is finalized. FinPro collects the initial retainer and
subsequent retainers prior to starting or continuation of work. At the end of the engagement
FinPro will reimburse for any unused retainer amounts after all bills have been paid including
out of pocket expenses, if any. No fees are contingent upon the outcome of litigation.




                                                                                                    57
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 104 of 222


                                                                        Page 1
1

2      UNITED STATES DISTRICT COURT

3      SOUTHERN DISTRICT OF NEW YORK

4      ---------------------------------X

5      WILLIAM GUNNAR TRUITT,

6                              Plaintiff,

7                                                     Case No.

8             -against-                         7:18-cv-08386

9                                                     (NSR)

10     SALISBURY BANK and TRUST COMPANY;

11     and SALISBURY BANCORP, INC.,

12                           Defendants.

13     ---------------------------------x

14

15                  DEPOSITION OF DONALD J. MUSSO

16                         Newark, New Jersey

17                          November 7, 2019

18

19

20     Reported by:

21     MARY F. BOWMAN, RPR, CRR

22     JOB NO. 170979

23

24

25


                      TSG Reporting - Worldwide 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 105 of 222

                                        Page 26                                            Page 27
 1                  D. Musso                          1               D. Musso
 2     would have been determined not in the offer    2   from the date he actually started work at
 3     letter, but in the employee handbook, and      3   Salisbury. And I don't have that date in
 4     in the employee handbook, I believe it says    4   front of me. I would have to go to my work
 5     that you would go to the 1st of the            5   papers.
 6     following month to qualify.                    6      Q. Do you have any of your work
 7        Q. Just to be clear, I think you            7   papers with you here today?
 8     said the date of his termination was March.    8      A. I do not.
 9     Did you mean May 2018?                         9      Q. It does seem you are referring to
10             MS. SORIN: Objection.                 10   the offer letter and, in fact, you are
11        A. I've got to go look that -- I           11   quoting it as well, that block quote that
12     don't have that --                            12   we discussed a number of minutes ago.
13        Q. On page 5, you have this.               13      A. Yes, I am referring to the offer
14        A. Thank you.                              14   letter. But I -- go ahead.
15        Q. I just wanted to --                     15      Q. Even if Mr. Truitt said you were
16        A. May 1, thank you.                       16   hired and started working in February of
17        Q. May 1, 2018.                            17   2018, per the offer letter, the wide array
18             And you would agree that May 1,       18   of benefits described in the offer letter
19     2018, is much more than 60 days after any     19   would have become available the 1st of the
20     date in January or February of 2018, is       20   month following 60 days of employment, is
21     that correct?                                 21   that correct?
22             MS. SORIN: Objection.                 22      A. That would be my understanding,
23        A. Yes. But the date of the offer          23   yes.
24     letter doesn't constitute when benefits       24      Q. You would agree that May 1, 2018,
25     starts. The date of benefits would start      25   is within that period when that wide array

                                        Page 28                                            Page 29
 1                 D. Musso                           1              D. Musso
 2     of benefits would be available, is that        2   fact that more than 60 days of employment
 3     correct?                                       3   and the 1st of the following month occurred
 4        A. I do not agree with that and,            4   by the time Mr. Truitt was terminated,
 5     again, I have to have my work papers in        5   doesn't impact your opinion at all?
 6     front of me to give you the critical dates     6      A. No, again, there is four concrete
 7     of when he actually started work, what was     7   reasons that we gave here. That was a just
 8     his official date of work, and what was the    8   one of the four, and not even the most -- I
 9     official date of termination.                  9   would argue the least important of the
10        Q. After reviewing these dates in          10   four.
11     your report and the snippets from Mr.         11      Q. Is it is your expert opinion that
12     Truitt's offer letter that we have been       12   Mr. Truitt's offer letter did not make any
13     discussing, do you still stand behind your    13   benefits available to him at any point
14     conclusion on page 6 that Mr. Truitt was      14   during his employment?
15     not entitled to any benefits from Salisbury   15          MS. SORIN: Objection.
16     at the time of his departure?                 16      A. I did not say that.
17        A. Are you asking specifically about       17          MS. SORIN: Misstates testimony.
18     III.c benefits, part 1.                       18      Q. Is it your expert opinion that
19        Q. Yes, I am.                              19   Mr. Truitt's offer letter did not entitle
20        A. Yes, then.                              20   him to any benefits at any point during his
21        Q. The fact that Mr. Truitt's offer        21   Salisbury employment?
22     letter indicated that a wide array of         22          MS. SORIN: Objection, asked and
23     benefits which were specifically listed       23      answered.
24     would be available on the 1st of the month    24      Q. You're not answering because of
25     following 60 days of employment, and the      25   your attorney's objection, is that correct?


                                                                      8 (Pages 26 to 29)
                           TSG Reporting - Worldwide 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 106 of 222

                                         Page 30                                           Page 31
 1                   D. Musso                          1               D. Musso
 2        A. I didn't know if I was supposed           2          MS. SORIN: Objection, both
 3     to still answer.                                3      misstates prior testimony and asked and
 4        Q. That's OK. In general, you can            4      answered.
 5     still answer. But sometimes attorneys will      5          You can answer.
 6     say don't answer.                               6      A. No, that's not what I said. And
 7        A. OK.                                       7   that's not what's in my report.
 8             MS. SORIN: If you understand the        8      Q. Your report does say that Mr.
 9        question, you can answer.                    9   Truitt was not provided or entitled to any
10        A. I do understand the question and         10   benefits from Salisbury at the time of his
11     I did not say what you just said.              11   departure, is that correct?
12        Q. Because we have got a page of us         12      A. Yes.
13     talking now, I'm going to reask it one more    13      Q. And your report indicates that
14     time just so we have a clear question and      14   Mr. Truitt's separation of employment with
15     answer.                                        15   Salisbury occurred on May 1, 2018, is that
16        A. That would be fine.                      16   correct?
17        Q. I'll certainly honor that                17      A. That's what's in my report, yes.
18     objection which you're welcome to repeat.      18      Q. Having considered all those
19             Is it your expert opinion that         19   factors, you remain confident in the
20     Mr. Truitt's offer letter -- strike that.      20   accuracy of your statement on page 6 in
21             Is it your expert opinion that         21   section III.c 1?
22     Mr. Truitt was not entitled to any benefits    22      A. Yes.
23     at any point during his Salisbury              23      Q. Hopefully the next three sections
24     employment based on his January 29, 2018       24   won't take as long.
25     offer letter?                                  25          I'm still on this page 6 at the

                                         Page 32                                           Page 33
 1                    D. Musso                         1               D. Musso
 2      last -- I'll call it a paragraph,              2   benefits through Duchess County.
 3      specifically section III.c 2.                  3      Q. When you said their HR
 4              And in this section of your            4   department, you were talking about
 5      opinion, you indicate Mr. Truitt received      5   Salisbury's HR department?
 6      health insurance, dental, optical,             6      A. Yes.
 7      retirement disability insurance through        7      Q. Not Duchess? You have not spoken
 8      Duchess County and the Civil Service           8   to Duchess at all?
 9      Employees Association and, therefore, did      9      A. We did go look up the Duchess
10      not suffer a loss of benefits.                10   County and Civil Service Employees benefit
11              Did I read that correctly?            11   plans to make sure we knew what was
12         A. Yes.                                    12   available and who it was available to. But
13         Q. And could you explain how you           13   we stopped at that.
14      reached that -- so there is no footnote on    14      Q. That employee benefit plan you
15      that paragraph. I'm just wondering if you     15   just referred to, is that related to the
16      can give me a brief summary of what your      16   Duchess County and Civil Service Employee
17      basis was for that determination?             17   Association Inc. reference in your
18         A. Yes. It was in the deposition           18   paragraph?
19      that I read when he was asked specifically    19      A. Yes.
20      about that and it was I believe it was in     20      Q. Mr. Truitt, Duchess County
21      the Sobel Tinari report that he was getting   21   employment does not provide any 401K
22      benefits and in discussions that I had with   22   benefit to your knowledge, does it?
23      members of -- as I was gathering              23      A. I don't know and I don't state
24      information from Salisbury, their HR          24   that in my report.
25      department told me that he was getting        25      Q. You're not aware of any employee


                                                                       9 (Pages 30 to 33)
                           TSG Reporting - Worldwide 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 107 of 222

                                        Page 46                                            Page 47
 1                 D. Musso                           1                D. Musso
 2     opportunity such as the one that has           2           That also was very telling to me
 3     presented itself before me."                   3   in that in the banking world, normally when
 4            So right there, he says he has          4   people are terminated, not resign, they are
 5     options and he's selecting the option          5   usually escorted out of the business on the
 6     that's presented in front of him;              6   same day. They very rarely are allowed to
 7     "Specifically, the chance to tie Teddy         7   stay around and have access for things like
 8     Roosevelt as the youngest state assemblyman    8   a laptop, a key fob.
 9     in New York history is one that I cannot       9           So certainly -- then the last
10     give up, nor can I let down my community      10   thing, "Let me know how you would like me
11     who has asked me to run.                      11   to return those in to you," made it sound
12            "I have learned a tremendous           12   like it was amicable.
13     amount during my short two months at          13      Q. And just for clarity on the
14     Salisbury Bank." So there is the two          14   record, you added some of your own
15     months that would go back to the 60-day       15   commentary there, in your recitation of
16     question.                                     16   that letter, is that correct?
17            "And I truly appreciated how           17      A. Yes, I did.
18     quickly everyone welcomed me into the         18      Q. And you would agree that you
19     family. I want to especially thank you        19   didn't put the entire letter in your block
20     Doug, for initial interview."                 20   quote on page 21 of your report, did you?
21            I can read the rest of it. But         21      A. No, I did not.
22     then he goes on to say, "I have a few items   22      Q. Are you aware that part of the
23     that I need to return including laptop, a     23   letter that you omitted from your block
24     key fob and Poughkeepsie parking garage       24   quote on page 21; namely, the first
25     badge."                                       25   paragraph in that first paragraph of that

                                        Page 48                                            Page 49
 1                 D. Musso                           1               D. Musso
 2     letter, Mr. Truitt said and I quote, "I        2      whether Mr. Musso is aware that the
 3     know that if given the chance, I would be      3      letter he quoted on page 21 of his
 4     able to prove myself that I can be a very      4      report by Mr. Truitt indicated Mr.
 5     successful originator."                        5      Truitt said, "I know that if given the
 6             MS. SORIN: Objection. Can              6      chance I would be able to prove myself
 7        you -- before asking him questions          7      that I can be a very successful
 8        about the content of a letter, I would      8      originator."
 9        ask that you put the document in front      9           MS. SORIN: Objection --
10        of him.                                    10      Q. Were you aware of that?
11             MR. LOWER: I don't have a copy        11      A. I am aware of the letter and I'm
12        of that specific letter prepared to        12   aware of the first paragraph, but -- I
13        hand to him right now.                     13   cannot quote it word for word. And
14             MS. SORIN: Then I just object to      14   therefore, I can't put that into context.
15        the question as -- you can ask             15      Q. If Mr. Truitt were wrongfully
16        questions about it, but he cannot state    16   terminated by Salisbury, would it have any
17        as -- he cannot testify as to the          17   effect on the conclusions in your report?
18        accuracy of a document without -- in       18      A. Absolutely not.
19        terms of what the document says without    19           MS. SORIN: Objection to form.
20        having the document in front of him.       20      A. If I might just clarify one thing
21             MR. LOWER: I'm not asking him to      21   in my report.
22        verify the authenticity or accuracy of     22      Q. You can. I might move to strike,
23        any document at this point.                23   but please yeah, go ahead.
24             MS. SORIN: OK.                        24      A. You have continuously pointed to
25             MR. LOWER: I'm simply asking          25   the date of May 1 on page 5. But if you


                                                                     13 (Pages 46 to 49)
                           TSG Reporting - Worldwide 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 108 of 222

                                        Page 50                                            Page 51
 1                 D. Musso                           1                D. Musso
 2     look at page 21, it keeps talking about an     2   the day after someone's employment ended?
 3     effective date of April 30.                    3      A. I'm not taking the position. I
 4            So in reading my report, I              4   wrote the document. That's what my intent
 5     believe that the effective date for his        5   was in the document.
 6     resignation, termination, whatever to be       6      Q. I would like to take a quick
 7     determined legally, was April 30, 2018.        7   bathroom break if that's OK with everybody.
 8        Q. For the sake of clarity on the           8          (Recess; 11:08 to 11:13 a.m.)
 9     record, are you indicating that the date       9      Q. Mr. Musso, I had one other
10     you have on page 5 of your report is not      10   question about materials that you
11     accurate?                                     11   considered in general in forming your
12        A. I want to clearly make sure I           12   opinions.
13     enunciate this appropriately. His official    13          Could you go through those for
14     date of resignation would have been           14   me, let me know what materials you
15     April -- Monday April 30. That means on       15   considered in forming your opinion.
16     May 1 would have been his first day of        16      A. If you go to page 51 of my
17     separation of employment which is what I do   17   report, I list 35 specific table of
18     say, so I do stand by my document.            18   authorities, things that we looked at and
19            I think earlier you showed me          19   that we utilized in our report. That is
20     that date and I didn't have a chance to       20   not at all an inclusive list of things that
21     clarify. That's why I wanted to take this     21   we looked at. And then on page 54 -- pages
22     opportunity to do that. There is clearly a    22   54 and 55, I give you a list of the
23     difference between the two dates.             23   critical materials reviewed.
24        Q. You are taking the position that        24      Q. When you say "critical materials
25     the term "separation of employment" means     25   reviewed," what does that mean?

                                        Page 52                                            Page 53
 1                 D. Musso                           1               D. Musso
 2        A. Ones that are specifically               2          MS. SORIN: Readily and publicly
 3     referred to in the report or utilized          3      available are two different things. If
 4     somewhere in the actual document itself.       4      you -- I'm not going to stipulate to
 5        Q. Is it fair to say that all these         5      anything. If there is a particular
 6     sources listed between pages 51 and 55 were    6      document that you cannot find, I will
 7     relied upon by yourself in forming your        7      consider your request. But please do
 8     opinions?                                      8      so in writing.
 9        A. Yes.                                     9          MR. LOWER: Yeah, I just --
10        Q. Are there any documents or              10          MS. SORIN: Or on the record.
11     materials that you considered or relied       11          MR. LOWER: My goal is to make
12     upon in forming the opinions in your report   12      sure that we are all looking at the
13     that are not listed on pages 51 through 55?   13      same documents.
14        A. Not that I'm aware of.                  14          MS. SORIN: Of course.
15            MR. LOWER: Is there any                15      Q. And Mr. Musso, I'm now moving on
16        objection to a request for production      16   to page 8 of your report section -- which
17        of materials relied upon in forming        17   is where section IV entitled "Economic
18        this report?                               18   Losses" begins. Is that correct?
19            MS. SORIN: Yes, all of the             19      A. IV, yes.
20        materials I believe are either publicly    20      Q. To jump the gun here, of course,
21        available or have already been             21   ultimately your opinion was Mr. Truitt
22        produced.                                  22   endured no economic losses, is that
23            MR. LOWER: And to the extent any       23   correct?
24        of such materials are not publicly,        24      A. Yes.
25        readily and publicly available --          25      Q. And this section includes


                                                                     14 (Pages 50 to 53)
                           TSG Reporting - Worldwide 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 109 of 222

                                        Page 82                                            Page 83
 1                 D. Musso                           1               D. Musso
 2     analysis and my opinion says that they were    2   aspect of your analysis?
 3     not comparable and that I went through a       3          MS. SORIN: Object to form.
 4     very detailed explanation of how I came up     4      Calls for speculation.
 5     with the computation using industry known      5      A. No. These are commission based
 6     numbers from industry known sources.           6   jobs. They're not salaried with -- so you
 7        Q. But if you used Salisbury data           7   earn what you kill. Pardon my language.
 8     for the exact same position and exact same     8   That's the phrase. It's actually eat what
 9     amount of experience, that would more than     9   you kill.
10     double your compensation estimate reflected   10      Q. Either are fine by me.
11     in page 6 of your report for the year 2022,   11          MR. LOWER: Off the record.
12     wouldn't it?                                  12          (Recess; 12:02 to 12:14 p.m.)
13        A. For Mr. Cantele specifically,           13      Q. Mr. Musso, on page 41, you also
14     yes. If I only use Mr. Cantele and I only     14   cover some benefit loss calculation as
15     use the fifth year.                           15   well, is that correct?
16        Q. Are you aware that Mr. Cantele          16      A. Yes.
17     has received at least one performance         17      Q. At the top of this page, you
18     evaluation with the lowest possible rating    18   indicate, "Total economic loss damages in
19     for part of the work that he has done as a    19   an alleged wrongful termination case should
20     mortgage loan originator?                     20   also be inclusive of any benefits the
21        A. No.                                     21   employee was eligible to receive at the
22        Q. If you had been aware of negative       22   time of termination."
23     performance feedback that Mr. Cantele had     23          Is that correct?
24     received as part of his mortgage loan         24      A. Yes.
25     originator position, would that impact any    25      Q. And despite all the evidence that

                                        Page 84                                            Page 85
 1                 D. Musso                           1               D. Musso
 2     we have discussed and looked at today          2      A. Using the April 31 assumed
 3     throughout your report, it's still your        3   resignation date, yes.
 4     opinion that Mr. Truitt was not eligible to    4          MS. SORIN: For the record, April
 5     receive any type of benefits from Salisbury    5      30.
 6     at the time of his termination?                6          THE WITNESS: What did I say?
 7            MS. SORIN: Object to form.              7          MS. SORIN: 31st. There is no
 8        Q. Is that correct?                         8      31st in April.
 9        A. Yeah. Again, I didn't say that           9      A. Whatever is on page. I lost the
10     he wasn't entitled to any benefits. I said    10   page, but I had -- I specifically showed
11     he wasn't getting any benefits as of that     11   the date on page 21. April 30. Thank you.
12     period, and again, my specific language is    12      Q. If the time of Mr. Truitt's
13     on page --                                    13   departure from Salisbury was instead May 1,
14        Q. Page 6.                                 14   2018, would that affect any aspect of your
15        A. Thank you. 6 and C1 -- you would        15   analysis?
16     look at all of section C for the four         16      A. Again, I think we have a
17     primary reasons. But specifically, I said     17   terminology issue here. As I pointed out
18     was not provided or entitled to any           18   earlier in my report, I'm saying that the
19     benefits from Salisbury at the time of his    19   effective date of resignation was April 30,
20     departure.                                    20   but his first date of departure of not
21        Q. And it is still your opinion that       21   being there was May 1.
22     Mr. Truitt was not entitled to any benefits   22          So are you saying if the
23     from Salisbury at the time his employment     23   effective resignation date had been in
24     ended? Is that what you mean by -- you        24   May --
25     mean --                                       25      Q. That's correct --


                                                                     22 (Pages 82 to 85)
                           TSG Reporting - Worldwide 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 110 of 222

                                        Page 86                                            Page 87
 1                D. Musso                            1               D. Musso
 2        A. -- or effective -- I don't want          2   about the bases that you provided for your
 3     to use a legal term inappropriately.           3   front pay computations and I'm going to
 4        Q. I'm not going to push you to say         4   direct you to a specific page, but if you
 5     fired, you don't need to push me to say        5   feel like you need to review the
 6     resigned. Termination, we can agree, would     6   surrounding pages for context, you can take
 7     cover both possibilities?                      7   as much time -- page 39.
 8        A. That would be fine, thank you.           8          And you're OK to answer a
 9            So yeah, it might change C1 if it       9   question about this section B on page 39,
10     had been in May.                              10   right?
11        Q. OK, thank you.                          11      A. You haven't asked a question yet,
12            And on page 41, at the bottom,         12   I'm sorry.
13     you talk about the following four reasons     13      Q. I just wanted to make sure you
14     again for the no benefit adjustment. This     14   were familiar with that part of your
15     looks pretty much identical to what we        15   report?
16     already discussed this morning. I don't --    16      A. I'm there.
17     is there any --                               17      Q. OK. Regarding the only table or
18        A. There is nothing new there.             18   chart that appears on page 39 right in the
19        Q. -- any aspect to this page, you         19   middle, again, this looks to me like the
20     know, that you think warrants more            20   same chart that we have been referring to
21     discussion on this?                           21   on page 6. Does that sound right to you?
22        A. No.                                     22      A. It should be, yes.
23        Q. It seems like it was pretty clear       23      Q. And --
24     before and it still is here.                  24      A. Yes.
25            I have a couple of questions           25      Q. Did you at any point consider the

                                        Page 88                                            Page 89
 1                D. Musso                            1               D. Musso
 2     possibility that Mr. Truitt's tenure as a      2   that, it comes out to the average life for
 3     Salisbury MLO could have extended beyond       3   a MLO in that market is 4.3 years.
 4     2022?                                          4   Therefore, that would be the most
 5        A. Yes.                                     5   reasonable number to use in any kind of
 6        Q. And what part of your report             6   analysis. And then I got generous and I
 7     summarizes that?                               7   said we will round it up to five.
 8        A. Page 39. It's also in some other         8      Q. Even though the average tenure
 9     sections, further up front in the document.    9   for a Salisbury MLO is seven and a half
10            I have no way of knowing, nor          10   years in your -- at least as indicated in
11     does anybody else, have any way of knowing    11   your report?
12     what Mr. Truitt's actual tenure would have    12      A. That's correct.
13     been and we never will know.                  13      Q. And nonetheless, ultimately, what
14            Therefore, you've got to go and        14   I was getting at -- I think it is a simple
15     look at what a typical tenure would be for    15   question is your analysis does not consider
16     a typical position in a typical market.       16   the possibility that Mr. Truitt's tenure
17            Therefore, I went to the NMLS,         17   your as a Salisbury MLO could have extended
18     which is the authoritative source for         18   beyond 2022, does it?
19     licensing MLOs in the entire country, and     19      A. No. Nor does it include that he
20     it also does it for specifically each of      20   could have left in one month.
21     the regions that Salisbury operates in and    21      Q. Now, I'm jumping to page 32, if
22     the specific regions that Mr. Truitt was      22   you want to just to give you a head start
23     going to operate in. And I looked at what     23   before I ask my first question.
24     the typical tenure was.                       24           My question is not going to
25            And when you work the math on          25   immediately reference anything on this


                                                                     23 (Pages 86 to 89)
                           TSG Reporting - Worldwide 877-702-9580
              Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 111 of 222



Home (/) / Businesses (/businesses) / BOWERMAN FINANCIAL, INC.




BOWERMAN FINANCIAL, INC.
                                                                                                              ID 10299771




 Summary
Formed in New York, BOWERMAN FINANCIAL, INC. is a business entity and is a DOMESTIC BUSINESS CORPORATION in
accordance with local law. Having the registration number 2372097, according to the relevant government agency, it is
now ACTIVE.




 Status
ACTIVE updated recently                                                        more like this → (/businesses?standing=2)




 Kind
                                                                                   more like this → (/businesses?type=5)
DOMESTIC BUSINESS CORPORATION




 Address
834 ROUTE 203, P.O. BOX 26, SPENCERTOWN, NEW YORK, 12165




 O    cers
MAURICE S BOWERMAN Chief Executive O cer

MAURICE S BOWERMAN Principal Executive O ce




 Regulatory regime
New York State Division of Corporations (/bowerman- nancial-inc)




 Update status
Previous update: 2019-12-06 03:44:41 UTC
 Comments
            Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 112 of 222
0 Comments         Company Insider                             
                                                               1   Login

 Recommend            t Tweet   f Share                      Sort by Best



           Start the discussion…

         LOG IN WITH
                                   OR SIGN UP WITH DISQUS ?


                                     Name




                            Be the first to comment.



✉ Subscribe d Add Disqus to your siteAdd DisqusAdd
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 113 of 222
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 114 of 222




                  AN APPRAISAL OF ECONOMIC LOSS
                                TO
                         WILLIAM TRUITT



                          Kristin K. Kucsma, M.A.




                   SOBEL TINARI ECONOMICS GROUP
                     www.SobelTinariEconomics.com

      293 Eisenhower Parkway                        112 West 34th Street
              2nd Floor                                   18th Floor
        Livingston, NJ 07039                     New York, New York 10120
       973 / 992-1800 phone                        212 / 201-0938 phone
        973 / 994-1571 fax                           212 / 201-0937 fax


                               August 30, 2019
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 115 of 222




                                   TABLE OF CONTENTS



          Certification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

          Purpose of Appraisal. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

          Opinion of Economic Losses. . . . . . . . . . . . . . . . . . . . . . . 2

          Background Facts and Assumptions. . . . . . . . . . . . . . . . . 4

          Components of Analysis. . . . . . . . . . . . . . . . . . . . . . . . . 11

          Adjusted Earnings in Past Years .. . . . . . . . . . . . . . . . . . 11

          Adjusted Earnings in Future Years. . . . . . . . . . . . . . . . . 15

          Employer Cost of Insurance-Based Benefits. . . . . . . . . . 22

          Compensation for Excess Taxes. . . . . . . . . . . . . . . . . . . 25

          Summary. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

          Qualifications Profile

          Lists of Trial and Deposition Testimonies

          Statement of Ethical Principles and Principles of Professional
          Practice

          Professional Fees Schedule
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 116 of 222




Certification

This is to certify that I am not related to any of the parties to subject action, nor do I have
any present or intended financial interest in this case beyond the fees due for professional
services rendered in connection with this report and possible subsequent services. Further,
I certify that my professional fees are not contingent on the outcome of this matter but are
based on the services provided to counsel in connection with subject action.

This is to further certify that all assumptions, methodologies, and calculations utilized in
this Commentary are based on current knowledge and methods applied in the
determination of projected pecuniary losses.

In addition, this is to further certify that I pledge to abide by the spirit and the letter of the
Statement of Ethical Principles and Principles of Professional Practice of the National
Association of Forensic Economics, a copy of which is attached to this report.

Lastly, I certify that the Sobel Tinari Economics Group has received, thus far, $4,000
compensation for preparation of a report for William Gunnar Truitt v. Salisbury Bank and
Trust Co.; and Salisbury Bancorp, Inc. As of this date, an outstanding balance of $1,400
is due. Our services are billed according to our Professional Fees, a copy of which is
attached to this report.




                                                               _________________________
                                                                    Kristin K. Kucsma, M.A.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 117 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                            page 2


Purpose of Appraisal

Sobel Tinari Economics Group was retained to prepare a report evaluating the economic
losses suffered by William Truitt resulting from an alleged wrongdoing in employment.
Background facts on this matter were provided to us in a packet of documents. Additional
information was obtained subsequent to the initial communications. We have relied on
these documents, facts and publicly available documents in developing this appraisal. The
respective document used as a source is duly noted at each point of use in the report.

The purpose of this report, therefore, is to provide a written appraisal of the economic loss
sustained by William Truitt in this matter.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 118 of 222


TRUITT /     McCullough Ginsberg Montano and Partners, LLP                                                     page 3


Opinion of Economic Losses

Within a reasonable degree of economic certainty, and based on the information received
and the analysis contained in this report, it is our professional opinion that the value of the
economic loss sustained by Mr. Truitt amounts to either

                                                     Present Value

                                        SEVEN MILLION,
                              NINE HUNDRED THIRTY-FIVE THOUSAND,
                              SEVEN HUNDRED EIGHTY-NINE DOLLARS

                                                 [    $7,935,789      ]

                                                           or

                                                     Future Value

                                       TWENTY MILLION,
                              SIX HUNDRED NINETY-SEVEN THOUSAND,
                              EIGHT HUNDRED EIGHTY-ONE DOLLARS1

                                                 [ $20,697,881 ]

This range of loss reflects presentation of total loss values in present value and future
value amounts. Further, our valuation does not take into account the ramifications of
intangible, non-economic losses such as human suffering or emotional feelings that may
have been experienced by plaintiff or his family members.




      1

          At the time of trial, these figures will be updated to reflect the passage of time and more recently available
          economic data from the sources already cited in this report.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 119 of 222


TRUITT /     McCullough Ginsberg Montano and Partners, LLP                                            page 4


Background Facts and Assumptions

1) Background Information:

<   Plaintiff:                      William Truitt; male
<   Born:                           April 13, 1995
<   Residence:                      Hyde Park, New York
<   Education:                      Bachelor’s degree
<   Former employer:                Salisbury Bank & Trust Co./Salisbury Bancorp (collectively,
                                    “SB”)
<   Former position:                Mortgage Lending Officer/Originator (full-time)*
<   Hired:                          February 26, 2018
<   Terminated:                     on or about May 1, 2018
<   Current employer:               Bridge View Excavation, Inc.2 (“Bridge View”)
<   Current position:               Business Assistant
<   Marital status:                 single

    * plaintiff was an elected part-time Dutchess County Legislator prior to starting this position

2) Life expectancy: as of May 1, 2018, males of plaintiff’s age (23.05 years) live, on
average, an additional 54.4 years. [SOURCE: National Vital Statistics Reports, Volume
67, No. 7, United States Life Tables, 2015, Table 2, November 13, 2018,
http://www.cdc.gov/nchs/data/nvsr/nvsr67/nvsr67_07-508.pdf, by interpolation.]
Therefore, persons in plaintiff’s statistical cohort have an expected total life span
averaging 77.45 years, implying a statistical date of death of September 24, 2072.

3) Statistical retirement age: as of May 1, 2018, males of plaintiff’s age (23.05 years) and
level of education (Bachelor’s degree) have 42.72 median years to retirement. [SOURCE:
Gary R. Skoog and James E. Ciecka, "Probability Mass Functions for Years to Final
Separation from the Labor Force Induced by the Markov Model," Journal of Forensic
Economics, 16(1), 2003, pp. 51-86, by interpolation.] Applying these years results in a
statistical retirement age of 65.77 years, occurring on January 18, 2061.

4) Expected working years: work-life expectancy tables provide statistics descriptive of
the actual working life experience of the civilian population by gender, age, employment,
status, and schooling. As of May 1, 2018, males of plaintiff’s age/education/labor-force-
activity statistical cohort have 39.45 median years of remaining labor force activity.
[SOURCE: Gary R. Skoog, James E. Ciecka and Kurt V. Krueger, "The Markov Process

       2
           Also known as Metzger Construction Corp.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 120 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                         page 5


Model of Labor Force Activity: Extended Tables of Central Tendency, Shape, Percentile
Points, and Bootstrap Standard Errors", Journal of Forensic Economics, Volume 22, No.
2, August 2011, pp. 183-190, by interpolation.]

5) Worklife-to-retirement ratio: the number of years from the date of termination, until
plaintiff’s statistical retirement date (42.72 years in this case) exceeds the number of
expected remaining working years (39.45 in this case). Thus arithmetically, the number
of years of worklife for this statistical cohort comprises 92.3% of the total remaining
number of years until retirement.

6) Occupation and employment: in or about February 2018, SB hired plaintiff in a finance
position knowing that he already had a part-time job as an elected Dutchess County
Legislator. Mr. Truitt reportedly completed his employer’s mortgage origination training
more quickly than average. Plaintiff was informed that other loan originators at SB
received compensation in excess of $150,000, and that he could expect similar
compensation in that employment. [SOURCE: Summons and Verified Complaint, filed
August 22, 2018. ]

On or about April 12, 2018, Mr. Truitt announced his campaign for the office of New
York State Assembly District 106, a part-time citizen legislature position. At that time,
plaintiff was unaware of the strong connections between SB’s Board of Directors and the
incumbent Democratic Assembly member for District 106. On or about May 1, 2018,
plaintiff’s employment at SB was terminated. Mr. Truitt’s run for public office was
reported to be the one and only reason provided for his termination. [SOURCE:
Complaint, ibid.]

Subsequent to termination from SB, plaintiff continued his part-time Dutchess County
Legislator work. In or about May 2018, he also obtained employment as a Finance Officer
at Bridge View. A review of his paystubs from that employment reveals that his working
hours varied in 2018. Mr. Truitt estimates his yearly earnings at $38,000 per year, based
on an hourly rate of $18. [SOURCES: electronic mail from counsel, dated August 17,
2019; and plaintiff’s various paystubs for 2018 from Bridge View.]

7) Earnings history: plaintiff’s earnings figures for the years 2016 through 2018, are
presented in the following table. [SOURCES: plaintiff’s W-2 Wage and Tax Statements
for the years 2016 through 2018; and plaintiff’s payroll profile for 2018, Salisbury Bank
& Trust Co.]
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 121 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                                            page 6


                                                                               Bridge
                                               County        Salisbury         View
                                 Marist          of           Bank &         Excavation,
                   Year          College      Dutchess       Trust Co.^         Inc.*
                   2016            $4,513       $15,450
                   2017             1,327         15,450
                   2018                           15,450        $5,496          $6,503

               ^ start date of plaintiff’s employment: February 26, 2018; terminated: May 1, 2018
               * start date of plaintiff’s employment: May 2018; plaintiff reportedly took some
                 time off to focus on his campaign in the second half of 2018

We have been provided with earnings information for Kevin Cantele and Spring Burke
(f/k/a Spring Bagnall), two other full-time Mortgage Loan Originators at SB3. Ms. Burke
has been a full-time Mortgage Loan Originator since 2009, and Mr. Cantele became a
Mortgage Loan Originator Trainee in or about April 2014. Earnings information for the
years 2014 through 2018 is presented as follows: [SOURCES: W-2 Wage and Tax
Statements for Kevin Cantele and Spring Burke, for the years 2014 through 2018; and
electronic mail from counsel, dated August 17, 2019.]

                                        Kevin            Spring
                          Year         Cantele           Burke           Average
                          2014             $22,384      $115,368         $ 68,876
                          2015              53,610        119,359           86,485
                          2016              98,380        161,320          129,850
                          2017             154,408        157,736          156,072
                          2018             176,510        158,986          167,748




     3

     We collectively label Mr. Cantele and Ms. Burke as the “comparative employees”.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 122 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                                             page 7


8) Pre-termination earnings: we establish plaintiff’s pre-termination yearly earnings at
$35,006, in 2018 dollars4, based upon his annual salary in 2018. [SOURCE: Termination
Check List for William G. Truitt, dated April 30, 2018.]

Given the earnings figures presented above for the two comparative employees, we project
that plaintiff’s earnings, but for the termination, would have increased from the previously
established figure of $35,006, in 2018 dollars, to the average earnings for the comparative
employees of $167,748, in 2018 dollars5, by 2022. At the time this report was prepared,
we did not review any employment evaluations for plaintiff or the comparative employees.
We reserve the right to provide amended calculations, upon request, should additional
information be provided.

9) Post-termination earnings: we establish plaintiff’s post-termination earnings at $38,000
per year, in 2019 dollars, based upon his previously noted projected yearly earnings at
Bridge View Excavation. The aforementioned figure is consistent with an hourly rate of
$18 and 2,080 working hours per year. Since plaintiff began employment at Dutchess
County prior to the termination, we do not value his earnings from that employment in this
report.

Actual and projected post-termination earnings are applied as an offset to projected pre-
termination earnings. We reserve the right to provide amended calculations, upon request,
should additional information be provided.

10) Pre- and post-termination fringe benefits: a review of SB’s Compensation and Benefit
Statement provided to plaintiff reveals that the following fringe benefits would have been
available to plaintiff in his SB employment: medical, dental, and life insurance, short- and
long-term disability insurance, employer 401(k) contributions (4% Safe Harbor plus 100%




      4

      This figure is consistent with the earnings of Loan Officers in New York State at the 10th percentile
      ($36,490). [SOURCE: U.S. Department of Labor, Bureau of Labor Statistics, Occupational Employment
      Statistics (OES), Loan Officers, May 2018, New York, data extracted on August 25, 2019,
      http://www.bls.gov/oes.]
      5

      This figure is consistent with the 2018 earnings of Loan Officers in New York State between the 75th and
      90th percentiles. [SOURCE: U.S. Department of Labor, Bureau of Labor Statistics, Occupational
      Employment Statistics (OES), Loan Officers, May 2018, New York, data extracted on August 25, 2019,
      http://www.bls.gov/oes.]
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 123 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                                         page 8


match on the first 6% employee contribution6) and a 2% employer Employee Stock
Ownership Plan (ESOP) contribution. [SOURCE: Salisbury Bank Management,
Compensation and Benefit Statement - Draft for Discussion Purposes.]

The following table summarizes the employer costs (2018 dollars, assumed) for plaintiff’s
insurance-based benefits, based on aforementioned statement:

                                          Health Insurance

                                                                     Yearly
                                                                    Employer
                                    Fringe Benefit                    Cost
                        Medical Insurance (single)                       $9,236
                        Dental Insurance (single)                           523
                                                          Total:    $     9,759

                                  Disability and Life Insurance

                                                                     Yearly
                                                                    Employer
                                    Fringe Benefit                    Cost
                        Short-Term Disability                              $368
                        Long-Term Disability                                 239
                        Life Insurance                                       430
                                                          Total:    $     1,037

Further, given the information presented above, we value pre-termination employer
contributions to plaintiff’s 401(k) and ESOP at a total of 12% of gross earnings, based
upon a maximum 10% employer contribution to the 401(k) plan and 2% employer
contribution to the ESOP, effective June 1, 2018, based upon his previously noted
eligibility date for the Defined Contribution Plan. Plaintiff’s pre-termination insurance-
based fringe benefits are valued in a separate section of this report. We reserve the right
to provide amended calculations, upon request, should additional information be provided.

     6

     The Compensation Statement includes an assumption that plaintiff would contribute 6% of salary to the
     401(k) and receive the full 6% match in addition to the 4% Safe Harbor employer contribution. His
     eligibility date for the defined contribution plan was June 1, 2018.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 124 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                                             page 9


At present, plaintiff receives post-termination health coverage through his employment as
a Legislator for Dutchess County. [SOURCE: electronic mail from counsel, dated August
17, 2019.] Since his current employment is contingent upon reelection, it is not known
how long his current health coverage will continue.

11) Pre-termination insurance-based fringe benefits: given the prospective nature of
insurance, we limit the valuation of plaintiff’s pre-termination insurance-based fringe
benefits to future years. As previously noted, the yearly employer cost of those benefits
are calculated at a total of $9,759, in 2018 dollars, for health insurance, and at a total of
$1,037, in 2018 dollars, for disability and life insurance.

12) Excess tax on lump-sum award: it is important to recognize that a lump-sum award
received in this matter may be subject to a relatively high income tax bracket on the entire
amount in the year in which it is awarded. As a result, it is frequently impossible to make
a plaintiff whole in matters like this without including compensation for taxes (i.e., a tax
gross-up) to account for the fact that, because he will receive compensation all at once in
the form of the award, he will face a higher tax rate in the year he receives the award than
he would have faced each year but for the termination.

Most recently, in E.E.O.C. v. Northern Star Hospitality, Inc., the 7th U.S. Circuit Court
agreed with previous rulings in the 3rd and 10th Circuits7 that the resulting tax increase,
which would not have occurred had [plaintiff] received the pay on a regular, scheduled
basis, will then decrease the sum total [plaintiff] should have received . . . And [plaintiff]
would not be made whole, a result that offends Title VII’s remedial scheme. [SOURCE:
E.E.O.C. v. Northern Star Hospitality, Inc., 777 F.3d 898,904 (7th Cir.2015).] This
enhancement, or gross-up, recognizes, and is in compliance with, the “make-whole”
doctrine set forth by the 3rd U.S. Circuit Court of Appeals 1995 decision in Starceski v.
Westinghouse Electric Corporation.8 [SOURCE: Starceski v. Westinghouse Electric
Corp., 993 F.2d 879 (3d Cir.1993).]


      7

      See, Eshelman v. Agere Sys., 554 F.3d 426,441 (3d Cir.2009) and Sears v. Atchison, Topeka & Santa Fe
      R. Co., 749 F.2d 1451,1456 (10th Cit. 1984).
      8

      In O’Neill v. Sears Roebuck & Co., it was ruled that a plaintiff award is entitled to a court-ordered
      enhancement in order to compensate for the “negative tax consequences” of receiving, in a single year, a
      lump-sum award for back pay and front pay. Additionally, the judge in a Washington Court of Appeals
      case, Blaney v. Int’l Assoc’n Of Machinists and Aerospace Workers, concluded that adverse federal income
      tax consequences “are within the scope of the term ‘actual damages.’” [SOURCES: O’Neill v. Sears
      Roebuck, 108 F. Supp.2d 443 (E.D.Pa.2000); Blaney v. Int’l Assoc’n Of Machinists and Aerospace Workers,
      114 Wn.App. 80, 55 P.3d 1208 (2002).]
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 125 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                            page 10


We calculate excess taxes in this report as an independent component of loss at this stage
of the litigation. However, if the court permits, we are prepared to testify about the nature
and magnitude of the excess taxes at trial. Or, if the pertinent post-trial application is
made, we also stand ready to project post-award excess taxes. We note that such
calculations require assumptions regarding pre- and post-termination income tax rates that
then must be incorporated into the excess tax formula in the four-step procedure explained
in this report.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 126 of 222


TRUITT /    McCullough Ginsberg Montano and Partners, LLP                                             page 11


Components of Analysis

The pecuniary value of loss to plaintiff is estimated by consideration of the following
components:

   1. adjusted earnings in past years
   2. adjusted earnings in future years
   3. employer cost of insurance-based benefits
   4. compensation for excess taxes

Each of these components is analyzed separately in the following sections of this appraisal
report.



Adjusted Earnings in Past Years

This loss consists of the earnings plaintiff most likely would have generated but for the
alleged wrongdoing. In this section, we calculate a loss of earnings beginning May 1,
2018, and continuing through the present time. Plaintiff’s pre-termination earnings were
previously established at $35,006, in 2018 dollars, increasing to the average earnings for
the comparative employees of $167,748, in 2018 dollars, by 2022. His post-termination
earnings were previously established at $38,000 per year, in 2019 dollars.

To obtain a corresponding value for 2019 for the earnings of the comparative employees,
we apply a yearly increase consistent with recent and expected annual wage growth
economy-wide, of 1.3%.9 To project gross earnings figures in the future (beginning in
2020), we apply a yearly increase of 3.9%, based on recent and expected wage growth
economy-wide, as presented in the table below.10 [SOURCES: U.S. Department of Labor,
Bureau of Labor Statistics, Occupational Employment Statistics (OES), Median Hourly
Earnings, Business and Financial Operations Occupations, http://www.bls.gov/oes,

     9

          We assume wage growth through 2019 is likely to reflect wage growth from 2014 to 2018. Accordingly,
          we utilize compound wage growth from 2014 through 2018 to calculate annual wage growth in 2019.
     10

          The yearly increase is an overall compound growth rate that encompasses two assumptions. The first is
          that wage growth through 2020 is likely to reflect wage growth from 2014 to 2018. Accordingly, we
          assume 2.1% annual wage growth from 2019 to 2020 (based on compound wage growth from 2014
          through 2018, economy-wide). Annual wage growth after 2020 is best approximated by reference to the
          wage rate projections found in the Board of Trustees report cited above.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 127 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                      page 12


percent calculated by author; and Principal Economic Assumptions, The 2019 Annual
Report of the Board of Trustees of the Federal Old-age and Survivors Insurance and
Federal Disability Insurance Trust Funds, Table V.B1,
http://www.ssa.gov/OACT/TR/2019/lr5b1.html#alt_2.]

Projected gross earnings for the comparative employees are calculated through 2022, as
follows:

                                                    Projected
                                                   Earnings for
                                     Yearly        Comparative
                         Year       Increase        Employees
                         2018           -            $167,748
                         2019          1.3%          169,929
                         2020          3.9%          176,556
                         2021          3.9%          183,442
                         2022          3.9%          190,596

Using information from the preceding table we present plaintiff’s projected pre-
termination earnings, assuming that his earnings would have increased from $35,006, in
2018, to $190,596, by 2022, in the following table.

                                              Plaintiff’s
                                            Projected Pre-
                                             Termination
                                Year        Gross Earnings
                                2018           $35,006
                                2019           53,473
                                2020           81,682
                                2021           124,773
                                2022           190,596

Gross earnings are adjusted to take into account several factors. An adjustment for
worklife expectancy is necessary because the number of years of actual working life is
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 128 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                           page 13


generally less than the total number of years until retirement. The estimated remaining
years of worklife, given in the Background Facts and Assumptions section above, amounts
to 92.3% of the total remaining number of years until retirement for persons of plaintiff's
statistical cohort. No adjustment is made to actual post-termination earnings for worklife
in past years.

Another adjustment relates to fringe benefits. In this analysis, we value pre-termination
employer contributions to plaintiff’s 401(k) and ESOP accounts at SB at a total of 12%
of his pre-termination gross earnings beginning on June 1, 2018, based upon his
previously noted eligibility date. His pre-termination insurance-based benefits are
analyzed in a separate section of this report.

As a result of case law, IRS rulings and legislation, economic losses awarded in wrongful
termination cases are fully subject to income tax liabilities. [SOURCE: Gray v.
Commissioner, CA 10, No. 96-9006, 1/13/97.] The Small Business Job Protection Act of
1996 states that only settlements or awards originating in physical injury or physical
sickness claims are excludable from income taxes. All other damage awards are taxable,
including claims filed under federal statutes such as the Age Discrimination in
Employment Act. Therefore, no adjustment is made to account for this liability in the
present analysis, because to do so would unduly penalize the plaintiff, as income taxes will
have to be paid on any back/front pay award received in this matter.

A final adjustment to gross earnings addresses job maintenance expenses that plaintiff
would have continued to incur in maintaining his employment. These expenses typically
include transportation expenses, clothing, meals outside the home, and other costs. We
estimate job maintenance expenses at 5% of pre- and post-termination earnings.

The preceding adjustments are summarized algebraically as presented in the following
table.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 129 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                                          page 14


                                                  Pre-Termination                 Post-Termination
                                                Through
                                                June 1,
                                                 2018        Thereafter          Actual      Projected
 Gross Earnings Base                            100.00%        100.00%           100.00%         100.00%
 x worklife adjustment                           92.30%         92.30%           100.00%         92.30%
 = Adjusted Earnings Base                        92.30%         92.30%           100.00%         92.30%
 x (1 + 0%, 12%, 0%, 0% fringe
 benefits)                                      100.00%        112.00%           100.00%         100.00%
 = Fringe - Adjusted Base                        92.30%        103.38%           100.00%         92.30%
 x (1 - 5% job maintenance expenses)             95.00%         95.00%            95.00%         95.00%
 = Adjusted Earnings Factor (AEF)                87.69%         98.76%            95.00%         87.69%

Given the aforementioned, plaintiff’s pre-termination adjusted earnings are calculated at
87.69% and 98.76% of projected gross earnings, through June 1, 2018, and thereafter,
respectively. Further, his post-termination adjusted earnings are calculated at 95% and
87.69% of actual and projected gross earnings, respectively.

Applying the aforementioned information, the total values of plaintiff’s earnings,
calculated through September 30, 2019, are presented in the following tables.

                                         Pre-Termination

                                             Projected Pre-
                            Portion of     Termination Gross              Adjusted Earnings
              Year            Year             Earnings                   [ (2) x (3) x AEF^]
               (1)              (2)                 (3)                           (4)
             2018*                67%       $        35,006           $                 22,853
             2019                 75%                53,473                             39,608
                                                          Total:                    $62,461

               * terminated: May 1
               ^ 87.69% through June 1, 2018, and 98.76% thereafter
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 130 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                                     page 15


                                        Post-Termination

                         Portion of      Actual / Projected        Adjusted Gross Earnings
             Year          Year           Gross Earnings             [(2) x (3) x AEF^]
              (1)            (2)                    (3)                      (4)
             2018          100%               $11,999                              $11,399
             2019           75%                 38,000                              24,992
                                                          Total:                   $36,391

               ^ 95% for 2018 and 87.69% for 2019

Subtracting post-termination earnings from projected pre-termination earnings yields total
lost earnings in past years as presented in the following table.

                              Adjusted Gross
                                Earnings                     Value
                             Pre-Termination                $62,461
                             Post-Termination                (36,391)
                                          Total:            $26,070




Adjusted Earnings in Future Years

In this section, cumulative future losses to plaintiff are calculated by extending these
earnings projections into the future. This method reflects our understanding that, with
respect to front pay or future lost earnings, courts allow claims for a “reasonable” period
of time. Thus, we present cumulative potential losses in present value terms through
plaintiff’s statistical date of retirement for the trier-of-fact to consider.

To project gross earnings in the future (beginning in 2023 and 2020 for pre- and post-
termination earnings, respectively), we apply a yearly increase of 3.9%, based on recent
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 131 of 222


TRUITT /     McCullough Ginsberg Montano and Partners, LLP                                             page 16


and expected wage growth economy-wide.11 [SOURCES: U.S. Department of Labor,
Bureau of Labor Statistics, Occupational Employment Statistics (OES), Median Hourly
Earnings, All Occupations, http://www.bls.gov/oes, percent calculated by author; and
Principal Economic Assumptions, The 2019 Annual Report of the Board of Trustees of the
Federal Old-age and Survivors Insurance and Federal Disability Insurance Trust Funds,
Table V.B1, http://www.ssa.gov/OACT/TR/2019/lr5b1.html#alt_2.]

Regarding future projected values, it is possible to set aside a lump-sum monetary amount
at the present time such that the annual flow of interest earnings from it plus a part of the
principal would generate the equivalent amount of lost financial sums projected for each
successive year under consideration. In other words, money has a time value. Pecuniary
losses expected to be suffered at some future point in time are worth less in today’s dollars
because money can earn additional monies in the form of interest. Thus, to calculate the
present value lump-sum amount, it is necessary to establish a reasonable interest rate
which is referred to as a discount rate.

We note that interest earnings from any award in this case will be subject to future income
taxation in each subsequent year. This poses a problem since the award will be, in effect,
taxed indirectly when no provision has been made for this tax burden. Thus, it is assumed
that any lump-sum award would be used to purchase investment instruments to provide
a flow of nontaxable payments to plaintiff.

Therefore, the tax-free return on high-grade municipal bonds is considered when
determining our discount rate. We also consider historical yields, as well as current
financial market conditions, when determining the appropriate discount rate(s).
[SOURCES: Bond Yields and Interest Rates, 1948-2018, Economic Report of the
President, March 2019, Table B-42, https://www.govinfo.gov/content/pkg/ERP-2019/
pdf/ERP-2019.pdf, the Board of Governors of the Federal Reserve System,
http://www.federalreserve.gov/, and other publically available data on interest rates.]

In recent years, interest rates have dropped to historically low levels. In future years, rates
are expected gradually to resume historical trends. In light of historical yields and current
financial market trends, we select 4.0% as the appropriate discount rate.


      11

           The yearly increase is an overall compound growth rate that encompasses two assumptions. The first is
           that wage growth through 2020 is likely to reflect wage growth from 2014 to 2018. Accordingly, we
           assume 2.1% annual wage growth from 2019 to 2020 (based on compound wage growth from 2014
           through 2018, economy-wide). Annual wage growth after 2020 is best approximated by reference to the
           wage rate projections found in the Board of Trustees report cited above.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 132 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                               page 17


Our calculations of plaintiff’s projected pre-termination earnings through his statistical
retirement date are presented in the table that follows. We provide both future and present
value totals.

                                         Pre-Termination


                       Projected Gross     Adjusted Earnings
             Portion      Earnings            [(2) x (3)        Present Value    Cumulative
  Year       of Year     [@ 3.9%^]            x 98.76%]           [@ 4.0%]      Present Value
   (1)        (2)            (3)                 (4)                 (5)             (6)
 2019         25%           $53,473                 $13,203          $13,203         $13,203
 2020        100%            81,682                    80,669          77,567         90,769
 2021        100%           124,773                123,226           113,929         204,699
 2022        100%           190,596                188,233           167,338         372,037
 2023        100%           198,029                195,574           167,177         539,214
 2024        100%           205,752                203,201           167,016         706,230
 2025        100%           213,777                211,126           166,856         873,086
 2026        100%           222,114                219,360           166,695       1,039,782
 2027        100%           230,776                227,915           166,535       1,206,317
 2028        100%           239,777                236,804           166,375       1,372,692
 2029        100%           249,128                246,039           166,215       1,538,907
 2030        100%           258,844                255,634           166,055       1,704,962
 2031        100%           268,939                265,604           165,896       1,870,858
 2032        100%           279,428                275,963           165,736       2,036,594
 2033        100%           290,325                286,725           165,577       2,202,170
 2034        100%           301,648                297,907           165,417       2,367,588
 2035        100%           313,412                309,526           165,258       2,532,846
 2036        100%           325,635                321,597           165,100       2,697,946
 2037        100%           338,335                334,140           164,941       2,862,886
 2038        100%           351,530                347,171           164,782       3,027,669
 2039        100%           365,240                360,711           164,624       3,192,292
 2040        100%           379,484                374,779           164,465       3,356,758
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 133 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                                            page 18



                          Projected Gross       Adjusted Earnings
             Portion         Earnings              [(2) x (3)             Present Value       Cumulative
  Year       of Year        [@ 3.9%^]              x 98.76%]                [@ 4.0%]         Present Value
   (1)        (2)                (3)                     (4)                   (5)                (6)
 2041        100%               394,284                     389,395            164,307          3,521,065
 2042        100%               409,661                     404,581            164,149          3,685,214
 2043        100%               425,638                     420,360            163,991          3,849,206
 2044        100%               442,238                     436,754            163,834          4,013,039
 2045        100%               459,485                     453,787            163,676          4,176,716
 2046        100%               477,405                     471,485            163,519          4,340,235
 2047        100%               496,024                     489,873            163,362          4,503,596
 2048        100%               515,369                     508,978            163,205          4,666,801
 2049        100%               535,468                     528,828            163,048          4,829,848
 2050        100%               556,351                     549,453            162,891          4,992,739
 2051        100%               578,049                     570,881            162,734          5,155,473
 2052        100%               600,593                     593,146            162,578          5,318,051
 2053        100%               624,016                     616,278            162,421          5,480,473
 2054        100%               648,353                     640,313            162,265          5,642,738
 2055        100%               673,638                     665,285            162,109          5,804,847
 2056        100%               699,910                     691,231            161,953          5,966,800
 2057        100%               727,207                     718,189            161,798          6,128,598
 2058        100%               755,568                     746,199            161,642          6,290,240
 2059        100%               785,035                     775,301            161,487          6,451,727
 2060        100%               815,651                     805,537            161,331          6,613,058
 2061*        5%                847,462                        41,848                8,059      6,621,117
                                       Total:          $16,892,809          $6,621,117

               ^ applied beginning in 2023
               * plaintiff’s statistical date of retirement: January 18
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 134 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                             page 19


                                      Post-Termination


                       Projected Gross   Adjusted Earnings
             Portion       Earnings         [(2) x (3)        Present Value    Cumulative
  Year       of Year      [@ 3.9%]          x 87.69%]           [@ 4.0%]      Present Value
   (1)        (2)            (3)               (4)                 (5)             (6)
 2019         25%           $38,000                  $8,331          $8,331         $8,331
 2020        100%            39,482                  34,622          33,290         41,621
 2021        100%            41,022                  35,972          33,258         74,879
 2022        100%            42,622                  37,375          33,226        108,105
 2023        100%            44,284                  38,833          33,194        141,299
 2024        100%            46,011                  40,347          33,162        174,462
 2025        100%            47,805                  41,921          33,130        207,592
 2026        100%            49,670                  43,555          33,099        240,691
 2027        100%            51,607                  45,254          33,067        273,757
 2028        100%            53,620                  47,019          33,035        306,792
 2029        100%            55,711                  48,853          33,003        339,795
 2030        100%            57,883                  50,758          32,971        372,767
 2031        100%            60,141                  52,738          32,940        405,707
 2032        100%            62,486                  54,794          32,908        438,615
 2033        100%            64,923                  56,931          32,876        471,491
 2034        100%            67,455                  59,152          32,845        504,336
 2035        100%            70,086                  61,459          32,813        537,149
 2036        100%            72,820                  63,855          32,782        569,931
 2037        100%            75,659                  66,346          32,750        602,681
 2038        100%            78,610                  68,933          32,719        635,400
 2039        100%            81,676                  71,622          32,687        668,087
 2040        100%            84,861                  74,415          32,656        700,743
 2041        100%            88,171                  77,317          32,624        733,367
 2042        100%            91,610                  80,332          32,593        765,960
 2043        100%            95,182                  83,465          32,562        798,522
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 135 of 222


TRUITT /    McCullough Ginsberg Montano and Partners, LLP                                              page 20



                             Projected Gross        Adjusted Earnings
               Portion           Earnings              [(2) x (3)            Present Value       Cumulative
  Year         of Year          [@ 3.9%]               x 87.69%]               [@ 4.0%]         Present Value
   (1)            (2)                (3)                     (4)                  (5)                (6)
 2044           100%                 98,895                         86,721          32,530           831,052
 2045           100%                102,751                         90,103          32,499           863,551
 2046           100%                106,759                         93,617          32,468           896,019
 2047           100%                110,922                         97,268          32,437           928,456
 2048           100%                115,248                     101,061             32,405           960,861
 2049           100%                119,743                     105,003             32,374           993,235
 2050           100%                124,413                     109,098             32,343         1,025,578
 2051           100%                129,265                     113,353             32,312         1,057,890
 2052           100%                134,306                     117,773             32,281         1,090,171
 2053           100%                139,544                     122,366             32,250         1,122,421
 2054           100%                144,987                     127,139             32,219         1,154,640
 2055           100%                150,641                     132,097             32,188         1,186,828
 2056           100%                156,516                     137,249             32,157         1,218,985
 2057           100%                162,620                     142,602             32,126         1,251,111
 2058           100%                168,962                     148,163             32,095         1,283,206
 2059           100%                175,552                     153,941             32,064         1,315,271
 2060           100%                182,398                     159,945             32,033         1,347,304
 2061*           5%                 189,512                          8,309              1,600      1,348,904
                                        Total:              $3,390,005         $1,348,904

         * plaintiff’s statistical date of retirement: January 18

Subtracting projected post-termination earnings from projected pre-termination earnings
yields the loss of earnings in future years as presented in the table below.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 136 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP            page 21



                  Adjusted Gross
                    Earnings         Present Value   Future Value
                 Pre-Termination      $6,621,117     $16,892,809
                 Post-Termination     (1,348,904)     (3,390,005)
                            Total:    $5,272,213      $13,502,804
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 137 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                           page 22


Employer Cost of Insurance-Based Benefits

As previously noted in the Background Facts and Assumptions section of this report, we
value the employer cost of plaintiff’s health insurance, in future years, at $9,759, in 2018
dollars. Further, we value the employer cost of disability and life insurance, in future
years, at $1,037, in 2018 dollars.

To obtain a corresponding value in 2019 for health insurance, we apply a yearly increase
of 4%, consistent with average increases in the Average Annual Premiums in recent years.
Thus, the value of health insurance, in 2019, is estimated to be $10,149 ($9,759 x 1.04).
[SOURCE: Employer Health Benefits, 2018 Annual Survey, The Kaiser Family
Foundation and Health Research & Educational Trust,
http://files.kff.org/attachment/report-2018-employer-health-benefits-survey, Figure 1.10.]
To obtain a corresponding value in 2019 for disability and life insurance, we apply a
yearly increase of 1.83%, based on Consumer Price Index data for the U.S. Thus, the value
of disability and life insurance, in 2019, is estimated to be $1,056 ($1,037 x 1.0183).
[SOURCES: Consumer Price Index, All Urban Consumers: U.S. City Average, U.S.
Department of Labor, Bureau of Labor Statistics, http://www.bls.gov/cpi/; and Principal
Economic Assumptions, The 2019 Annual Report of the Board of Trustees of the Federal
Old-age and Survivors Insurance and Federal Disability Insurance Trust Funds, Table
V.B1, http://www.ssa.gov/OACT/TR/2019/lr5b1.html#alt_2.]

To project the cost of health insurance in future years (beginning in 2020), we apply a 5%
growth rate reflecting average increases in the Average Annual Premiums in recent years.
[SOURCE: Employer Health Benefits, 2018 Annual Survey, ibid.] To project the cost of
disability and life insurance in future years (beginning in 2020), we apply a 2.6% growth
rate reflecting expected increases in the general price level in future years. [SOURCE:
Principal Economic Assumptions, The 2019 Annual Report of the Board of Trustees of the
Federal Old-age and Survivors Insurance and Federal Disability Insurance Trust Funds,
Table V.B1, http://www.ssa.gov/OACT/TR/2019/lr5b1.html#alt_2.]

We apply a discount rate of 4.0% to convert future values to present dollar amounts.
Values in future years are calculated beginning October 1, 2019, and extend to Mr. Truitt’s
statistical retirement date (January 18, 2061). Application of the preceding information
yields the employer cost of insurance premiums, in future years, calculated as follows:
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 138 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                     page 23


                                  Disability
                       Health      and Life
                     Insurance    Insurance                   Present   Cumulative
           Portion    Benefits     Benefits       Total        Value     Present
 Year      of Year    [@ 5%]      [@ 2.6%]     [(3) + (4)]   [@ 4.0%]     Value
  (1)        (2)         (3)          (4)          (5)         (6)          (7)
 2019        25%     $    2,537   $     264    $    2,801     $ 2,801   $     2,801
 2020       100%         10,656        1,083       11,740     11,288         14,090
 2021       100%         11,189        1,112       12,301     11,373         25,462
 2022       100%         11,749        1,141       12,889     11,459         36,921
 2023       100%         12,336        1,170       13,506     11,545         48,466
 2024       100%         12,953        1,201       14,154     11,633         60,100
 2025       100%         13,601        1,232       14,832     11,722         71,822
 2026       100%         14,281        1,264       15,545     11,813         83,634
 2027       100%         14,995        1,297       16,291     11,904         95,538
 2028       100%         15,744        1,330       17,075     11,997        107,535
 2029       100%         16,532        1,365       17,897     12,090        119,625
 2030       100%         17,358        1,401       18,759     12,185        131,811
 2031       100%         18,226        1,437       19,663     12,281        144,092
 2032       100%         19,137        1,474       20,612     12,379        156,471
 2033       100%         20,094        1,513       21,607     12,477        168,948
 2034       100%         21,099        1,552       22,651     12,577        181,526
 2035       100%         22,154        1,592       23,746     12,678        194,204
 2036       100%         23,262        1,634       24,895     12,781        206,985
 2037       100%         24,425        1,676       26,101     12,884        219,869
 2038       100%         25,646        1,720       27,366     12,989        232,858
 2039       100%         26,928        1,764       28,693     13,095        245,953
 2040       100%         28,275        1,810       30,085     13,202        259,155
 2041       100%         29,688        1,857       31,546     13,311        272,466
 2042       100%         31,173        1,906       33,079     13,421        285,887
 2043       100%         32,732        1,955       34,687     13,532        299,419
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 139 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                                        page 24


                                      Disability
                       Health          and Life
                     Insurance        Insurance                                  Present    Cumulative
           Portion    Benefits         Benefits            Total                  Value      Present
 Year      of Year    [@ 5%]          [@ 2.6%]          [(3) + (4)]             [@ 4.0%]      Value
  (1)        (2)         (3)              (4)                (5)                  (6)          (7)
 2044       100%        34,368              2,006            36,374              13,645        313,064
 2045       100%        36,087              2,058            38,145              13,758        326,822
 2046       100%        37,891              2,112            40,003              13,874        340,696
 2047       100%        39,785              2,167            41,952              13,990        354,686
 2048       100%        41,775              2,223            43,998              14,108        368,793
 2049       100%        43,863              2,281            46,144              14,227        383,021
 2050       100%        46,057              2,340            48,397              14,348        397,368
 2051       100%        48,359              2,401            50,760              14,470        411,838
 2052       100%        50,777              2,463            53,241              14,593        426,431
 2053       100%        53,316              2,527            55,844              14,718        441,149
 2054       100%        55,982              2,593            58,575              14,844        455,992
 2055       100%        58,781              2,661            61,442              14,971        470,964
 2056       100%        61,720              2,730            64,450              15,100        486,064
 2057       100%        64,806              2,801            67,607              15,231        501,295
 2058       100%        68,047              2,873            70,920              15,363        516,658
 2059       100%        71,449              2,948            74,397              15,496        532,154
 2060       100%        75,021              3,025            78,046              15,631        547,785
 2061^       5%          3,939              3,104              7,042              1,356        549,141
                                           Total:       $1,449,856               $549,141

                     ^ plaintiff’s statistical date of retirement: January 18
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 140 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                              page 25


Compensation for Excess Taxes

In this section, we include an analysis of excess taxation using the loss figures previously
calculated in this report. Plaintiff’s actual excess tax liability can only be determined once
the actual pre-tax award is known.

Prior to calculating the additional tax liability, a summary of the components analyzed in
this appraisal report, which sum to the pre-tax award (PTA), is presented in the following
table.

                Component of Analysis                 Present Value      Future Value
      Adjusted Earnings in Past Years                      $26,070             $26,070
      Adjusted Earnings in Future Years                  5,272,213          13,502,804
      Employer Cost of Insurance-Based Benefits            549,141           1,449,856
                                      Total PTA:        $5,847,424        $14,978,729

The normal income tax liability on each year’s annual earnings would have been less than
the tax liability imposed on a single lump-sum representing the total of past and future
earnings losses. As explained in the Background Facts and Assumptions section of this
report, it is appropriate to include this additional or excess tax liability as an element of
damages in order to ensure plaintiff is made whole.

To calculate the additional tax liability, we first estimate the current average effective tax
rate that would have been in effect for the plaintiff’s earnings but for the termination and
then the average effective tax rate that will be in effect when the plaintiff receives the
PTA, and any other current income, all at once.

Second, we estimate the plaintiff’s after-tax award (ATA) by applying to it the average
effective income tax rate that would have been in effect but for the incident. The ATA is
intended to be a replacement for the income that he or she would have received during the
normal, scheduled course of time, instead of all at once.

Third, the make-whole objective, after all is said and done, is that the plaintiff be left with
this ATA after the higher tax rate is applied to the PTA, such that the additional tax
markup is simply intended to be passed through in taxes that will need to be paid. In order
to accomplish this, we mark up the ATA by the higher average tax rate that will be in
effect upon receipt of the award, plus other current income, to obtain the final award (FA).
Then, the FA less the PTA is the tax markup that needs to be included as a loss component
to make the plaintiff whole.
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 141 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                             page 26


1. Income Tax Liability Estimates: Annual Income and Lump-sum Award Income

Estimation of after-tax wages is based on a review of the information furnished in recent
tax returns, anticipated changes in the plaintiff’s taxation profile, and current tax laws and
statutes. Based upon a review of federal and New York personal income tax schedules,
and plaintiff’s federal income tax returns, we estimate his pre-termination effective
federal-state income tax liabilities as a single filer at 24%. [SOURCES: plaintiff’s federal
and state income tax returns for the years 2016 and 2017; Internal Revenue Service, 2018
Tax Rate Schedules, https://www.irs.gov/pub/irs-pdf/i1040gi.pdf; and 2018 New York
State Individual Income Tax Rate Schedules, https://tax.ny.gov/pit/file/tax_tables.htm.]

To calculate the tax rate on the PTA, we also look at plaintiff’s estimated taxable income
in 2019 absent the award. Using plaintiff’s 2019 total estimated income at $38,000 based
upon his projected earnings for that year and a $12,200 standard deduction for a single
filer, we calculate his projected 2019 taxable income at $25,800. [SOURCE: IRS Provides
Tax Inflation Adjustments for Tax Year 2019, https://www.irs.gov/newsroom/irs-
provides-tax-inflation-adjustments- for-tax-year-2019.]

If plaintiff were to receive the previously noted PTAs in 2019 in addition to his projected
taxable income for 2019, we estimate that he would have average combined federal and
state rates on the lump-sums estimated as shown in the following tables:

                                       Present Value

                                                           Combined
                                                          Effective Tax
                        Federal             NY                Rate
                          (1)               (2)                (3)
                         36%                8%                44%
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 142 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                         page 27


                                        Future Value

                                                           Combined
                                                          Effective Tax
                         Federal            NY                Rate
                           (1)              (2)                (3)
                          37%               8%                45%

2. Calculation of ATA

Based on the tax rates presented above, the ATA is calculated as follows:

                                        Present Value

                                        Combined
                                       Effective Tax           ATA
                          PTA              Rate           (1) x {1 - (2)}
                           (1)              (2)                 (3)
                        $5,847,424         24%             $4,444,042

                                        Future Value

                                        Combined
                                       Effective Tax           ATA
                        PTA                Rate           (1) x {1 - (2)}
                         (1)                (2)                 (3)
                     $14,978,729           24%           $11,383,834

3. Estimation of Final Award

The final award (FA) is calculated by application of the following formula.

                              FA = (ATA) / (1 - t)

where ATA is the previously-calculated after-tax award and t is the average effective tax
rate on the PTA. [SOURCE: adaptation of Tyler J. Bowles, and W. Cris Lewis, “Taxation
of Damage Awards: Current Law and Implications,” Litigation Economic Digest, Fall
1996, Volume 2, Number 1, pp. 73-77.]
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 143 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                            page 28


Thus, using the above formula and the preceding information, we calculate the award
adjusted for the additional compensation for the tax liability imposed on a lump-sum
award as follows:

                                       Present Value

                                        Combined
                                       Effective Tax              FA
                       ATA                 Rate           [(1) / {(1 - (2)}]
                        (1)                 (2)                  (3)
                    $4,444,042             44%               $7,935,789

                                       Future Value

                                        Combined
                                       Effective Tax              FA
                       ATA                 Rate           [(1) / {(1 - (2)}]
                        (1)                 (2)                  (3)
                   $11,383,834             45%               $20,697,881

After all is done, and after imposition of the higher tax rates on the FAs, we calculate that
Mr. Truitt will receive the net amounts shown above, the same amounts he would have
received normally but for the incident, after imposition of the normal, lower tax rate. He
will thereby be made whole.

4. Additional/Excess Income Taxes

In order to establish the excess tax amount as a separate component of loss, we subtract
the pre-tax award amount, PTA, from the final award amount, FA, as follows:
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 144 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP          page 29


                                   Present Value

                                                   Excess Tax
                                                    Gross Up
                        FA            PTA           [(1) - (2)]
                        (1)            (2)             (3)
                    $7,935,789       $5,847,424    $2,088,365

                                   Future Value

                                                   Excess Tax
                                                    Gross Up
                       FA             PTA           [(1) - (2)]
                       (1)             (2)             (3)
                  $20,697,881      $14,978,729     $5,719,152
Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 145 of 222


TRUITT /   McCullough Ginsberg Montano and Partners, LLP                           page 30


Summary

The preceding findings evaluating the magnitudes of the loss components analyzed in this
appraisal report are combined in order to obtain a total value of loss in present and future
dollar amounts, presented as follows:

                                      Present Value

                  Present Value   Component of Analysis
              $        26,070     adjusted earnings in past years
                    5,272,213     adjusted earnings in future years
                      549,141     employer cost of insurance-based benefits
                    2,088,365     compensation for excess taxes
              $     7,935,789     total present value of loss

                                       Future Value

                  Future Value    Component of Analysis
              $        26,070     adjusted earnings in past years
                   13,502,804     adjusted earnings in future years
                    1,449,856     employer cost of insurance-based benefits
                    5,719,152     compensation for excess taxes
              $    20,697,881     total future value of loss

It is important to understand that the total present value loss figure is a present value
amount (in 2019 dollars), representing a lump-sum payment needed at present to generate
a flow of payments sufficient to compensate for the losses in each year of loss included
in this appraisal. It is also important to understand that the total future loss figure is a
cumulative value of loss and has not been discounted to present value. In addition, please
note that pre-trial or pre-judgment interest has not been calculated. These interest losses
are typically determined at the time of trial and would be in addition to the losses
calculated in this appraisal report.

The preceding findings are based on information provided to us as of this date. They are
subject to revision should additional information be forthcoming that would change any
facts or assumptions upon which this analysis rests. We also note that pecuniary losses are
an approximation and are provided by the economic expert as a guide to the trier-of-fact.
[SOURCE: Jones and Laughlin Steel Corp. v. Pfeifer, 462 U.S. 523, 545-47 (1983).]
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 146 of 222


                                   Kristin Kucsma, M.A.

                                    Qualifications Profile

                          Principal of the Firm and Chief Economist
                               SOBEL TINARI ECONOMICS GROUP
                            293 Eisenhower Parkway, 2nd Floor
                                  Livingston, NJ 07039
                           KKucsma@SobelTinariEconomics.com
                                      973-992-1800


                                         Education

ABD in Economics, Rutgers University, New Brunswick, NJ
M.A. in Economics, Rutgers University, New Brunswick, NJ (1993)
B.A. in Economics / English Minor, Seton Hall University, South Orange, NJ, summa cum laude
(1991)

                                   Fields of Specialization

Applied Microeconomic Theory, American Economic History, Monetary History of the United
States, Macroeconomic Theory and Business Cycles, Banking Structure and Regulation

                                    Honors and Awards

Recognition Award, #1 Economic Expert, New York Law Journal, 2014, 2015, 2016, 2017, and
2018.
Best 50 Women in Business Award, NJBIZ, Class of 2017
“5.0” Teaching Commendation Award, Stillman School of Business, Seton Hall University, 2003-04
Teaching Commendation Award, Stillman School of Business, Seton Hall University, 2002-2003,
2001-2002.
Recognition Award, Educational Opportunity Program, Seton Hall University, 2003
Professor of the Year Award, Alpha Kappa Psi, Seton Hall University, 2002-2003, 2001-2002.
President’s Award for Student Services, Seton Hall University, 2001
The Faculty Pirate Pride Award, Seton Hall University, 2000-2001
Feature of Faculty Profile, Seton Hall University Magazine, 2001

                                       Positions Held

Principal of the Firm, Sobel & Co., January 1, 2016 - present
In addition to my responsibilities as Managing Director and Chief Economist of the
Sobel Tinari Economics Group (STEG), a wholly owned subsidiary of Sobel & Co., I represent
and lead STEG as a division of Sobel & Co.




January 1, 2019                             page 1
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 147 of 222


                                     Kristin Kucsma, M.A.


                                     Positions Held (cont’d)

Managing Director (since July 2014 and Chief Economist since March 2017), Sobel Tinari
Economics Group, January 2008 - present
         Primary responsibilities: oversee the day-to-day operations of the group; analyze data,
         prepare reports, and provide expert testimony; manage our team of economists, analysts
         and research assistants and collaborate on the group’s more complex cases; perform
         independent and co-authored research, present at national and regional conferences,
         regularly teach CLEs and lead other seminars, and serve as an active participant in the
         field of forensic economics.
President, Bull and Bear Consulting, September 2006 - December 2007
         Review portfolios of equities, fixed-income securities and mutual funds for clients;
         manage financial assets for several high-end clients; advise clients and refer them to
         specialists regarding long-term care, supplemental health insurance and a variety of trusts
         including qualified personal residential and generation skipping trusts.
Lecturer, Department of Economics, Drew University, September 2004 – August 2006
         Courses Taught: Money, Banking and the Macroeconomy; Principles of
         Microeconomics; Principles of Macroeconomics; Intermediate Macroeconomic Analysis;
         and Mergers and Manias: The Business of Banking
Faculty Associate, Department of Economics, Seton Hall University, Sept. 1999 - July 2004
         Graduate Courses Taught: The National Economy (MBA Level Macro); HUB 1 (Blend
         of Economics and Corporate Finance); Undergraduate Courses Taught: Principles of
         Microeconomics; Principles of Macroeconomics; Money and Banking; Intermediate
         Microeconomic Theory; Government and Business; Labor Economics; Small Scale
         Technology; and Economics in Our Nation’s Capital.
Program Coordinator for Economic History Sessions, Eastern Economic Association, 2005 -
2007.
Faculty Advisor to Omicron Delta Epsilon, the International Honor Society in Economics,
Drew University and Seton Hall University, September 1999 – August 2006.
Faculty Advisor for the Fed Challenge, Seton Hall University and the Federal Reserve Bank of
New York, 2002-2004.
Co-chair and Project Coordinator for University Retention Committee, Seton Hall University,
December 2000 – July 2004.
Adjunct Lecturer, Department of Economics, Seton Hall University, 1998 – 1999.
Lecturer, Department of Economics, Drew University, 1997 – 1999.
Instructor, Department of Economics, Saint Peter’s College, on-campus as well as at corporate
satellite centers, 1995 – 1998.
Instructor, Department of Economics, Rutgers University, New Brunswick NJ, 1992 – 1995.
Teaching Assistant, Department of Economics, Rutgers University, New Brunswick NJ, 1991 –
1992.




January 1, 2019                               page 2
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 148 of 222


                                     Kristin Kucsma, M.A.


                                    Professional Activities

Executive Mentor for Seton Hall University's Women’s Leadership Development Honors
Program, 2017- present.
Member, American Economic Association, 2017 - present
National Association of Forensic Economics, 2010 - present.
Member, Eastern Economic Association, 1997 - present.
National Association of Forensic Economics, Chairperson, Software Committee, 2015 - 2017
Member, District Ethics Committee, Office of Attorney Ethics of the Supreme Court of New
Jersey, 2010 - 2016.
Member, American Monetary Institute, 2006 - 2014
Member, Conference Organizing Committee, Eastern Economic Association, 2006
Co-Developer of Revised Business Writing Course, Stillman School of Business, Seton Hall
University, 2003 – 04.
Member, CDI-7: Writing Intensive Workshop for Business, Seton Hall University, 2003 - 04.
Designer of Various Question/Answer Duos for Sophomore Assessment, Stillman School of
Business, Seton Hall University, 2001 – 2004.
        Topics included the “Congested Parks Dilemma”, the impact on the US economy of
        tobacco litigation, issues of market structure with respect to TIVO, the blackout of
        August 2003 that affected the northeast United States and the Martha Stewart litigation.
Guest Speaker, National Council of Negro Women, Seton Hall University, February 2004.

                                          Publications

“Loss of Services Calculations Should Not Incorporate a Personal Consumption Deduction,” co-
        authored with Frank D. Tinari, The National Association Of Forensic Economics
        Newsletter, The Forecast, November 2017, pp. 9-11.
“How to Distinguish Between a Forensic Economist and an Accountant and Why it Matters When
        Evaluating Economic Damages,” The New Jersey Law Journal, 2014 How-To Guide.
“How to Make Sure Your Economic Expert is Prepared for Cross-Examination,” The New Jersey
        Law Journal, 2013 How-To Guide.
“Assessing Economic Damages in Personal Injury and Wrongful Death Litigation: The State of
        New Jersey,” co-authored with Frank D. Tinari, Journal of Forensic Economics, 21(2),
        June 2010, pp. 219-234. (To be updated in 2018)
        http://www.JournalofForensicEconomics.com/doi/pdf/10.5085/jfe21.2.219.
“State's Housing Rules Ignore Needs of Immigrants,” co-authored with Frank D. Tinari, Daily
        Record, Morris County, NJ, August 30, 2009. (Note: article title is what is available
        electronically; newsprint copy is titled: “COAH Rules Hurt Immigrants”).
White paper: Is Affordable Housing the Remedy to Perceived Discrimination Against
        Immigrants? co-authored with Frank D. Tinari, prepared for the Community Forum on
        Immigration and Education Issues, convened by the New Jersey State Advisory
        Committee to the United States Commission on Civil Rights, May 2009.


January 1, 2019                               page 3
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 149 of 222


                                     Kristin Kucsma, M.A.


                                     Publications (cont’d)

“COAH Research is Full of Short-comings,” co-authored with Frank D. Tinari, Newark Star-
       Ledger, April 1, 2009.
“Companionship, Advice, and Counsel Services,” co-author, Section 640 of Chapter 6,The
       Value of Household Services, of Determining Economic Damages, by Gerald D. Martin,
       Ph.D., Costa Mesa, Ca: James Publishing, Inc., July 2008, pp. 6-7 - 6-11.
Wrote entries for barter, cost of information, demand, the discount rate, the functions of money,
       price floors and ceilings and profit maximization for Encyclopedia of Capitalism, Dr.
       Syed B. Hussain, Editor, Golson Books, Ltd., published 2004.

                                       Papers Presented

“Loss of Services Calculation Should Not Incorporate a Personal Consumption Deduction,”
       Northeast Business and Economics Conference, Stockton University, New Jersey,
       October 2018.
“Household Services: An Economist’s Approach to Calculating the Market Value of
       Replacement Services,” co-authored with Kenneth T. Betz, presented by Kenneth T.
       Betz, Northeast Business and Economics Conference, Stockton University, New Jersey,
       October 2018.
“A Note on Household Services: Updated Hourly Rates,” co-authored with Kenneth T. Betz,
       presented by Kenneth T. Betz at the Eastern Economic Association Conference, Boston,
       Massachusetts, March 2018.
“Update to Assessing Economic Damages in Personal Injury and Wrongful Death Litigation:
       The State of New Jersey,” co-authored with Sarah A. Betz, presented by Sarah A. Betz at
       the Eastern Economic Association Conference, Boston, MA, March 2018.
“Loss of Services Calculations Should Not Incorporate a Personal Consumption Deduction,” co-
       authored with Frank D. Tinari, presented by Frank D. Tinari at the Eastern Economic
       Association Conference, Boston, MA, March 2018.
“Valuation of Services Provided by Family Members: Focus on On-Call Services,” Eastern
       Economic Association Conference, New York, New York, February 25, 2017.
“A Comprehensive Assessment of Economic Damages in Wrongful Death Matters: Focus on
       On-call Services,” Seminar sponsored by the Pennsylvania Association for Justice, P.A.,
       Philadelphia PA, October 2015.
“The Crisis in Economics Education and Its Impact on Political Participation and Economic
       Growth,” The American Monetary Institute Monetary Reform Conference, Chicago IL,
       September 2006.
“A Picture Comes into Focus: A Reexamination of the Crisis of 1877-78,” Eastern Economic
       Association Conference, Philadelphia PA, February 2006.
“The Opportunity Cost of Undervaluing Core Concepts in Macroeconomics Courses,” Eastern
       Economic Association Conference, Philadelphia PA, February 2006.




January 1, 2019                               page 4
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 150 of 222


                                    Kristin Kucsma, M.A.


                                  Papers Presented (cont’d)

“A Framework for Teaching Money and Banking in a Liberal Arts Setting,” as part of a panel
       discussion with Mary Lesser and Steven Cechetti, Eastern Economic Association
       Conference, New York NY, February 2005.
“Portrait of a Panic: The Crisis of 1877,” Eastern Economic Association Conference,
       Washington DC, February 2004.
“Betrayed by the FDIC? A Preliminary Examination of the D’Oench, Duhme Doctrine and Its
       Impact on the Potential Efficiency of Banks in the United States,” Eastern Economic
       Association Conference, New York NY, February 2003.
“Celebrating Economics as a Social Science,” 14th Annual Conference on Teaching Economics:
       Instruction and Classroom Based Research at Robert Morris University, Moon Township
       PA, February 2003.
“Deciphering the Mystery of Medieval Debasement,” Eastern Economic Association
       Conference, New York NY, February 2001.

                               Comments, Notes and Reviews

Review for publisher of Laurence Ball’s Money and Banking textbook, 2003 - 2004
Referee, “A Test of the Purchasing Power Parity Concept Including the Law of One Price and Its
       Applicability in International Business,” Journal of Applied Management, South Orange,
       New Jersey, 1999

                                 Other Conference Activities

Session Chair for the Economics Session, organized by the Northeast Business Economics
       Association, Stockton University, New Jersey, October 2018.
Session Organizer for the Forensic Economic Session organized by the National Association of
       Forensic Economics at the Eastern Economic Association Conference, Boston,
       Massachusetts, March 2018.
Discussant of paper titled, “Hyperbolic Discounting and the Defense Economist’s Impact on
       Settlement Outcomes,” session hosted by the National Association of Forensic
       Economics by the Allied Social Science Associations at the American Economic
       Association Conference, Philadelphia, Pennsylvania, January 6, 2018.
“Topics in Forensic Economics: Valuation of Services Provided by Family Members: Focus on
       On-Call Services,” Presenter, session organized by the National Association of Forensic
       Economics at the Eastern Economic Association Conference, New York, New York,
       February 25, 2017.




January 1, 2019                             page 5
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 151 of 222


                                  Kristin Kucsma, M.A.


                           Other Conference Activities (cont’d)

“Current Developments in Testimony for the Defense: A Panel Discussion,” Panelist, session
       organized by the National Association of Forensic Economics at the Eastern Economic
       Association Conference, Washington, D.C., February 27, 2016.
“A Comprehensive Assessment of Economic Damages in Wrongful Death Matters: Focus on
       On-Call Services,” Seminar sponsored by the Pennsylvania Association for Justice,
       Philadelphia, Pennsylvania, October 2015.
Session Organizer for Undergraduate Panel: “Tax Reform in the US: Is A Consumption Tax the
       Answer?” Eastern Economic Association Conference, Philadelphia Pennsylvania,
       February 2006
Discussant for two panels: “Topics in Economic History” and “Teaching and Learning
       Economics: Achieving Desired Outcomes,” Eastern Economic Association Conference,
       Philadelphia Pennsylvania, February 2006.
Discussant for two panels: “Personal Behavior: Time, Money, Risk and Trust” and “Lessons
       From the Past: Money, Trade and Wages,” Eastern Economic Association Conference,
       New York New York, February 2001.
Discussant for panel on “Political and Economic Transformations,” Northeastern Political
       Science Association and International Studies Association Conference, Philadelphia,
       Pennsylvania, November 1999.
“A Picture Comes Into Focus: A Reexamination of the Crisis of 1877-78,” Work in Progress
“The Opportunity Cost of Undervaluing Core Concepts in Undergraduate Macroeconomics
       Courses,” February 2006.
“Regulation of the US Banking Industry in the Aftermath of the Great Depression,” Work in
       Progress, 2004.
“Increasing the Marginal Utility Derived From An Economics Course Through Experiential
       Education,” Work in Progress, 2004.
“Betrayed by the FDIC? A Preliminary Examination of the D’Oench, Duhme Doctrine and Its
       Impact on the Potential Efficiency of Banks in the United States,” 2001.

                                 Speaking Engagements

“Valuing Economic Damages in Employment Law Cases,” CLE program presenter, sponsored
       by Sobel Tinari Economics Group, Livingston, New Jersey, October 24, 2018.
“A Comprehensive Assessment of Economic Damages in Wrongful Death Matters Part II:
       Family Services,” CLE program presenter, sponsored by Sobel Tinari Economics Group,
       Livingston, New Jersey, September 13, 2018.
“Assessing Economic Damages in Wrongful Death Matters Part I: Lost Income,” CLE program
       presenter, sponsored by Sobel Tinari Economics Group, Livingston, New Jersey, June
       12, 2018.
“The Economic Expert at Trial,” CLE program co-presenter, Bootcamp for Lawyers, sponsored
       by The New York State Trial Lawyers Association, New York, New York, June 7, 2018.


January 1, 2019                           page 6
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 152 of 222


                                   Kristin Kucsma, M.A.


                              Speaking Engagements (cont’d)

“Quantifying Lost Profits,” CLE program co-presenter, Commercial Litigation from the Masters,
       sponsored by The New Jersey State Bar Association, New Brunswick, New Jersey, May
       31, 2018.
“Evaluating Economic Damages, Personal Injury, Part II,” CLE program presenter, sponsored by
       Sobel Tinari Economics Group, Livingston, New Jersey, May 17, 2018.
“Recent Developments in Assessing Economic Damages,” CLE program co-presenter,
       Boardwalk Seminar 2018, sponsored by the New Jersey Association for Justice, Atlantic
       City, New Jersey, May 11, 2018.
“The Missing Damages,” CLE program co-presenter, Boardwalk Seminar 2018, sponsored by
       the New Jersey Association for Justice, Atlantic City, May 9, 2018.
“Mock Trial – Direct and Cross Examination of an Employability/Life Care Plan Expert and
       Economist at Trial,” CLE program co-presenter, sponsored by CMCS Management, Inc.,
       Woodbridge, New Jersey, April 24 2018.
“Assessing Economic Damages in Matters Involving Personal Injury & Wrongful Death,”
       CLE program presenter, held at Gluck & Walrath LLP, Trenton, New Jersey,
       March 28, 2018.
“Assessing Economic Damages in Matters Involving Personal Injury: Lost Income,” CLE
       program presenter, sponsored by Sobel Tinari Economics Group, Livingston, New
       Jersey, March 13, 2018.
“Medical Malpractice Trial: What You Need to Know,” CLE program co-presenter, sponsored
       by The New York State Trial Lawyers Association, New York, New York, March 6,
       2018.
“Valuing Economic Damages in Employment Law Cases,” CLE program co-presenter,
       sponsored by CMCS Management, Inc., Iselin, New Jersey, November 1, 2017.
“The Celebrated Court Reporter,” Keynote Speaker, CEU program, sponsored by the Susan
       Gioffre Court Reporting Seminar, Edison, New Jersey, October 28, 2017.
“Building The House of Damages Using a Vocational Expert/Life Care Planner, and an
       Economist in Severe Child Injury Cases,” CLE program co-presenter, sponsored by
       CMCS Management, Inc., Saddle Brook, New Jersey, October 17, 2017.
“Building Your House of Damages with Economic Experts,” CLE program co-presenter,
       sponsored by The New York State Academy of Trial Lawyers, Brooklyn, New York,
       October 4, 2017.
“Building Your House of Damages with Economic Experts,” CLE program co-presenter,
       sponsored by The New York State Academy of Trial Lawyers, Flushing, New York,
       September 25, 2017.
“Building Your House of Damages with Economic Experts,” CLE program co-presenter,
       sponsored by The New York State Academy of Trial Lawyers, New York, New York,
       September 19, 2017.
“How to Excel at Direct and Cross Examination of an Economic Expert at Trial,” CLE program
       co-presenter, sponsored by The Legal Intelligencer, Philadelphia, Pennsylvania,
       September 12, 2017.

January 1, 2019                            page 7
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 153 of 222


                                    Kristin Kucsma, M.A.


                               Speaking Engagements (cont’d)

“Bootcamp for the Seasoned Attorney: A Clinical Course in Advanced Trial Tactics,” CLE
        program co-presenter, sponsored by The New York State Trial Lawyers Association,
        New York, New York, May 31, 2017.
“Analyzing Traumatic Brain Injury Cases Using Neurologists, Employability/Life Care Plan
        Experts, and Economists,” CLE program co-presenter, sponsored by CMCS
        Management, Inc., Kenilworth, New Jersey, May 2, 2017.
“Mock Trial – Direct and Cross Examination of an Employability/Life Care Plan Expert and
        Economist at Trial,” CLE program co-presenter, sponsored by CMCS Management, Inc.,
        East Rutherford, New Jersey, March 23, 2017.
“A Comprehensive Assessment of Economic Damages in Wrongful Death Matters,” CLE program
        co-presenter, sponsored by the New Jersey State Bar Association, Iselin, New Jersey,
        November 21, 2016.
“Evaluating Economic Damages in Personal Injury Matters in New York,” CLE program co-
        presenter, sponsored by the Westchester County Bar Association, White Plains, New
        York, November 8, 2016.
“Personal Injury and Economic Damages: Preparing Your Case,” and “The Testimony of the
        Economist: Excelling at Direct and Cross Examination of Your Economic Expert,” CLE
        program co-presenter, sponsored by CMCS Management, Inc., East Rutherford, New
        Jersey, October 19, 2016.
“How an Economist Projects Future Lifetime Care Costs,” CLE program co-presenter,
        sponsored by CMCS Management, Inc., New York, New York, September 29, 2016.
“A Comprehensive Assessment of Economic Damages in Wrongful Death Matters,” CLE
        program co-presenter, sponsored by the New Jersey State Bar Association, Atlantic City,
        New Jersey, August 12, 2016.
“Valuing Economic Damages in Cases Involving Catastrophic Injury & Wrongful Death in NJ,”
        CLE program presenter, held at Messa & Associates, Philadelphia, Pennsylvania,
        July 20, 2016.
Participated in the New Jersey State Bar Association, 2016 Civil Trial Advocacy Summer
        Institute, sponsored by the American College of Trial Lawyers, New Brunswick, New
        Jersey, July 11, 2016.
“Direct and Cross Examination of Economic, Vocational and Life Care Planning Experts in the
        Catastrophic Injury Case: Use of Demonstrative Evidence,” CLE program co-presenter,
        sponsored by CMCS Management, Inc., Saddle Brook, New Jersey, March 16, 2016.
“Presenting the Economist at Trial – A Live Demonstration with Expert” and "Panel Discussion
        on the Finer Points of Direct Examination,” program co-presenter, sponsored by the
        New Jersey Association for Justice: Six Concurrent Seminars, New Brunswick, New
        Jersey, February 6, 2016.
“Valuing Economic Damages in Wrongful Death Cases,” CLE program presenter,
        sponsored by Sobel Tinari Economics Group, Livingston, New Jersey, November 17,
        2015.


January 1, 2019                             page 8
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 154 of 222


                                    Kristin Kucsma, M.A.


                               Speaking Engagements (cont’d)

“Deposing Your Economic Expert,” Hudson County Inn of Court, Hudson County Community
       College Culinary Conference Center, Jersey City, New Jersey, November 9, 2015.
“Recent Developments in Assessing Economic Damages,” CLE program co-presenter,
       sponsored by CMCS Management, Inc., Saddle Brook, New Jersey, October 29, 2015.
“An Introduction to Economic Damages,” CLE program co-presenter, sponsored by Union County
       Bar Association, Summit, New Jersey, October 27, 2015.
“A Comprehensive Assessment of Economic Damages in Wrongful Death Matters:
       Focus on On-Call Services,” presented as part of the CLE program, sponsored by
       Pennsylvania Association for Justice, P.A., Philadelphia, Pennsylvania, October 22,
       2015.
“Valuing Economic Damages in Cases Involving Catastrophic Injury,” CLE program presenter,
       sponsored by Sobel Tinari Economics Group, Livingston, New Jersey,
       October 13, 2015.
“Valuing Economic Damages in Medical Malpractice Cases in New York,” CLE program co-
       presenter, sponsored by NYLJ, Union League, New York, October 9, 2015.
“Introduction to Economic Damages,” CLE program presenter, sponsored by Sobel Tinari
       Economics Group, Livingston, New Jersey, September 16, 2015.
“Valuing Economic Damages in Wrongful Death Cases,” CLE program co-presenter, sponsored by
       the New Jersey Association for Justice, Boardwalk Seminar, Atlantic City, New Jersey, May
       1, 2015.
“Valuing Economic Damages in Employment Law Cases,” CLE program co-presenter, sponsored
       by the Legal Intelligencer, Philadelphia, Pennsylvania, April 10, 2015.
“Telling the Damages Story: Effectively Proving Damages at Trial”, CLE program presenter,
       sponsored by the New York State Academy of Trial Lawyers, New York, NY, April 30 and
       April 31, 2015.
“Building the House of Damages: Using a Vocational Expert, Life Care Planner, and
       Economist,” CLE program presenter, sponsored by CMCS Management, Inc., Saddle
       Brook, New Jersey, March 26, 2015.
“How to Effectively Quantify Economic Damages in Personal Injury and Medical Malpractice
       Cases,” CLE program presenter, sponsored by the NJAJ Pines Manor, Four Concurrent
       Seminars, Edison, New Jersey, February 28, 2015.
“Valuing Economic Damages in Wrongful Death Cases,” CLE program co-presenter,
       sponsored by the Gloucester County Legal Education Association, Mantua Township,
       New Jersey, November 22, 2014.
“Valuing Economic Damages in Catastrophic Injury Cases,” CLE program presenter,
       sponsored by the Gloucester County Legal Education Association, Mantua Township,
       New Jersey, November 22, 2014.
“Integrating Vocational Experts and Economics in Documenting Damages in Personal Injury
       Cases”, CLE program co-presenter, sponsored by CMCS Management, Inc., Saddle Brook,
       New Jersey, October 23, 2014.


January 1, 2019                             page 9
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 155 of 222


                                   Kristin Kucsma, M.A.



                              Speaking Engagements (cont’d)

“Economic Damages, Proving Loss With Life Care Planners,” Vocational Experts and
       Economists in Personal Injury and Medical Malpractice Cases, CLE program co-
       presenter, sponsored by NYSTLA Management, Inc., New York, New York, May 20 and
       28, 2014.
“Use of an Economist in Litigated Matters,” Hudson County Inn of Court, Hudson County
       Community College Culinary Conference Center, Jersey City, New Jersey, April 21,
       2014.
“The Use of a Vocational Expert/Life Care Planner and Economist in Assessing Damages in Child
       and Adult Personal Injury Cases,” CLE program co-presenter, sponsored by CMCS.
       Management, Inc., Saddle Brook, New Jersey, March 20, 2014.
“How To Effectively Quantify Economic Damages in Personal Injury and Medical Malpractice
       Cases,” Clifford Inn of Court, Brownstone, Paterson, NJ, February 4, 2014.
“Documenting Vocational and Economic Damages in Personal Injury Cases,” CLE program co-
       presenter, sponsored by CMCS Management, Inc., Mount Laurel, New Jersey, December
       11, 2013.
“How to Effectively Quantify Economic Damages in Personal Injury and Medical Malpractice
       Cases”, CLE program co-presenter, sponsored by Comprehensive Medical Case
       Management, Inc., Philadelphia, July 30, 2013.
“The Economist’s Role: Lost Profits & Employment Litigation,” CLE program co-presenter,
       sponsored by the New Jersey Law Journal, Edison, NJ, May 1, 2013.
“The Economist’s Role: Lost Profits & Employment Litigation”, CLE program co-presenter,
       sponsored by the New Jersey Law Journal, Florham Park, NJ, April 10, 2013.
“Documenting Vocational & Economic Damages in Catastrophic Personal Injury Cases,” CLE
       program co-presenter, sponsored by CMCS Management, Inc., Saddle Brook, New
       Jersey, March 14, 2013. (video)
“Measuring Lost Profits,” Worrall F. Mountain American Inn of Court, Morristown, NJ,
       October 22, 2012.
“Proving Damages to the Jury,” CLE program co-presenter, sponsored by New York State Academy
       of Trial Lawyers, October 23, 2012.
“Using an Economist to Prove Damages in Non-Catastrophic Personal Injury Cases,” CLE
       program co-presenter, sponsored by CMCS Management, Inc., Saddle Brook, New
       Jersey, October 11, 2012. (video taped)
“Some Key Issues in the Use of Economic Experts,” co-presenter, Litigation Summit,
       Philadelphia, September 13, 2012. (audio/video taped)
Mock Trial, participant (economic expert for plaintiff), CLE program sponsored by New Jersey
       Law Center, New Brunswick, NJ, July 11, 2012.
“Valuing Economic Damages in Matters Involving Employment Litigation,” Brennan/Vanderbilt
       Inn of Court, East Hanover, NJ, June 25, 2012.




January 1, 2019                            page 10
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 156 of 222


                                  Kristin Kucsma, M.A.

                             Speaking Engagements (cont’d)

“Proof of Damages in a Wrongful Death Case” at the “Proving Damages in Personal Injury
       Cases: How BIG is Your Case?” seminar, sponsored by the Gann Legal Education
       Foundation, Renaissance Woodbridge in Iselin, New Jersey, April 22, 2011.
“How Outstanding Plaintiff Lawyers Build Their Case on Damages - and How Effective
       Defense Lawyers Can Destroy It,” Obstetric Malpractice: Cutting-Edge Techniques for
       Bringing and Defending Perinatal Brain Injury Cases, national conference, continuing
       education seminar, Chicago, IL, November 9 - 11, 2009.
“Deposition of an Economist from the Witness’ Viewpoint”, Taking and Defending Effective
       Depositions in New York, continuing education seminar, New York, NY, March 12, 2009.
“The Role of the Economist in Assessing Damages for Defendants,” with co-presenter Frank D.
       Tinari, Ph.D., GEICO, Huntington, NY, July 31, 2008.
“Economic and Statistical Issues in Assessing Damages for Defendants,” with co-presenter
       Frank Tinari, Ph.D, LUM , DRASCO & POSITAN, Roseland, New Jersey, June 2, 2008.
“Economic Damages: Overlooked Elements in Personal Injury and Wrongful Death Cases,”
       ATLA-NJ Women Attorney’s Dinner Meeting, Mountainside, New Jersey, April 9, 2008.




January 1, 2019                           page 11
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 157 of 222


                                     Kristin Kucsma, M.A.

                       Trials, Arbitrations, Mediation, and Depositions

Ms. Kucsma has testified in over 300 trials, arbitrations, and mediation in both federal and state
courts. She has testified in over 420 depositions. A detailed listing of Ms. Kucsma’s trial and
deposition testimony is available upon request.

Ms. Kucsma has prepared numerous economic loss evaluations for use in litigation regarding
economic damages, earnings, fringe benefits, household services, guidance, companionship,
employment discrimination, lost profits, commercial damages, breach of contract, defamation,
divorce, and punitive damages.




January 1, 2019                              page 12
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 158 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

Mary Murphy-Clagett as Temporary Administrator for the Estate of Pietro Macaluso vs. A.O. Smith
Corporation, et al., 50-B Hearing, on behalf of the Plaintiff, Supreme Court of The State of New
York, County of New York, Index No.: 190311/15, December 10, 2018.

John Christ and Jill Christ, individually and as adoptive parents and guardians of Shayne Christ, a
minor child vs. Preston McCollum and Allstate Insurance Company, on behalf of the plaintiff, de
bene esse deposition, in The Commonwealth of Pennsylvania, Court of Common Pleas of Pike
County, No.: 1209-2014, November 30, 2018.

Melissa Migut vs. State of New Jersey, Administrative Office of the Courts; Glenn A. Grant, J.A.D.
in his capacity as the Acting Administrator Director of the Courts; Harvey M. Goldstein, in his
capacity as the Manager of the Intensive Supervision Program and Jasper Reeves, in his capacity
as Building Manager, on behalf of the plaintiff, Superior Court of New Jersey Law Division: Mercer
County, Docket No.: MER-L-934-14, November 15, 2018.

Jefferies LLC and Jefferies Group, LLC vs. Rick Alan Davidson, FINRA Dispute Resolution
Arbitration No. 17-02868, on behalf of the respondent, Kraus & Zuchlewski, LLP, New York, New
York, November 12, 2018.

Doreen DiToro, as the Executrix of the Estate of Michael DiToro, deceased, and Doreen DiToro,
Individually vs. Richmond University Medical Center, Frank Scafuri, D.O., Madhvi Rana, M.D.,
Frank Scafuri, III, D.O., P.C., and Kikkeri Vinaya, M.D., on behalf of the plaintiff, Supreme Court
of the State of New York, County of Richmond, Index No.: 151024/2015E, November 9, 2018.

Mirvella Dulanto, as Administratrix of the Estate of Yesenia Arango and Frank Javier, individually
vs. Robert Cameron, M.D., Richard Frimer, M.D., Leon Kranzler, M.D., David G. Rusch, M.D.,
White Plains Hospital and White Plains Radiology Associates, P.C., on behalf of the plaintiff,
Supreme Court of the State of New York, County of Westchester, Index No.: 52239/2015, October
31, 2018.

Denise Jarius and David Jarius, her husband vs. Yuan Lin, Mingjun Liu, John Does 1-10 (fictitious
names, real names unknown), ABC Companies 1-10 (fictitious names, real names unknown), on
behalf of the plaintiff, de bene esse deposition, Superior Court of New Jersey Law Division:
Middlesex County, Docket No.: MID-L-3211-16, October 29, 2018.

Marek Jedrzejek vs. 4L Equipment Leasing, LLC, et al., on behalf of the plaintiff, Supreme Court
of the State of New York, County of Queens, Index No.: 7081102015, October 23, 2018.

Susan Kasman, Administratrix of the Estate of Lee Kasman and Susan Kasman, Individually vs.
Shivang Trivedi, MD, Cardiology Associates of Somerset County, John Doe, Jane Doe, RN, et al.,
on behalf of the plaintiff, Superior Court of New Jersey Law Division: Somerset County, Docket

January 1, 2019                               Page 1
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 159 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

No.: SOM-L-1237-15, October 22, 2018.

Philippe Carr-Forster vs. Andrew Landis, Hilary Landis and Emma Landis, an infant, Felix Kwakye
and Slate Cab Corporation, on behalf of the plaintiff, Supreme Court of the State of New York,
County of New York, Index No.: 160354/15, October 17, 2018.

Amanda Holley vs. Port Authority of New York and New Jersey, Port Authority of New York and
New Jersey Police Department, Superintendent Michael A. Fedorko, Chief Michael Brown, Sergeant
Erick Torres, and John and Jane Does 1- 10, (fictitious names), on behalf of the plaintiff, United
States District Court for the District of New Jersey, Civil Action No.: 14-7534-BRM-DEA, October
3, 2018.

Makiko Murakami and Jeffrey Tam, as Co-Administrators of the Estate of Ryo Murakami.,
Deceased, and Mako Murakami, Individually, vs. Lutheran Medical Center, Steven Athanaikl, M.D.,
Margaret Kuhn-Basti, M.D., New York Presbyterian Columbia University Medical Center, William
A. Bulman, M.D., Matthew Bacchetta, M.D., E. Sander Connolly, Jr., M.D., and Jan Claasen, M.D.,
on behalf of the plaintiff, Supreme Court of the State of New York, County of Kings, Index No.:
12975/2014, September 27, 2018.

Lukasz Bedkowski vs. Shiavone Construction Co., LLC, Ryan Yanosh, and John Doe and Jane Does
1-10, fictitious names for unknown parties, on behalf of the plaintiff, Superior Court of New Jersey
Law Division: Hudson County, Docket No.: HUD-L-348-17, September 10, 2018.

Linda Steele-Denardo, as Executor of the Estate of Donald Denardo, deceased, and Linda Steele-
Denardo, Individually, vs. Memorial Hospital for Cancer and Allied Diseases, Memorial Sloan
Kettering Cancer Center, Kathryn Beal, M.D., Pamela Salerno, P.A., Viviane Tabar, M.D., and
“John Doe” and “Mary Doe,” on behalf of the plaintiff, Supreme Court of the State of New York,
County of Richmond, Index No.: 100028/2014, July 27, 2018.

Adel Shehata vs. Jose Koruthu, on behalf of the plaintiff, Supreme Court of the State of New York,
County of Richmond, Index No.: 100042/15, July 20, 2018.

Aida Vergara vs. Metropolitan Authority and New York City Transit Authority, on behalf of the
plaintiff, Supreme Court of the State of New York, County of Bronx, Index No.: 309841/12, July
19, 2018.

Karen Schramm, as wife and Guardian of Michael Schramm and Karen Schramm, Individually vs.
The City of New York, Hudson River Park Trust and Gramercy Group, Inc., Mediation, on behalf
of the plaintiff, Supreme Court of the State of New York, County of New York, Index No.:
158043/2017, July 18, 2018.


January 1, 2019                               Page 2
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 160 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

Helena Ross, as Administratrix, of the Estate of Emory F. Ross, deceased, as Administratrix Ad
Prosequendum for the heirs-at-law of Emory F. Ross, Deceased and Individually vs. Eddy Simon,
M.D., JFK Medical Center, John Doe (a fictitious name) and North Jersey Emergency Physicians,
PA, on behalf of the plaintiff, Superior Court of New Jersey Law Division: Essex County, Docket
No.: ESX-L-5733-15, July 16, 2018.

Allison R. Richardson vs. SIGMA Transportation Inc., Sadam Maroun Jaser and Noel D. Santana-
Amadi, on behalf of the plaintiff, Supreme Court of the State of New York, County of Bronx, Index
No.: 303399/14, July 5, 2018.

Alban Hoxha vs. Robert Castillo, MTA New York City Transit Authority and Metropolitan
Transportation Authority, on behalf of the plaintiff, Supreme Court of the State of New York,
County of New York, Index No.: 161292/2014, June 20, 2018.

David Straka vs. BASF, a corporation or business organization, David Freidinger, Individually,
and/or as agent, servant, or employee of BASF, Deon Carter, Individually, and/or as agent, servant,
or employee of BASF, and John Does 1-100, said names being fictitious and unknown, on behalf
of the plaintiff, Superior Court of New Jersey Law Division: Union County, Docket No.: UNN-L-
1025-16, June 12, 2018.

Jeanie Lynn Baily Kohl, as Executor of the Estate of James Elwood Kohl, Jr., deceased vs. Derrick
D. Young, on behalf of the plaintiff, United States District Court for the Northern District of New
York, Case No: 8:17-cv-692 (BKS/CFH), June 8, 2018.

Alliance International Inc., vs. Bloomage Freda Biopharm U.S.A., and Bloomage Freda Biopharm
Co., Ltd., Arbitration, on behalf of the plaintiff, Superior Court of New Jersey Chancery Division:
Morris County, Docket No.: MRS-L-001084-17, May 30, 2018.

Keith Hudson vs. Town of Morristown, Karl Peter Demnitz, Individually and in his official capacity
as Chief of Police, John Doe(s) 1-10, and XYZ Corp(s). 1-10, on behalf of the plaintiff, Superior
Court of New Jersey Law Division: Morris County, Docket No.: MRS-L-2343-15, May 24, 2018.

Russell J. Lester vs. JD Carlisle Development Corp., MD Carlisle Development Corp., and 835 6th
Ave Master LP, on behalf of the plaintiff, Supreme Court of the State of New York, County of New
York, Index No.: 152112/12, May 15, 2018.

Jose Bauta vs. Greyhound Lines Inc., Sabrina Anderson, Akos Gubica, Karoly Gubica, CAV
Enterprise, LLC, First Group America, Inc. and First Group PLC, on behalf of the plaintiff, United
States District Court, East District Court of the State of New York, Docket No.: 14-3725, May 4,
2018.


January 1, 2019                               Page 3
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 161 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

Angela Marrero, Individually and as Administratrix of the Estate of Louis Marrero, Deceased vs.
Louis Faiella, III, M.D., Advanced Urology Centers of New York, P.C., and Integrated Medical
Professionals, on behalf of the plaintiff, Supreme Court of the State of New York, County of
Suffolk, Index No.: 021329/2012, April 30, 2018.

Frederick F. Fagal, Jr. vs. Marywood University, on behalf of the plaintiff, United States District
Court, Middle District of Pennsylvania, No.: 3:14-cv-02404-ARC, April 23, 2018.

John Astriab, Clyde Banks, James Buckley, William Cullinane, Richard DeStefano, David Labruno,
Ezio Scerbo, John Whalen vs. City of Jersey City, Jersey City Police Department, Mayor Jerramiah
Healy, in his individual and official capacities, and Business Administrator Brian O’Reilly, in his
individual and official capacities, on behalf of the plaintiffs, United States District Court for the
District of New Jersey, Newark Vicinage, Civil Action No.: 06-3790 (FSH), April 20, 2018.

Shane Forbes and Charles Forbes vs. Natalie Nickol and Lawrence Nickol, on behalf of the plaintiff,
The Court of Common Pleas of Bucks County, Pennsylvania, Docket No.: 2014-06490, April 18,
2018.

Peter I. Chukwuneke vs. TCBA Ambulance, Inc., and Kevin Kirton, on behalf of the plaintiff,
Supreme Court of the State of New York, County of Bronx, Index No.: 302745/2011, April 5, 2018.

Joseph J. Wiles and Terry Jean Wiles as the Administrators of the Estate of Michael Wiles vs.
Daniel D. Files, D.O., and Bucks Family Medicine, P.C., on behalf of the plaintiff, Court of
Common Pleas, Bucks County, Pennsylvania, Civil Action No.: 2009-13261, April 4, 2018.

MaryAnne Cosimano vs. Township of Union, Frank Bradley, and Daniel Zieser, on behalf of the
plaintiff, United States District Court of New Jersey, Civil Action No.: 10-5710 (JLL), April 4,
2018.

Bria Albinder-Miletsky, an infant by her Natural Mother and Guardian Ad Litem, Cindi Albinder-
Miletsky, Cindi Albinder-Miletsky, Individually, and Jason Miletsky, Individually vs. Manuel
Alvarez, M.D., R & R Perinatal Associates, Hackensack University Medical Center, Magadalena
J. Pawlik, A.P.N., Monique P. Donnelly, R.P.N., John Does 1 through 10 (fictitious names, true
identities unknown), Jane Does 1 through 10 (fictitious names, true identities unknown), Entities
A through Z (fictitious names, true identities unknown), on behalf of the plaintiff, Superior Court
of New Jersey Law Division: Bergen County, Docket No.: BER-L-4342-14, April 2, 2018.

Thomas Kosch and Eileen Kosch, his wife vs. Gabriel Gonzalez, SuperValu Inc., John Does 1-10,
ABC Corps. 1-10, on behalf of the plaintiff, Superior Court of New Jersey Law Division: Passaic
County, Docket No.: PAS-L-03301-15, March 28, 2018.


January 1, 2019                                Page 4
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 162 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

Francina Elysee, Administrator of the Estate of Issac Elysee, Deceased, and Francina Elysee,
Individually vs. Rajasree Roy, M.D., North Shore Long Island Jewish Health System, Inc., Joseph
Ghassibi, M.D., St. Luke’s Hospital, St. Luke’s Roosevelt Hospital Center Foundation Inc., and
Continuum Health Partners, Inc., on behalf of the plaintiff, Supreme Court of The State of New
York, County of New York, Index No.: 805276/12, March 27, 2018.

Nancy Velasquez, Individually and as Administrator Ad Prosequendum of the Estate of Michael
Mercado, vs. Newark Police Department, City of Newark, Police Officer Tyrone Moore, Police
Officer Victor Garcia, John and Jane Does 1-10, (fictitious unidentified individuals), and ABC Corp
1-10, (fictitious unidentifiable business entities), on behalf of the plaintiff, Superior Court of New
Jersey Law Division: Essex County, Docket No.: ESX-L-9943-13, March 19, 2018.

Richard John Powers, Individually and as Executor of the Estate of Meg Felice Charlop, deceased
vs. Kyong Kwan Min, New York City Transit Authority, Metropolitan Transportation Authority,
MTA Bus Company, Manhattan and Bronx Surface Transit Operating Authority, Wayne W. Forde,
City of New York, John or Jane Doe 1 through 3 or ABC Corp. or Entity 1 through 3, the names
being fictitious and unknown to plaintiff and being the person, party, entity, partnership, corporation,
employer, agent, servant, or assign for whom Kyong Kwan Min was operating his motor vehicle,
or third party who serviced, repaired or maintained the premises, or was responsible for
implementing and keeping safe in good repair bicycle lanes at the premises, as described in the
complaint, on behalf of the plaintiff, Supreme Court of the State of New York, County of Bronx,
Index No: 307701/10, March 7, 2018.

Mark P. Gardner, vs. Metropolitan America KEC Prospect LLC, John Doe (1-10) (fictitious names
representing unknown defendants who owned, operated, controlled and maintained the property),
and ABC Corp. (1-10) (fictitious names representing unknown defendants who performed
maintenance and snow removal activity at the property), on behalf of the plaintiff, Superior Court
of New Jersey Law Division: Essex County, Docket No.: ESX-L-3248-15, March 5, 2018.

Ana Pereira vs. Michael Esposito, M.D., et al., on behalf of the plaintiff, Superior Court of New
Jersey Law Division: Monmouth County, Docket No.: MON-L-1397-12, February 27, 2018.

Graciela Terra vs. Mount Sinai Hospital of Queens and George J. Tsioulias, M.D., on behalf of the
plaintiff, Supreme Court of The State of New York, County of Queens, Index No.: 12606/13,
January 31, 2018.

Basilia D’Amico, Individually and as Administratrix Ad Prosequendum of the Estate of Franco
D’Amico vs. Meherwan Burzor Joshi, M.D., Oscar E. Verzosa, M.D., Ellen T. Leavell, M.D., Paul
J. Bolanowski, M.D., Vanessa Mae S. Abrina, M.D., Maged M. Lotfalla, M.D., Trinitas Regional
Medical Center, Rutgers, The State University, ABC Entities 1-10 and John Does 1- 20, unknown
entities and persons, on behalf of the plaintiff, Superior Court of New Jersey Law Division: Union

January 1, 2019                                 Page 5
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 163 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

County, Docket No.: UNN-L-788-15, January 26, 2018.

Jason Brownrigg vs. Steven David Shamah and Hyman M. Shamah, on behalf of the plaintiff,
Supreme Court of the State of New York, County of Kings, Index No.: 8104/2015, January 22,
2018.

Anna Margitich and Paul Margitich vs. CareOne & Wayne-SNF, CareOne Management, LLC,
Black Oak Ridge, LLC, Des Holding Co., Inc., Des- C 2009 GRAT, Adina Straus, Bethia Straus,
Daniel Straus, Jeffrey Rubin, Moshael Straus, Helene Scarnegi, John Doe Medical Director, John
and/or Jane Does, M.D., John and/or Jane Roes, “A” through “Z” (fictitious names to describe
unknown defendants), and ABC Corporations “A” through “Z” (fictitious names used to describe
unknown defendants), individually, jointly, severally and in the alternative, Arbitration, on behalf
of the plaintiff, Superior Court of New Jersey Law Division: Passaic County, Docket No.: PAS-L-
246-13, December 19, 2017.

Euklin Smith- Tucker and Billy Tucker vs. Steven J. Ravich, Barry M. Katzman and Orthopaedic
Care & Surgery, P.C., on behalf of the plaintiff, Supreme Court of The State of New York, County
of Kings, Index No.: 9775/03, December 11, 2017.

Donna Watson and Richard Watson, her husband vs. Barry Hoskins, on behalf of the plaintiff,
Superior Court of New Jersey Law Division: Warren County, Docket No.: WAR-L-416-15,
November 29, 2017.

Michael Fava vs. Vincent Moss, M.D., Harold Chung-Loy, M.D., Surgical Practices Associates, JFK
Medical Center, John Does (fictitious names of those persons whose true identities and/or culpability
are not presently known, who participated in plaintiff’s treatment during the course of his admission
of 5/13/13), Jane Roes (fictitious names of those persons whose true identities and/or culpability are
not presently known, who participated in plaintiff’s treatment during the course of his admission of
5/13/13), and ABC Groups (fictitious name of any group practice, association, entity, of whom or
which any individual defendant is an agent, servant or employee), on behalf of the plaintiff,
Superior Court of New Jersey Law Division: Middlesex County, Docket No.: MID-L-4567-14,
November 13, 2017.

Roderick Trusty, Individually and as Personal Representative of the Estate of Julie Trusty, and
parent of minor children, Blake Trusty and Baylee Trusty vs. Joy Patterson, ARNP, Gainseville
Emergency Medical Associates, P.A., Charles Wilson, M.D., Clarence Uy, M.D., Hospital Internal
Medicine P.A., North Florida Regional Medical Center, Inc., d/b/a North Florida Regional Medical
Center, Suzanne Zentko. M.D., Brian Werbel. M.D., Genevieve Farnham, ARNP, and Interventional
Cardiologists of Gainesville, P.A.., d/b/a The Cardiac and Vascular Institute, on behalf of the
plaintiff, The Circuit Court of the 8th Judicial Circuit In and For Alachua County, Florida, Case No.:
2015-CA-004503, November 9, 2017.

January 1,2019                                 Page 6
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 164 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony


Colombina Frosch, as Executrix of the Estate of Steven A. Frosch, deceased, and Colombina Frosch,
Individually vs. the City of New York and Antonio G. Decaro, on behalf of the plaintiff, Supreme
Court of the State of New York, County of Queens, Index No.: 17285/14,
October 20, 2017.

Donald Longo and Deborah Longo vs. Desmond Nunan. D.O., South Jersey Health Emergency
Physician Services, South Jersey Health System, South Jersey Healthcare Elmer Hospital A/K/A
SJH Elmer Hospital, et al., on behalf of the plaintiff, Superior Court of New Jersey Law Division:
Cumberland County, Docket No.: CUM-L-745-12, September 28, 2017.

Morgan Courtney Wang vs. Neil N. Sexton, PV Holding Corp., Avis Budget Car Rental, LLC, and
Budget Rent A Car System Inc., on behalf of the plaintiff, Supreme Court of the State of New York,
County of New York, Index No.: 155406/13, September 27, 2017.

Nancy Velasquez, Individually and as Administrator Ad Prosequendum of the Estate of Michael
Mercado vs. Newark Police Department, City of Newark, Police Officer Tyrone Moore, Police
Officer Victor Garcia, John and Jane Does 1010, (fictitious unidentified individuals) and ABC Corp
1- 10, (fictitious unidentifiable business entities), on behalf of the plaintiff, Superior Court of New
Jersey Law Division: Essex County, Docket No.: ESX-L-9943-13, September 21, 2017.

Deanna Velazquez vs. Xiao Chen, John Does, Mary Does, ABC Partnerships and XYZ
Corporations, jointly, severally and in the alternative, on behalf of the plaintiff, Superior Court of
New Jersey Law Division: Camden County, Docket No.: ATL-L-5792-14, September 20, 2017.

Regina Fucile vs. Dr. Robert Pampin, Newton Medical Center, Dr. Stephen Golombek, Morristown
Medical Center, Dr. Christopher O. Okechukwu (formerly pleaded as John Doe A.), Dr. Ellen
Benson (formerly pleaded as Jane Doe A), John Does B-Z, (said names being fictitious as their
identities are presently unknown), and Jane Does B-Z, (said names being fictitious as their identities
are presently unknown), on behalf of the plaintiff, Superior Court of New Jersey, Law Division:
Morris County, Docket No.: MRS-L-2260-12, September 19, 2017.

Aisha Kelly, as Administratrix of the Estate of Stefanus Watson vs. New York City Health &
Hospitals Corporation, et al., on behalf of the plaintiff, Supreme Court of the State of New York,
County of Queans, Index No.: 995/08, August 25, 2017.

Theresa Quibell, The September 11th Victim Compensation Fund (VCF) Hearing, Claim No.:
VCF0002067, August 22, 2017.

Sharon Steudle vs. Yvonne Schafer, John Does, Mary Does, ABC Partnerships and XYZ


January 1, 2019                                Page 7
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 165 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

Corporations, jointly, severally and in the alternative, on behalf of the plaintiff, Superior Court of
New Jersey Law Division: Gloucester County, Docket No.: GLO-L-933-15, July 19, 2017.

Arkadiusz Lotowski, The September 11th Victim Compensation Fund (VCF) Hearing, Claim No.:
VCF0052951, July 12, 2017.

Elizabeth Rota and Michael Rota, her husband vs. Jerusalem II Pizza, Yehuda Nakar, Encompass
Insurance, Co., et als., on behalf of the plaintiff, Superior Court of New Jersey Law Division:
Bergen County, Docket No.: BER-L-4673-15, July 10, 2017.

Gail Infantes and William Infantes vs. Steven Binenebaum, M.D., Sukrat Dwivedi, DO, Andrew
Lee, M.D., Tisha Tan, M.D., Ajay Mathur M.D., Barnabas Health Inc., Monmouth Medical Center,
Specialty Surgical Associates, et als., on behalf of the plaintiff, Superior Court of New Jersey Law
Division: Essex County, Docket No.: ESX-L-8893-14, June 30, 2017.

Jonathan A. Botey vs. Robert D. Green, Conwell Corporation, and FFE Transportation Services,
Inc., on behalf of the plaintiff, The United States District Court For The Middle District of
Pennsylvania, Civil Action No.: 3:12-CV-01520, June 16, 2017.

Brenda Wynter, on behalf of the plaintiff, lifetime care costs, Supreme Court of the State of New
York, County of Kings, May 30, 2017.

Debra Warren, Executrix of the Estate of Robert Warren, and Debra Warren, Individually, vs.
Christopher P. Muenzen, M.D., Charles Carey, PA, Christopher P. Muenzen, M.D. PA, John Doe,
M.D., Mary Roe, RN, and XYZ Corp. (fictitious names), on behalf of the plaintiff, Superior Court
of New Jersey Law Division: Morris County, Docket No.: MRS-L-2017-13. May 11, 2017.

James Greene vs. American Elevator & Machine Corp., Padded Wagon Express, Inc., Oak Leaf
Moving, Inc., 157 East 57t h Street LLC, Solil Management, LLC and Plaza Circle Enterprises, LLC,
on behalf of the plaintiff, Supreme Court of The State Of New York, County of Bronx, Index No.:
307445/08, May 11, 2017.

Mario Nichilo vs. Wenger Construction Co., The City Of New York and the New York City School
Construction Authority, on behalf of the plaintiff, Supreme Court of the State of New York, County
of Richmond, Index No.: 102729/12, May 10, 2017.

William Marks, Individually and as Personal Representative of the Estate of Jeanne Marks, deceased
vs. Brian Coleman, M.D., Justin Bartl, PA-C, South Palm Orthopedics, P.A., and Delray Medical
Center, on behalf of the plaintiff, The Circuit Court of the 15th Judicial Circuit In and For Palm
Beach County, Florida, Case No.: 2015 CA 013574 AI, May 4, 2017.


January 1, 2019                                Page 8
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 166 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony


Risa Rosenberg, Individually and as Executrix of the Estate of Gerald Lazar, vs. Englewood
Hospital and Medical Center, Inc., Mitchell Spinnell, M.D., Russell Gura, M.D., Jacquilin A. Watts,
R.N., AMN Healthcare, Inc., d/b/a “American Mobile,” John Doe and ABC Corp., on behalf of the
plaintiff, Superior Court of New Jersey Law Division: Bergen County, Docket No.: BER-L-1818-14,
May 2, 2017.

Joanna Barbagallo, as Administratrix of the Estate of Linda Murphy, deceased, Joanna Barbagallo
as Administratrix of the Estate of Sean T. Murphy, deceased, Hannah Murphy, an infant under the
age of 14 years, by her Guardian of the Person, Joanna Barbagallo, and Andrew Murphy, an infant
under the age of 14 years, by his Guardian of the Person, Joanna Barbagallo, vs. William Grant
LeMaster, D.O., Irene Hollander Margolis, LCSW, John T. Mather Memorial Hospital of Port
Jefferson New York, Inc., and Outpatient Behavioral Health Services, on behalf of the plaintiff,
Supreme Court of the State of New York, County of Richmond, Index No.: 1022763/09, May 1,
2017.

Lisa D’Amore vs. Douglas D’Amore, Arbitration, on behalf of the plaintiff, Superior Court of New
Jersey Chancery Division - Family Part: Monmouth County, Docket No.: MON-FM-13-190-15-E,
April 18, 2017.

Leonard Hoffman and Rosalia Hoffman vs. Biltmore 47 Associates LLC, Manhattan Theater Club
Inc., The Biltmore Theater Corporation, The Biltmore Theater Group Inc., Sweet Construction
Corp., Biltmore Theater Independent Manager Corp., Biltmore Theater LLC, The Jack Parker
Corporation, Biltmore Tower LLC, Parker Second LLC, Parker Theater Associates LLC and Sweet
Construction of Long Island LLC, on behalf of the plaintiff, Supreme Court of the State of New
York, County of New York, Index No.: 1080095/06, April 17, 2017.

Jo Ann M. Wolf, Executrix of the Estate of George J. Wolf, deceased, and Jo Ann M. Wolf,
individually vs. Richard M. Mauriello D.O., Advocare Berlin/Berlin Medical Associates P.A., John
Doe #1-15 (fictitious), Jane Roe #1-15 (fictitious), and John Doe Employers #1-15 (fictitious),
individually, jointly, severally, and/or in the alternative, on behalf of the plaintiff, Superior Court
of New Jersey Law Division: Camden County, Docket No.: CAM-L-4165-13, April 12, 2017.

MaryAnne Cosimano vs. Township of Union, Frank Bradley, and Daniel Zieser, on behalf of the
plaintiff, Superior Court of New Jersey Law Division: Union County, Docket No.: UNN-L-3316-10,
April 7, 2017.

Nicholas Valvo vs. City Of New York and New York City Department of Sanitation, on behalf of
the plaintiff, United States District Court Eastern District of New York, Case No.: 1:13-CV-06562,
April 6, 2017.


January 1, 2019                                 Page 9
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 167 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony


Alexander Son vs. Derrick Senior, New Jersey Transit Corporation, New Jersey, John Does 1-20,
on behalf of the plaintiff, Superior Court of New Jersey Law Division: Essex County, Docket No.:
ESX -L-1380-15, March 24, 2017.

Harold Hansen vs. Rite Aid Corp., Eckerd Corporation, Craig Muriello, Michelle Caga, Lisa Ford,
John Doe (1-10), Jane Doe (1-10), and XYZ Corp (1-10), on behalf of the plaintiff, Superior Court
of New Jersey Law Division: Monmouth County, Docket No.: MON- L- 4790-08, March 22, 2017.

Juan Pineda vs. Byrne Dairy, Inc., and Michael Gannon, on behalf of the plaintiff, United States
District Court Southern District of New York, Case No.: 7:13-CV-6821, March 22, 2017.

Manzoor Ahmad vs. The City Of New York, New York City Police Department and David Engram,
on behalf of the plaintiff, Supreme Court of the State of New York, County of New York, Index No.:
150871/2013, March 17, 2017.

Mary Duffy, as Guardian of the Person and Estate of Steven Duffy, an incapacitated person vs.
Sandra McAdams and/or John Doe 1-5 fictitious name, on behalf of the plaintiff, de bene deposition,
Livingston, NJ, Superior Court of New Jersey Law Division: Camden County, Docket No.: CAM-L-
4491-14, March 3, 2017.

Domenico Maceri, Individually, and as Administrator Ad Prosequendum of the Estate of Jaqueline
Garcia-Maceri (Deceased) vs. The Chandelier Catering, John Does 1-10, and ABC Corporations 1-
10, (fictitious designations for persons and entities whose true identities are presently unknown that
negligently caused and/or were otherwise responsible or liable for Plaintiff’s damages), on behalf
of the plaintiff, Superior Court of New Jersey Law Division: Hudson County, Docket No.: HUD-L-
605-15, February 27, 2017.

Stephen Middlebrook and Mary Middlebrook vs. Michael T. Clark, M.D., Khanh Hoang Dinh,
R.P.A., Syracuse Orthopedic Specialists and St. Joseph’s Hospital Health Center, on behalf of the
plaintiff, de bene esse deposition, Garden City, NY, Supreme Court of the State of New York,
County of Onondaga, Index No.: 2014EF845, February 16, 2017.

Ekaterini Giannikios vs. Kathyrn M. Carney-Cole, on behalf of the plaintiff, Supreme Court of The
State of New York, County of Nassau, Index No.: 600948/2013, February 16, 2017.

Terry Polt vs. Andrew C. Loesberg, M.D., Hunterdon Radiologic Assoc., David F. Kroon, M.d., and
Stephen M. Schwartz, M.D., Hunterdon Otolaryngology Associates and The Hunterdon Medical
Center and ABC Corps (fictitious hospitals) and John Does 1-6 (fictitious names representing the
class of as yet unknown physicians, nurses, persons or entities affiliated or connected with the


January 1, 2019                               Page 10
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 168 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

above-named corporate defendants and/or with the individual defendants in this matter or with
plaintiff’s care, and who, vicariously or directly were responsible for the other medical provider’s
actions or failures), on behalf of the plaintiff, Superior Court of New Jersey, Law Division: Somerset
County, Docket No.: SOM-L-427-12, February 13, 2017.

Arthur Ruff, Individually and as Administrator Ad Prosequendum of the Estate of Jimeta Yashone
Moseley-Ruff, (Deceased) vs. Newark Beth Medical Center, Yvonne Wright-Cadet, M.D., Monroe
Karetzky, M.D., Martin Larry Gimowsky, M.D., and David Nunez, M.D., on behalf of the plaintiff,
Superior Court of New Jersey, Law Division: Essex County, Docket No.: ESX-L-6561-08, February
8, 2017.

Kenneth Couillard and Francine Couillard vs. The Shaw Group Inc., C.M. Camparetti, April A.
Clark and Womens Professionals, LLP, 50-B Hearing on behalf of the plaintiff, Supreme Court of
The State of New York, County of New York, Index No.: 111969/10, January 30, 2017.

Estate of Linda Pizzano by her Executor and Proposed Administrator Ad Prosequendum Thomas
P. Pizzano, and Thomas P. Pizzano, Individually vs. Overlook Medical Center, John N. Franzese,
M.D., Paul M. Starker, M.D., Michael Solomon, M.D., Tamir Ben-Menacheman, M.D., Terrence
H. Lee, M.D., Individuals Signing May 14-17, 2011 Infectious Disease Consult, Individuals Signing
the May 22, 2011 Infectious Disease Consult, Individuals Signing May 25, 2011 Infectious Disease
Consult, Individuals Signing and Co-Signing May 7-14, 2011 Surgery Notes, Individuals Signing
and Co-Signing May 16-19, 2011 Surgery Notes, Individuals Signing and Co-Signing May 21-23,
2011 Surgery Notes, Individuals Signing and Co- Signing May 7-24, 2011 GI Notes, Individuals
Signing and Co-Signing May 8, 2011 Note Signed at 8:25 a.m., Individuals Signing and co-Signing
May 11, 2011 Notes Signed at 12:15 a.m., Individuals Signing and Co-Signing May 11, 2011 Note
Signed at 5:30 a.m., Individuals Signing and Co-Signing May 18, 2011 Note Signed at 3:40
a.m./p.m., Individuals Signing and Co-Signing May 9-11, 2011 Medicine Note, Individuals Signing
and Co-Signing May 14, 2011 Medicine Note, Individuals Signing and Co-signing May 16-17, 2011
Medicine Note, Individuals Signing and Co-signing May 19, 2011 Medicine Note, Individuals
Signing and Co- Signing May 23, 2011 Medicine Note, Individuals Signing and Co-Signing May
25, 011 Medicine Note, Individuals Signing and Co-Signing May 14, 2011 ICU Note, Individuals
Signing and Co-Signing May 14, 2011 Note Signed at 9:10 p.m., Individuals Attending May 14,
2011 ICU Note, Individuals Signing and Co-Signing May 15, 2011 PGY1 7:00 a.m./p.m. Note,
Individuals Signing and Co-signing May 16, 2011 PGY-1 Critical Care Note and John Does (s),
M.D., and/or Jane Doe(s), M.D., Richard Roe(s), and/or Jane Roe(s), and XYZ Corporations 1-5,
(said names being fictitious and whose present identities are unknown), on behalf of the plaintiff,
Superior Court Of New Jersey, Law Division: Essex County, Docket No.: ESX-L-3443-13, January
26, 2017.




January 1, 2019                               Page 11
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 169 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

Lauro G. Pomasan as Administrator Ad Prosequendum of the Estate of Ricardo Pomasan, Deceased
vs. the American Legion, Highlands Twin Light, NJ Post 143; M&D Property Management, LLC
d/b/a Off The Hook Restaurant and Bar; M&D, Inc. d/b/a Off The Hook Restaurant and Bar; Paul
Ritter; John and Jane Does (1-10); and XYZ Corporations (1-10), on behalf of the plaintiff, Superior
Court of New Jersey, Law Division: Monmouth County, Docket No.: MON-L-5310-11, January 25,
2017.

Kelli Rivera vs. Best Transit Corp., Wagner M. Alcivar, Operation Prison GAP, Inc., Ford Motor
Company, Warrick Industries, Inc. d/b/a Goshen Coach, and J&R Tours, LTD., on behalf of the
plaintiff, Supreme Court of the State of New York, County of Bronx, Index No.: 17408/94, January
20, 2017.

Michael Billok, Individually and as Proposed Executor of the Estate of Kimberlee Billok, Deceased,
and Michael Billok, as Natural Guardian to Madison Billok, Grace Billok, and Samuel Billok, Minor
Children vs. Georgia-Pacific, LLC, and Union Carbide Corporation, on behalf of the plaintiff,
Supreme Court of the State of New York, County of Saratoga, Index No.: 001848/2015, January 19,
2017.

Fred Bonda vs. City of Elizabeth, Elizabeth Fire Department, Christian Bollwage, Individually and
In His Official Capacity, Onofrio Vitullo, Individually and In His Official Capacity, Edward Sisk,
Individually and In His Official Capacity, Thomas McNamara, Individually and In His Official
Capacity, and Mark Chai, Individually and In His Official Capacity, on behalf of the plaintiff,
Superior Court of New Jersey, Law Division: Union County, Docket No.: UNN-L-1979-13, January
18, 2017.

Jason Rivera vs. GRM Information Management Services Inc., GRM Document Management, Fran
Mulnick Parker and Moishe Mana, Delaware River Valley Leasing Corp., and Alain Woolley, on
behalf of the plaintiff, Supreme Court of the State of New York, County of Kings, Index No.:
22648/2012, January 17, 2017

Maria Hernandez, Individually and as Administrator Ad Prosequendum and General Administrator
of the Estate of Eugenio Cortez, vs. Cesar Cruz, John Doe #1-5, ABC Corp. #1-5, on behalf of the
plaintiff, Superior Court of New Jersey, Law Division: Union County, Docket No.: UNN-L-4404-
14, January 12, 2017.

Deborah J. Stazak and Shawn M. Stazak, her husband vs. Bayonne Medical Center, Stuart Myers,
M.D., John Coccaro, M.D., Mahmoodah Perveen, M.D., Nighthawk Radiology Services, Ian
Matsuura, M.D., Edward Fobben, M.D., Bayonne Medical Center Radiology Services, Doctor Doe
(a fictitious name representing a class of fictitious doctors), Nurse Roe (a fictitious name
representing a class of fictitious nurses), Robert Doe and/or ABC Corp. (fictitious names


January 1, 2019                              Page 12
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 170 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

representing a class of fictitious defendants who were employed by the defendant hospital), ABC
Hospital (a fictitious name representing a class of fictitious defendants), John Does (a class of
fictitiously named defendants), Doe Physician Group, PA and/or Doe Physician Group, PC and/or
Doe Managed Care Company, (fictitious designations representing the class of as yet unknown
corporate entities affiliated or connected in any manner with the individual defendants in this matter
or with plaintiff’s care and vicariously, directly or administratively responsible for the other medical
providers actions or failures or plaintiff’s injury), John/Jane Roes 1-5 (unknown medical aides
and/or assistants responsible for the care of the Plaintiff), Robert/Roberta Roes 1-5 (presently
unknown Administrators responsible for policy and procedure at Bayonne Medical Center), on
behalf of the plaintiff, Superior Court of New Jersey, Law Division: Middlesex County, Docket No.:
MID-L-4453-12, December 15, 2016.

Boris Khazin vs. TD Ameritrade Holding Corporation, TD Ameritrade, Inc., Amerivest Investment
Management Company and Lule Demmissie, Individually, FINRA Dispute Resolution Arbitration
No. 13-4149, on behalf of the claimant, Biebelberg and Martin Law Office, Manhattan, New York,
November 9, 2016.

Manuel Cruz Barbecho vs. The City of New York, New York City Housing Authority, M.A.,
Angelides, Inc., Hudson Meridian Construction Group, LLC, and Stonewall Contracting Corp., et
als., on behalf of the plaintiff, Supreme Court of the State of New York, County of New York,
Docket No.: 1019702007, November 2, 2016.

Jeffrey Boslet vs. Randy Klein, M.D., The Doctor Is In, and John Does 1-100, on behalf of the
plaintiff, Superior Court of New Jersey, Law Division: Hunterdon County, Docket No.: HNT-L-127-
14, October 26, 2016.

Michael Friedman vs. Nancy L. Koury, John Does 1-10 ( representing individuals and/or entities
whose identities are presently unknown), on behalf of the plaintiff, Superior Court of New Jersey,
Law Division: Ocean County, Docket No.: OCN-1967-14, October 21, 2016.

Thomas Magee, The September 11th Victim Compensation Fund (VCF) Hearing, Claim No.:
VCF0069123, October 20, 2016.

Judy Komlodi, as Guardian for Michelle Komlodi, an incapacitated person vs. Sharad Patel, M.D.,
Anne Picciano, M.D., et als., on behalf of the plaintiff, Superior Court of New Jersey, Law Division:
Middlesex County, Docket No.: MID-L-5951-06, October 19, 2016.

Lee Ann Horton, Administratrix and Administratrix Ad Prosequendum of the Estate of Shaina
Horton, vs Linda Stanley, M.D., Louis Wesley, M.D., John Does (fictitious names of healthcare
providers who cared for the decedent during the relevant time period, whose true identities and/or


January 1, 2019                                Page 13
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 171 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

culpability is not presently know), et als., on behalf of the plaintiff, Superior Court of New Jersey,
Law Division: Camden County, Docket No.: CAM-3171-12, October 18, 2016.

Madeline Alverio, individually, and as Administrator of the Estate of Julio Alverio, vs. The
Brooklyn Hospital Center, Bariatric Surgery Center at the Brooklyn Hospital, Stephen S. Carryl,
M.D., et als., on behalf of the plaintiff, Supreme Court of The State of New York, County of Kings:
Docket No.: 3664/2011, October 13, 2016.

Christina Brigliadoro Administratrix ad Prosequendum of the Estate of Thomas Brigliadoro,
Christina Brigliadoro, Individually vs. Joo Yup Shaun Chun, M.D., Valley Hospital, Valley
Emergency Room Associates, PA., et, als., on behalf of the plaintiff, on behalf of the plaintiff,
Superior Court of New Jersey, Law Division: Bergen County, Docket No.: BER-L-9615-13, October
11, 2016.

Jeffrey Gorsak and Thomas Orr, Esquire, as Trustee of Bankruptcy Estate of Jeffrey Gorsak, vs.
Navistar, Inc. (F/k/a) International Harvester Company, ABC, Inc. (1-10), et als., Superior Court of
New Jersey, Law Division: Hunterdon County, Docket No.: HNT-L-558-12, September 28, 2016.

Hussein M. Agiz vs. Heller Industrial Parks, Inc., Georgia Pacific Harmon Recycling, LLC, John
Wiley & Sons, Inc., Lagasse Brothers Inc., United Stationariness, Inc. Taylored Services LLC, ADI
Logistics, Celebrity International, NFI Distribution, A/K/A National Distribution Center, DNP
International, OVED Apparel Corporation, et als., on behalf of the plaintiff, Superior Court of New
Jersey, Law Division: Middlesex County, Docket No.: MID-L-4520-13, September 20, 2016.

Carmine S. Cortese, as Executor of the Estate of Barbara Anne Cortese, vs. Kanga N. Sundaram,
M.D., Allergy and Clinical Immunology Center, P.A., Aaron Chevinsky, M.D., et als., on behalf of
the plaintiff, Superior Court of New Jersey, Law Division: Morris County, Docket No.: MRS-L-817-
13, September 14, 2016.

Jesse Diaz vs. City of Trenton, James Hall, individually and as an agent of the City of Trenton,
Leonard Carmichael, individually and as an agent of the City of Trenton, Qareeb Bashir,
individually and as an agent of the City of Trenton, on behalf of the plaintiff, Superior Court of New
Jersey, Law Division: Mercer County, Docket No.: MER-1058-14, September 7, 2016.

Daryl Whatts vs. Ronald Clark, on behalf of the plaintiff, Supreme Court of the State of New York,
County of Westchester: Docket No.: 2205-2014, August 3, 2016.

Bernard Belzi, Individually and as Personal Representative of the Estate of Patricia Belzi, deceased,
and as legal guardian and parent of A.B., minor vs. Plantation General Hospital Limited Partnership
d/b/a Plantation General Hospital; Andrew Agbi, Docket No.:, et als., on behalf of the plaintiff, State


January 1, 2019                                Page 14
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 172 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

of Florida, Division of Administrative Hearings: Docket No.: 15-3711MA, Fort Lauderdale, Florida,
July 28, 2016.

Metehan Kutbettin Erim Arbitration vs. J.P Morgan Securities LLC aka JPMorgan Chase & Co.,
Manuel Ruiz, Michael Ayerov, Craig Alan Pruett, et als., Law Office of Jason LeBoeuf, Livingston,
New Jersey, July 26, 2016.

Evelyn Rodriguez, vs. Raritan Bay Medical Center, Michael Sears, DPM, John Kramer, DPM, et
al., on behalf of the plaintiff, Superior Court of New Jersey, Law Division: Middlesex County,
Docket No.: MID-L-2809-11, July 15, 2016.

Przemyslaw Ksepka, vs. The City of New York, et al., on behalf of the plaintiff, Supreme Court of
the State of New York, County of New York, Index No.: 111542-10, July 12, 2016.

Zulfiqar Ali vs. Belcrest Apartments LLC, on behalf of the plaintiff, Supreme Court of the State of
New York, County of Kings, Index No.: 11394-13, June 13, 2016.

Joan Pykosh, individually and as Executrix of the Estate of Michael Pykosh vs. James Najarian,
M.D., and John Doe 1-100, on behalf of the plaintiff, Superior Court of New Jersey, Law Division:
Morris County, Docket No.: MRS-L-757-13, May 18, 2016.

Juana Fernandez, as Administrator Ad Prosequendum of Miguel A. Marte vs. Al & John, Inc. T/a
Glen Rock Ham, John Does 1-10, ABC Corp 1-5 (name being fictitious), on behalf of the plaintiff,
Superior Court of New Jersey, Law Division: Essex County, Docket No.: ESX-L-8931-12, May 12,
2016.

Timothy Habersham, vs. Jimmy Seenath & Rye Ambulette Transport, Inc., on behalf of the plaintiff,
Supreme Court of the State of New York, County of Bronx, Docket No.: 305541/10, May 11, 2016.

Rene H. Manlapig, et al. vs. Jeremy Horace Jupiter, et al., on behalf of the plaintiff, United States
District Court, Southern District of New York, Docket No.: 14 CV-235-LGS, May 9, 2016.

Janet Nunez vs. Wells Fargo Bank, United Counties, Thomas Reuters, John Doe ( name being
fictitious) and ABC Corp. (name being fictitious), on behalf of the plaintiff, Superior Court of New
Jersey, Law Division: Union County, Docket No.: UNN-L-2972-13, April, 28, 2016.

Peter Liquari and Rebecca Liquari vs. Jennifer Combs, Procura Management Inc., et al., on behalf
of the plaintiff, Superior Court of New Jersey, Law Division: Monmouth County, Docket No.:
MON-L-327-13, April 21, 2016.



January 1, 2019                               Page 15
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 173 of 222




                                      Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

Richard Evans vs. Yonkers Contracting Company, Inc., Gotham Construction Company, LLC,
River Place III, LLC, and Silverstein Properties, Inc., on behalf of the plaintiff, Supreme Court of
New York, County of New York, Docket No.: 107866/09, April 18 and 19, 2016.

John Amico, as Administrator of the Estate of Jennifer Amico, and John Amico, Individually, vs.
Sanjaya JHA, M.D., and Michael Yen, M.D., and Hudson Valley Cardiovascular Associates, P.C.,
on behalf of the plaintiff, Supreme Court of the State of New York, County of Dutchess, Docket
No.: 2013/771, April 15, 2016.

Anthony J. Lucca and Toni Lucca vs. Mary A. Sorenson, on behalf of the plaintiff, United States
District Court, District of New Jersey, Docket No.: 1:12-cv-05890-JHR-KMW, March 24, 2016.

Jose Gonzalez vs. County of Hudson, Hudson County Sheriff’s Department, Sheriff Frank X.
Schillari, individually and in his official capacity, Chief Andrew Conti, Captain William Joy,
Captain Thomas Cerwinski, et al., on behalf of the plaintiff, Superior Court of New Jersey Law
Division: Hudson County, Docket No.: HUD-L-2353-13, March 23, 2016.

Vanessa Russy and Lee Russy vs. Hackensack University Medical Center and Jeffrey Barrata, D.O.,
on behalf of the plaintiff, Superior Court of New Jersey, Law Division: Bergen County, Docket No.:
BER-L-L3606-12, March 21, 2016.

Thomas Phillips vs. Powercraft Corporation, Von Rohr Equipment Corp. & KMCP, LLC, on behalf
of the plaintiff, Supreme Court of The State of New York, County of Bronx, Docket No.:
300459/10, March 17, 2016.

Sally Walker Kelly, Administratrix Ad Prosequendum of the Estate of John Becker Kelly, and Sally
Walker Kelly, Individually vs. Atlantic Health System, Inc., Morristown Medical Center,
Emergency Medical Associates of New Jersey, PA., Steven P. Gohsler, M.D., Alfredo Tapia, M.D.,
et al., on behalf of the plaintiff, Superior Court of New Jersey, Law, Divison: Morris County, Docket
No.: MRS-2862-11, March 15, 2016.

Mary Jean Alsina vs. Millburn Township Schools/Board of Education and John Does 1-10, on
behalf of the plaintiff, Superior Court of New Jersey, Law Division: Essex County, Docket No.:
ESX-3020-13, March 7, 2016.

Mary Jean Alsina vs. Millburn Township Schools/Board of Education and John Does 1-10, on
behalf of the plaintiff, Superior Court of New Jersey, Law Division: Essex County, Docket No.:
ESX-3020-13, March 1, 2016.

Michael J. Pulaski, Individually and as Administrator of the Estate of Sarah E. Pulaski, deceased and


January 1, 2019                               Page 16
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 174 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

Rene Paradis vs. Children’s Hospital of Philadelphia, Children’s Hospital of Philadelphia Practice
Association and Children’s Health Care Associates, Inc., on behalf of the plaintiff, Court of
Common Pleas Philadelphia, County Civil Division- Law: Docket No.: 13080250, February 10,
2016.

Paul Darcy vs. SL Green Realty Corp., 673 First Avenue Associates L.P., 673 First Associates, L.P.,
Yates Restoration Group LTD and Barr & Barr, Inc., on behalf of the plaintiff, Supreme Court of
The State of New York, County of the Bronx: Docket No.: 304063/2012, January 27, 2016.

Eugene Stolowski vs. 234 East 178th Street, LLC, and the City of New York, on behalf of the
plaintiff, Supreme Court of The State of New York, County of the Bronx: Part IA-2 : Docket No.:
8850/05, January 13, 2016.

Estate of Joseph G. DiBernardo vs. 234 East 178th Street, LLC, and the City of New York, on behalf
of the plaintiff, Supreme Court of The State of New York, County of the Bronx: Part IA-2, Docket
No.: 8850/05, January 13, 2016.

Joseph G. Cool, Sr. vs. 234 East 178th Street, LLC, and the City of New York, on behalf of the
plaintiff, Supreme Court of The State of New York, County of the Bronx: Part IA-2 , Docket No.:
8850/05, January 13, 2016.

Eileen Bellew, as Administratrix of the Estate of John G. Bellew vs. 234 East 178th Street, LLC, and
the City of New York, on behalf of the plaintiff, Supreme Court of The State of New York, County
of the Bronx: Part IA-2 , Docket No.: 8850/05, January 13, 2016.

Tiffany D. Cianci vs. FSB Operating Company, LLC, d/b/a Four Seasons Hotel Baltimore, on behalf
of the plaintiff, de bene esse deposition, Livingston, New Jersey, In the Circuit Court for Baltimore
City, Docket No.: 24-C-14-004979, January 6, 2016.

Michael Newland and Vernisea Newland vs. David Ward, Allied Surgical Group, P.A., Somerset
Medical Center, Richard Wittenborn, John/Jane Doe Physicians 1-10, and John/Jane Doe Healthcare
Providers 1-10, on behalf of the plaintiff, Superior Court of New Jersey Law, Division: Middlesex
County, Docket No.: MID-L-8303-11, January 4, 2016.

Mushander Brown vs. Metropolitan Transit Authority, New York City Transit Authority, The City
of New York, Ronnie Hamlin and Betty J. Foster, on behalf of the plaintiff, Supreme Court of the
State of New York, County of New York, Docket No.: 115539/2008, December 15, 2015.

Ana Espinal vs. New York City Health & Hospitals Corporation, on behalf of the plaintiff, Supreme
Court of The State of New York, County of Queens: Part 15, Docket No.: 11336-08, November 18,


January 1, 2019                               Page 17
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 175 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

2015.

Claudia Burzichelli and Robert Burzichelli vs. Carole Lytle, M.D., Bridgewater Medical Group,
Bernard Terry, M.D., Associated Radiologists, P.A., et al., on behalf of the plaintiff, Superior Court
of New Jersey, Law Division: Middlesex County, Docket No.: MID-5438-12, November 13, 2015.

Chaya Morrison and Raymond Morrison vs. Alan Miller, M.D., John Lloyd, M.D., Daniel
Wambold, M.D., Bergen Orthopaedic Surgery and Sports Medicine, P.A., The Valley Hospital,
Valley Health System, John Does 1 through 100, et al., on behalf of the plaintiff, Superior Court Of
New Jersey, Law Division: Ocean County, Docket No.: OCN-L-403-12, October 26, 2015.

Bienvenido Velasquez vs. United States Postal Services, United States of America, and Jane Doe,
on behalf of the plaintiff, United States District Court, Eastern District of New York, Docket No.:
14-CV-1397, October 14, 2015.

Francine Comforto, As Administratrix of the Estate of Paul G. Comforto, Deceased and Francine
Comforto, Individually vs. Rosetta Grella, M.D. and Joshi Abraham John, M.D., North Shore
Syosset Hospital and Eugenio Tassy, on behalf of the plaintiff, Supreme Court of The State of New
York, County of Nassau, Docket No.:48758-11, Re-trial September 22, 2015.

Bahadur Singh and Harbinder Singh, H/W; Sukhwant and Jagdev Kaur, H/W; and Ajaib Singh and
Mandee Singh, H/W vs. Thomas Alfano, Julia Alfano, Gurmeet Singh, John Doe (1-10) and John
Doe Entities (1-10), individually, jointly, severally and/or in the alternative, on behalf of the
plaintiff, Superior Court of New Jersey, Law Division: Mercer County, Docket No.: MER-L-666-11,
September 9, 2015.

William Adams vs. Randy W. Edwards, Enterprise Rent-A-Car Company, Inc., Elrac, Inc.,
Cambridge Integrated Services Group, Inc., Brandon Edwards, Estate of Marvin J. Gustafuson,
Foremost Insurance Company, and John Doe, on behalf of the plaintiff, Superior Court of New
Jersey, Law Division: Warren County, Docket No.: WRN-L-7-10, August 6, 2015.

Dennis Lipinski Administrator of the Estate of Erica Leibowitz-Lipinski, deceased vs. Edward T.
Krupp, M.D.; Crescent Internal Medicine Group, LLC, et al., on behalf of the plaintiff, Superior
Court of New Jersey, Law Division: Essex County, Docket No.: ESX-L-5645-12, July 21, 2015.

Michael Parker Administrator and Administrator Ad Prosequendum for the Estate of Mildred
Parker; and Michael Parker, individually vs. Basel Bataresh, M.D., et al., on behalf of the plaintiff,
Superior Court of New Jersey, Law Division: Passaic County, Docket No.: PAS-2082-11, July 16,
and 21, 2015.



January 1, 2019                               Page 18
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 176 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

Christopher Marconi vs. First Quality Properties I, LLC, First Quality Enterprise Inc., Haleh
Damaghi and Kambiz Damaghi, on behalf of the plaintiff, United States District Court, Eastern
District of New York, Docket No.: 13CV5367, June 29-30, 2015.

Kia Song Tang vs. Glocap Search LLC, and Adam Zoia, on behalf of the plaintiff, United States
District Court, Southern District of New York, Docket No.: 14CV1108, June 23, 2015.

Sylvia Davis vs. CPS 1Realty Group LLC, and Tishman Construction Corp., on behalf of the
plaintiff, Supreme Court of the State of New York, County of New York, Index No.: 100485/08,
June 19, 2015.

Dewon Wilson vs. Joseph Giacomo, Carmel Giacomo, Renaissance at Raritan Valley-Franklin
Township, New Jersey, ABC Corporation 1-10; and John Doe, 1-10 (owners, tenants, or other entity
or person responsible for maintenance and/or snow/ice removal at 24 Esplanade Drive, Somerset,
New Jersey), on behalf of the plaintiff, Superior Court of New Jersey, Law- Division: Middlesex
County, Docket No.: MID-L-7351-12, June 16, 2015.

Celso Roberto Planta vs. Edwards S. Martin 3rd and John Doe, first and last names are being
fictitious and unknown to plaintiff, on behalf of the plaintiff, Supreme Court of The State of New
York, County of Queens, Index No.: 24272/12, June 16, 2015.

Albert Wolf vs. Fujitsu America, Inc., John Does 1-10, said names being fictitious individuals; Jane
Does 1-10, said names being fictitious individuals; ABC Corps. 1-10, said names being fictitious
corporations or business organizations; and ABC Entities 1-10, said names being fictitious entities
or business organizations, on behalf of the plaintiff, Superior Court of New Jersey, Law Division:
Bergen County, Docket No.: BER-340-13, June 8, 2015.

Robert Bump and Mary Rose Bump vs. Michael Yen, M.D., Lee Marcus, M.D., The Heart Center
and Vassar Brothers Medical Center, on behalf of the plaintiff, Supreme Court of The State of New
York, County of Duchess, June 2, 2015.

Carol Ann Evangelou vs. New Jersey Manufacturers Insurance Company, on behalf of the plaintiff,
Superior Court of New Jersey, Law Division: Bergen County, Docket No.: BER-L1412-13, May 28,
2015.

Robert Ronceray vs. Township of Millburn & Township of Millburn Police Department, on behalf
of the plaintiff, Superior court of New Jersey, Law Division: Essex County, Docket No.: ESX-L-
5495-12, May 26, 2015.

Mary Beth Daras, Individually, and as Executrix of the Estate of Chris J. Daras vs. Thomas R.


January 1, 2019                              Page 19
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 177 of 222




                                      Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

Murray, M.D., Anesthesia Associates of Morristown, P.A.; Atlantic Cardiology Group LLP; AHS
Hospital Corporation, et al., on behalf of the plaintiff, Superior Court of New Jersey, Law Division:
Morris County, Docket No.: MRS-L-1390-11, May 14, 2015.

Anthony Matsur vs. Chase Investment Services Corp., Alberto Chavez, John Cholankeril, Heidi
Emmert Respondent, FINRA Dispute Resolution Arbitration No.: 11-04242, on behalf of the
claimant, Berkan Garth De Santiago-Keene Law Office, Newark, New Jersey May 11, 2015.

Jeffrey S. Downs, Esq. vs. Anapol Schwartz, PC, Sol Weiss, Esq., Joel Feldman, Esq., Michael
Monheit, Esq., Mark J. LeWinter, and Raynes McCarty, PC, Stephen R. Haynes, Esq., Martin K.
Brigham, Esq., Harold I Goodman, Esq.,on behalf of the plaintiff, United States District Court,
District of Pennsylvania, Docket No.: 2:14-cv-00630, May 7, 2015.

Juan Vargas vs. Peter Scalamandre & Sons, Inc., Ferrara Bros. Building Materials Corp., RAD &
D’Aprile Construction Corp., Total Safety Consulting, LLC, and Ab Green Gansevoort, LLC,
personal injury, on behalf of the plaintiff, Supreme Court of the State of New York, County of
Bronx, Docket No.: 302608/08, May 6, 2015.

Ronald Denig and Jennifer Denig vs. Mohammed Ishaq, John Doe 1-5 and XYZ Corporation 1-10,
on behalf of the plaintiff, Superior Court of New Jersey, Law Division: Middlesex County, Docket
No.: MID-L-2406-12, April 28, 2015.

Sara Machicado a/a/o the Estate of Jose Machicado, deceased, Sara Machicado, Individually, David
Machicado, an infant by his mother Sara Machicado, and Sheila Machicado vs. Donna Paradise,
Town of North Hempstead, John Doe & Doe d/b/a Doe Landscaping Co., on behalf of the plaintiff,
Supreme Court of The State of New York, County of Nassau, Docket No.: 5767/09, April 24, 2015.

Chaya Applegrad, a Minor by Her Mother and Guardian ad Litem, Esther Applegrad, Individually
and Gedalia Applegrad individually, vs. Eric Bentolila, M.D., an individual, Valley Hospital, an
entity, Kourtney Kaczmarski, R.N.M an individual, Mary Brow, an individual, Yie Hsien Chu, M.D,
an individual, John Does 1-10 and Jane Does 3-10, on behalf of the plaintiff, Superior Court of New
Jersey, Law Division: Passaic County, Docket No.: PAS-L-908-08, April 13 and April 14, 2015.

Darlene Briscoe and Daniel Flynn vs. Elrac, Inc., Enterprise Rent-A-Car Company and Michael
Agricola, on behalf of the plaintiff, Supreme Court of The State of New York, County of Nassau,
Docket No.: 005864/09, March 23 and March 24, 2015.

Anthony Bianco, an infant by his Mother and Natural Guardian, Maura Bianco vs. Steven R.
Sherwin, Jennifer H. Johnson, Seth Plancher and Winthrop University Hospital, on behalf of the
plaintiff, Supreme Court of The State of New York, County of Nassau, Docket No.: 601321/09,


January 1, 2019                               Page 20
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 178 of 222




                                       Kristin Kucsma, M.A.

                           Trial, Arbitration and Mediation Testimony

March 23, 2015.

Alexandra Rodriguez vs. Joselito Rivera and or John Doe #1-6, Bryan C. Distefano, Jennifer M.
Mikula, jointly, severally and or in the alternative, on behalf of the plaintiff, Superior Court of New
Jersey, Law Division: Gloucester County, Docket No.: GLO-L-811-12, March 4, 2015.

Raymond Kurz and Susanna Kurz vs. St. Francis Hospital, Roslyn, New York, Cardiothoracic
Surgery, P.C., Harold A. Fernandez, M.D., The Interventional Heart Group PLLC, Antonio P.
Madrid, Joseph Minadeo, M.D., Manhasset Opthalmology, P.C., Robert Broderick, M.D., and Laura
Schoenberg, M.D., on behalf of the plaintiff, Supreme Court of the State of New York, County of
Nassau, Docket No.: 10-11604, February 24, 2015.

Albert Leip, Jr. vs. Princeton University, Sordoni Skanska Construction Company, Inc., Central
Metals, Inc., John Does and Jane Does (fictitious designations, ABC Partnerships (fictitious
designations), ABC Company (fictitious designations), and Defendant Company (fictitious
designations), on behalf of the plaintiff, Superior Court of New Jersey, Law Division: Mercer
County, Docket No.: MER-L-002564-07, February 5, 2015.

Richard Chisholm and A. Katherine Chisholm, his spouse, vs. R.T. Vanderbilt Company, Inc.,
Individually and as successor interest to Gouverneur Tale Company, Inc., on behalf of the plaintiff,
Supreme Court of the State of New York, County of Schenectady, Docket No.: 2012-1056, January
28, 2015.

Estate of Perlet Abuaf, by her Administratrix, Niso Abuaf and Niso Abuaf, Individually, vs. Saint
Barnabas Medical Center, Saint Barnabas Health Care System, Elizabeth Junker, M.D., Mark
Goldberg, M.D; Consultants in Cardiology, Ruchika Singla, M.D., Amit Malhotra, and Elizabeth
Bella, N.P, on behalf of the plaintiff, Superior Court of New Jersey, Law Division: Essex County
Docket No.: ESX-L-9278-11, January 15, 2015.

Francine Comforto, As Administratrix of the Estate of Paul G. Comforto, Deceased and Francine
Comforto, Individually vs. Rosetta Grella, M.D. and Joshi Abraham John, M.D., North Shore
Syosset Hospital and Eugenio Tassy, on behalf of the plaintiff, Supreme Court of The State of New
York, County of Nassau, Docket No.:48758-11, January 9, 2015.

Martino Caretto, as General Administrator; and Administrator ad Prosequendum of the Estate of
Richard Caretto vs. Richard M. Sostowski, M.D., John Doe, M.D.’s 1-5 and ABC Psychiatry Groups
(unknown persons/entities and fictitious names), on behalf of the plaintiff, Superior Court of New
Jersey, Law Division: Essex County, Docket No.: ESX-L-8574-10, January 7, 2015.

Matthew Keefe vs. Xavier Fernandez, Christina A. Impelletiere, Borough of Ridgefield, Ridgefield


January 1, 2019                                Page 21
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 179 of 222




                                     Kristin Kucsma, M.A.

                          Trial, Arbitration and Mediation Testimony

Fire Department, Trustees of Ridgefield Ladder Company No.: 1, Gary Chartoff, Andrew Chartoff,
Federico Faria, Jimmy D’s Blues Saloon, Ana Mayers, State of New Jersey, New Jersey Department
of Transportation, County of Bergen, Borough of Teterboro, Borough of Moonachie, Township of
South Hackensack, New Jersey Meadowlands Commission, Melissa Chartoff, Tais Hernandez, Amy
Chartoff, John Doe 1-5, Jane Doe 1-5, ABC Corp 1-10, Bob Boe1-10, Rob Roe 1-10, DEF Corp 1-
10, Mary Moe 4-10, and GEF Corp 1-10 ( the last eight being fictitious designations), on behalf of
the plaintiff, Superior Court of New Jersey, Law Division: Bergen County, Docket No.: BER-L-
2250-11, January, 6, 2015.




January 1, 2019                             Page 22
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 180 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Luz A. Nunez vs. Mordecai D. Katz, John Doe 1-10 and XYZ Corp. 1-10 (fictitious names for
persons and/or entities as yet unidentified), Docket No.: BER-L-6279- 16, Livingston, New Jersey,
on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past
years, adjusted earnings in future years, and household services, December 19, 2018.

Kenneth Klapak vs. Pacific Press Technologies LLC, Quality Products Inc., Case No.: 16-cv-2120,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past years, adjusted earnings in future years, pension benefits, cost of health
insurance, and household services, December 17, 2018.

Pedrina Lopez Aguilar, as Administrator Ad Prosequendum of the Estate of Jose A. Aguilar vs.
Donald J. Ross, Wisniewski Trucking Corporation, John Doe 1-5, ABC Companies 1-5 and XYZ
Corporation, (said names being fictitious and unknown), Docket No.: MRS-L-2190-17, Livingston,
New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding financial
support to children in past years, adjusted income to children in future years, household services to
sister in past years, household services to children in future years, companionship services to
children in future years, and advice and counsel services to children in future years, December 14,
2018.

Corrine DeKeukelaere, Administratrix of the Estate of James M. DeKeukelaere, and Corrine
DeKeukelaere Individually vs. Shankar Srinivasan, M.D., Immediate Care Psychiatric Center, john
Doe and Jane Doe (1-100) and ABC Corp (1-100) (fictitious names/entities unknown), Docket No:
MOR- L- 122-17, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding adjusted income, adjusted pension income, household services, companionship
services to spouse, nighttime (on-site, on call) companionship services to family, companionship
services to daughter, advice and counsel services to spouse, and advice and counsel services to
daughter, December 11, 2018.

Tamara Bell vs. Shop Rite and/or John Doe One and John Doe Two, fictitious names, i/j/s/a Docket
No.: CUM-L-42-16, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding,
opinion regarding adjusted earnings in past years, adjusted earnings in future years, and household
services, December 11, 2018.

Ralph Iacobelli, Administrator ad Prosequendum of the Estate of Dominick Iacobelli, and Angelina
Iacobelli vs. Mikaelie Marseille, Comfort Keepers, Charles Molinaro, John Doe (1-3) and Richard
Roe, Inc. (1-5) (Fictitious Defendants), Docket No.: ESX-L-2062-17, Livingston, New Jersey, on
behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted Social Security
retirement income, incremental cost of facility care, companionship services to spouse,
companionship services to children, advice and counsel services to spouse, and advice and counsel
services to children, November 30, 2018.




January 1, 2019                                page 1
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 181 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Mary Murphy-Clagett as Temporary Administrator for the Estate of Pietro Macaluso vs. A.O. Smith
Corporation, et al., Index No.: 190311/2015, Livingston, New Jersey, on behalf of the plaintiff, 50-B
Analysis, November 29, 2018.

Dennis Reardon and Susan Reardon, his wife vs. Venkata K. Jonna, MD, St. Peter’s Physician
Associates, St. Peter’s University Hospital, John Doe/Jane Doe, MD, I- V (said names being
fictitious, true identities presently unknown), XYZ Corporation, I-V (said names being fictitious,
true identities presently unknown), Docket No.: MID-L-2424-17, Livingston, New Jersey, on behalf
of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past years,
adjusted earnings in future years, net pension benefits, and Social Security retirement benefits,
November 28, 2018.

John Christopher Butler vs. Ravi Suria, Civil Action No.: 1:17-CV-3077, Livingston, New Jersey,
on behalf of the defendant, opinion regarding loan agreements and interest rates, November 27,
2018.

David A. Joffe vs. King & Spalding LLP, Civil Action No.: 17-CV-03392 (VEC), New York, New
York, on behalf of the plaintiff, wrongful termination proceeding, opinion regarding adjusted
earnings in past years, adjusted earnings in future years, and compensation for excess taxes,
November 20, 2018.

Richard Sanders vs. Jason Schuchman, Felicia Schuchman, John Does I-X, (said names being
fictitious, true names presently unknown), ABC Employer I-X (said names fictitious, true names
presently unknown), Docket No.: MID-L-3057-16, Livingston, New Jersey, on behalf of the
plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past years, adjusted
earnings in future years, and household services, November 19, 2018.

Estate of Samir Mikhail by Elizabeth Mikhail as Administrator Ad Prosequendum of the Estate of
Samir Mikhail, and Elizabeth Mikhail vs. George J. Ciechanowski, M.D.; Preston A. Hupart, D.O.;
Total Cardiology Care; RWJ Barnabas Health; John Does 1-100 (representing presently unknown
healthcare providers; including, but not limited to, doctors, nurses, technicians, etc.); Jane Does 1-
100 (representing presently unknown healthcare providers; including, but not limited to, doctors,
nurses, technicians, etc.); ABC Corps. 1-100 (representing presently unknown facilities or entities
who rendered care ot the Plaintiff) and Doe Managed Care Company 1-100 (a fictitious designation
representing the class of as yet unknown corporate entities affiliated or connected in any manner
with the individual Defendants in this matter or with Plaintiff’s care and vicariously, directly or
administratively responsible for the other medical providers actions or failures or Plaintiff’s
injuries), et. al, Docket No.: HUD-L-4487-16, Livingston, New Jersey, on behalf of the plaintiff,
wrongful death proceeding, opinion regarding household services, companionship services to spouse
(daytime companionship services and nighttime companionship services), companionship services
to children, advice and counsel services to spouse, and advice and counsel services to children,
November 19, 2018.


January 1, 2019                                page 2
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 182 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Alan Fernando Reyes, an infant, by his Guardian Ad Litem, Jenny Collahuazo and Jenny
Collahuazo, individually vs. Paula M. Barcia, M.D., Paula Barcia-Pena, M.D., Newark Beth Israel
Medical Center, John Doe (name being fictitious) and ABC Corp (name being fictitious), Docket
No.: ESX-L-6400-15, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding,
opinion regarding lifetime earnings, November 15, 2018.

Jeffrey Bowie vs. Costco Wholesale Corporation, Bruce Dzeneorf; and John and Jane Does 1-10
(fictitious names), Civil Action No.: 3:16-CV-05808-BRM-LHG, Livingston, New Jersey, on behalf
of the plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in past years,
adjusted earnings in future years, and compensation for excess taxes, November 14, 2018.

John Gleeson, in His Own Right and as Co-Administrator of the Estate of John P. Gleeson
Deceased, Margaret Gleeson, in Her Own Right and as Co-Administrator of the Estate of John P.
Gleeson, Deceased, and Donna Dempsey, on behalf of and as the Natural Parent and Guardian of
the Property of both E.A.G., an Infant, and J.P.G, an Infant vs. County of Nassau, Nassau County
Correctional Center, Nassau County Sheriff’s Department, Michael J. Sposato, Individually, and as
Sheriff of Nassau County, Armor Correctional Health Services, Inc., Armor correctional Health
Services of New York, Inc., Nassau County Corrections Officers, “John Does 1-10,” in their
Individual and Official Capacities, Armor Correctional Health Services, Inc., Employees and
Agents, “John and Jane Does 11-20,” in their Individual and Official Capacities, Case No.: 15-CV-
06487, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding adjusted income, cost of health insurance, household services, and parental nurturing and
guidance services, October 19, 2018.

Jean Derisse, Individually and as Administrator and Administrator Ad Prosequendum of the Estate
of Kerene Derisse, deceased vs. William Sloan, M.D., Affiliates in Gastroenterology, Howard
Berman, M.D., and John Does 1-10, (fictitious names, true names being unknown), Docket No.:
ESX-L-5022-16, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding adjusted income, adjusted pension income, household services, companionship
services to spouse, companionship services to children, advice and counsel services to spouse, and
advice and counsel services to children, October 2, 2018.

Michelango Malleo vs. Abbvie Inc., Civil Action No.: 3:17-cv-00784-JCH, Livingston, New Jersey,
on behalf of the plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in
past years, adjusted earnings in future years, cost of health insurance, pension benefits, RSU awards,
and compensation for excess taxes, October 1, 2018.

Michelle and Richard Chapman vs. BASF Catalysts, LLC, et al., Docket No.: MID-L-2911-17 AS,
Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted earnings/income, household services, companionship services to spouse, companionship
services to children, advice and counsel services to spouse, and advice and counsel services to
children, September 25, 2018.


January 1, 2019                                page 3
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 183 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Ricardo Rimondi and Pilar Rimondi vs. BASF Catalysts, LLC, et al., Docket No.: MID-L-2911-17,
AS, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted SSD and pension income, household services, companionship services to spouse,
companionship services to sons, advice and counsel services to spouse, and advice and counsel
services to sons, September 25, 2018.

Joanna Ruman and Jacenty Ruman vs. BASF Catalysts, LLC, et al., Docket No.: MID-L- 2919- 17
AS, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings/income, household services, companionship services to spouse, companionship
services to daughters, advice and counsel services to spouse, and advice and counsel services to
daughters, September 25, 2018.

Olivia M. Archer vs. Carol Trolano, R.N., Cheryl Conlin, R.N., Linda Rosenzweig, R.N., Rita
Lyman-Sicilia, C.R.N.A., Antonios Thalassinos, D.O., Cape Regional Medical Center, Physician
Associates, Cape Regional Health System, et al., Docket No.: CPM-L-565-15, Livingston, New
Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings,
pension benefits, cost of health insurance, and household services, September 19, 2018.

Donna Cappadona vs. Trinitas Regional Medical Center, and John Does 1-5, Docket No.: BER-L-
2057-17, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding adjusted earnings, pension benefits, and household services, September 18, 2018.

Kenneth Franco, an alleged incapacitated individual, by his Guardians Ad Litem, Cecilia Griglak
and Patrick Griglak, and Cecilia Griglak and Patrick Griglak, Individually, vs. Fairleigh Dickinson
University, Abe Bow (1- 3 fictitiously named), John Vin (1-3 of them - fictitiously named), Def
Company (1-10 fictitiously named), Upsilon Hexaton Chapter of Phi Sigma Kappa Fraternity, The
Grand Chapter of Phi Sigma Kappa, Inc., ABC Company (1-10 names being fictitious), et al.,
Docket No.: BER-L-5362-16, Livingston, New Jersey, on behalf of the plaintiff, personal injury
proceeding, opinion regarding lifetime earnings and cost of lifetime care, September 14, 2018.

Damara Scott, vs. Patrick Pignatello, PNC Financial Services Corporation, John Does 1-20, Jane
Does 1-20, ABC Corporations 1-10, and XYZ Corporations 1-10, Docket No.: ESX-L-7276-15,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past years, adjusted earnings in future years, cost of health insurance, household
services, and future medical care, September 10, 2018.

Estate of Elizabeth Fuehring, by the Administratrix Ad Prosequendum, Sarah Slanovec, and Sarah
Slanovec, Individually, vs. CPP Streets of Chester, LLC d/b/a The Streets of Chester Shopping
Center, Historic Chester Business Association, Inc., Hideaway Farm LLC, Centurion Shield
Protection Services, LLC, State Shuttle, Inc., Alstede’s Farm, LLC, Neil McWilliams, Anthony
Tomilson, Toni Perry, and/or The Write Direction, LLC, ABC Corporations 1-10, and John Does
1-10, Docket No.: MRS-L-2780-15, Livingston, New Jersey, on behalf of the plaintiff, wrongful


January 1, 2019                                 page 4
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 184 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

death proceeding, opinion regarding financial support to parents, companionship services to parents,
and advice and counsel services to parents, August 29, 2018.

Isabelle Parham, Individually and as Administratrix Ad Prosequendum of the Estate of John E.
Parham and Isabelle Parham, Individually, per quo, vs. The City of Hackensack, New Jersey, a
Municipal Corporation of the State of New Jersey, County of Bergen, its Officials, Employees
and/or agents, Stephen Ochman, Individually and as a Police Officer of the City of Hackensack, and
Salvatore DeAngelis, Docket No.: BER-L-1527-17, Livingston, New Jersey, on behalf of the
plaintiff, wrongful death proceeding, opinion regarding adjusted income, household services,
companionship services to spouse, companionship services to son, advice and counsel services to
spouse, and advice and counsel services to son, August 24, 2018.

Delia Carracedo, Guardian of Antonio Raphael Carracedo, a minor, and Delia Carracedo,
Administrator Ad Prosequendum of the Estate of Rafael Carracedo, deceased, vs. Martin P. Mayer,
M.D., John Does 1-20 (fictitious names representing as yet unidentified individuals, including
physicians), ABC Corp. 1-20 (fictitious names representing as yet unidentified business entities,
Docket No.: MID-L-657-17, Livingston, New Jersey, on behalf of the plaintiff, wrongful death
proceeding, opinion regarding adjusted income, cost of health insurance, companionship services
to son, and advice and counsel services to son, August 23, 2018.

Christine Broadley and Beau Broadley, Her Husband, vs. Labcorp., John Does A-Z (said names
being fictitious as their identities are presently unknown), and Jane Does A-Z (said names being
fictitious as their identities are presently unknown), Docket No.: MON-L-2171-15, Morristown,
New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted
earnings in past years, adjusted earnings in future years, and household services, August 22, 2018.

Susan DeFlorio, as Administratrix Ad Prosequendum for the Heirs at Law of Paul DeFlorio,
Deceased, as Adminstratrix of the Estate of Paul DeFlorio, Deceased and Individually, vs. Cooper
University Healthcare, Cooper University Hospital, Jon S. Heist, D.O.. P.A., Jon S. Heist, D.O.,
John Does I to C, Jane Does I to C, John Does Incorporated I to C, John Does Professional Assoc.
I to C, John Does Partnerships I to C, and John Does Institutional I to C, Fictitious and Unidentified
Medical Personnel, Corporations, Professional Associations, Partnership and Institutions,
Individually, Jointly and in the Alternative, Docket No.: GLO- L-639- 016, Livingston, New Jersey,
on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income, household
services, companionship services to spouse, nighttime on-site, on call (companion) services to
spouse, and advice and counsel services to spouse, August 20, 2018.

Linda Denise Folsom vs. Empire International, Ltd., a New Jersey Corporation doing business as
Empirecls Worldwide Chauffeured Services, Empirecls Worldwide Chauffeured Services, a Foreign
Corporation, and Mayurkumar Patel, Civil Action No.: 16-cv-8068-LAK, New York, New York,
on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past
years, adjusted earnings in future years, cost of health insurance, and household services, August
14, 2018.

January 1, 2019                                page 5
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 185 of 222

                                       Kristin Kucsma, M.A.

                                        Deposition Testimony


Estate of Erika Coro Chimbana, deceased, by Administrator and Administrator Ad Prosequendum
Mirian Bailon and Zoila Chimbana and Michael Coro, vs. Barnabas Health, Newark Israel Medical
Center, Sadie Mirabel D.O., Stephen Amaefuna, M.D., John Does, M.D., 1-5 and Jane Does, R.N.
1-5 (class of fictitiously named defendants), and Doe Physician Group. PA or Doe Physician Group,
PC, or Doe Physician Managed Care Company (a fictitious designation representing the class of as
yet unknown corporate entities affiliated or connected in any manner with the individual defendants
in this matter or with plaintiff’s care and vicariously, directly or administratively responsible for the
other medical providers actions or failures or plaintiff’s injury), Docket No.: ESX-L-190-16,
Chatham, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
financial support to parents, companionship services to parents, and advice and counsel services to
parents, July 30, 2018.

Melissa Migut vs. State of New Jersey, Administrative Office of the Courts, Glenn A. Grant, J.A.D.
in his capacity as the Acting Administrator Director of the Courts, Harvey M. Goldstein, in his
capacity as the Manager of the Intensive Supervision Program and Jasper Reeves, in his capacity
as Building Manager, Docket No.: MER-L-934-14, Princeton, New Jersey, on behalf of the plaintiff,
wrongful termination proceeding, opinion regarding adjusted earnings in past years, adjusted
earnings in future years, cost of health insurance, net pension benefits, and compensation for excess
taxes, July 25, 2018.

Deana Zingrone and Charles Zingrone vs. The William W. Backus Hospital and/or its servants,
agents, apparent agents and/or employees, Nader M. Bahadory, DO and/or his servants, agents,
apparent agents and/or employees, Matthew J Spates, MD, and/or his servants, agents, apparent
agents and/or employees, Faisal Nagarwala, MD and/or his servants, agents, apparent agents and/or
employees, Nathaniel Dueker, MD and/or his servants, agents, apparent agents and/or employees,
John P. Tauro, DO, DC and/or his servants, agents, apparent agents and/or employees, No.: CV 15
6025590 S, New York, New York, on behalf of the plaintiff, personal injury proceeding, opinion
regarding adjusted earnings in past years, adjusted earnings in future years, cost of health insurance,
and household services, July 24, 2018.

Judith Schaper vs. The Bronx Lebanon Hospital Center and Carol Wilson, Index No.: 17-CV-01246,
White Plains, New York, on behalf of the plaintiff, wrongful termination proceeding, opinion
regarding adjusted earnings in past years, adjusted earnings in future years, cost of health insurance,
pension benefits, and compensation for excess taxes, July 17, 2018.

Karrie Kolesar as Personal Representative of the Estate of Thomas G. Kolesar, Deceased and Karrie
Kolesar, as Adminstratrix Ad Prosequendum of the Estate of Thomas G. Kolesar, Deceased, vs.
Michael A. Cascarina, M.D., Laura M. Tesoriero, M.D., Our Family Practice, LLC, John/Jane Doe
#1-5 c/o Our Family Practice, LLC, Community Medical Center and Barnabas Health, Docket No.:
OCN-L-1108-15, Shrewsbury, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding adjusted income, companionship services to daughters, and advice and counsel
to daughters, July 9, 2018.

January 1, 2019                                  page 6
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 186 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Rosalyn Williams, Individually and as Administrator ad Prosequendum of the Estate of Daryll
Williams vs. Brian Johnson, Kadian Brodley, Barbara Bennett-Brodley, Gennadiy Monich, MZ
Express, Inc., Lisa Beam, Donald Wroten, Sr., Mountaire Farms, Inc., Wei Lin, Oriental Pearl
Travel, Inc., Robert Deiner, Robin Deiner, Shu Zhang, Michael Aulisio, Jacob Reed, LLP Transport,
LLC, Richard Wehrhan, Enterprise FM Trust Lease, Pablo Vizcaino-Paulino, RTV Trucking, LLC,
Major Kumar, All American Recycling Co., Francesco Fabrizio, Penske Leasing and Rental, Lun
D. Chen, Lun K. Chen, Wendell Powell, Hub Truck Rental, Fezhong Chen, Murat Okur, Delphia
Distribution, Inc., John Does 1-40, ABC Corps. 1-40, Docket No.: MID-L- 2609-16, Roseland, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,
pension income, cost of health insurance, household services, companionship services to spouse,
and advice and counsel services to spouse, June 29, 2018.

Danielle Dodds vs. Live Nation Entertainment, Inc., Richard Santiago, Arbitration Demand,
telephone deposition, on behalf of the plaintiff, wrongful termination proceeding, opinion regarding
adjusted earnings in past years, adjusted earnings in future years, and compensation for excess taxes,
June 26, 2018.

David Jones vs. Peter Park, M.D., Alfonso Ciervo, M.D., Innovative Vascular Health Group,
Christopher Spagnuola, M.D., Monmouth Medical Center, John Does (fictitious names of those
persons whose true identities and/or culpability are not presently known, who participated in
plaintiff’s medical surgical radiological and nursing care March, April, May and June 2011),
Seaview Orthopedics and Medical Associates, ABC Groups (fictitious name of any group practice
association, entity of whom or which any individual defendant is an agent, servant or employee) and
Jane Roes (fictitious names of those persons whose true identities and/or culpability are not
presently known, who participated in plaintiff’s medical surgical radiological and nursing care
March, April, May and June 2011), Docket No.: MON-L-1060-13, Chatham, New Jersey, on behalf
of the plaintiff, personal injury proceeding, opinion regarding cost of lifetime care, June 21, 2018.

Allyson Sexton, etc., et al., vs. Anthony V. Rizzetta, D.O., et al., Docket No.: 1:15-CV-03181 RBK,
AMD, Mt. Laurel, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding adjusted income, companionship services to spouse, companionship services to children,
advice and counsel services to spouse, and advice and counsel services to children, June 18, 2018.

Priyashri Nayak vs. Bayer Healthcare LLC, & Jerry Meisel, Docket No.: MRS-L-1780-16,
Livingston, New Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion
regarding adjusted earnings in past years, adjusted earnings in future years, and pre-termination
equity benefits, June 15, 2018.

K. Doe vs. Kurt Ludwigsen, in his individual capacity, Kristen Lambertson, in her individual
capacity, Michael G. Scales, individually and as President of Nyack College, David G. Jennings,
individually and as Executive Vice President of Nyack College, Keith Davie, individually and as
Athletic Director for Nyack College, Amanda Aikens, individually and as Assistant Athletic
Director for Nyack College, Taylor Brown, individually and as Assistant Softball Coach for Nyack

January 1, 2019                                page 7
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 187 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

College, Nyack College, and Does 1-10, Case No.: 7:15- cv-07822-CS, Livingston, New Jersey, on
behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted pre-injury earnings
in future years, and adjusted post-injury earnings in future years, June 12, 2018.

Kerri Prettitore, by her GAL Glenn Prettitore, and Glenn Prettitore individually, vs. Louise Ligresti,
M.D., Valley Medical Group, Valley Health Systems, Valley Hospital, et. al, Docket No.: BER-L-
1391-16, Chatham, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding adjusted earnings in past years, adjusted earnings in future years, cost of lifetime care,
care services, household services, and nighttime (on-site, on-call) services to spouse, June 7, 2018.

Shavon Gaddie, Executrix of the Estate of Gloria Gaddie, deceased, vs. Ilia Segal, M.D., Pulmonary
& Critical Care Associates, LLC, Alan Heideman, M.D., Millburn Medical Imaging, P.A., John
Does (fictitious names of healthcare providers whose identities and culpability are not presently
known who were involved in any way in causing a delay in diagnosis of decedent’s condition), ABC
Groups (fictitious names of any group, entity, partnership, business, corporation, of any kind, of
which any defendant is an agent, servant or employee), Docket No.: ESX-L-6165-15, Chatham, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding household services,
companionship services to spouse, companionship services to children, advice and counsel services
to spouse, and advice and counsel services to children, May 21, 2018.

Enrichetta Ravina vs. Columbia University, a/k/a The Trustees of Columbia University in the City
of New York, and Geert Bekaert, Civ. No.: 1:16-cv-02137, New York, New York, on behalf of the
defendant, employment discrimination proceeding, opinion regarding plaintiff’s calculation of
economic damages, May 16, 2018.

Raymond Bailey and Cordella Davids, his wife, Ira Delgado and Dorothy Miller, his wife, Frederick
Fischer, Gregory Klein, Nicholas Warren and Maria Miller, his wife vs. Time Warner Cable
Enterprise, LLC, Time Warner Cable, LLC, Time Warner Cable Company, Rob Marcus, Lynden
Armogan, Daymion Montanez, Marielys Mejia, ABC Corp. 1-5, and/or John Doe 1-5, and/or Jane
Doe 1-5, (the last three being fictitious designations), Docket No.: BER-L-10272-15,
Livingston, New Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion
regarding adjusted earnings in past years, adjusted earnings in future years, cost of health insurance,
pension income, and compensation for excess taxes, May 15, 2018.

Kathleen Ryan, Guardian of Patricia O’Brien, an Incompetent and Rachel Constance, Spouse of
Patricia O’Brien, by Civil Union vs. Richard D. Shih, M.D., Patrick Zimmerman, M.D., Kathryn
Calmus-Frankel, M.D., Lorraine M. Kane, R.N., Tanya R. Parolari, R.N., Karen Galluzzo, R.N.,
Morristown Medical Center, Valerie G. McLaughlin, Jennifer L. Mazza, R.N., Heather D. Neidle,
P.A., Monmouth Medical Center, John Does 1-5, and Jane Does 1-5, being fictitious names, Docket
No.: ESX-L-7288-15, Roseland, New Jersey, on behalf of the plaintiff, personal injury proceeding,
opinion regarding adjusted earnings in past years, adjusted earnings in future years, household
services, and cost of lifetime care, May 14, 2018.


January 1, 2019                                 page 8
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 188 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Maida Garabed, Individually and as Executrix of the Estate of Arka Garabed vs. Sheldon Eisenberg,
M.D., Westwood Cardiology Associates, Hackensack University Medical Center Cardiovascular
Partners, John Does (fictitious names of healthcare providers whose negligence contributed to the
death of Arka Garabed by mechanisms not currently known and whose identities are not known) and
ABC Groups (fictitious names of groups, entity and/or practice of which any defendant is an agent,
servant or employee), Docket No.: BER-L-1317-16, Chatham, New Jersey, on behalf of the plaintiff,
wrongful death proceeding, opinion regarding adjusted income, adjusted Social Security income,
household services, companionship services to spouse, companionship services to daughters, advice
and counsel services to spouse, and advice and counsel services to daughters, May 2, 2018.

Dalila Czukerberg, (a/k/a/ Dalila Rosenstrauch) vs. Newark Public Schools, City of Newark, State
of New Jersey, Regina V. Sharpe, individually, Henri Frederique, individually, and Cynthia Guinn,
individually, Docket No.: ESX-L-8847-15, Livingston, New Jersey, on behalf of the plaintiff,
wrongful termination proceeding, opinion regarding adjusted earnings in past years, adjusted
earnings in future years, post-retirement health insurance, net pension income, and compensation
for excess taxes, May 1, 2018.

Geraldo Herrera as the Administrator Ad Prosequendum of the Estate of Leslie Lebron, deceased,
and Geraldo Herrera, individually vs. Edwin Kane, M.D., Michael Buckley, M.D., and St. Mary’s
Hospital, Docket No.: PAS-L-2922-15, Livingston, New Jersey, on behalf of the plaintiff, wrongful
death proceeding, opinion regarding financial support, household services, companionship services
to daughter and son, advice and counsel services to daughter and son, and cost of psychiatric care
to daughter and son, April 27, 2018.

Cynthia Arteglier vs. Novo Nordisk, Inc. and Kevin Haimovitz, Docket No.: MID-L02173-16,
Livingston, New Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion
regarding adjusted earnings in past years, adjusted earnings in future years, and compensation for
excess taxes, April 26, 2018.

Kevin Olivares, by his guardian ad litem, Maria Olivares vs. Rasul Quardatullah, Umaya Ali,
Middlesex Builders, Inc., et al., Docket No.: MID-L-6783-13, Shrewsbury, New Jersey, on behalf
of the plaintiff, personal injury proceeding, opinion regarding lifetime adjusted earnings, and cost
of lifetime care, April 11, 2018.

Min Amy Guo, vs. Novartis Pharmaceuticals Corporation, John Does 1-10 (fictitiously named), and
XYZ Corporation 1-10 (fictitiously named), Docket No.: MRS-L-1486- 14, Whippany, New Jersey,
on behalf of the plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in
past years, adjusted earnings in future years, equity-based compensation, and compensation for
excess taxes, April 6, 2018.

Carolyn M. Estrada vs. Paul G. Rivero and Camp Out, Inc., Docket No.: ESX-L-7557-15,
Livingston, New Jersey, on behalf of the plaintiff, personal injury matter, opinion regarding pre-
injury earnings: adjusted earnings in past years, adjusted earnings in future years, pension benefits,

January 1, 2019                                page 9
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 189 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

and cost of health insurance; post-injury earnings: adjusted earnings in past years, adjusted earnings
in future years, and cost of lifetime care, March 26, 2018.

Estate of Landy Ortiz by Dorian Ortiz, the Administrator of the Estate of Landy Oritz, and Landy
Ortiz, Individually vs. Adam Moises, M.D., John Doe, M.D., JFK Medical Center, ABC Inc.,
(fictitious entity), d/b/a JFK Medical Center, et als., Docket No.: MID-L-4235-15, Chatham, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,
household services, companionship services to brother, and advice and counsel services to brother,
March 22, 2018.

Kelly A. Ramsay-Morrell vs. Paul G. Saccone, M.D., Carl Quillen, M.D./P.A., Barnabas Health
Medical Group, Saint Clare’s Hospital, Saint Clare’s Health System, John Does 1-100, (representing
presently unknown healthcare providers, including, but not limited to, doctors, nurses, technicians,
etc.), ABC Corps. 1-100 (representing presently unknown facilities or entities who rendered care
to the Plaintiff), et al., Docket No.: MRS-L-1816-16, Roseland, New Jersey, on behalf of the
plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past years, adjusted
earnings in future years, cost of health insurance, and household services, March 20, 2018.

Suzanne Ferrie and Patrick J. Ferrie vs. Lauren Murphy, R.N., A.P.N., Zubin Bamboat, M.D.,
Hackensack Radiology Group, P.A., Hackensack University Medical Center, Patrick Toth, M.D.,
John Doe(s), M.D., and/or Jane Doe(s) M.D., (fictitious names representing doctor who rendered
treatment to plaintiff), Richard Roe(s) and Jane Roe(s), (fictitious names representing other medical
professionals who rendered treatment to plaintiff, including but not limited to, medical personnel
administering contrast materials on September 16, 2013), and/or ABC Corporation, (fictitious name
representing corporate entities), their servants, agents, and/or representatives jointly, severally, or
in the alternative, Docket No.: BER-L-7004-15, Livingston, New Jersey, on behalf of the plaintiff,
personal injury proceeding, opinion regarding adjusted earnings in future years, and cost of lifetime
care, March 18, 2018.

Ajay Saraswat vs. Business Integra, Inc., Selva Jayaraman, Pratibha Ramdoss, Jagan Parathasarathy,
Case No.: 1:15- cv-04680, Livingston, New Jersey, on behalf of the plaintiff, wrongful termination
proceeding, opinion regarding adjusted lifetime earnings, and compensation for excess taxes, March
16, 2018.

Cory Beach and Cherie Beach vs. United States of America, No.: 15 Civ 2732, New York, New
York, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in
past years, adjusted earnings in future years, pension income, cost of health insurance, post-
retirement adjusted earnings in future years, and cost of lifetime care, March 15, 2018.

Michael B. Donohue and Anne Donohue, his wife vs. ABB, Inc., et al., Index No.: 190232/2017,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted pension income, household services, parental nurturing and guidance services, and
guidance services to grandson, March 7, 2017.

January 1, 2019                                page 10
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 190 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony


Clara Ferebee, Individually, and as Administrator of the Estate of Tanya Davenport, Deceased vs.
Bayer Corporation, Bayer Pharmaceuticals Corporation, Bayer Healthcare Pharmaceuticals Inc.,
Bayer Healthcare LLC, Bayer Healthcare AG, Berlex Laboratories, Inc., Berlex, Inc., and Bayer
Schering Pharma, United States District Court Southern District of Illinois, Civil Action No. 3:10-
cv-13322-DRH-PMF, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding,
opinion regarding adjusted income to children, household services, companionship services to
children, and advice and counsel services to children, March 6, 2018.

Frank Alan Longley and Alice Longley vs. Daniel Zacharias, M.D., Daniel Zacharias, M.D. PC,
John Does (fictitious names of healthcare providers whose identities and culpability are not
presently known who were involved in any way in causing a delay in diagnosis of plaintiff’s
condition), ABC Groups (fictitious names of any group, entity, partnership, business, corporation
of any kind, of which any defendant is an agent, servant or employee), Docket No.: ESX-L-1421-16,
Chatham, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding care
services, household services, adjusted earnings in past years, and adjusted earnings in future years,
February 27, 2018.

Estate of Carol Falcone vs. Chu, M.D., Docket No.: OCC-L-      , Livingston, New Jersey, on behalf
of the plaintiff, wrongful death proceeding, opinion regarding Social Security Income, adjusted
pension income, household services, companionship services to spouse, companionship services to
children, advice and counsel services to spouse, and advice and counsel services to children,
February 23, 2018.

Lamont D. Parks and Jackie M. Parks vs. United States of America, No.: 15 Civ. 2735 (CS), New
York, New York, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted
earnings in past years, adjusted earnings in future years, cost of health insurance, pension income,
projected private investigator-related earnings in future years, and cost of lifetime care, February
12, 2018.

Lynne M. Mele and Gale B. Giacalone-Tursini, Co- Executrix of The Estate of Leonard Giacalone,
deceased vs. Angelo Piccirillo, Inc., d/b/a Angelo’s Restaurant, John Does (1-10) (fictitious names
representing unknown individuals), ABC Corporations 1-10 (fictitious names representing unknown
entities), Docket No.: ESX-L-1046-16, Woodland Park, New Jersey, on behalf of the plaintiff,
wrongful death proceeding, opinion regarding Social Security Retirement Income, household
services, companionship services to spouse, special care services to spouse, nighttime on-site, on
call (companionship) services to spouse, and advice and counsel services to spouse, January 23,
2018.

Keith Hudson vs. Town of Morristown, Karl Peter Demnitz, Individually and in his official capacity
as Chief of Police, John Doe(s) 1-10, and XYZ Corp(s). 1-10, Docket No.: MRS-L-2343-15,
Livingston, New Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion


January 1, 2019                               page 11
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 191 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

regarding adjusted on-call compensation in past years, adjusted on-call compensation in future years,
transportation expenses, pension income, and compensation for excess taxes, January 23, 2018.

Sergio Hincapie, as Administrator of the Estate of Milena Echeverry vs. Estate of Jorge Echeverry,
Dale A. Darlington, Penske Truck Leasing Co., and Penske Corporation, Docket No.: UNN-L-1381-
16, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
household services, companionship services to sons, and advice and counsel services to sons,
January 18, 2018.

Bria Albinder-Miletsky, an infant by her natural Mother and Guardian Ad Litem, Cindi Albinder-
Miletsky, Cindi Albinder-Miletsky, individually and Jason Miletsky vs. Manuel Alvarez, M.D., R
& R Perinatal Associates, Hackensack University Medical Center, Magdalena J. Pawlik, A.P.N,
Monique P. Donnelly, R.P.N., John Does 1 though 10 (fictitious names, true identities unknown),
Jane Does 1 through 10 (fictitious names, true identities unknown), Entities A through Z (fictitious
names, true identities unknown), Docket No.: BER-L-4342-14, Livingston, New Jersey, wrongful
death proceeding, opinion regarding lifetime adjusted earnings, and cost of lifetime care, January
12, 2018.

Tracy T. Tompkins-Martin, Administrator of the Estate of Joyce Anne Call Tompkins and
Individually, vs. Manny E. Christakos, M.D., Medical Park Imaging of Wayne, Qiang Sun, M.D.,
Richard M. Flanzman, M.D., and John Doe M.D.’s, I through V (fictitious defendants), Docket No.:
PAS-L-213-16, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding adjusted income, adjusted pension income, adjusted Social Security income,
household services, companionship services to daughter, and advice and counsel services to
daughter, January 8, 2017.

Lauren Camarinos, Michael D. Camarinos and Lauren Camarinos, Guardian Ad litem for Nicholas
J.M. Camarinos, an infant, vs. Matthew S. Stokesbury and John T. Stokesbury, Docket No.: BER-L-
8715-15, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding pre-injury adjusted earnings in future years, post-injury adjusted earnings in future years,
cost of lifetime care, and household and childcare services, December 22, 2017.

Holly Maynard and James Maynard vs. Miguel A. Colon, Smith Transport, Inc., Raghavend
Velakoti, Swetha Yatavelli, Roger A. Ranz, John Doe Incorporated 1-5, John Doe 1-5 (fictitious
designations), Docket No.: MID-L-3736-16, Livingston, New Jersey, on behalf of the defendant,
opinion regarding commentary on economic expert, December 21, 2017.

Carmella Moustafa, Administratrix ad Prosequendum on behalf of the Estate of Cristiano Bonner
and as Guardian ad Litem for Bianca Bonner, an infant and Carmella Moustafa, Individually, vs.
Troup and Walters, Inc., Jeffrey Troup, Catherine Troup, “ABC Corp. 1-5" and/or “Def Corp. 1-5"
and/or “GHI Corp. 1-5" and/or “MNO Corp. 1-5" and/or “XYZ Corp. 1-5" and/or “John Doe 1-5"
and/or “Jane Doe 1-5" (the last seven being fictitious designations), Docket No.: MRS-L-820-14,


January 1, 2019                                page 12
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 192 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
lifetime earnings, and cost of lifetime care, December 21, 2017.

Samuel Mejia, Individually and as Administrator and Administrator Prosequendum of the Estate of
Tania Mejia vs. Quest Diagnostics, John Does (fictitious names of persons reading interpreting or
evaluating plaintiff’s PAP smears), ABC Companies (fictitious names of companies or entities
whose agents, servant and/or employees interpreted PAP smears or rendered medical care to
plaintiff), Jane Roes (fictitious names of healthcare providers whose true identities and culpability
are not presently known but who rendered medical care to the plaintiff before, during, and after the
PAP smears complained of), “TSL,” Cytotechnologist, and “LTP,” Cytotechnologist , Docket No.:
ESX-4240-14, Chatham, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding household services, companionship services to spouse, companionship services to
daughter, advice and counsel services to spouse, and advice and counsel services to daughter,
December 21, 2017.

Troy Bessler vs. County of Morris, Morris County Sherriff’s Department, Frank Corrente, John
Kowalski and John and Jane Does 1-10 (fictitious names), Docket No.: MRS-L-2239- 14, Florham
Park, New Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion regarding
adjusted earnings, pension income, and compensation for excess taxes, December 20, 2017.

Sandra Szell vs. Kessler Institute For Rehabilitation, Agnes Blaszcyk, Laura Priester, Ronald
Thomas, John Does (fictitious names of those persons whose identities and/or culpability are not
presently known who participated in the plaintiff’s care and who contributed or caused her injury),
ABC Groups (fictitiously named groups companies or entities of which any defendant was an agent
servant or employee), Docket No.: ESX-L-6881-15, Chatham, New Jersey, on behalf of the plaintiff,
personal injury proceeding, opinion regarding cost of lifetime care, December 19, 2017.

Clifford Sisco and Deborah Sisco vs. Hyeun T. Park, M.D., Philip S. Rogers, M.D., Michael Blick,
M.D., Lakeland Cardiology, ABC Groups (fictitious name of group, entity, partnership of whom any
defendant is an agent, servant or employee whose actual name or designation is not presently
known), John Does (fictitious names of healthcare providers who were involved in plaintiff’s
healthcare during the time he was at Saint Clare’s and at Lakeland Cardiology), Saint Clare’s
Hospital, Docket No.: MRS-L-1144-15, Chatham New Jersey, on behalf of the plaintiff, personal
injury proceeding, opinion regarding care services provided by spouse, household services, and cost
of lifetime care, December 18, 2017.

Thomas Wallick vs. Johns Hopkins Health System Corporation, et al., Case No.: 24C17000602,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past years, pre-impairment adjusted earnings in future years, post-impairment
adjusted earnings in future years, and household services, December 13, 2017.




January 1, 2019                               page 13
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 193 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Adriana Agostini vs. EmblemHealth, Inc. and Alan Weishaupt, Jonathan Frandsen, and Daniel
Byrne, Individually and As Employers, Case No.: 16-CV-7119, New York, New York, on behalf
of the plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in past years,
adjusted earnings in future years, cost of health insurance, and compensation for excess taxes,
December 8, 2017.

Robert Shallo vs. Paramount Property Management, LLC, Park Electric, Inc., t/a Eiseman’s
Wholesale Electrical Distribution and Associated Electrical Solutions Group, LLC, Landy Group,
LLC, Docket No.: MID-L- 03057-15, Roseland, New Jersey, on behalf of the plaintiff, personal
injury proceeding, opinion regarding cost of lifetime care, December 5, 2017.

Rigoberto Apanco vs. Paolo Stierti and/or John Does 1- 10, (being fictitious persons unknown at the
time), and Pivotal Utility Holdings, Inc. and/or ABC Company 1-10 (being fictitious entities
unknown at this time) and/or John Does 11-20 (being fictitious persons unknown at this time),
Docket No.: UNN-L-2114-15, Livingston, New Jersey, on behalf of the plaintiff, personal injury
proceeding, opinion regarding adjusted earnings in past years, adjusted earnings in future years, and
cost of lifetime care, November 28, 2017.

Susan Kasman, Adminstratrix of the Estate of Lee Kasman and Susan Kasman, Individually, vs.
Shivang Triveldi, M.D., Cardiology Associate of Somerset County, John Doe, M.D., Jane Doe,
R.N., (fictitious names of physicians, nurses or other health care providers whose identities are not
presently known), DOE Physician Group 1-100 (fictitious names representing the yet unknown
corporate entities affiliated or connected in any manner whether vicarious or direct with plaintiff’s
care) and ABC Corporation 1-100 (a fictitiously named corporations employing healthcare provider
whose identities are not presently known), Docket No.: SOM-L-1237-15, Chatham, New Jersey, on
behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income, health
insurance, household services, companionship services to spouse, companionship services to
children, advice and counsel services to spouse, and advice and counsel services to children,
November 13, 2017.

John Goodhue vs. 3M Company, et al., Civil Action No.: 16-2529, Livingston, New Jersey, on
behalf of the plaintiff, personal injury proceeding, opinion regarding household services, November
6, 2017.

Sherry G. Louis and Cuthbert Louis vs. Metropolitan Transportation Authority, Metropolitan
Transportation Authority Police Department, MTAPD Sergeant Tyrone Santos, MTAPD Officer
Sky Michaels, and MTPAD Officer James Dinnigan, Index No.: 12-cv-6270, Livingston, New
Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings
in past years, adjusted earnings in future years, and cost of lifetime care, October 24, 2017.

Nelson Perez and Blanca Flor Gonzaga De Solano, as Administrators Ad Prosequendum of the
Estate of Yesenia Del Cisne Perez, deceased, vs. Galaxy Recycling, Inc., Joseph Smentkowski
Inc.d/b/a/Smentkowski Garbage Removal, Rocco J. Fornaro, Alexander Rosario, City of Elizabeth,

January 1, 2019                               page 14
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 194 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

State of New Jersey, Department of Transportation, John Does Nos. 1-5 and ABC Corporations Nos.
1-5, Docket No.: ESX - L- 2105-15, Livingston, New Jersey, on behalf of the plaintiff, wrongful
death proceeding, opinion regarding adjusted income, companionship services to sister,
companionship services to parents, companionship services to brother, and advice and counsel
services to parents, October 12, 2017.

David Straka vs. BASF, a corporation or business organization, David Freidinger, Individually,
and/or as agent, servant, or employee of BASF, Deon Carter, Individually, and/or as agent, servant,
or employee of BASF, and John Does 1-100, said names being fictitious and unknown, Docket No.:
UNN-L-1025-16, Maplewood, New Jersey, on behalf of the plaintiff, wrongful termination
proceeding, opinion regarding adjusted earnings in past years, adjusted earnings in future years, cost
of health insurance, and compensation for excess taxes, October 3, 2017.

Ines C. Erazo, Individually and as Administratrix of the Estate of Carlos Erazo, vs. Kessler Institute
for Rehabilitation, Select Medical, Uri S. Adler, M.D., Alex R. Pavon, M.D., Achyut Gandhi, M.D.,
Allied Medical Associates, Beverly Hahn, M.D., John Does 1-10, (fictitious names, identities not
presently known), Docket No.: BER-L-6167-15, Hackensack, New Jersey, on behalf of the plaintiff,
wrongful death proceeding, opinion regarding adjusted income, household services, companionship
services to spouse, advice and counsel services to spouse, October 2, 2017.

Raymond Benkovich and Linda Benkovich, wife, per quod, vs. Gorilla, Inc., Cabelas, Inc., ABC Inc.
1-5, and John Does, 1-5, (fictitious names representing individuals, whose present identities are
unknown, who negligently and improperly manufactured, distributed, supplied, handled, displayed
and /or sold tree stands/safety harnesses that was purchased by plaintiff Raymond Benkovich, and
who caused or contributed to plaintiff’s injuries, Civil Action No.: 2:15-CV-07806-WJM-MF,
Chatham, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past years, adjusted earnings in future years, cost of health insurance, and cost
of lifetime care, September 27, 2017.

Christina Kerr, Guardian Ad Litem for Gabriella Giarraffa, a minor, Christina Kerr, in her own right,
Travis Giarraffa, in his own right, and Gabriella Giarraffa, a minor in her own right, vs. Rachel
Grencavich, C.N.M., R.N., Advanced Care OBGYN, Atlantic Care Regional Medical Center, John
Does, M.D., #1-10, Jane Roes, R.N., #1-10, ABC Corporation, #1-10, Docket No.: ATL-L-5245-14,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
lifetime adjusted earnings, special care services to daughter, and cost of lifetime care, September
26, 2017.

Jann Bensilio and Cara Cangelosi, Administratrices CTA of the Estate of Frank Cangelosi, deceased
vs. Dr. Jules Geltzeiler, Jersey Shore University Medical Center, and John Does 1-10, Docket No.:
MON-L-4823-11, Roseland, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding adjusted pension income, net Social Security income, household services,
companionship services to spouse, companionship services to children, and advice and counsel
services to children, September 19, 2017.

January 1, 2019                                page 15
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 195 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Jennifer Lebowitz vs. Joseph Leonard, Christina Leonard, John Doe (1-10) (fictitious names, true
names unknown at this time), Jane Doe (1-10) (fictitious names, true names unknown at this time),
Docket No.: MID-L-4690-16, Livingston, New Jersey, on behalf of the plaintiff, personal injury
proceeding, opinion regarding pre-injury adjusted earnings in past years, pre-injury adjusted
earnings in future years, post- injury adjusted earnings in future years, and household services,
September 14, 2017.

Anne- Marie Ryan, Executrix of the Estate of Rohan V.C. Ryan, deceased, and Anne-Marie Ryan,
individually vs. Jeffrey Bechler, M.D.,University Orthopaedic Associates, LLC, John Does (being
fictitious names), ABC Medical Practice (being a fictitious name), Docket No.: MER-L-1607-15,
Roseland, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted income, adjusted equity-based compensation, cost of health insurance, household services,
companionship services to spouse, companionship services to children, advice and counsel services
to spouse, and advice and counsel services to children, September 13, 2017.

Thomas Flynn vs. Township of Montclair, Township Manager Marc Dashield, Wilhelm Young,
Michael DeGrazio, David O’Dowd, and John and Jane Does, 1-10, Docket No.: ESX-L-7210-14,
Chatham, New Jersey, on behalf of the plaintiff, failure to promote proceeding, opinion regarding
adjusted earnings in past years, adjusted earnings in future years, pension income, and compensation
for excess taxes, August 28, 2017.

Helena Ross as Administratrix of the Estate of Emory F. Ross, deceased, as Administratrix ad
Prosequendum for the heirs-at-law for Emory F. Ross, deceased, and individually vs. Eddy Simon,
M.D., JFK Medical Center, John Doe (fictitious name) and North Jersey Emergency Physicians, PA,
Docket No.: ESX-L-5733- 15, Livingston, New Jersey, on behalf of the plaintiff, wrongful death
proceeding, opinion regarding adjusted income, household services, companionship services to
spouse, companionship services to daughter, advice and counsel services to spouse, and advice and
counsel services to daughter, August 23, 2017.

Aston Shaw vs. Long Island Railroad Company D/B/A MTA Long Island Railroad, Metropolitan
Transit Authority, and Marilyn Kustoff, in her Personal and Official Capacity, Case No.: 1:16-cv-
06972, Livingston, New Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion
regarding adjusted earnings in past years, adjusted earnings in future years, cost of health insurance,
net pension income, and compensation for excess taxes, August 21, 2017.

David Branch vs. Prestige Management Services, Inc., and Prestige Motors, Inc., Docket No.: BER-
L-3287-15, Chatham, New Jersey, on behalf of the plaintiff, wrongful termination proceeding,
regarding adjusted earnings in past years, adjusted earnings in future years, and compensation for
excess taxes on lump-sum award, July 28, 2017.

Bella Carlson, an infant under the age of 14 years old by her natural guardians, Jason Carlson and
Leighann Carlson, Jason Carlson, Individually, and Leighann Carslon, Individually vs. Greenwich
Hospital, Stephen Carolan, M.D., Jenny Veira, R. N., and Kandace M. Edmondson, R.N., Superior

January 1, 2019                                page 16
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 196 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Court J.D. of Stamford/Norwalk, Livingston, New Jersey, on behalf of the plaintiff, personal injury
proceeding, opinion regarding lifetime adjusted earnings and cost of lifetime care, July 27, 2017.

Giuseppe G. Santangelo and Apollonia F. Santangelo vs. Jeremy Dominik, M.D., AHS Hospital
Corp/Overlook Medical Center, Edward J. Zampella, M.D., and Atlantic Neurosurgical Specialists,
Docket No.: UNN-L-788-13, Livingston, New Jersey, on behalf of the plaintiff, personal injury
proceeding, opinion regarding cost of lifetime care, July 27, 2017.

Vina Badami, Administratrix Ad Prosequendum of the Estate of Sudhindra Badami, Vina Badami
Individually vs. John F. Kennedy Medical Center, Joanna Halat, Paramedic, Jeanette Pernell,
Paramedic, Woodbridge Township Ambulance and Rescue Squad, Olga Russell, EMT-B, Kristen
Corno, EMT-B, Nivedita Meghadri, M.D., John Does and/or Jane Does, M.D., 1-10 (fictitious
names used to describe unknown Defendants), and ABC Corporations, “A” through “Z” (fictitious
names used to describe unknown Defendants), Docket No.: MID-L-6347-17, Livingston, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding, adjusted income,
household services, companionship services to spouse, companionship services to children, advice
and counsel services to spouse, and advice and counsel services to children, July 26, 2017.

Tracey L. Vizzoni, as Executrix for the Estate of Judith A. Schrope, vs. Barbara Mulford-Dera,
Joseph Dera, Atlock Farm, Stefan Lerner, John/Jane Doe Doctors/Pharmacists 1-10 (Fictitious
Defendants) and ABC Employer 1-10 (Fictitious Defendants), Docket No.: SOM-L-575-15,
Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
companionship services to children, and advice and counsel services to children, July 21, 2017.

Boston Scientific Corporation, East Hanover, New Jersey, Judicial Council Coordination Proceeding
No.:4733, on behalf of the plaintiff, opinion regarding punitive damages, July 14, 2017.

Morgan Santiago, Individually and as Administrator Ad Prosequendum for the Estate of Diane
Santiago vs. Thomas Magliaro, M.D., Sanjiv Patank, M.D., Amar Bukhari, M.D., St. Peter’s
University Hospital, John/Jane Doe Medical Doctors 1-10 (representing presently unknown
healthcare providers, including but not limited to Gynecologists, Gastroenterologists, Colon &
Rectal Surgeons, Pulmonologists, Emergency Room Physicians, who rendered care to the Plaintiff),
John/Jane Doe LPN/RNs 1-10 (representing previously unknown nurses, including to but not limited
to Gynecology, Gastroenterology, Colon & Rectal Surgery, Pulmonology, Emergency Room, who
rendered care to the Plaintiff, and Jane/John Doe Technicians 1-10 (representing presently unknown
technicians, including but not limited to Gynecology, -Gastroenterology, Colon & Rectal Surgery,
Pulmonology, Emergency Room rendered care to the Plaintiff), and ABC Corporations, 1-10
(representing presently unknown facilities or entities that rendered care to the Plaintiff or
manufactured equipment used in said care), Docket No.: MID-L-5424-15, Livingston, New Jersey,
on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income to
daughters, household services, companionship services to daughters, and advice and counsel
services to daughters, July 6, 2017.


January 1, 2019                              page 17
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 197 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Pansy Harris-Lane, M.D. vs. Jersey City Medical Center, a corporation or business organization,
Amer K. Syed, M.D., individually, and/or as agent, servant, or employee of Jersey City Medical
Center, Douglas Ratner, M.D., individually, and/or as agent, servant, or employee of Jersey City
Medical Center, and Rumana Khan, M.D., individually, and/or as agent, servant or employee of
Jersey City Medical Center, Docket No.: ESX- L-6572-15, Maplewood, New Jersey, on behalf of
the plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in past years,
adjusted earnings in future years, and compensation for excess taxes, June 29, 2017.

Kimberly Everett vs. Bayer Healthcare, LLC, Bayer Healthcare Pharmaceuticals, Inc., Bayer
Schering Pharma AG, Intendis Inc., Bayer AG, Teva Pharmaceutical Industries, LTD., Teva,
Pharmaceuticals USA, Inc., Barr Pharmaceuticals LLC (formerly known as Barr Pharmaceuticals,
Inc.), Barr Laboratories, Inc., Jane Doe Distributors (1-50), Jill Doe Manufacturers (1-50), Jack Doe
Wholesalers (1-50), Jake Doe Sellers (1-50), John Doe Marketers (1-50), Joan Doe Formulators (1-
50), Jim Doe Health Care Providers (1-50), and Jean
Doe (1-50), St. Mary’s Hospital, Sharon Campbell, Cesar Lopes Alves, Dr. Bikkina Mahesh, Heart
& Vascular Associates - Northen, Dr. Howard Benn, Dr. Jose Luis Sabogal, Better Healthcare of
New Jersey, LLC, Passaic Community Pharmacy, Inc. d/b/a Passaic Community Pharmacy,
Samirkumar Patel, R.P.H., ABC Companies (1-10), Jane Doe Nurses (1-10), John Doe Physicians
(1-10), Def Companies (1-10), Def Companies (10-15) and Jim Doe Pharmacists (1-5), Docket No.:
BER-L-2813-13, Livingston, NJ, on behalf of the plaintiff, personal injury proceeding, opinion
regarding adjusted earnings in past years, adjusted earnings in future years, and household services,
June 27, 2017.

Wendy Christiansen vs. Kenneth T. DeFusco, M.D., John Does 1-10, Docket No.: ESX-L-1922-15,
Livingston, New Jersey, on behalf of the plaintiff, medical malpractice proceeding, opinion
regarding adjusted earnings in past years, adjusted pre-incident earnings in future years, adjusted
post-incident earnings in future years, cost of health insurance, and household services, June 19,
2017.

James Carey vs. Meadowlands Hospital Medical Center, Napoleon A. Valdez, M.D., and John Doe
M.D.s 1-5 & ABC Medical Groups 1-5 (fictitious names for unknown persons or entities who
negligently treated plaintiff), Docket No.: HUD-L-1201- 15, Livingston, New Jersey, on behalf of
the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past years, adjusted
earnings in future years, and cost of lifetime care, June 14, 2017.

Estate of Barbara Pabian by Brian Pabian, Administrator and Administrator Ad Prosequendum, and
Brian Pabian, Individually vs. Albert Greenwood, M.D., Jersey Medical Care P.C., John Does
(fictitious names of persons whose names or culpability is presently unknown but who participated
in the medical care and treatment of Leslaw Pabian), and ABC Groups fictitious names of any
business, group, entity of a partnership or other business designation of which any individual
defendant or liable person, is an agent servant or employee), Docket No.: MID-L-28215, Chatham,
New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted
income to son, companionship services to son, advice and counsel services to son, June 5, 2017.

January 1, 2019                                page 18
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 198 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Jennifer Toro, General Administratrix and Administratrix Ad Prosequendum of the Estate of Baby
Girl Toro a.k.a. Cattleya Yambo, and Jennifer Toro and Luis Yambo, Individually vs. Kenneth
Treadwell, Jr., M.D., Kristina Seader, M.D., Alexander Juusela, M.D., Newark Beth Israel Medical
Center, John Does, 1-5 (these names being fictitious as their true identities are presently unknown),
and ABC Corporation 1-5 (these names being fictitious as their true identities are presently
unknown), Docket No.: ESX-L-5174-15, Livingston, New Jersey, on behalf of the plaintiff,
wrongful death proceeding, opinion regarding financial support to parents, companionship services
to parents, and advice and counsel services to parents, June 5, 2017.

Thomas Eliezer and Solly Eliezer, his wife vs. James Thomas, D.O., Raashan C. Williams, M.D.,
Naresh J. Patel, D.O., Ingrid Aviles, R.N., Siobhan Neurouter, R.N., Annie Weber, R.N., Leila
Perez, R.N., Jean Abrigo, Christ Hospital, CarePoint Health, Hudson Hospital OPCO, LLC, Garden
State Healthcare Associates, LLC, Total Cardiology Care, LLC John/Jane Does 1-10 (fictitiously
denominated), ABC Entities 1-10 (fictitiously denominated), Docket No.: HUD-L-1427-15,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
cost of lifetime care, May 30, 2017.

Gail Infantes and William Infantes vs. Steven Binenebaum, M.D., Sukrat Dwivedi, DO, Andrew
Lee, M.D., Tisha Tan, M.D., Ajay Mathur M.D., Barnabas Health Inc., Monmouth Medical Center,
Specialty Surgical Associates, et als., Docket No.: ESX-L-8893-14, Livingston, New Jersey, on
behalf of the plaintiff, personal injury proceeding, opinion regarding household services, and care
services, May 19, 2017.

GEICO vs. Nabil Yazgi, M.D., Thomas Senatore, D.C., Scott Murphy, D.C., Tri-County Neurology
& Rehabilitation, LLC and Hudson Neurology & Pain Management LLC, Livingston, New Jersey,
on behalf of the defendant, opinion regarding commentary on economic expert report, April 24,
2016.

Hilda Razzaghi, Administratrix Ad Prosequendum for the Estate of Payman Houshmandpour, and
Hilda Razzaghi, Individually vs. Virtua Health Inc., a/k/a Virtua Voorhees; Mario Maffel M.D., The
Estate of Giocondo Navek; Annamarie Ibay, M.D., Lynda Bascelli, M.D., Jean Bertuola, and John
Does, Docket No.: CAM-L-292-14, Atlantic City, New Jersey on behalf of the plaintiff, wrongful
death proceeding, opinion regarding adjusted income, cost of health insurance, household services,
companionship services to spouse, companionship services to daughter, nighttime companionship
services to spouse, advice and counsel services to spouse, advice and counsel services to daughter,
medical advice, and guidance services and on-call services, April 21, 2017.

Maury Brown & Erica Brown vs. Waste Management Inc., Lubo Systems, Bollengraaf Recycling
Solutions, Bollengraaf Recycling Machinery Group, Van Dyk Recycling Solutions, Van Dyk Baler
Corporation, Hustler Conveyor Company, RRT Design & Construction, Enviro-Services &
Constructors, Inc., and John Doe A to Z, ABC Company, A to Z, and XYZ Company, A to Z,
individually, jointly, and/or severally, Docket No.: ESX-L-2680-13, Livingston, NJ, on behalf of
the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past years, pre-

January 1, 2019                               page 19
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 199 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

injury adjusted earnings in future years, post-injury adjusted earnings in future years, and household
services, April 11, 2017.

Barbara Zwolinski, as Administrator of the Estate of Frank Zwolinski, deceased, and Barbara F.
Zwolinski, Individually vs. Kenneth R. Kaufman, M.D., John and/or Jane Does, M.D. (1-10)
fictional Defendants whose identities are unknown at the present time, Docket No.: MID-L-6623-
2014, New York, New York, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding household services to spouse, companionship services to spouse, companionship services
to children, nighttime (on-site, on call) services to spouse, advice and counsel services to spouse,
and advice and counsel services to children, April 10, 2017.

Estate of Joshua A. Fischel by Amy Schwartz, Administratrix Ad Prosequendum, Harrison Fischel,
an infant by his Guardian ad Litem, Amy Schwartz and Amy Schwartz, Individually vs. Lejla Mujic
M.D., Dana DeOliveira, P.A., Paul Wangenheim, M.D., Barnabas Health/Saint Barnabas Medical
Center, Consultants Inc. Cardiology, P.A., Emergency Medical Associates, et. als., Docket No.:
ESX-L-4249-14, Summit, NJ,, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding adjusted income, household services, companionship services to spouse, companionship
services to son, advice and counsel services to spouse, and advice and counsel services to son, April
7, 2017.

Roderick Trusty, Individually and as Personal Representative of the Estate of Julie Trusty and parent
of minor children Blake Trusty and Baylee Trusty, vs. Joy Patterson, ARNP, Gainesville Emergency
Medical Associates, P.A., Charles Wilson, M.D., Clarence UY, M.D., Hospital Internal Medicine,
P.A., North Florida Regioal Medical Center, Inc., d/b/a North Florida Regional Medical Center,
Suzanne Zentko, M.D., Brian Werbel, M.D., Genevieve Farnham, ARNP, and Interventional
Cardiologists of Gainesville, P.A., d/b/a The Cardiac and Vascular Institute, The Circuit Court of
the 8th Judicial Circuit In and For Alachua County, Florida, Case No.: 2015-CA-004503, Roseland,
NJ, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,
household services, family services to spouse, family services to children, support services to
spouse, and support services to children, April 5, 2017.

Ilana Peretz and Meir Peretz as Guardian Ad Litem for Aviv Peretz, and Meir Peretz individually
vs. Rudrani K. Belnekar, M.D., Alyssa Licata, R.N., Centrastate Healthcare System d/b/a Centrastate
Medical Center, Central Jersey Emergency Medicine Associates, P.C., Donna Dolcemascolo, R.N.,
ABC Corps. 1-10 and John Does 1-10, Docket No.: MID-L-144-15, Roseland, NJ, on behalf of the
plaintiff, personal injury proceeding, opinion regarding lifetime earnings and cost of lifetime care,
March 29, 2017.

Joseph Rohan vs. Wardlaw Claim Service, Inc., William Wardlaw, Frank Scarmardo, and Keith
Scarmardo, Docket No.: CV 113-1116, Jericho, New York, on behalf of the plaintiff, personal injury
proceeding, opinion regarding adjusted earnings in past years, adjusted earnings in future years, and
cost of lifetime care, March 21, 2017.


January 1, 2019                                page 20
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 200 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Patricia Hoover and Noel Hoover vs. Kenneth Romano, M.D., Jeffrey Chalal, M.D., Freehold Area
Radiology, PA; Freehold Radiology Group, PA, Freehold MR Associates, Centrastate Medical
Center; John Does 1-100 (fictitious names, true identities unknown), Jane Does 1-100 (fictitious
names, true identities unknown), ABC Clinic 1-100 (fictitious names, true identities unknown), and
ABC Hospital 1-100 (fictitious names, true identities unknown), Docket No.: MON-L-3150-13,
Livingston, NJ, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted
earnings in past years, adjusted earnings in future years, pension income, household services, cost
of lifetime care, and special care services, March 10, 2017.

Jane Ashton vs. NAC Foods Corp., Lambert Management Corp., Julio Linares, John Doe 1-10 and
ABC Corp. 1-10 (fictitious names), Docket No.: ESX- L-6411- 14, Livingston, NJ, on behalf of the
plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past years, adjusted
earnings in future years, cost of health insurance, and household services, March 9, 2017.

Walter Hamilton and Dianna Hamilton, Individually and as Legal Guardians of the Person and
Estate of Kaitlin Hamilton, an incapacitated person, vs. Bayer Healthcare Pharmaceuticals, Inc.,
Bayer Pharma AG, Bayer Corporation, Bayer Healthcare LLC, Bayer Healthcare AG, and Bayer
AG, United States District Court Southern District of Illinois, No.: 3:11-cv-13465-DRH-PMF,
Livingston, NJ, on behalf of the plaintiff, personal injury proceeding, opinion regarding lifetime
adjusted earnings and cost of lifetime care, February 22, 2017.

Neelan S. Phalke, Executrix of the Estate of Hari Phalke, Deceased, Neelam S. Phalke, Individually
and Shriniwas P. Phalke, her husband, Individually, Shriniwas P. Phalke, Per Quod vs. Palisades
Medical Center, Hackensack University Health Network, Dr. Mark Brescia, Dr. Jeremy Moon,
Brescia and Migliaccio, MDs, Dr. Mary Nath, Michelle Caratozzolo, RN, ABC Corporation 1-10
(fictitious hospitals, professional associations, partnerships, corporations or other entities who
employed or had agency relationship with any other named defendants); John Doe 1-10 (fictitious
names of individuals, physicians, medical personnel, sole practitioners, physicians’s assistants,
professional associations, partnerships, corporations or other entities who rendered medical care to
Neelam S. Phalke and/or Hari Phalke), Jane/Joe Roe 1-10 (fictitious names of individual registered
nurses, licensed practical nurses, nurse practitioners, and/or other healthcare providers who rendered
medical care to Neelam S. Phalke and/or Hari Phalke); j/s/a, Docket No.: HUD-L-4062-14,
Livingston, NJ, on behalf of the plaintiff, wrongful death proceeding, opinion regarding financial
support to parents, companionship services to parents, advice and counsel services to parents,
February 14, 2017.

Maria Cuevas vs. Park & Sixth Gastropub, The Estate of Rudolph Maurizi, Konabona III, LLC.,
John Doe 1-4 (a fictitious name) and ABC Corp., 2-4 (a fictitious corporation), Docket No.: HUD-L-
1644-15, Livingston, NJ, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past years, adjusted earnings in future years, cost of health insurance, and
household services, February 14, 2017.



January 1, 2019                                page 21
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 201 of 222

                                       Kristin Kucsma, M.A.

                                        Deposition Testimony

Eileen Mullen vs. James M. Chimenti, M.D.; Jay More, M.D.; Neurosurgical Associates of Central
Jersey, Raritan Valley Surgery Center, Docket No.: SOM-L-1499-12, Livingston, NJ, on behalf of
the plaintiff, personal injury proceeding, opinion regarding adjusted pre-injury earnings in past
years, adjusted pre-injury earnings in future years, cost of health insurance, and cost of lifetime care,
February 13, 2017.

Jose Bauta vs. Greyhound Lines Inc., Sabrina Anderson, Akos Gubica, Karoly Gubica, CAV
Enterprise, LLC, First Group America, Inc. and First Group PLC, Docket No.: 14-3725, New York,
New York, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted
earnings in past years, adjusted earnings in future years, and cost of lifetime care, January 27, 2017.

Pasquale Mastriani and Linda Mastriani vs. FCA US, f/k/a Chrysler Group, LLC on its own and as
successor in interest to Old Carco, LLC., Johnson Controls, Inc., ABC Corps, 1-10 and Def Corps
1-10, Civil Action No.: 2:15-cv-00629-SDW-SCM, Roseland, NJ, on behalf of the plaintiff, personal
injury proceeding, opinion regarding adjusted earnings in past years, adjusted earnings in future
years, and cost of lifetime care, January 24, 2017.

Yassien Abdelhamid by his Guardian Ad Litem, Mohammed Abdelhamid, and Mohammed
Abdelhamid and Salma Individually vs. Keith Williams, M.D., Kenneth Covone, D.O., John Does
(fictitious names of healthcare providers who participated in the prenatal care and labor and
delivery, whose culpability and/or identities are not presently known), Kennedy Memorial Hospital
and ABC Groups (fictitious names of groups, businesses, entities, practices, partnerships, whose
identities are not currently known, but of whom any individual healthcare provider is an agent,
servant and/or employee), Docket No.: GLO -L-1738-14, Chatham, NJ, on behalf of the plaintiff,
personal injury proceeding, opinion regarding lifetime earnings and cost of lifetime care, January
13, 2017.

David A. Jablow Executor of the Estate of Anne S. Jablow, Deceased, and David A. Jablow,
Individually vs. Wendy J. Wagner, M.D., Lifetime Ob/Gyn, Somerset Medical Center and John and
Jane Does Physicians 1-10 (names being fictitious), Docket No.: SOM-L-1182-13, Livingston, NJ,
on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income, household
services, companionship services to spouse, companionship services to children, advice and counsel
services to spouse, and advice and counsel services to children, January 8, 2017.

Frederick B. Ashplant, Administrator Ad Prosequendum of the Estate of Laura Ann Ashplant and
Frederick B. Ashplant, Individually vs. Ashraf Anani, M.D., Gennaro Marino, D. O., Akbar Khan,
M.D., Jonathon Stillman, M.D., Lisa Steven, M.D., Bonnie Cheng, M.D., Aravinda Reddy, M.D.,
Nidal Matalkah, M.D., Patrick Hines, M.D., Lawrence Guarino, M.D., Richard E. Krieger, M.D.,
Richard E. Krieger, M.D., P.A., Chilton Memorial Hospital, Chilton Medical Center, Chilton
Hospital, Atlantic Health System, Inc., Chilton Hospital Practice, P.C., Chilton Emergency
Physicians, LLC, House Physicians of Chilton, LLC, ID Care, ID Associates, P.A., Infectious
Disease Care, North Jersey Gastro, North Jersey Gastroenterology and Endoscopy Associates, P.A.,
Wayne Hills Medical Associates, P.A., Montclair Radiology, Montclair Radiological Associates,

January 1, 2019                                 page 22
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 202 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

P.A., Gastrointestinal Group of North Jersey, P.A., John Doe, M.D., and/or Mary Doe, M.D., one
through ten (fictitious names), John Doe and/or Mary Doe one through ten (fictitious names) and
ABC Corporations, one through ten (fictitious names), Docket No.: ESX-L211-14, Morristown, NJ
on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income, household
services, companionship services to spouse, and advice and counsel services to spouse, January 5,
2017.

Kaylee Sebastiao, by G/A/L Amanda Loeffler and Amanda Loeffler, Individually vs. Laura B.
Klein, M.D., Jennifer Kertesz, M.D. and Hunterdon Medical Center, John Does (fictitious names
of healthcare provider(s) who participated in the prenatal imaging studies and testing of Amanda
Loeffler and her unborn child Kaylee Sebastiao whose identities and culpability is of presently
unknown); ABC Groups (fictitious name of group, entity, partnership of whom any decedent is an
agent servant or employee whose actual name or designation is not presently known), Jane Roes
(fictitious names of healthcare providers who participated in the prenatal imaging studies and testing
of Amanda Loeffler and thereby her unborn child Kaylee Sebastiao, whose identities and culpability
is not presently known); All Women’s Healthcare, Lifeline Medical Associates, LLC, Barbara
Reale, CNM, Barbara LaBrie, CNM, and Mamie Bowers, M.D., Docket No.: SOM-L-1378-14,
Chatham, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding cost
of lifetime care for Kaylee Sebastiao, January 3, 2017.

Basilia D’Amico, Individually and as Administratrix Ad Prosequendum of the Estate of Franco
D’Amico vs. Meherwan Burzor Joshi, M.D., Oscar E. Verzosa, M.D., Ellen T. Leavell, M.D., Paul
J. Bolanowski, M.D., Vanessa Mae S. Abrina, M.D., Trinitas Regional Medical Center, Rutgers, The
State University, ABC Entities 1-10 and John Does 1-20, unknown entities and persons, Docket No.:
UNN-L-0788-15, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding adjusted income, Social Security income, household services, companionship
services to spouse, nighttime companionship services to spouse, companionship services to son,
advice and counsel services to spouse, and advice and counsel services to son, December 21, 2016.

Cheryl Grasso and Brian Grasso, Individually and as Parents and Natural Guardians of Gianna
Grasso, a minor vs. Phillip D’Arrigo, MD, Individually, and/or d/b/a Phillip D. D’Arrigo, M.D., PA,
Inspira Medical Center Vineland, Individually and/or d/b/a South Jersey Regional Medical Center,
Lisa Cox, RN, Jane Doe, CRNM, Sue Ferzetti, RN, Gladys Colon, RN, Jane Doe, RN, Louis
Wesley, M.D., Reliance Medical Group, Thomas Westover, M.D., Atlanticare Regional Medical
Center Division of Maternal Fetal Medicine and Ann Riley Spoltore, CNM, Docket No.: CUM-L-
1018-13, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding lifetime earnings and cost of lifetime care, December 15, 2016.

Hilda Razzaghi, Administratrix Ad Prosequendum for the Estate of Payman Houshmandpour, and
Hilda Razzaghi, Individually vs. Virtua Health Inc., a/k/a Virtua Voorhees; Mario Maffel M.D., The
Estate of Giocondo Navek; AnnamarieIbay, M.D., Lynda Bascelli, M.D., Jean Bertuola, and John
Does, Docket No.: CAM-L-292-14, Atlantic City, New Jersey on behalf of the plaintiff, wrongful
death proceeding, opinion regarding adjusted income, cost of health insurance, household services,

January 1, 2019                                page 23
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 203 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

companionship services to spouse, companionship services to daughter, nighttime services to
spouse, advice and counsel services to spouse, advice and counsel services to daughter, medical
advice and guidance services, and on-call services, December 12, 2016.

Angela Kuhn, vs. Advanced Surgery Center, LLC, Docket No.: BER-L-9778-13, Parsippany, New
Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion regarding adjusted
earnings in past years, adjusted earnings in future years, adjusted commission income, and
compensation for excess taxes, December 8, 2016.

Brownislawa Malek, vs. Hahn Automotive Warehouse, Inc., et al., Docket No.: MID-L-4868-15,
Livingston, NJ, on behalf of the plaintiff, personal injury proceeding, opinion regarding cost of
lifetime care, December 5, 2016.

William Marks representative of the Estate of Jeanne Marks vs. Brian Coleman, M.D.; Justin Bartl,
PA-C; South Palm Orthopedics, P.A. and Delray Medical Center, Inc., The Circuit Court
Of The 15th Judicial Circuit in and for Palm Beach County, Florida. Docket No.: 2015CA013574
Livingston, NJ, on behalf of plaintiff, wrongful death proceeding, opinion regarding adjusted
income, household chores, family services to spouse, and support services to spouse, November 23,
2016.

Shawn J. Hilborn, Individually, and as Father and next Friend of Ethan Hilborn, a minor, Emma
Hilborn, a minor, and Ella Hilborn, a minor & Jessica Hilborn, Individually, and as Mother and next
Friend of Ethan Hilborn, a minor, Emma Hilborn, a minor, and Ella Hilborn, a minor & Christopher
Coombs, Individually, and as Father and next Friend of Lydia Coombs, a minor and Quinton
Coombs, a minor, & Courtney Coombs, Individually and as Mother and next Friend of Lydia
Coombs, a minor, and Quinton Coombs, a minor vs. Keating-Severson Hospitality, Inc., d/b/a
Holiday Inn Express Hotel & Suites, Kankakee County, Illinois, Case No.: 12L53, Livingston, NJ,
on behalf of plaintiffs, personal injury proceeding, opinions regarding adjusted earnings in future
years, lifetime adjusted earnings, and cost of lifetime care, November 22, 2016.

Diane Carrion and John Carrion, vs. Mountain Creek Resort, Inc., John Does 1-10 ( fictitious
defendants), ABC defendants ( fictitious defendants), Docket No.: SSX-L-315-14, Livingston, New
Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings
in past and future years, cost of lifetime care, and household services, November 14, 2016.

Michael Fava, vs. Vincent Moss, M.D., Harold Chung-Loy, M.D., Surgical Practices Associates,
JFK Medical Center, John Does (fictitious names of those persons whose true identities and/or
culpability are not presently known), et als., Docket No.: MID-L-4567-14, Chatham, New Jersey,
on behalf of the plaintiff, personal injury proceeding, opinion regarding cost of lifetime care,
November 11, 2016.




January 1, 2019                               page 24
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 204 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Gail Infantes and William Infantes vs. Steven Binenebaum, M.D., Sukrat Dwivedi, DO, Andrew
Lee, M.D., Tisha Tan, M.D., Ajay Mathur M.D., Barnabas Health Inc., Monmouth Medical Center,
Specialty Surgical Associates, et als., Docket No.: ESX-L-8893-14, Livingston, New Jersey, on
behalf of the plaintiff, personal injury proceeding, opinion regarding household services, and care
services, November 7, 2016.

Monica Sanchez and Joseph Sanchez, Individually, and on behalf of their minor son, Mason Sanchez
vs. South Miami Hospital, Inc., Kathy Sweat, R.N., Ann Podrasky, M.D., Radiology Associates of
South Florida, P.A., Susan S. Chi, M.D., et als., Docket No.: 2015-010268-CA-01, Woodbridge,
New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding lifetime
adjusted earnings, and cost of lifetime care, October 28, 2016.

Kevin Rakowski, vs. Life Time Fitness, Inc., Todd Slechten and Paul Russo, Docket No.: UNN- L-
910- 15, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding adjusted earnings in past and future years, cost of health insurance and compensation for
excess taxes, October 26, 2016.

Ivette Montanez and Peter Montanez, her spouse vs. American Honda Motor Co., Inc., et als.,
Docket No.: 190409/2014, Livingston, New Jersey, on behalf of plaintiff, personal injury
proceeding, opinion regarding adjusted earnings in past and future years, household services and
care services, October 11, 2016.

Patricia Hoover and Noel Hoover, vs. Kenneth Romano, M.D., Jeffrey Chalal, M.D., Freehold Area
Radiology, PA; Freehold Radiology Group, PA, Freehold Mr Associates, Centrastate Medical
Center, et als., Docket No.: MON-L-3150-13, Livingston, New Jersey, on behalf of plaintiff,
personal injury proceeding, opinion regarding adjusted earnings in past and future years, pension
income, household services and cost of lifetime care, October 7, 2016.

Joaquin Ruiz, vs. Brian P. Stack, Union City, Brian Civic Organization, Docket No.: HUD-L- 0971-
14, Livingston, New Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion
regarding adjusted earnings in past and future years, and pension income, October 6, 2016.

Michael Figueroa, vs. The City of Union City, Brian Stack in his individual and official capacity,
Brian Stack Civic Association, and John and Jane Doe 1-10 (fictitious yet to be identified), Docket
No.: HUD-L-3590-14, Livingston, New Jersey, on behalf of the plaintiff, wrongful termination
proceeding, opinion regarding adjusted earnings in past and future years, and pension income,
October 6, 2016.

Jorge A. Porress vs. Mayor Brian P. Stack in his individual and official capacity, City of Union
City, Brian Stack Civic Association, Docket No.: HUD- L-3119-15, Livingston, New Jersey, on
behalf of the plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in past
years, and pension income, October 6, 2016.


January 1, 2019                               page 25
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 205 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Mark Julve vs. The City of Union City, Brian Stack in his individual and official capacity, Brian
Stack Civic Association, Docket No.: HUD-L-770-15, Livingston, New Jersey, on behalf of the
plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in past and future
years, and pension income, October 6, 2016.

Nawal Esawy a minor, by and through her father and guardian ad litem, Nasser Esawy, vs. Joseph
Kyu Chong, M.D., Lawrence G. Adelsohn, M.D., Hackensack University Medical Center, Mary
Kondolean, M.D., Yaakove Abdelhak, M.D., Genea Lawrence, M.D., et als., Docket No.: BER-L-
7894-14, Woodland Park, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding lifetime adjusted earnings, October 4, 2016.

Maurice R. Grassia, Jr., Executor of the Estate of Elisabeth K. Garssia, on behalf of All Wrongful
Death and Survival Action Claimants vs. Underwood Memorial Hospital, Inspira Medical Center
Woodbury, Inc., Inspira Health Network, Inc., et als., Docket No.: CAM-L-002024-14, Livingston,
New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding companionship
services to sons, and advice and counsel services to sons, September 26, 2016.

Alexander Son vs. Derrick Senior, New Jersey Transit Corporation, State of New Jersey, John Does
1-20, Docket No.: ESX-L1380-15, Roseland, New Jersey, on behalf of the plaintiff, personal injury
proceeding, opinion regarding cost of lifetime care, September 23, 2016.

Estate of Richard L. Henry, Jr., by Donna Henry, Administratrix of the Estate of Richard L. Henry,
Jr., and Donna Henry, his wife individually, vs. Robert Brautigan M.D., Jaxon Fernandes, M.D.,
Katherine Hanify, D.O. Christopher Boni, D.O., et als., Docket No.: ESX-L-4174-14, Chatham, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,
cost of health insurance, companionship services to spouse and children, advice and counsel services
to spouse and children, and household services, September 23, 2016.

Jeffrey Boslet, vs. Randy Klein, M.D., The Doctor Is In and John Does 1-100, Docket No.: HNT-L-
127-14, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding adjusted earnings in past and future years, cost of healthcare insurance, pension income,
and cost of lifetime care, September 20, 2016.

Louis Cesaro, Jr., and Ritta Cesaro, his wife vs. Anthony Garcia and LLC Air Cheff Holdings, et
als., Docket No.: PAS- L- 835-15, Elmwood Park, New Jersey, on behalf of the plaintiff, personal
injury proceeding, opinion regarding adjusted earnings in past and future years, and cost of health
insurance, September 19, 2016.

Donna Jamieson vs. Saad Chuadrhary, M.D., North Jersey Orthopaedic Institute, UMDNJ-New
Jersey Medical School/Rutgers-New Jersey Medical School, et als., Docket No.: ESX-L-5291-14,
Chatham, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past and future years, and cost of lifetime care, September 6, 2016.


January 1, 2019                               page 26
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 206 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Angel Alvarado, Administrator Ad Prosequendum of the Estate of Judith Alvarado, and Angel
Alvarado, individually vs. Joseph Popovich, M.D., Christ Hospital, et als., Docket No.: HUD-L-
003655-14, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding adjusted income, household services, companionship services to spouse and sons, and
advice and counsel services to spouse and sons, September 2, 2016.

Kyle Generale vs. Julie Ashton, M.D., Howard Cory, M.D., John Does, et als., Docket No.: MRS-L-
316- 14, Chatham, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding cost of lifetime care, August 22, 2016.

Ann Marie De Candia vs. Douglas J. Spiel, M.D., James Scott Schoeb, M.D., NJ Spine Center,
Middlesex Surgical Center, et als., Docket No.: MID-L-0001-14, Chatham, New Jersey, on behalf
of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past years,
adjusted pre- and post-incident earnings in future years, and household services, August 17, 2016.

Deoborah J. Stazak and Shawn M. Stazak, her husband vs. Bayonne Medical Center, John Does 1-
10, et als., Docket No.: MID-L-4453-12, Livingston, New Jersey, on behalf of the plaintiff, personal
injury proceeding, opinion regarding adjusted earnings in past and future years, pension income, and
cost of lifetime care and household services, August 16, 2016.

Stephanie O’Neill Lingenfesler by and through Robert O’Neill and Theresa O’Neill, her parents and
Legal Guardians of her person and Estate vs. United States Parcel Services, Inc., and Adel A.
Elsalam and Champps of Marlton, Inc. d/b/a Champps, et als., Docket No.: CAM-L-3:03CV1223,
Philadelphia, Pennsylvania, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past and future years, and cost of lifetime care, August 15, 2016.

Susan Boleck and Alex Kardos vs. Diane Foreman, R.N., APN, Carolina Biala, R.N.,University
Medical Center At Princeton, et als., Docket No.: SOM-L-1490-11, Livingston, New Jersey, on
behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings and cost of
lifetime care, August 8, 2016.

Bernard Belzi, Individually and as Personal Representative of the Estate of Patricia Belzi, deceased,
and as legal guardian and parent of Abigail Belzi, minor vs. Plantation General Hospital Limited
Partnership, d/b/a/ Plantation General Hospital, et als., Docket No.: 15-3711MA, Fort Lauderdale,
Florida, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,
household services, companionship services to spouse and daughter, and advice and counsel services
to spouse and daughter, July 18, 2016.

Ethan Slater, a minor by and through his Guardians ad Litem, Danielle Karol and George Slater,
Individually vs. Joseph C Canterino, M.D., Rutgers, The State University of New Jersey, et als.,
Docket No.: 1-4687-13, Livingston, New Jersey, on behalf of the defendant, personal injury
proceeding, opinion regarding commentary on expert report, July 1, 2016.


January 1, 2019                               page 27
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 207 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Andrea Rachelle Clinton vs. Mentor Worldwide, LLC, Docket No.: 4-12cv-245 (CDL), Livingston,
New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted
earnings in past and future years, and household services, July 1, 2016.

John D. Brown, as General Administrator and Administrator Ad Prosequendum of the Estate of
Jonathan A. Brown, and John D. Brown, Individually, Bobbie Brown, David Brown, and Jashan
Brown a minor, by his Guardian Ad Litem, Jasmine Page vs. Lorenzio Miller-Santos, AVIS Car
Rental Company, et al., Docket No.: L-1443-12, Livingston, New Jersey, on behalf of the plaintiff,
wrongful death proceeding, opinion regarding adjusted income to son, companionship services to
son, and advice and counsel services to son, June 28, 2016.

Karen Del Rey and Paul Schmalz, vs. New Jersey Turnpike Authority, Hohn Knuth, et al., Docket
No.: MON-L-2190-14, Livingston, New Jersey, on behalf of the plaintiff, wrongful termination
proceeding, opinion regarding adjusted earnings in past and future years, and cost of health
insurance and household services, June 28, 2016.

Robert Morris Milloul vs. Knight Capital Group, Inc., Knight Capital Americas LLC, KCG
Holdings, Inc., and Brendan Joseph McCarthy, Docket No.: HUD-L-2913-13, Livingston, New
Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion regarding adjusted
earnings in past and future years, cost of health insurance coverage, and compensation for excess
taxes, June 27, 2016.

Ana Pereira vs. Michael P. Esposito, M.D., et al., Docket No.: MON-L-1397-12, Roseland, New
Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding lifetime adjusted
earnings and cost of lifetime care, June 24, 2016.

Christina Brigliadoro vs. Shaun Joypoop Chun, M.D., Valley Hospital, John Does 1-10, Jane Does
1-10, et al., Docket No.: BER-L-009615-13, Livingston, New Jersey, on behalf of the plaintiff,
wrongful death proceeding, opinion regarding adjusted income, cost of health insurance, household
services, companionship services to spouse and children, and advice and counsel services to spouse
and children, June 23, 2016.

Yaseene Demir by G/S/L Aisha Asani and Aisha Asani and Ferdi Demir, individually vs. Sonia Gof,
ST. Joseph’s Regional Medical Center, et al., Docket No.: PAS-L-3103-14, Chatham, New Jersey,
on behalf of the plaintiff, personal injury proceeding, opinion regarding pre-injury earnings in future
years, post-injury earnings in future years, and cost of lifetime care, June 20, 2016.

Jeffrey Gorsak vs. Navistar, Inc. (f/k/a) international Harvester Company, et al., Docket No.: HNT-
L558-12, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding adjusted earnings in past and future years, and household services, June 15, 2016.




January 1, 2019                                page 28
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 208 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Alison Caravaggio vs. Christine Ganitsch, M.D., Kerry Graebe, M.D., Malua Tambi Iya, M.D., Nina
Reynolds, M.D., Ellen Williams, R.N., et al., Docket No.: MRS-L-3150-13, Chatham, New Jersey,
on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past
and future years, and cost of lifetime care, June 15, 2016.

Risa Rosenberg, individually and as Executrix of the Estate of Gerald Lazar vs. Englewood Hospital
and Medical Center, Inc., Mitchell Spinnell, M.D., Russell Gura, M.D., et al., Docket No.: BER-L-
1818-14, Mercerville, NJ, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
household services, companionship services to spouse and children, and advice and counsel services
to spouse and children, June 6, 2016.

The Estate of Martin Yudko, Bryan Yudko as Administrator of the Estate of Martin Yudko and Ana
Yudko, Bryan Yudko individually and Jennifer Zisa vs. Community Medical Center and Barnabas
Health, Sal Security, et als., Docket No.: OCN-L-8042-13, Livingston, New Jersey, on behalf of the
plaintiff, wrongful death proceeding, opinion regarding household services, personal assistance for
Ana, companionship services to children, and advice and counsel services to spouse and children,
June 3, 2016.

Rebecca Zinnah, Individually and as Administratrix Ad Prosequendum on behalf of the Estate of
John Zinna vs. Michael Omoh, M.D., Lukose Vadakara, M.D., Leon O’Neill, IV, D.O. Vadakara
International Medicine Associates, et al., Docket No.: MER-L-687-14, Princeton, New Jersey, on
behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income, household
services, companionship services to spouse, and advice and counsel services to spouse, June 2, 2016.

Dmitriy Markov as Administrator Ad Prosequendum of the Estate of Galina Volodina vs. Kanta
Davessar, MD., Micheale C. McGinnis, M.D., Miracle Life Sciences, Inc. (F/K/A Plus Diagnostics),
Docket No.: UNN-L-3807-14, Roseland, New Jersey, on behalf of the plaintiff, wrongful death
proceeding, opinion regarding adjusted income, household services, companionship services to
spouse and sons, and advice and counsel services to spouse and sons, June 1, 2016.

Michael Maccarrone, an infant by his Parents and Guardians ad Litem, Karla S. Maccarrone and
Giuseppe Maccarrone vs. Kimball Medical Center, Inc., Eric Lehnes, M.D., Adam N. Repole, M.D.,
Ocean Gynecological Associates, P.A., et al., Docket No.: ESX-L-170- 13, Livingston, New Jersey,
on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted lifetime earnings
and cost of lifetime care, May 23, 2016.

Mikael M. Safarian vs. American DG Energy Inc., John Does 1-20, being fictitious names vs. Multi
Service Power Inc., Docket No.: 3:10-VC-06082-GEB-TJB, Livingston, New Jersey, on behalf of
the plaintiff, wrongful termination proceeding, opinion regarding unpaid compensation, adjusted
earnings in past and future years, cost of health insurance, and compensation for excess taxes, May
12, 2016.



January 1, 2019                               page 29
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 209 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Jann Benzillo and Cara Cangelosi Administrices CTA of the Estate of Frank Cangelosi vs. Dr. Jules
Geltzeiler, Dr. Felix Fianko, Dr. Felix Garcia-Perez, Dr. Stephen Windsor, Dr. Susan Greenberg,
Loretta Christensen, Jersey Shore University Medical Center, and John Does 1-10, Docket No.:
MON-L-4823-11, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding adjusted income, household services, companionship services to spouse and
children, and advice and counsel services to spouse and children, May 2, 2016.

Arthur Ruff, Individually and as Administrator Ad Prosequendum of the Estate of Jimeta Yashone
Moseley-Ruff vs. Newark Beth Israel Medical Center, Yvonne Wright-Cadet, M.D., Monroe
Karetzky, M.D., Martin Larry Gimovsky, M.D., and David Nunez, M.D., Docket No.: ESX-L-6561-
08, Roseland, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted income, household services, companionship services to spouse and children, and advice
and counsel services to spouse and children, April, 28, 2016.

Todd Lopez, As Personal Representative of the Estate of Fernando Flores; and Catalina Flores Rico
vs. Devon Energy Production Company, LP, McVay Drilling Co., Armando Arenivas, Plaster &
Wald Consulting, Corp., Bruce Holman, Sierra Engineering, LLC, and Allen Whiteplume, Docket
No.: D-10-CV-2013-01720, East Elmhurst, New York, on behalf of the plaintiff, wrongful death
proceeding, opinion regarding punitive damages, April 13, 2016.
Stanley Witczak, III vs. Township of Morris, Morris Township Police Department, Deputy Mayor
Bruce D. Sisler, H. Scott Rosenbush and John and Jane Does 1- 10, Docket No.: MRS-L-1962-13,
Little Falls, New Jersey, on behalf of the plaintiff, wrongful termination proceeding, opinion
regarding adjusted earnings in past and future years, pension income, and compensation for excess
taxes, April 11, 2016.

Elisabeth Walter vs. Ramapo Indian Hills Regional School District, RIH Board of Education As
Supervisors of Plaintiff and John Does 1-5, fictitious names of agents, employees and/or supervisory
employees of the Ramapo Indian Hills Regional School District, Responsible for causing harm to
Plaintiff, Docket No.: BER- L- 000629-14, Livingston, New Jersey, on behalf of the plaintiff,
wrongful termination proceeding, opinion regarding adjusted earnings in past and future years,
pension income and compensation for excess taxes, April 11, 2016.

Judith Kroll vs. Lin Chou, M.D., Internal Medicine Associates of Somerset, John Does (fictitious
names), and ABC Groups (fictitious names), Docket No.: MER-L-1446-14, Chatham, New Jersey,
on behalf of the plaintiff, personal injury proceeding, opinion regarding cost of lifetime care, March
28, 2016.

Karen Rochester, as Administratrix of the Estate of Collin T. Rochester, deceased vs. County of
Nassau, Mario Mastropierro, Christopher M. McCarthy, et al., Docket No.: 10-CV-6017, Islandia,
New York, on behalf of the plaintiff, wrongful death proceeding, opinion regarding financial support
to mother, special care services to mother, and advice and counsel services to mother, March 22,
2016.


January 1, 2019                                page 30
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 210 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Antonio Parracho and Dina Parracho, his wife vs. Compact Power Services, J& D Manufacturing,
Interlake Mecalux, Electric and John Doe(s) 1-7 as fictitious names true names being unknown,
Docket No.: MID-L-4412-13, East Brunswick, New Jersey, on behalf of the plaintiff, personal injury
proceeding, opinion regarding adjusted earnings in past and future years, and cost of health
insurance, March 11, 2016.

Charles Perrine, Adminstrator and Administrator Ad Prosequendum of the Estate of Charles
Picciotto Perrine and Charles Perrine, Individually vs. Anthony Giovine, D.O., Joanne Change,
M.D., A Woman’s Place, et al., Docket No.: MON-L-2912-13, Chatham, New Jersey, on behalf of
the plaintiff, wrongful death proceeding, opinion regarding adjusted income, household services,
companionship services to spouse, and advice and counsel services to spouse, March 3, 2016.

Patricia T. Conn, as the Executrix Ad Prosequendum of the Estate of David W. Conn, deceased and
Patricia T. Conn, individually, and per quod. vs. Babylin Rebustillo, an individual, and Newton
Memorial Hospital, a business entity a/k/a Newton Medical Center, et al., Docket No.: SSX-L-452-
14, Edison, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted pension and disability income, social security income, household services, companionship
services to spouse, and advice and counsel services to spouse, March 2, 2016.

Terry Polt vs. Andrew C. Loesberg, M.D., Hunterdon Radiology Associates, David F. Kroon, M.D.,
and Stephen M. Schwartz, M.D., et al., Docket No.: SOM-L-427- 12, Livingston, New Jersey, on
behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past and
future years, February 29, 2016.

Estate of Linda Pizzano by her Executor and Proposed Administrator Ad Prosequendum Thomas
P. Pizzanno, and Thomas P. Pizzanno, individually, Docket No.: L-3443-13, Livingston, New
Jersey, wrongful death proceeding, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding social security income, household services, companionship services to spouse and
children, and advice and counsel to spouse and children, February 26, 2016.

Jesse Diaz vs. City of Trenton, James Hall, Leonard Carmichael and Qareeb Bashir, Docket No.:
L1058-14, Merceville, New Jersey, on behalf of the plaintiff, wrongful termination proceeding,
opinion regarding adjusted earning in the past and future years, adjusted pension benefits and
compensation for excess taxes, February 25, 2016.

Lorraine Notorfrancesco vs. Surgical Monitoring Associates, Inc., and Specialty Care, Inc., et al.,
Docket No.: 2;09-CV-01703, Cherry Hill, New Jersey, on behalf of the plaintiff, wrongful
termination proceeding, opinion regarding adjusted earnings in past and future years, and
compensation for excess taxes, February 24, 2016.

Dennis Lamond and Theresa Lamond husband and wife Plaintiffs vs. Tishman Construction Corp.,
Weatherby Construction and Renovation Corp., Network Construction Company, Inc., et al., Docket
No.: ATL-L-002413-12, Livingston, New Jersey, on behalf of the plaintiff, personal injury

January 1, 2019                               page 31
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 211 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

proceeding, opinion regarding adjusted earnings in past and future years, and cost of health
insurance and household services, February 16, 2016.

Luis Henriques, vs. Luis Juarbe-Grajales, Hollywood Memorial Park Company, Docket No.: MID-
L-5308-15, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding adjusted earnings in past and future years, and cost of health insurance and household
services, January 15, 2016.

Holly Callan, Executrix of the Estate of James Andrew Callan and Holly Callan, individually vs.
Syed Siddiq, M.D., George Poisni, M.D., Somerset Pulmonary, Somerset Medical Center, John Doe
Physicians, M.D., 1-10 (names being fictitious) and Jane Roes, RNS 1-10 (names being fictitious),
Docket No.: SOM-L-379-14, Livingston, New Jersey, on behalf of the plaintiff, wrongful death
proceeding, opinion regarding adjusted income, household services, companionship services to
spouse and son, and advice and counsel services to spouse and son, January 12, 2016.

Stephen Buckley and Patricia Buckley vs. Edgardo Ong, M.D., Mazrn Itani, M.D., Michael
Resnikoff, M.D., Hackettstown Regional Medical Center, et al., Docket No.: MRS-L-1813-12,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past and future years, cost of health insurance and cost of lifetime care,
December 28, 2015.

Laura Schneider vs. The Depository Trust & Clearing Corporation and Anthony Alizzi, Docket No.:
HUD-L-5096-13, Florham Park, New Jersey, on behalf of the plaintiff, wrongful termination
proceeding, opinion regarding adjusted earnings in past and future years, cost of healthcare
insurance, and compensation for excess taxes, December 9, 2015.

Antoinette Heather Cooper vs. Walmart Stores, Inc., Susan Demiraslan and David Dorsey, Docket
No.: BUR-L-2018-13, Cherry Hill, New Jersey, on behalf of the plaintiff, wrongful termination
proceeding, opinion regarding adjusted earnings and compensation for excess taxes, December 8,
2015.

Elizabeth Way and Stuart M. Way vs. George T. Besong, M.D., George T. Besong, M.D. OBGYN,
LLC d/b/a/ Women’s Health Resource Center; and Southwest Volusia Healthcare Corporation d/b/a
Florida Hospital Fish Memorial, and C.R.. Bard Inc., Docket No.: 2011-10945-CIDL, Livingston,
New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted
earnings in past and future years, and cost of health insurance and lifetime care, December 4, 2015.

Glenn R. Jones vs. Rutgers, The State University of New Jersey, Lester Aron, William F. Owen, Jr.,
and Kevin M. Barry, Docket No.: ESX-L-7138-11, Newark, New Jersey, on behalf of the plaintiff,
wrongful termination proceeding, opinion regarding adjusted earnings in past and future years,
pension income, and compensation for excess taxes, November 24, 2015.



January 1, 2019                               page 32
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 212 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony

Katrina Sandy and Norman Sandy vs. The Brickman Group, LLC, ABC Corporation 1-20 (one or
more fictitious corporations), DEF Company 1-20, (one or more fictitious companies), their agents,
serventas, and/or employees, John and/or Jane Doe 1-20 ( names being fictitious), Docket No.:
MER-L-411-13, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding,
opinion regarding adjusted earning in past and future years, and household services, November 10,
2015.

Cecilia Samson vs. Almallah, et al., Docket No.: Not provided, Livingston, New Jersey, on behalf
of the plaintiff, personal injury proceeding, opinion regarding cost of lifetime care, November 2,
2015.

Estate of Gregory Polvere, by his Administratrix Angela Polvere, and Angela Polvere individually
vs. The Valley Hospital, The Valley Health System, The Valley Heart & Vascular Institute, Jason
Sperling, M.D., Anatoly Volkov, M.D., et al., Docket No.: L-4576-13, Chatham, New Jersey, on
behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income, household
services, companionship services to spouse and children, and advice and counsel services to spouse
and children, October 20, 2015.

Estate of Angel Rodriguez, by Melony Rodriguez, Administratrix ad Prosequendum and Melony
Rodriguez individually vs. Yvan D. Ducheine, M.D., Robert Roe 1-100 ( A fictitious name) ,
Newark Beth Israel Medical Center, St. Barnabas Health Care System, et al., Docket No.: ESX-L-
10375-11, Chatham, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding lifetime income, household services, companionship services to spouse and children, and
advice and counsel to spouse and children, October 19, 2015.

Michelle Komlodi vs. Patel, M.D., et al., Docket No.: MID-L-02512-13, Livingston, New Jersey,
on behalf of the plaintiff, personal injury proceeding, opinion regarding cost of lifetime care,
October 19, 2015.

Estate of Michael Blotsky by his Administrator Minerva Blotsky, and Minerva Blotsky ,
individually vs. Saint Barnabas Medical Center, Kalyani Theivanayagam, M.D., Manickam Ganesh,
M.D., Lawrence Rosenthal, M.D., Matthew Askin, M.D., Courtney Quinn, M.D., Mei Kwang, M.D.,
Samuel Bride, M.D., Ronald Chamberlain, M.D., Debra Arrantino, M.D., Mark Gilder, M.D., Alan
Garten, M.D., Barry Julius, M.D., Mark Laible, M.D., et al., Docket No.: ESX-L-6069-12,
Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted income, household services, companionship services to spouse, and advice and counsel
services to spouse, October 15, 2015.

Lorraine Dasilva, Administratrix of the Estate of John Dasilva, deceased vs. Philip J. Olivieri, M.D.,
Atlantic Cardiology Group, LLP, Steve Xydas, M.D., Mid-Atlantic Surgical Associates, Michael
H. Leonardo, M.D., Igor F. Agaronin, M.D., Morristown Medical Center, Paul Derenzi, M.D.,
Lakeland Cardiology Center, et al., Docket No.: SOM-L-536-13, Woodland Park, New Jersey, on
behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted Social Security

January 1, 2019                                page 33
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 213 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Income, net pension benefits, household services, companionship services to spouse and children,
and advice and counsel to spouse and children, October 5, 2015.

C. Charles Zanna and Barbara Zanna, his wife v Advanced Orthopedics & Neurosurgery, LLC,
Jeffrey Oppenheimer, M.D., John Does, M.D.( A fictitious name), Docket No.: MRS-L5433-13,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
cost of lifetime care, September 28, 2015.

Joseph Fleischman vs. Direct Energy Services, LLC, and Gateway Energy Services Corporation,
Docket No.: L-2638- 13, Livingston, New Jersey, on behalf of the plaintiff, wrongful termination
proceeding, opinion regarding adjusted commission in past and future years, September 11, 2015.

Robert Lipman and Maryanne Lipman, his wife vs. Michael Kozaczek, M.D., Aditi Dhakar Modi,
M.D., Morristown Memorial Hospital , ABC Groups (the fictitious name of any group, practice,
entity, organization, association of any kind, whose correct name is not known, of which any
defendant is an agent, servant or employee), et al., Docket No.: MRS- L- 493-13, Chatham, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,
health insurance, pension income, household services, companionship services to spouse and
children, and advice and counsel services to spouse and children, August 31, 2015.

Monica Smolyar, infant by her Mother and Natural Guardian, Suzanne Smolyar, Monica Smolyar,
individually vs. Yvette A Bridges, M.D., Charles H. Bowers, M.D., Mark Einstein, M.D., Matthew
D. Horn, M.D., Kristina A. Bakery, R.N., Chunping Zheng, R.N., Linda Paschik, R.N., Sedat
Surmeli, M.D., St. Barnabas Medical Center and Suburban OB/GYN Speciality Group, Docket No.:
ESX-L-5833-12, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding
opinion regarding adjusted earnings and cost of lifetime care, August 21, 2015.

Estate of Ainsworth Mallett et al., vs. Schmidt Baking Co., Inc. et al., Docket No.: 1:14-CV-02438-
JEI-KMW, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding companionship services to daughter and sister, advice and counsel services to daughter
and sister, and on call services to daughter and sister, August 21, 2015.

Arlene Simpson, vs. Magnolia Development, LLC; Medical Facilities Condo Association; AC
Restoration, LLC; Interstate Power Washing, LLC, et al., Docket No.: MID-L-8227-13, Livingston,
New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted
earnings in past and future years, August 7, 2015.

Paul Reichenberg, Individually and as Executor of the Estate of Ellen Reichenberg vs. Barbara
McCormack, M.D., Violet Merle Mcintosh, M.D., Johen Doe 1-10 (a fictitious name), Jane Doe,
R.N. (1-10) (a fictitious name), and Women ‘s Physician OB/GYN, Docket No.: BER-L-7321-12,
Chatham, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted income, household services, companionship services to spouse and son, and advice and
counsel services to spouse and son, July 30, 2015.

January 1, 2019                               page 34
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 214 of 222

                                      Kristin Kucsma, M.A.

                                       Deposition Testimony


Solande Destin vs. Lara Paul, et al., Docket No.: ESX-L-1496-14, Livingston, New Jersey, on behalf
of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in future years,
pension income and household services, July 30, 2015.

John Garvey vs. John Clemente, M.D., Sanjay Misar, M.D., Jersey Shore Medical Center, John Does
1-10 ( a fictitious name representing a class of fictitious medical providers involved in the medical
care of John Garvey), Docket No.: MON-L-5740-10, Livingston, New Jersey, on behalf of the
plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past and future years,
and household services, July 23, 2015.

Regina Fucile vs. Dr. Robert Pampin, Newton Medical Center, Dr. Stephen Golombek, Morristown
Medical Center, Dr. Christopher O. Okechukwu ( formerly pleaded as John Doe A), Dr. Ellen
Benson ( formerly pleaded as John Doe A), John Does B-Z, (said names being fictitious as their
identities are presently unknown), and Jane Does B-Z, (said names being fictitious as their identities
are presently unknown), Docket No.: MRS-L-2260-12, Livingston New Jersey, on behalf of the
plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past and future years,
cost of health insurance and cost of lifetime care, July 17, 2015.

Joan Pykosh, individually and as Executrix of the Estate of Michael Pykosh vs. James Najarian,
M.D., and John Doe 1-100, Docket No.: MRS-L-757-13, Parsippany, New Jersey, on behalf of the
plaintiff, wrongful death proceeding, opinion regarding household services to spouse,
companionship services to spouse and advice, guidance and counsel services to spouse, July 1, 2015.

Mark Vamos vs. New Jersey-American Water Company, Inc., American Water Works Service
Company, Inc., Pasquale Lombardi Trustee and/or Pasquale Lombardi Revocable Living Trust
Dated June 29, 2009, ABC Co (1-5), John Doe (1-5), (said names being fictitious and unknown,
hereby used to connote ether singular or plural individuals and/or companies, corporations or
entities, who may have controlled, owned, operated, maintained, constructed, inspected, supervised,
managed, repaired, the subject premises), Docket No.: UNN-L-3793-13, Livingston, New Jersey,
on behalf of the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past
and future years, pension benefits and household services, June 12, 2015.

Edward Kohler vs. TE Wire & Cable LLC, Docket No.: ESX-L-1447-14, Livingston, New Jersey,
on behalf of the plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in
past and future years, cost of health insurance and compensation for excess taxes, June 5, 2015.

Patricia Spahr, Individually and as Administratrix and Administratrix ad Prosequendum of the Estate
of Richard Spahr vs. Eddie Santiago, M.D., Stephen Windsor, M.D., Susan Greenberg, M.D., West
Park Medical Center LLC, St. Barnabas Health Care System, Monmouth Medical Center, Adult
Medical Oncology Hematology Group, LLC, et al., Docket No.: MON-L-487-13, Chatham, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,


January 1, 2019                                page 35
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 215 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

household services, companionship services to spouse, son and granddaughter, and        advice and
counsel services to spouse, son and granddaughter, June 4, 2015.

Ivanka and Andrew Jovic vs. Rakesh K. Sahni, M.D., et al., Docket No.: UNN-L-998-12,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past and future years, cost of health insurance, medical costs and household
services, May 29, 2015.

Kenneth C. Reed III and Ruth E. Reed vs. 3M Co. (F/k/a Minnesota Mining & Manufacturing Co.),
et al., Docket No.: ASB-DBD-VC-XX-XXXXXXX-S, West Orange, New Jersey, on behalf of the
plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past and future years,
cost of health insurance in past and future years, and household services, May 27, 2015.

Marlowe Botti vs. Borough of West Long Branch, Borough of West Long Branch Police
Department and Chief of Police Arthur N. Cosentino, individually and in his official capacity,
Docket No.: MON-L-3327-12, Livingston, New Jersey, on behalf of the plaintiff, wrongful
termination proceeding, opinion regarding adjusted earnings in past and future years, adjusted
pension income and compensation for excess taxes, May 21, 2015.

Vanessa Russy and Lee Russy vs. Hackensack University Medical Center and Jerry Barrata, D.O.,
Docket No.: BER-L-3606-12, Fort Lee, New Jersey, on behalf of the plaintiff, personal injury
proceeding, opinion regarding adjusted earnings in past and future years, cost of health insurance,
pension income and household services, May 15, 2015.

Thomas McDaniel, Jr., Administrator and Administrator Ad Prosequendum of the Estate of
Tashema Fisher McDaniel and Thomas McDaniel, Jr. Individually vs. William Dalsey, DO.,
Kimball Medical Center, Saint Barnabas Emergency Physicians Group, Emergency Medical
Associates, P.A., Emergency Medical Associates of New Jersey, PA, ABC Groups 1-10 (Fictitious
names), John Does 1-10 (Fictitious names), Docket No.: OCN-L-181-13, Chatham, New Jersey,
on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income, household
services, companionship services to spouse and children, and advice and counsel services to spouse
and children, May 12, 2015.

Carmine S. Cortese, as Executor of the Estate of Barbara Anne Cortese, deceased, and on behalf of
the heirs-at-law of Barbara Anne Cortese, decease and individually vs. Kanga N. Sundarm, M.D.,
Allergy and Clinical Immunology Center, P.A., Aaron Chevinsky, M.D., John Does 1-10
( a fictitious name), and Allied Surgical Group, P.A., Docket No.: MRS-L-817-13, Livingston, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,
household services, companionship services to spouse and children, and advice and counsel to
spouse and children, May 12, 2015.

Soraya Rodriguez vs. Melissa A. Casale, Yu Li, Mary Ann T. Ruglio Santor, Maryann Ruglio
Santorella, Allstate Insurance Company, ABC Corporations 1- 100 (names being fictitious) and John

January 1, 2019                               page 36
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 216 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Does 1-100 ( Names being fictitious), Docket No.: L3803-13, Livingston, New Jersey, on behalf of
the plaintiff, personal injury proceeding, opinion regarding adjusted earnings in past and future
years, cost of health insurance and household services, April 29, 2015.

Elif Kose, a minor by and through her Parent and Natural Guardian, Ali Kose vs. Springs Industries,
Inc, Springs Window Fashions, LLC, Springs Window Fashions Manufacturing Co. USA, Inc.,
Beautiful Window Enterprise Co., LTD., Home Depot USA, Inc., Bill Tetkoski Irene Caputo, John
Doe, Inc., (1-20) ABC, Inc. (1-20) Fictitious names representing a class of as
yet unknown individuals, corporations or partnership who sold, marketed, maintained,
manufactured, designed and/or supplied the Product or component of the Product Docket No.: L-
2166-12, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding lifetime earnings and cost of lifetime care, April 9, 2015.

Maria Zarzabal, individually and as Administratrix of the Estate of Francisco Gonzalez vs. Atlantic
Emergency Associates, P.A., Nacy Hayes, RN, Candace Leonard, RN, Darlene Chornomaz, APN,
Henry L. Souto, DO, Mark A. Schmidheiser, MD, Sheryel D. Martin, MD, Catherine Dudick, MD,
Jeffrey D. Anderson, MD, and Atlantic Regional Medical Center, Inc. Docket No.: ATL-L-09829-
11, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted income, household services, companionship services to spouse and children, and advice
and counsel to spouse and children, April 17, 2015.

Lucia Lawrence vs. East Coast Tile d/b/a Best Tile, Angelo Paladino, Stanley Araino, John Doe 1-5
and ABC Corp 1-5 ( names being fictitious as true identities are unknown at this time), Docket No.:
MID-L-4003-13, Livingston, New Jersey, on behalf of the plaintiff, wrongful termination
proceeding, opinion regarding adjusted earnings in past and future years, cost of health insurance,
and compensation for excess taxes, April 1, 2015.

John Kearney vs. Glenda E. Roasa, R.N., Holy Name Medical Center, John Doe and Jane Doe (1-
100) and ABC Corp (1-100) (fictitious names/entities unknown), Docket No.: BER-L-6312-13,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past years, adjusted earnings in future years, cost of health insurance and
pension income, March 25, 2015.

Estate of Malissa Eisenhauer and Justin L. Eisenhauer vs. Southern Ocean County Hospital, John
Armstrong, D.O, Rosallia C. Riguerra, M.D., Kimberly Jones, M.D., Laurie Sawyer, R.N. L
Charanjit Vedi, M.D., Theresa Otte, R.N., Denise Wachter, R.N., Raymond P. Mantovani, M.D. and
or John Does 1-10, individually, jointly & severally, Docket No.: OCN-L-564-11, Livingston, New
Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding adjusted income,
household services, companionship services to spouse and children, and advice and counsel services
to spouse and children, March 13, 2015.

Estate of Alice Lee by the Administrators of the Estate, Judianna Lau and Peter Lau, individually,
Wai Lee and Yau Lan Lee vs. Harinder S. Uppal, Garden Leasing Inc., Lee Transport Systems,

January 1, 2019                               page 37
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 217 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

LLC, Lee Transport Inc., L. Jays Leasing, Sunoco Logistics, John Doe 1-5, John Doe Inc. 1-5,
Richard Roe 1-5, Richard Roe Inc. 1-5, Docket No.: L-6176-16, Livingston, New Jersey, on behalf
of the plaintiff, wrongful death proceeding, opinion regarding lost income to estate, companionship
services to parents, and advice and counsel services to parents, March 13, 2015.

Estate of John Kelly, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding adjusted income, life insurance premium differential, household services,
companionship services to spouse and children, and advice and counsel to spouse and children,
March 11, 2015.

Maria Ortiz, Executrix and Individually of the Estate of Pascual Ortiz vs. Glen Mogan M.D.,
Advanced Gastroenterology, Neil Lyman, M.D., Nephrological Associates; Alan Dembner, M.D.,
Imaging Consultants of Essex, et al., Docket No.: ESX-L-9422-11, Chatham, New Jersey, on behalf
of the plaintiff, wrongful death proceeding, opinion regarding adjusted income, household services,
companionship services to spouse and children, and advice and counsel services to spouse and
children, March 10, 2015.

Debra Warren, Executrix of the Estate of Robert Warren and Debra Warren, individually vs.
Christopher Muenzen, MD., Charles Carey, PA-C; John Doe, MD; Mary Roe, Rn and XYZ Corp.
(Fictitious names), Docket No.: MRS-L-207-13, Roseland, New Jersey, on behalf of the plaintiff,
wrongful death proceeding, opinion regarding adjusted income, household services, championship
services to spouse and children, and advice and counsel services to spouse and children, March 3,
2015.

Debra Weyhknecht Administratrix and Administratrix Ad Prosequendum of the Estate of Leon
Weyhknecht, Jr. and Debra Weyhkencht, individually vs. Douglas Ross, M.D., John Does (fictitious
names) and Internal Medicine Associates of Monmounth, P.C. and ABC Groups (fictitious names),
Docket No.: MON- L- 3729- 13, Chatham, New Jersey, on behalf of the plaintiff, wrongful death
proceeding, opinion regarding adjusted income, household services, companionship services to
spouse and children, and advice and counsel services to spouse and children, March 2, 2015.

Anthony J. Lucca and Toni Lucca vs. Mary A. Sorenson, Docket No.: 1:12-cv-05890-JHR-KMW,
Cherry Hill, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
adjusted earnings in past and future years, and household services, February 11, 2015.

Ana V. Sagastume and Byron Sagastume her husband vs. Roger E. Kelly, R.F. Chamberland, Inc.,
and/or XYZ Companies 1-5 (names being fictitious) and ABC Companies (1-10) (names being
fictitious), Docket No.: 12-cv-05536-SRC-CLW, Livingston, New Jersey, on behalf of the plaintiff,
personal injury proceeding, opinion regarding adjusted earnings in past and future years, and
household services, February 10, 2015.




January 1, 2019                               page 38
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 218 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Joan and Coffey Wilson vs. Holy Name Medical Center, et al., Docket No.: PIC-1995-STH,
Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion regarding
cost of lifetime care, February 4, 2015.

Peggy Lucas, Executrix of the Estate of Arthur Lucas, decease and Peggy Lucas in her own right
 vs. Greogry Noto, M.D., Ashish B. Patel, M.D., Monmouth Cardiology Associates, John Does,
D.P.M. 1-10, John Does, M.D. 1-10, Jane Does, R.N. 1-10 ABC Corporations 1-10, Docket No.:
MON- L-4461-12, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding,
opinion regarding household services, companionship services to spouse, and advice and counsel
services to spouse, January 30, 2015.

Jacquelyn Mangini, Administratrix Ad Prosequendum of the Estate of John Mangini and
Administratrix of the Estate of John Mangini vs. Nathan Martinez, Elio Martinez, Joseph Alvarez,
Fette Ford, Ford Motor Company, Rockport Commercial Vehicles, A Division of Forest River, Inc.,
John Does 1- 3 (fictitious defendants) ABC Corporation 2-3 (fictitious defendants), Docket, No.: L-
515-13, Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion
regarding adjusted income, household services, companionship services to spouse and daughters,
and advice and counsel services to spouse and daughters, January 29, 2015.

Lee Ann Horton, Administratrix and Administratrix Ad Prosequendum of the Estate of Shaina
Horton vs. Linda Stanley, M.D., Louis Wesley, M.D., Adebola Nnewihe, M.D., John Does
(fictitious names of healthcare providers who cared for the decedent during relevant time period,
whose true identities and/or culpability is not presently known); Reliance Medical Group, Northfield
OB/GYN, Galloway OB/GYN and ABC Medical Group (fictitious entities whose true designation
is not presently known), Docket No.: ATL-L-7365-12, Chatham, New Jersey, on behalf of the
plaintiff, wrongful death proceeding, opinion regarding adjusted income to daughter, household
services, companionship services to daughter, and advice and counsel services to daughter, January
29, 2015.

Chaya Applegrad, A minor by her mother and guardian ad Litem, Esther Applegrad, Esther
Applegrad, Individually, and Gedalia Applegrad, Individually vs. Eric Bentolla, M.D., An
Individual, Valley Hospital, An Entity, Kourtney Kacsmarski, R.M., An Individual, Mary Brown,
An Individual, Yie-Hsien Chu, M.D., An Individual, John Does 1-10 and Jane Does 5-10, Docket
No.: PAS-L-908–08, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding,
opinion regarding lifetime earnings and cost of lifetime care, January 22, 2015.

Christian Worthy, A minor by his Guardian Litem Yadira Worthy; Yadira Worthy, Individually and
Clarence Worthy, Individually vs. David H. Moskowitz M.D., J. Lindquist, R.N.; Jersey Shore
University Medical Center and Pat Post 3-25 ( fictitious persons/entities), Docket No.: MON- L-
1592-12, Livingston, New Jersey, on behalf of the plaintiff, personal injury proceeding, opinion
regarding lifetime adjusted earnings and cost of lifetime care, January 21, 2015.



January 1, 2019                               page 39
   Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 219 of 222

                                     Kristin Kucsma, M.A.

                                      Deposition Testimony

Linda Y. Kennedy, Individually and as the Executor of the Estate of Willis A. Kennedy, Deceased
vs. Hunterdon Urological Associates, P.A. and Allen J. Kern, M.D., Docket No.: L- 113-13,
Livingston, New Jersey, on behalf of the plaintiff, wrongful death proceeding, opinion regarding
adjusted income, Social Security income, household services, companionship services to spouse and
children, and advice and counsel services to spouse and children, January 8, 2015.

William Sample vs. Marketstar Corp., et al., Docket No.: 12-5538 (SDW), Livingston, New Jersey,
on behalf of the plaintiff, wrongful termination proceeding, opinion regarding adjusted earnings in
past years, adjusted earnings in future years, and compensation for excess taxes, January 8, 2015.




January 1, 2019                              page 40
        Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 220 of 222




                                                 P.O. Box 394
                                             Mount Union, PA 17066
Phone: (866) 370-6233                                                                             nancy@nafe.net
Fax:   (814) 542-3253                                                                         http://www.nafe.net

            Statement of Ethical Principles and Principles of Professional Practice
                    National Association of Forensic Economics (NAFE)
                                                (Effective July 1, 2014)

 Forensic economics is the scientific discipline that applies economic theories and methods to matters within
 a legal framework. Forensic economics covers, but is not limited to:
    The calculation of pecuniary damages in personal and commercial litigation.
    The analysis of liability, such as the statistical analysis of discrimination, the analysis of market power
     in antitrust disputes, and fraud detection.
    Other matters subject to legal review, such as public policy analysis, and business, property, and asset
     valuation.
 When providing expert opinion for use as evidence by the trier of fact, a NAFE member pledges, as a
 condition of membership, adherence to the following:
 1. Engagement
 Practitioners of forensic economics should decline involvement in any litigation when they are asked to
 assume invalid representations of fact or alter their methodologies without foundation or compelling
 analytical reason.
 2. Compensation
 Practitioners of forensic economics should not accept contingency fee arrangements, or fee amounts
 associated with the size of a court award or out-of-court settlement.
 3. Diligence
 Practitioners of forensic economics should employ generally accepted and/or theoretically sound economic
 methodologies based on reliable economic data. Practitioners of forensic economics should attempt to provide
 accurate, fair and reasonable expert opinions, recognizing that it is not the responsibility of the practitioner
 to verify the accuracy or completeness of the case-specific information that has been provided.
 4. Disclosure
 Practitioners of forensic economics should stand ready to provide sufficient detail to allow replication of all
 numerical calculations, with reasonable effort, by other competent forensic economics experts, and be
 prepared to provide sufficient disclosure of sources of information and assumptions underpinning their
 opinions to make them understandable to others.
 5. Consistency
 While it is recognized that practitioners of forensic economics may be given a different assignment when
 engaged on behalf of the plaintiff than when engaged on behalf of the defense, for any given assignment, the
 basic assumptions, sources, and methods should not change regardless of the party who engages the expert
 to perform the assignment. There should be no change in methodology for purposes of favoring any party's
 claim. This requirement of consistency is not meant to preclude methodological changes as new knowledge
 evolves, nor is it meant to preclude performing requested calculations based upon a hypothetical--as long as
 its hypothetical nature is clearly disclosed in the expert's report and testimony.
 6. Knowledge
 Practitioners of forensic economics should strive to maintain a current knowledge base of their discipline.
 7. Discourse
 Open, uninhibited discussion is a desired educational feature of academic and professional forensic economic
 conferences. Therefore, to preserve and protect the educational environment, practitioners of forensic
 economics will refrain from the citation of oral remarks made in an educational environment, without
 permission from the speaker.
 8. Responsibility
 Practitioners of forensic economics are encouraged to make known the existence of, and their adherence to,
 these principles to those retaining them to perform economic analyses and to other participants in litigation.
 In addition, it is appropriate for practitioners of forensic economics to offer criticisms of breaches of these
 principles.
         Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 221 of 222

                            SOBEL TINARI ECONOMICS GROUP LLC
                                                  Professional Fees
                                               (effective May 8, 2018)
                                                                                                               page 1 of 2


NOTICE: In litigated matters we are retained by counsel, not individual plaintiffs or defendants,
         and all of our correspondence and communications are with retaining counsel.

Payment Requirements
     To maintain scientific and ethical standards of objectivity, fees for services are not contingent on the
     outcome of litigated matters. The retaining attorney and law firm are responsible for payment of all
     fees. Payment in full for all services is due upon completion of work. A signed final report will be
     issued only when payment of the outstanding balance due has been received. Payment for deposition
     and/or trial testimony is due at least three (3) days prior to the day of testimony.

Retainer Deposit
      In order to contract for services, and/or name us as an expert, and before work can begin, a non-
      refundable retainer deposit is required.
      The retainer deposit in standard tort cases is typically between $4,000 and $5,000, depending on the
      nature of the assignment.
      If substantial travel expense is required, an additional retainer may be requested.
      All work is charged against the retainer deposit.
      For extended assignments, additional retainer deposits will be requested.

         Be advised that the retention of our services is contingent on the receipt of the non-
         refundable retainer payment.

Written Reports (Research and preparation)
       The total cost of a written report in standard tort cases is typically between $4,000 and $5,500. If
       work is needed on an expedited basis, multiple scenarios apply or a more complex analysis is
       required, an additional fee will apply.

         Supplements and revisions to previously issued reports are billed according to the Professional
         Fees that are in effect at the time of the request.

Trial, Arbitration Mediation or De bene esse Video Testimony (Fee includes reasonable travel time.)
        All unpaid balances must be paid in full before testimony.

$ 600            •       Non-refundable fee for trial preparation (including preparation of demonstrative
                         aids, administrative services, etc.)
                                          Payment is due upon receipt of invoice.
                                          An additional charge for updates or revisions may apply.
$3,500           •       Half-day appearance.
                                          Payment is due at least three (3) business days before the day of
                                          testimony.
$3,000           •       Additional half-day continuation on same or next day.

                 If a case settles or a decision is made not to call our expert to testify, a refund will be
                 issued for payment received less the non-refundable portion.
       Case 7:18-cv-08386-NSR-PED Document 48-2 Filed 01/28/20 Page 222 of 222

                            SOBEL TINARI ECONOMICS GROUP LLC
                                           Professional Fees (continued)
                                                                                                                    page 2 of 2
Deposition Testimony
      $500 per hour (Minimum 4-hour charge in the amount of $2,000).

        The minimum 4-hour charge encompasses both testimony time and travel time, if any.
        Payment is due at least three (3) business days before the day of testimony. Additional hours, if
        any, are invoiced subsequent to the deposition. Payment is to be made by our retaining attorney. If
        adversary firm is responsible for paying, our retaining attorney is expected to recoup payment
        advanced to us. Cancellation less than 24 hours before a scheduled appearance is invoiced at
        $300.00.


In-Person Consultation (invoiced portal-to-portal plus reasonable travel expenses)
       $500 per hour

NOTICE:         Under no circumstances is our firm name or the name of any of our testifying experts to
                be used or listed for litigation purposes without prior notification and approval by the Sobel
                Tinari Economics Group. [Unauthorized use of our name is subject to a fee of $5,000.]

Late Payment Finance Charge
       Amounts outstanding are subject to a 1.3% monthly late payment charge after 30-day grace period.

        We reserve the right to stop work or withdraw from an assignment if invoices are not paid on a
        timely basis.

        In the event the account becomes delinquent and is turned over to an attorney/collection agency
        for collection, reasonable attorney’s fees plus all court and attendant collection costs will be the
        responsibility of the retaining attorney/law firm. These fees will also include the cost of travel (air
        fares, car rentals), lodging, meals, etc. to collect or file any court motions required in the collection
        process.


All fees listed herein apply until such time as they are changed by the Sobel Tinari Economics Group.



        All payments should be made to:                    Sobel Tinari Economics Group, LLC
                                                           293 Eisenhower Parkway, 2nd Floor
                                                           Livingston, New Jersey 07039
                                                           www.SobelTinariEconomics.com
                                                           973-992-1800 (phone) 973-994-1571 (fax)


                            *** Credit Card payments may be made by telephone. ***
